Exhibit 10.1

Execution Version

ABL CREDIT AGREEMENT

among

MOBILE MINI, INC.,

THE OTHER BORROWERS AND GUARANTORS PARTY HERETO,

THE VARIOUS LENDERS PARTY HERETO

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as ADMINISTRATIVE AGENT

 

 

Dated as of February 22, 2012

 

 

 

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

J.P. MORGAN SECURITIES LLC,

as JOINT LEAD ARRANGERS and JOINT BOOKRUNNERS

BANK OF AMERICA, N.A. and

JPMORGAN CHASE BANK, N.A.,

as CO-SYNDICATION AGENTS,

And

BARCLAYS BANK PLC, SUNTRUST BANK and WELLS FARGO CAPITAL FINANCE, LLC,

as SENIOR MANAGING AGENTS and CO-DOCUMENTATION AGENTS

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

Definitions and Accounting Terms

     1   

1.01

 

Defined Terms

     1   

SECTION 2.

 

Amount and Terms of Credit

     59   

2.01

 

The Commitments

     59   

2.02

 

Minimum Amount of Each Borrowing

     64   

2.03

 

Notice of Borrowing

     64   

2.04

 

Disbursement of Funds

     65   

2.05

 

Notes

     67   

2.06

 

Conversions

     68   

2.07

 

Pro Rata Borrowings

     69   

2.08

 

Interest

     69   

2.09

 

Interest Periods

     70   

2.10

 

Increased Costs, Illegality, etc.

     71   

2.11

 

Compensation

     74   

2.12

 

Change of Lending Office

     74   

2.13

 

Replacement of Lenders

     74   

2.14

 

US Company as Agent for US Borrowers, UK Company as Agent for UK Borrower and
Canadian Company as Agent for Canadian Borrowers

     75   

2.15

 

Incremental Commitments

     77   

2.16

 

UK Revolving Loans and Canadian Revolving Loans; Intra-Lender Issues

     79   

2.17

 

Equivalent Amount

     82   

2.18

 

Provisions Regarding Bankers’ Acceptances, Drafts, etc.

     83   

2.19

 

Defaulting Lenders

     83   

SECTION 3.

 

Letters of Credit

     84   

3.01

 

US Letters of Credit

     84   

3.02

 

UK Letters of Credit

     85   

3.03

 

Canadian Letters of Credit

     86   

3.04

 

Maximum US Letter of Credit Outstandings; Final Maturities

     87   

3.05

 

Maximum UK Letter of Credit Outstandings; Final Maturities

     87   

3.06

 

Maximum Canadian Letter of Credit Outstandings; Final Maturities

     88   

3.07

 

US Letter of Credit Requests; Minimum Stated Amount

     88   

3.08

 

UK Letter of Credit Requests; Minimum Stated Amount

     89   

3.09

 

Canadian Letter of Credit Requests; Minimum Stated Amount

     89   

3.10

 

US Letter of Credit Participations

     90   

3.11

 

UK Letter of Credit Participations

     91   

3.12

 

Canadian Letter of Credit Participations

     93   

3.13

 

Agreement to Repay US Letter of Credit Drawings

     95   

3.14

 

Agreement to Repay UK Letter of Credit Drawings

     96   

 

i



--------------------------------------------------------------------------------

 

         Page  

3.15

 

Agreement to Repay Canadian Letter of Credit Drawings

     97   

3.16

 

Increased Costs – US Letters of Credit

     97   

3.17

 

Increased Costs – UK Letters of Credit

     98   

3.18

 

Increased Costs – Canadian Letters of Credit

     99   

SECTION 4.

 

Commitment Commission; Fees; Reductions of Commitment

     99   

4.01

 

Fees

     99   

4.02

 

Voluntary Termination of Unutilized Commitments

     101   

4.03

 

Mandatory Reduction of Commitments

     101   

SECTION 5.

 

Prepayments; Payments; Taxes

     101   

5.01

 

Voluntary Prepayments

     101   

5.02

 

Mandatory Repayments; Cash Collateralization

     102   

5.03

 

Method and Place of Payment

     106   

5.04

 

Net Payments – US Borrowers

     109   

5.05

 

Tax Gross Up and Indemnities – UK Subsidiaries

     111   

5.06

 

Net Payments – Canadian Borrowers

     118   

SECTION 6.

 

Conditions Precedent to Credit Events on the Effective Date

     119   

6.01

 

Effective Date; Notes

     119   

6.02

 

Officer’s Certificate

     119   

6.03

 

Opinions of Counsel

     119   

6.04

 

Company Documents; Proceedings; etc.

     120   

6.05

 

Consummation of the Transactions; etc.

     121   

6.06

 

No Material Adverse Effect on US Company

     121   

6.07

 

US Pledge Agreement

     121   

6.08

 

UK Share Charge

     121   

6.09

 

US Security Agreement

     122   

6.10

 

UK Debentures

     122   

6.11

 

Canadian Security Agreement and Canadian Share Pledge Agreement

     122   

6.12

 

Luxembourg Security Agreement and Luxembourg Share Charge

     123   

6.13

 

Mortgages

     123   

6.14

 

Financial Statements; Pro Forma Balance Sheet; Projections; etc.

     123   

6.15

 

Solvency Certificate; Insurance Certificates

     124   

6.16

 

Fees, etc.

     124   

6.17

 

Initial Borrowing Base Certificate; etc.

     124   

6.18

 

No Defaults under Senior Note Indentures

     124   

6.19

 

Patriot Act

     124   

6.20

 

Absence of Litigation

     124   

6.21

 

Margin Regulations

     124   

SECTION 7.

 

Conditions Precedent to All Credit Events

     125   

7.01

 

No Default; Representations and Warranties

     125   

7.02

 

Notice of Borrowing; Letter of Credit Request

     125   

 

ii



--------------------------------------------------------------------------------

 

         Page  

SECTION 8.

 

Representations, Warranties and Agreements

     126   

8.01

 

Organization and Qualification

     126   

8.02

 

Power and Authority; No Violation

     126   

8.03

 

Legally Enforceable Agreement

     126   

8.04

 

Capital Structure

     127   

8.05

 

Names

     127   

8.06

 

Business Locations; Agent for Process

     127   

8.07

 

Title to Properties; Priority of Liens

     127   

8.08

 

Accounts

     128   

8.09

 

Equipment

     128   

8.10

 

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections

     128   

8.11

 

Full Disclosure

     129   

8.12

 

Surety Obligations

     129   

8.13

 

Tax Returns and Payments

     129   

8.14

 

Dutch Credit Parties and Luxembourg Subsidiary

     130   

8.15

 

Intellectual Property, etc.

     130   

8.16

 

Government Consents

     130   

8.17

 

Compliance with Laws

     130   

8.18

 

Restrictions

     130   

8.19

 

Litigation

     131   

8.20

 

No Defaults

     131   

8.21

 

Leases

     131   

8.22

 

Use of Proceeds; Margin Regulations

     131   

8.23

 

Compliance with ERISA

     131   

8.24

 

Trade Relations

     133   

8.25

 

Security Documents

     133   

8.26

 

Investment Company Act

     134   

8.27

 

Representations and Warranties in Other Credit Documents

     134   

8.28

 

Environmental Matters

     134   

8.29

 

Employment and Labor Relations

     135   

8.30

 

Indebtedness

     135   

8.31

 

Insurance

     135   

8.32

 

Plans; Non-Compete Agreements; Collective Bargaining Agreements; Existing
Indebtedness Agreements

     135   

8.33

 

Anti-Terrorism Laws

     136   

8.34

 

UK Pensions

     136   

SECTION 9.

 

Affirmative Covenants

     136   

9.01

 

Information Covenants

     136   

9.02

 

Books, Records and Inspections; Field Examinations; Appraisals; Records and
Reports of Inventory, Machinery and Equipment

     140   

9.03

 

Maintenance of Property; Insurance

     141   

9.04

 

Administration of Equipment; Maintenance of Equipment

     142   

9.05

 

Existence; Franchises

     142   

 

iii



--------------------------------------------------------------------------------

 

         Page  

9.06

 

Compliance with Statutes, etc.

     143   

9.07

 

Compliance with Environmental Laws

     143   

9.08

 

ERISA

     143   

9.09

 

End of Fiscal Years; Fiscal Quarters

     145   

9.10

 

Performance of Obligations

     145   

9.11

 

Payment of Taxes

     145   

9.12

 

Use of Proceeds

     145   

9.13

 

Additional Security; Further Assurances; etc.

     145   

9.14

 

Convertible Preferred Stock

     146   

9.15

 

Projections

     147   

9.16

 

Landlord, Processor and Storage Agreements

     147   

9.17

 

Deposit and Brokerage Accounts

     147   

9.18

 

Credit Party Financial Statements

     147   

9.19

 

Qualified Derivative Obligations

     147   

9.20

 

Centre of Main Interest

     147   

9.21

 

Administration of Accounts

     147   

SECTION 10.

 

Negative Covenants

     148   

10.01

 

[Reserved]

     148   

10.02

 

Liens

     148   

10.03

 

Sale of Assets

     149   

10.04

 

Restricted Payments

     150   

10.05

 

Indebtedness

     151   

10.06

 

Contingent Obligations

     154   

10.07

 

Advances, Investments and Loans

     154   

10.08

 

Transactions with Affiliates

     155   

10.09

 

Registered Pension Plans

     155   

10.10

 

Additional Negative Pledges

     155   

10.11

 

No Subsidiaries

     155   

10.12

 

Operating Leases; Off-Balance Sheet Financing

     156   

10.13

 

Permitted Acquisitions

     157   

10.14

 

Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc.

     158   

10.15

 

Limitation on Certain Restrictions on Subsidiaries

     159   

10.16

 

Limitation on Issuance of Equity Interests

     159   

10.17

 

Business; etc.

     159   

10.18

 

No Additional Deposit Accounts; etc.

     159   

10.19

 

Tax Consolidation

     160   

10.20

 

Fiscal Year End

     160   

10.21

 

Applicability of Financial Covenants

     160   

10.22

 

Fixed Charge Coverage Ratio

     160   

10.23

 

Debt Ratio

     160   

SECTION 11.

 

Events of Default

     161   

11.01

 

Payment of Obligations

     161   

 

iv



--------------------------------------------------------------------------------

 

         Page  

11.02

 

Misrepresentations

     161   

11.03

 

Breach of Specific Covenants

     161   

11.04

 

Breach of Other Covenants

     162   

11.05

 

Default Under Other Agreements

     162   

11.06

 

Failure of Enforceability of Credit Documents; Security

     162   

11.07

 

Canadian Insolvency and Related Proceedings

     162   

11.08

 

Insolvency and Related Proceedings

     162   

11.09

 

Business Disruption; Condemnation

     163   

11.10

 

ERISA

     163   

11.11

 

Guarantee

     164   

11.12

 

Criminal Forfeiture

     164   

11.13

 

Judgments

     164   

11.14

 

Change of Control

     164   

SECTION 12.

 

The Administrative Agent and the Collateral Agent

     165   

12.01

 

Appointment

     165   

12.02

 

Nature of Duties

     165   

12.03

 

Lack of Reliance on the Administrative Agent and the Collateral Agent

     166   

12.04

 

Certain Rights of the Agents

     166   

12.05

 

Reliance

     166   

12.06

 

Indemnification

     167   

12.07

 

The Administrative Agent and the Collateral Agent in their Individual Capacities

     167   

12.08

 

Holders

     167   

12.09

 

Resignation by the Administrative Agent and the Collateral Agent

     167   

12.10

 

Collateral Matters

     168   

12.11

 

Delivery of Information

     169   

12.12

 

Withholding

     169   

12.13

 

Delegation of Duties

     170   

12.14

 

Quebec Security

     170   

SECTION 13.

 

Miscellaneous

     171   

13.01

 

Payment of Expenses, etc.

     171   

13.02

 

Right of Setoff

     172   

13.03

 

Notices

     173   

13.04

 

Benefit of Agreement; Assignments; Participations

     174   

13.05

 

No Waiver; Remedies Cumulative

     176   

13.06

 

Payments Pro Rata

     177   

13.07

 

Calculations; Computations

     177   

13.08

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     178   

13.09

 

Counterparts

     179   

13.10

 

Effectiveness

     179   

13.11

 

Headings Descriptive

     179   

13.12

 

Amendment or Waiver; etc.

     179   

 

v



--------------------------------------------------------------------------------

 

         Page  

13.13

 

Survival

     181   

13.14

 

Domicile of Loans

     181   

13.15

 

Register

     182   

13.16

 

Confidentiality

     182   

13.17

 

No Fiduciary Duty

     183   

13.18

 

Patriot Act

     183   

13.19

 

Interest Rate Limitation

     183   

13.20

 

Release of Borrowers

     184   

SECTION 14.

 

Nature of Borrower Obligations

     184   

14.01

 

Nature of Borrower Obligations

     184   

14.02

 

Independent Obligation

     184   

14.03

 

Authorization

     185   

14.04

 

Reliance

     185   

14.05

 

Contribution; Subrogation

     185   

14.06

 

Waiver

     185   

SECTION 15.

 

Guarantee

     186   

15.01

 

The Guarantees

     186   

15.02

 

Obligations Unconditional

     186   

15.03

 

Reinstatement

     189   

15.04

 

Subrogation; Subordination

     189   

15.05

 

Remedies

     189   

15.06

 

Instrument for Payment of Money

     190   

15.07

 

Continuing Guarantee

     190   

15.08

 

General Limitation on Guarantee Obligations

     190   

15.09

 

Release of Guarantors

     191   

15.10

 

Right of Contribution

     191   

 

vi



--------------------------------------------------------------------------------

 

SCHEDULES

 

Schedule 1.01(a)

 

Lenders and Commitments

Schedule 1.01(b)

 

Locations – United States and Canada (US Borrowing Base Parties)

Schedule 1.01(c)

 

Locations – United Kingdom (UK Borrowing Base Parties)

Schedule 1.01(d)

 

Locations – United States and Canada (Canadian Borrowing Base Parties)

Schedule 1.01(e)

 

Eligible Real Property

Schedule 1.01(f)

 

Qualified Derivative Obligations

Schedule 1.01(g)

 

B/A Discount Notes

Schedule 3.01(j)

 

Existing US Letters of Credit

Schedule 6.13

 

Effective Date Mortgages

Schedule 8.01

 

Qualifications to do Business

Schedule 8.04

 

Capital Structure

Schedule 8.05

 

Names

Schedule 8.06

 

Business Locations

Schedule 8.12

 

Surety Obligations

Schedule 8.18

 

Restrictions

Schedule 8.19

 

Litigation

Schedule 8.21

 

Leases

Schedule 8.23

 

ERISA Plans

Schedule 8.24

 

Business Relationships

Schedule 8.30

 

Continuing Indebtedness

Schedule 8.31

 

Insurance

Schedule 8.32

 

Plans; Existing Indebtedness Agreements

Schedule 10.02

 

Liens

Schedule 10.05

 

Indebtedness

Schedule 10.07

 

Deposits with Financial Institutions

Schedule 10.08

 

Transactions with Affiliates

Schedule 10.12

 

Operating Leases

Schedule 10.18

 

Deposit Accounts

Schedule 13.03

 

Lender Addresses

EXHIBITS

 

Exhibit A-1

 

Notice of Borrowing

Exhibit A-2

 

Notice of Conversion/Continuation

Exhibit B-1

 

Form of US Revolving Note

Exhibit B-2

 

Form of US Swingline Note

Exhibit B-3

 

Form of UK Revolving Note

Exhibit B-4

 

Form of UK Swingline Note

Exhibit B-5

 

Form of Canadian Revolving Note

Exhibit C

 

Form Assignment and Assumption Agreement

Exhibit D

 

Form of Incremental Commitment Agreement

Exhibit E

 

Form of Joinder Agreement

Exhibit F

 

Form of US Letter of Request

Exhibit G

 

Form of UK Letter of Request

Exhibit H

 

Form of Canadian Letter of Credit Request

Exhibit I

 

Form of Section 5.04(b)(ii) Certificate

Exhibit J-1

 

Form of DLA Piper (US) Opinion

Exhibit J-2

 

Form of DLA Piper (UK) Opinion

Exhibit J-3

 

Form of Luxembourg Opinion

 

vii



--------------------------------------------------------------------------------

 

Exhibit J-4

 

Form of Canadian Opinion

Exhibit J-5

 

Form of Special Delaware Counsel Opinion

Exhibit J-6

 

Form of Real Estate Local Counsel Opinions

Exhibit K

 

Form of Credit Party Secretary’s Certificate

Exhibit L

 

Form of US Pledge Agreement

Exhibit M

 

Form of UK Share Charge

Exhibit N

 

US Security Agreement

Exhibit O

 

UK Debenture and UK Partnership Debenture

Exhibit P

 

Form of Solvency Certificate

Exhibit Q

 

Form of Compliance Certificate

Exhibit R

 

Form of Borrowing Base Certificate

Exhibit S

 

UK Intercreditor Deed

Exhibit T

 

Form of Canadian Security Agreement

Exhibit U

 

Form of Canadian Share Pledge Agreement

Exhibit V

 

Form of Luxembourg Security Agreement

Exhibit W

 

Form of Luxembourg Share Charge

 

viii



--------------------------------------------------------------------------------

ABL CREDIT AGREEMENT, dated as of February 22, 2012, among MOBILE MINI, INC., a
Delaware corporation (the “US Company” and, together with each other entity that
executes this Agreement as a US Borrower or that becomes a US Borrower pursuant
to Section 9.13(f), Section 9.13(g), or Section 10.11, collectively, the “US
Borrowers”, and each, a “US Borrower”), RAVENSTOCK MSG LIMITED, a limited
liability company incorporated in England and Wales (the “UK Company”), MOBILE
MINI UK LIMITED, a corporation incorporated in England and Wales (“Mobile Mini
UK” and together with UK Company and each other entity that executes this
Agreement as a UK Borrower or that becomes a UK Borrower pursuant to
Section 10.11, collectively, the “UK Borrowers”, and each, a “UK Borrower”),
MOBILE MINI CANADA, ULC, an unlimited liability corporation incorporated in
British Columbia (“Canadian Company” and together with each other entity that
executes this Agreement as a Canadian Borrower or that becomes a Canadian
Borrower pursuant to Section 10.11, collectively, the “Canadian Borrowers”, and
each, a “Canadian Borrower” and, together with each US Borrower and each UK
Borrower, collectively, the “Borrowers”, and each, a “Borrower”), the Guarantors
party hereto from time to time, the Lenders party hereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent. All capitalized terms
used herein and defined in Section 1 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Arrangers have arranged, and the Lenders are willing to make available to the
Borrowers, the senior secured revolving credit facility provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Definitions and Accounting Terms.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Account” shall mean an “account” as such term is defined in Article 9 of the
UCC, and any and all supporting obligations in respect thereof.

“Account Debtor” shall mean each Person who is obligated on an Account.

“Acquisition” shall mean (i) the acquisition by US Company or any of its
Subsidiaries of all of the issued and outstanding Equity Interests of a Person,
(ii) the acquisition by US Company or any of its Subsidiaries of all or
substantially all of the assets of a Person or a line of business of a Person or
(iii) the merger or consolidation of US Company or any of its Subsidiaries with
a Person other than a Person that was a Subsidiary of US Company or such
Subsidiary immediately prior to such merger.

“Additional Security Documents” shall have the meaning provided in Section 9.13.

“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

“Administrative Agent” shall mean Deutsche Bank AG New York Branch, in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.

 

1



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (a) to vote 15% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (b) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of US Company or any Subsidiary
thereof.

“Agent Advance” shall have the meaning provided in Section 2.01(i).

“Agent Advance Amount” shall have the meaning provided in Section 2.01(i).

“Agent Advance Period” shall have the meaning provided in Section 2.01(i).

“Agents” shall mean and include the Administrative Agent, the Collateral Agent,
the Co-Syndication Agents, the Senior Managing Agents and the Co-Documentation
Agents.

“Aggregate Borrowing Base” shall mean as of any date of determination thereof,
an amount equal to the lesser of:

(i) the sum of (A) the amount calculated under the definition of US Borrowing
Base; plus (B) an amount equal to the lesser of (x) the UK Maximum Amount and
(y) the amount calculated under the definition of UK Borrowing Base (excluding
from such calculation, subclause (i) thereof) plus (C) an amount equal to the
lesser of (x) the Canadian Maximum Amount and (y) the amount calculated under
the definition of Canadian Borrowing Base (excluding from such calculation,
subclause (i) thereof); or

(ii) the amount permitted to be outstanding under this Agreement by each of the
Senior Note Indentures.

“Aggregate Exposure” shall mean, at any time, the sum of (a) the Aggregate UK
Exposure, (b) the Aggregate US Exposure and (c) the Aggregate Canadian Exposure.

“Aggregate Canadian Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all Canadian Revolving Loans then outstanding and
(b) the aggregate amount of all Canadian Letter of Credit Outstandings at such
time (exclusive of Canadian Letter of Credit Outstandings which are repaid with
the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Canadian Revolving Loans).

“Aggregate UK Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all UK Revolving Loans then outstanding, (b) the aggregate
amount of all UK Letter of Credit Outstandings at such time (exclusive of UK
Letter of Credit Outstandings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of UK Revolving
Loans), and (c) except for purposes of calculating the Applicable Commitment
Commission Percentage, the aggregate principal amount of all UK Swingline Loans
then outstanding (exclusive of UK Swingline Loans which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of UK Revolving Loans).

 

2



--------------------------------------------------------------------------------

“Aggregate US Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all US Revolving Loans then outstanding, (b) the aggregate
amount of all US Letter of Credit Outstandings at such time (exclusive of US
Letter of Credit Outstandings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of US Revolving
Loans), and (c) except for purposes of calculating the Applicable Commitment
Commission Percentage, the aggregate principal amount of all US Swingline Loans
then outstanding (exclusive of US Swingline Loans which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of US Revolving Loans).

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended
and/or renewed from time to time.

“Anti-Terrorism Laws” shall have the meaning provided in Section 8.33(a).

“Applicable Commitment Commission Percentage” shall mean (i) for each day on
which the Aggregate Exposure is less than or equal to 33.3% of the Total
Revolving Loan Commitment, 0.500% and (ii) for each day during which the
Aggregate Exposure exceeds 33.3% of the Total Revolving Loan Commitment, 0.375%.

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Credit Document or other material
contract in question, including all applicable common law and equitable
principles; all provisions of all applicable state, provincial, federal and
foreign constitutions, statutes, rules, regulations and legally enforceable
orders of governmental bodies; and legally enforceable orders, judgments and
decrees of all courts and arbitrators, in each case, in any jurisdiction.

“Applicable Margin” shall mean, for the period from the Effective Date until the
first Start Date thereafter, a percentage per annum equal to, in the case of

(a) US Revolving Loans maintained as (i) Base Rate Loans, 1.25%, and (ii) US
LIBOR Loans, 2.25%;

(b) US Swingline Loans, 1.25%;

(c) UK Revolving Loans, 2.25%;

(d) UK Swingline Loans, 2.25%; and

(e) Canadian Revolving Loans maintained as (i) Canadian Prime Rate Loans, 1.25%
and (ii) Bankers’ Acceptance Loans, 2.25%.

From and after the first day of the fiscal quarter in which a certificate is
delivered in accordance with the first sentence of the following paragraph (or
from and after the date an Initial Post-Closing Availability Certificate is
delivered in accordance with the following paragraph) indicating an entitlement
to a different margin for any Type of Loan than that described in the
immediately preceding sentence (each, a “Start Date”) to and including the
applicable End Date described below, the Applicable Margins for such Type of
Loan (hereinafter, the “Adjustable Applicable Margins”) shall be those set forth
below opposite the Total Borrowing Availability indicated to have been achieved
in any certificate delivered in accordance with the following sentence:

 

3



--------------------------------------------------------------------------------

Level

  

Daily Average

Total Borrowing

Availability

  

Revolving Loan

LIBOR/EURIBOR and UK

Swingline Loan Margin and

Drawing Fee on Bankers’

Acceptance Loans

  

US Revolving Loan and

US Swingline Loan

Base Rate Margin

and Canadian Revolving

Loan Canadian Prime Rate

Margin

I

   Greater than $650,000,000    1.75%    0.75%

II

   Greater than $250,000,000 but less than or equal to $650,000,000    2.00%   
1.00%

III

   Less than or equal to $250,000,000    2.25%    1.25%

The Total Borrowing Availability used in a determination of Adjustable
Applicable Margins shall be determined based on the delivery of a certificate of
US Company (each, a “Quarterly Pricing Certificate”) by an Authorized Officer of
US Company to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 10 days after the last day of any
fiscal quarter of US Company, which certificate shall set forth the calculation
of the daily average Total Borrowing Availability for such fiscal quarter ended
immediately prior to the relevant Start Date and the Adjustable Applicable
Margins which shall be thereafter applicable (until same are changed or cease to
apply in accordance with the following sentences). The Adjustable Applicable
Margins so determined shall apply, except as set forth in the succeeding
sentence, from the relevant Start Date to the last day of the fiscal quarter
immediately preceding the date on which the next Quarterly Pricing Certificate
is delivered to the Administrative Agent (the “End Date”); provided that if no
such subsequent Quarterly Pricing Certificate is delivered on or prior to the
date which is 10 days following the last day of the fiscal quarter in which the
previous Start Date occurred, a new Start Date shall be deemed to have commenced
and the Adjustable Applicable Margins shall automatically adjust to those that
correspond to a Total Borrowing Availability at Level III (such Adjustable
Applicable Margins as so determined, the “Highest Adjustable Applicable
Margins”), effective from the first day of such fiscal quarter until the next
End Date. Notwithstanding anything to the contrary contained above in this
definition, the Applicable Margin and the Adjustable Applicable Margins shall be
the Highest Adjustable Applicable Margins (i) at all times during which there
shall exist any Default or Event of Default and (ii) for the period from the
Effective Date through (but not including) the earlier of (x) the first day of
the fiscal quarter in which a Quarterly Pricing Certificate is delivered for the
fiscal quarter of US Company ending September 30, 2012 and (y) the date, not
earlier than 180 days after the Effective Date, of delivery of a certificate of
US Company by an Authorized Officer of US Company to the Administrative Agent
(with a copy to be sent by the Administrative Agent to each Lender), which
certificate (the “Initial Post-Closing Availability Certificate”) sets forth the
calculation of the daily average Total Borrowing Availability for the 90 days
ended immediately prior to the date thereof.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Total
Borrowing Availability set forth in any Quarterly Pricing Certificate delivered
to the Administrative Agent is inaccurate for any reason and the result thereof
is that the Lenders received interest or fees for any period based on an
Adjustable Applicable Margin that is less than that which would have been
applicable had the Total Borrowing Availability been accurately determined,
then, for all purposes of this Agreement, the “Adjustable Applicable Margin” for
any day occurring within the applicable period shall retroactively be deemed to
be the relevant percentage as based upon the accurately determined Total
Borrowing Availability for such

 

4



--------------------------------------------------------------------------------

period, and any shortfall in the interest or fees theretofore paid by the
Borrowers for the relevant periods pursuant to Sections 2.08 and 4.01(b) as a
result of the miscalculation of the Total Borrowing Availability shall be deemed
to be (and shall be) due and payable under the relevant provisions of
Section 2.08 or 4.01(b), as applicable, within two Business Days of discovery of
such inaccuracy (and shall remain due and payable until paid in full, together
with all amounts owing under Section 2.08(e), in accordance with the terms of
this Agreement).

“Appraised Fair Market Value” shall mean, with respect to any Real Property, the
price at which a willing buyer, not an Affiliate of the seller, and a willing
seller who does not have to sell, would agree to purchase and sell such Real
Property, as determined by an Appraiser in an appraisal in form and substance
reasonably satisfactory to Administrative Agent.

“Appraiser” shall mean an appraiser employed by Administrative Agent or an
independent third party appraiser engaged by Administrative Agent, at US
Company’s expense.

“Approved Credit Support” shall mean an Account is (a) supported by an
irrevocable letter of credit satisfactory to the Administrative Agent, in its
Permitted Discretion (as to form, substance, and issuer or domestic confirming
bank), that has been delivered to the Administrative Agent and is directly
drawable by the Administrative Agent, or (b) is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent, in its Permitted Discretion.

“Arrangers” shall mean collectively, Deutsche Bank Securities Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities LLC.

“Asset Sale” shall have the meaning set forth in Section 10.03.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit C.

“Authorized Officer” shall mean, with respect to (a) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors (or
equivalent governing body) of the respective Borrower to deliver such notices
pursuant to this Agreement and for which an appropriate incumbency certificate
in form and substance satisfactory to the Administrative Agent has been
delivered to the Administrative Agent, the Swingline Lender or the respective
Issuing Lender, (b) delivering financial information and officer’s certificates
pursuant to this Agreement, the chief financial officer or the chief accounting
officer of the US Company or the respective Borrower, and (c) any other matter
in connection with this Agreement or any other Credit Document, any officer (or
a person or persons so designated by any two officers) of the US Company or the
respective Borrower.

“B/A Discount Note” shall have the meaning provided in Schedule 1.01(g).

“B/A Discount Proceeds” shall mean, in respect of any Bankers’ Acceptance or
Draft to be purchased by a Lender on any date pursuant to Section 2.18 and
Schedule 1.01(g), the difference between (i) the result (rounded to the nearest
whole Canadian cent, and with one-half of one Canadian cent being rounded up)
calculated on such day by dividing the aggregate Face Amount of such Bankers’
Acceptance or Draft by the sum of one plus the product of (x) the B/A Discount
Rate (expressed as a decimal) applicable to such Bankers’ Acceptance or Draft
multiplied by (y) a fraction, the numerator of which is the number of days in
the term of such Bankers’ Acceptance or Draft and the denominator of which is
365 (with such product being rounded up or down to the fifth decimal place and
.000005 being rounded up), and (ii) the aggregate applicable Drawing Fee.

 

5



--------------------------------------------------------------------------------

“B/A Discount Rate” shall mean, for any Drawing Date, in respect of any Banker’s
Acceptance or Draft to be purchased hereunder, the discount rate (calculated on
an annual basis and rounded to the nearest one-hundredth of 1%, with
five-thousandth of 1% being rounded up) quoted by the Canadian Sub-Agent at
approximately 10:00 am (New York time) as the discount rate at which the
Canadian Sub-Agent would purchase, on the relevant Drawing Date, its own
banker’s acceptances or drafts with the term to maturity equal or comparable to
the Banker’s Acceptance or Draft to be purchased.

“B/A Instruments” shall mean, collectively, Bankers’ Acceptances, Drafts and B/A
Discount Notes, and, in the singular, any one of them.

“B/A Lender” shall mean any Lender that is not a Non-B/A Lender.

“Bank” shall mean Deutsche Bank AG New York Branch.

“Bankers’ Acceptance” shall mean a Draft drawn by any Canadian Borrower and
accepted by a Lender pursuant to Section 2.18 and Schedule 1.01(g).

“Bankers’ Acceptance Loans” shall mean (i) the creation of Bankers’ Acceptances
or (ii) the creation and purchase of completed Drafts and the exchange of such
Drafts for B/A Discount Notes, in each case as contemplated in Section 2.18 and
Schedule 1.01(g).

“Banking Product Obligations” of the Credit Parties means any and all
obligations of the Credit Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Products of which the Administrative Agent has received written
notice.

“Banking Products” means each and any of the following bank services provided to
any Credit Party (or the LKE Qualified Intermediary with respect to a LKE Joint
Account) by any Banking Products Provider: (a) commercial credit cards,
(b) stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
E-payables or comparable services, return items, overdrafts and interstate
depository network services).

“Banking Products Agreement” means any agreement with respect to Banking
Products to which any Credit Party is a party.

“Banking Products Provider” means, with respect to any Banking Products
Agreement, (x) any provider who was an Agent or Affiliate of an Agent at the
time such Banking Products Agreement was entered into (or in the case of a
Banking Products Agreement that was entered into prior to the Effective Date,
was an Agent or an Affiliate of an Agent on the date hereof), or (y) a provider
who was a Lender or an Affiliate of a Lender at the time such Banking Products
Agreement was entered into (or in the case of a Banking Products Agreement that
was entered into prior to the Effective Date, was a Lender or an Affiliate of a
Lender on the date hereof), in each case, that has entered into such Banking
Products Agreement with any Credit Party; provided that, a Lender (and any
Affiliate thereof) shall not be a Banking Products Provider with respect to any
Banking Products Agreement entered into when such Lender was a Defaulting
Lender.

“Banking Products Reserve” shall mean a reserve established by the
Administrative Agent from time to time in respect of the Borrowing Base Parties’
liabilities or potential liabilities as part of their cash management system
(including, without limitation, liabilities related to Banking Products) such
as, but not limited to, reserves for returned items, customary charges for
maintaining Deposit Accounts and similar items.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy” as now or hereafter in effect, or any successor thereto.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii)  1/2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time and (iii) LIBOR for a LIBOR Loan denominated in Dollars with a
one month Interest Period commencing on such day plus 1.00%. For purposes of
this definition, LIBOR shall be determined using LIBOR as otherwise determined
by the Administrative Agent in accordance with the definition of LIBOR, except
that (x) if a given day is a Business Day, such determination shall be made on
such day (rather than two Business Days prior to the commencement of an Interest
Period) or (y) if a given day is not a Business Day, LIBOR for such day shall be
the rate determined by the Administrative Agent pursuant to preceding clause
(x) for the most recent Business Day preceding such day. Any change in the Base
Rate due to a change in the Prime Lending Rate, the Federal Funds Rate or LIBOR
shall be effective as of the opening of business on the day of such change in
the Prime Lending Rate, the Federal Funds Rate or LIBOR, respectively

“Base Rate Loan” shall mean (a) each US Swingline Loan and (b) each US Revolving
Loan designated or deemed designated as such by the relevant Borrower at the
time of the incurrence thereof or conversion thereto determined by reference to
the Base Rate.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” and “Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.

“Borrowing” shall mean a UK Borrowing, a US Borrowing or a Canadian Borrowing.

“Borrowing Base Certificate” shall have the meaning provided in Section 9.01(i).

“Borrowing Base Party” shall mean each US Borrowing Base Party, each UK
Borrowing Base Party and each Canadian Borrowing Base Party.

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, Toronto, Ontario, Brussels, Belgium and/or London, England, a
legal holiday or a day on which banking institutions are authorized or required
by law or other government action to close and (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, (i) LIBOR Loans, any day which is a Business Day described in clause
(a) above and which is also a day for trading by and between banks in US Dollar
and Pounds Sterling deposits in the interbank eurodollar market and (ii) EURIBOR
Loans, any TARGET Day.

“Cabin Fleet Inventory” shall mean timber accommodation units which are included
in UK Borrowers’ lease fleet.

“Canadian Borrower” or “Canadian Borrowers” shall have the meaning provided in
the first paragraph of this Agreement.

“Canadian Borrowing” shall mean the borrowing of Canadian Revolving Loans from
all the Lenders on a given date having the same Interest Period.

 

7



--------------------------------------------------------------------------------

“Canadian Borrowing Availability” shall mean, as of any date of determination,
the remainder of (a) the lesser of (i) the Canadian Maximum Amount at such time
and (ii) the Canadian Borrowing Base at such time minus (b) the Aggregate
Canadian Exposure at such time.

“Canadian Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 9.01(i) (but as modified as
provided below in this definition), equal to, without duplication, the sum of

(i) (A) the amount calculated under the definition of US Borrowing Base,
provided that in no event shall any asset constituting a portion of the US
Borrowing Base concurrently constitute a portion of the Canadian Borrowing Base
plus (B) the amount calculated under the definition of UK Borrowing Base,
provided that in no event shall any asset constituting a portion of the UK
Borrowing Base concurrently constitute a portion of the Canadian Borrowing Base,
plus

(ii) eighty-five percent (85%) of Eligible Canadian Accounts, plus

(iii) ninety percent (90%) of Eligible Canadian Rental Fleet Inventory, plus

(iv) [Reserved]

(v) the lesser of (A) (1) $40,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (iv)(B) of the definition of
US Borrowing Base and clause (v)(B) of the definition of UK Borrowing Base and
(B) the sum of (1) ninety percent (90%) of Eligible Canadian Container Inventory
Held for Sale; plus (2) ninety percent (90%) of Eligible Canadian
Work-In-Process Container Inventory; plus (3) sixty-five percent (65%) of
Eligible Canadian Raw Materials Inventory; plus

(vi) the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (v)(B) of the definition of US
Borrowing Base and clause (vi)(B) of the definition of UK Borrowing Base and
(B) eighty-five percent (85%) of Eligible Canadian Machinery and Equipment;
minus

(vii) the amount of all Reserves then established by the Administrative Agent
against the Canadian Borrowing Base.

The Administrative Agent shall have the right (but no obligation) to review such
computations and if, in its Permitted Discretion, such computations have not
been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right to correct any such errors in such
manner it shall determine in its Permitted Discretion. The Canadian Borrowing
Base (and the Borrowing Base Certificate then most recently delivered) may be
adjusted by the Administrative Agent to reflect any new or incremental Reserves
required by the Administrative Agent in its Permitted Discretion; provided that
no change in the amount of any Reserve shall be effective until the date
occurring three Business Days after written notice thereof by the Administrative
Agent to the US Company and the Canadian Company following consultation with the
US Company.

“Canadian Borrowing Base Party” shall mean each Wholly-Owned Subsidiary of US
Company that is incorporated, amalgamated, continued or otherwise formed under
the laws of Canada or any province thereof and that is a Canadian Borrower or a
Non-US Obligation Guarantor and is incorporated, amalgamated, continued or
otherwise formed in Canada or any province thereof.

 

8



--------------------------------------------------------------------------------

“Canadian Company” shall have the meaning provided in the first paragraph of
this Agreement.

“Canadian Corresponding Lender” means, with respect to any Lender, the Canadian
branch or Affiliate of such Lender, if any, set forth on the signature page
hereto for such Lender, or the applicable Assignment and Assumption Agreement.

“Canadian Credit Party” shall mean each subsidiary of the US Company, other than
any US Credit Party.

“Canadian Dollars” and the sign “CA$” shall each mean freely transferable lawful
money of Canada.

“Canadian Drawing” shall have the meaning set forth in Section 3.15(b).

“Canadian Funding Capacity” shall mean, for any Lender, the ability of such
Lender or an Affiliate or branch office thereof to fund Canadian Revolving Loans
denominated in Canadian Dollars, as set forth in the records of Administrative
Agent.

“Canadian Funding Capacity Lender” shall mean each Lender other than (i) in the
case of each Lender as of the Effective Date, each Lender that shall have
confirmed in writing, to the satisfaction of the Administrative Agent, on or
prior to the Effective Date, that neither it nor any domestic or foreign branch
or Affiliate of such Lender has the ability to fund Canadian Revolving Loans
denominated in Canadian Dollars and (ii) in the case of each Lender after the
Effective Date, each Lender that shall have confirmed in writing, to the
satisfaction of the Administrative Agent, on or prior to the date such Lender
becomes a Lender hereunder, that neither it nor any domestic or foreign branch
or Affiliate of such Lender has the ability to fund Canadian Revolving Loans
denominated in Canadian Dollars, in each case until such time as such Lender
shall have confirmed in writing to the Administrative Agent that it or any
domestic or foreign branch or Affiliate of such Lender does have the ability to
fund Canadian Revolving Loans denominated in Canadian Dollars.

“Canadian Insolvency Laws” shall mean any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
statutes seeking a compromise or arrangement of any debts of the corporation, or
a stay of proceedings to enforce any of the claims of the corporation’s
creditors against it.

“Canadian Issuing Lender” shall mean each of DB Canada (except as otherwise
provided in Section 12.09) and any other Lender reasonably acceptable to the
Administrative Agent and US Company or Canadian Company which agrees to issue
Canadian Letters of Credit hereunder. Any Canadian Issuing Lender may, in its
discretion, arrange for one or more Canadian Letters of Credit to be issued by
one or more Affiliates of such Canadian Issuing Lender (and such Affiliate shall
be deemed to be a “Canadian Issuing Lender” for all purposes of the Credit
Documents).

“Canadian L/C Supportable Obligations” shall mean (a) obligations of a Canadian
Borrower with respect to workers compensation, surety bonds and other similar
statutory obligations and (b) such other obligations of a Canadian Borrower as
are reasonably acceptable to the respective Canadian Issuing Lender and
otherwise permitted to exist pursuant to the terms of this Agreement (other than
obligations in respect of (i) any Indebtedness or other obligations that are
subordinated in right of payment to the Canadian Obligations and (ii) any Equity
Interests).

 

9



--------------------------------------------------------------------------------

“Canadian Letter of Credit” shall have the meaning provided in Section 3.03(a).

“Canadian Letter of Credit Fee” shall have the meaning provided in
Section 4.01(b).

“Canadian Letter of Credit Outstandings” shall mean, at any time, the sum of
(a) the Stated Amount of all outstanding Canadian Letters of Credit at such time
and (b) the aggregate amount of all Unpaid Canadian Drawings in respect of all
Canadian Letters of Credit at such time.

“Canadian Letter of Credit Request” shall have the meaning provided in
Section 3.09(a).

“Canadian Maximum Amount” shall mean, as of any date of determination, the
lesser of (a) Equivalent Amount of $100,000,000 and (b) the Equivalent Amount of
the Total Revolving Loan Commitment minus the Equivalent Amount of the Aggregate
UK Exposure minus the Equivalent Amount of the Aggregate US Exposure.

“Canadian Obligations” shall mean, with respect to any Canadian Credit Party,
all Loans, all obligations under Letters of Credit and all other advances,
debts, liabilities, obligations, covenants and duties, together with all
interest, fees and other charges thereon, owing, arising, due or payable from
such Canadian Credit Party to an Agent, any Lender or any Affiliate of any
Lender, or from a Canadian Borrower to any Canadian Issuing Lender, of any kind
or nature, present or future, whether or not evidenced by any note, guaranty or
other instrument, whether arising under this Agreement or any of the other
Credit Documents or cash management services rendered in connection therewith,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, primary or secondary, due or to become due, now existing or
hereafter arising and however acquired, and any Banking Products Obligations or
Qualified Derivative Obligations owing to a Banking Products Provider or a
Qualified Derivative Counterparty, as applicable.

“Canadian Participant” shall have the meaning set forth in Section 3.12(a).

“Canadian Prime Rate” shall mean, for any day, the rate of interest per annum
equal to the greater of (i) the per annum rate of interest quoted or established
as the “prime rate” of the Canadian Sub-Agent which it quotes or establishes for
such day as its reference rate of interest in order to determine interest rates
for commercial loans in Canadian Dollars in Canada to its Canadian borrowers;
and (ii) the arithmetic average rate for Canadian Dollar banker’s acceptances
having a term of 30 days that appears on Reuters Screen CDOR Page (or such other
page as may be selected by the Canadian Sub-Agent as a replacement page for such
banker’s acceptances if such screen is not available) at approximately 10:00
a.m. (Toronto time) on such day plus 100 basis points per annum, adjusted
automatically with each quoted or established change in such rate, all without
the necessity of any notice to any Canadian Borrower or any other Person.

“Canadian Prime Rate Loan” shall mean each Canadian Revolving Loan designated or
deemed designated as such by the relevant Borrower at the time of the incurrence
thereof or conversion thereto determined by reference to the Canadian Prime
Rate.

“Canadian Priority Payables” shall mean, at any time, with respect to any
Borrowing Base Party which has employees in Canada or otherwise carries on
business in Canada or which leases, sells or otherwise owns goods in Canada or
has Accounts with Account Debtors located in Canada:

 

10



--------------------------------------------------------------------------------

(i) the amount past due and owing by such Borrowing Base Party, or the accrued
amount for which such Borrowing Base Party has an obligation to remit to a
Governmental Authority in Canada or in any province, municipality or other
political subdivision thereof (“Canadian Governmental Authority”) or other
Person pursuant to any applicable law, rule or regulation, in respect of
(a) pension fund obligations; (b) Canada Pension Plan and Quebec Pension Plan,
(c) unemployment insurance; (d) harmonized sales taxes, goods and services
taxes, sales taxes, excise taxes, employee income taxes and other taxes payable
or to be remitted or withheld; (e) workers’ compensation; (f) wages,
(g) vacation pay; and (h) other like charges and demands; in each case, in
respect of which any Canadian Governmental Authority or other Person may claim a
security interest, lien, trust, right or other claim ranking or capable of
ranking in priority to or pari passu with one or more of the Liens granted in
the Security Documents;

(ii) the aggregate of any other amounts for which provision for payment is
required to be made pursuant to Section 6(3), (4), (5) and (6) of the Companies’
Creditors Arrangement Act (Canada) or Section 60(1.1), (1.2), (1.3), (1.5) and
(2) of the Bankruptcy and Insolvency Act (Canada) (as such provisions may be
amended or re-enacted from time to time) in order to obtain the court’s sanction
or approval of an arrangement, compromise or proposal; and

(iii) the aggregate amount of any other liabilities of such Borrowing Base Party
(a) in respect of which a trust has been or may be imposed on any Collateral to
provide for payment, (b) which are secured by a security interest, pledge, lien,
charge, right or claim on any Collateral or (c) the holder of which enjoys a
right; in each case, pursuant to any applicable law, rule or regulation and
which trust, security interest, pledge, lien, charge, right or claim ranks or is
capable of ranking in priority to or pari passu with one or more of the Liens
granted in the Security Documents.

“Canadian Revolving Loan” shall have the meaning set forth in Section 2.01(c).

“Canadian Revolving Loan Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Canadian Revolving Loan Commitment,” as same may be (x) reduced from
time to time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as
applicable, (y) increased from time to time pursuant to Section 2.15, or
(z) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 13.04(b).

“Canadian Revolving Note” shall have the meaning set forth in Section 2.05(a).

“Canadian Security Agreement” shall mean the security agreement executed by each
Canadian Borrower with respect to the Canadian Obligations in favour of the
Collateral Agent for the benefit of the Secured Creditors.

“Canadian Share Pledge Agreement” shall mean the security agreement executed by
the US Company with respect to the Equity Interests of the Canadian Company in
favour of the Collateral Agent for the benefit of the Secured Creditors.

“Canadian Sub-Agent” shall mean DB Canada.

“Canadian Subsidiary” shall mean each Subsidiary of US Company that is
incorporated, amalgamated, continued or otherwise formed in Canada or any
province thereof.

“Canadian Taxes” shall have the meaning set forth in Section 5.06(a).

 

11



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets (including but not limited to containers) or
improvements, replacements, substitutions or additions thereto which have a
useful life of more than one year, including the total principal portion of
Capitalized Lease Obligations and that portion of Investments allocable to
property, plant or equipment. Capital Expenditures shall exclude (i) new and
used manufactured or remanufactured portable container Inventory held for sale,
(ii) proceeds of a Casualty Loss applied to the repair or replacement of the
property affected by the Casualty Loss and (iii) Inventory or Equipment acquired
in a Permitted Acquisition.

“Capitalized Lease Obligation” shall mean any Indebtedness represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” shall mean, as to any Person, (a) securities issued or
directly and fully guaranteed or insured by the United States, Canada or the
United Kingdom or any agency or instrumentality thereof (provided that the full
faith and credit of such country is pledged in support thereof or it otherwise
has a equivalent credit rating) having maturities of not more than one year from
the date of acquisition, (b) marketable direct obligations issued by any state
of the United States, Canada or the United Kingdom or any political subdivision
of such country or any public instrumentality thereof maturing within one year
from the date of acquisition thereof and, at the time of acquisition, having one
of the two highest ratings obtainable from either S&P or Moody’s, (c) Pounds
Sterling, Canadian Dollar or Dollar-denominated time deposits, certificates of
deposit and bankers acceptances of any Lender or any commercial bank having, or
which is the principal banking subsidiary of a bank holding company having, a
long-term unsecured debt rating of at least “A” or the equivalent thereof from
S&P or “A2” or the equivalent thereof from Moody’s with maturities of not more
than one year from the date of acquisition by such Person, (d) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clause (a) above entered into with any bank meeting the
qualifications specified in clause (c) above, (e) commercial paper denominated
in Pounds Sterling, Canadian Dollars or Dollars and not convertible or
exchangeable into any other securities issued by any Person incorporated in the
United States, Canada or the United Kingdom rated at least A-1 or the equivalent
thereof by S&P or at least P-1 or the equivalent thereof by Moody’s and in each
case maturing not more than one year after the date of acquisition by such
Person, (f) Pounds Sterling bills of exchange eligible for rediscount at the
Bank of England and accepted by any bank meeting the qualifications specified in
clause (c) above, (g) investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses
(a) through (f) above and which can be turned into cash on not more than 30
days’ notice, (h) securities with maturities of one year or less from the date
of acquisition backed by a standby letter of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c), (i) shares in money
market investment programs or mutual or similar funds with the Administrative
Agent or any other Lender with a corporate rating of at least A by S&P or at
least A-2 by Moody’s, or (j) any other debt security approved by the Required
Lenders, and in each case described in clauses (a) through (i) above, which is
not subject to any Lien (other than any Lien arising under the Security
Documents).

“Cash Management Control Agreement” shall mean a “control agreement” in form and
substance reasonably acceptable to the Administrative Agent and Collateral Agent
and containing terms regarding the treatment of all cash and other amounts on
deposit in the respective Collection Account, Disbursement Account, Designated
Petty Cash Account, Designated Payroll Account or LKE Joint Account governed by
such Cash Management Control Agreement consistent with the requirements of
Section 5.03 hereto and Section 3.9 of the US Security Agreement (including,
without limitation, any such agreement with respect to any LKE Joint Account
pursuant to which the applicable Credit Party and the LKE Qualified Intermediary
instruct the appropriate financial institution(s) to transfer funds from the LKE
Joint Accounts to the Administrative Agent in accordance with Section 5.03
hereto).

 

12



--------------------------------------------------------------------------------

“Casualty Loss” shall mean (i) the loss, damage, or destruction of any asset
owned or used by US Company or any of its Subsidiaries, (ii) the condemnation,
confiscation, or other taking, in whole or in part, of any such asset, or
(iii) the diminishment of such asset so as to render use for its intended
purpose impracticable or unreasonable.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 USC. § 9601 et seq.

“Certificate of Title” shall mean a certificate of title, certificate of
ownership or other registration certificate issued or required to be issued for
any asset under the certificate of title or similar laws of any jurisdiction.

“Change in Law” shall have the meaning provided in Section 11.10.

“Change of Control” shall mean (i) any “person” (as such term is used in
Subsections 13(d) and 14(d) of the Securities and Exchange Act of 1934, as
amended) on or after the Effective Date is or becomes a “beneficial owner” (as
defined in Rule 13d-3 under such Act), directly or indirectly, of Equity
Interests of US Company representing 35% or more of the combined voting power of
US Company’s then-outstanding Equity Interests; or (ii) the existing directors
for any reason cease to constitute a majority of US Company’s Board of Directors
or (iii) any Borrower or Guarantor ceases to be a wholly-owned Subsidiary of US
Company, except as expressly permitted by the Credit Documents; or (iv) a
“Change of Control” (as defined in any of the Senior Note Indentures or any
Permitted Additional Financing Document) occurs. For purposes of this
definition, “existing directors” means (x) individuals constituting US Company’s
Board of Directors on the Effective Date, and (y) any subsequent director whose
election by the Board of Directors or nomination for election by US Company’s
shareholders was approved by a vote of at least a majority of the directors then
in office which directors either were directors on the Effective Date or whose
election or nomination for election was previously so approved.

“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.

“CITA” shall have the meaning provided in Section 8.23(b).

“Claims” shall have the meaning provided in the definition of Environmental
Claims.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendments thereof,
supplements thereto or substitutions therefor.

“Co-Documentation Agents” shall mean Barclays Bank PLC, SunTrust Bank and Wells
Fargo Capital Finance, LLC, each in its capacity as a documentation agent.

“Co-Syndication Agents” shall mean Bank of America, N.A. and JPMorgan Chase
Bank, N.A., each in its capacity as a syndication agent.

“Collateral” shall mean all property (whether real or personal) with respect to
which any Liens have been granted (or purported to be granted) pursuant to any
Security Document, including, without limitation, all Pledge Agreement
Collateral, all Security Agreement Collateral, all Mortgaged Properties and all
cash and Cash Equivalents delivered as collateral pursuant to Section 5.02 or
Section 11.

 

13



--------------------------------------------------------------------------------

“Collateral Agent” shall mean the Administrative Agent, in its capacity as
collateral agent for the Lenders hereunder and under the other Credit Documents,
and shall include any successor to the Administrative Agent appointed pursuant
to Section 12.09.

“Collection Account” shall mean each account established at a Collection Bank
subject to a Cash Management Control Agreement into which funds shall be
transferred as provided in Section 5.03(b).

“Collection Bank” shall have the meaning provided in Section 5.03(b).

“Collective Bargaining Agreements” shall mean all collective bargaining
agreements applying or relating to any employee of US Company or any of its
Subsidiaries.

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

“Compliance Period” shall mean any period (x) (A) for purposes of Section 10.21
hereof, commencing on the first Business Day on which the Total Borrowing
Availability is less than the Minimum Availability Amount and (B) for all other
purposes hereunder, commencing on the third consecutive Business Day on which
the Total Borrowing Availability is less than the applicable Minimum
Availability Amount and (y) in each case, ending on the first Business Day
thereafter on which the Total Borrowing Availability has been equal to or
greater than the applicable Minimum Availability Amount for 30 consecutive days.

“Computation Date” shall mean the date on which the Equivalent Amount of any
currency is determined.

“Concentration Account” shall have the meaning provided in Section 5.03(c).

“Consolidated” shall mean the consolidation in accordance with GAAP of the
accounts or other items as to which such term applies.

“Consolidated EBITDA” shall mean for a period, the Consolidated Net Income of US
Company and its Subsidiaries (excluding (a) extraordinary gains and (b) non-cash
extraordinary or non-recurring losses) and without duplication (i) plus all
Interest Expense, income tax expense, depreciation and amortization (including
amortization of any goodwill or other intangibles) for the period, (ii) less
gains or plus losses attributable to any fixed asset sales (excluding sales of
containers held for lease) in the period, (iii) plus or minus any other non-cash
charges which have been subtracted or added in calculating Consolidated Net
Income, (iv) plus reasonable fees and expenses directly incurred in connection
with the Transactions (including, without limitation, reasonable professional,
legal and other advisory fess, and other costs incurred in connection with the
initial funding under this Agreement), (v) plus non-recurring fees, costs and
expenses incurred in connection with any Permitted Acquisition that are set
forth in reasonable detail in form acceptable to the Administrative Agent, and
(vi) plus debt issuance expenses, debt extinguishing expenses and deferred
financing costs, provided that such fees, costs and expenses are incurred on or
prior to March 31, 2012, in each case to the extent deducted (and not added
back) in such period in computing such Consolidated Net Income. For all purposes
other than calculating Consolidated Net Cash Flow, Consolidated EBITDA for any
such period shall be calculated by giving pro forma effect to any Permitted
Acquisition and any Asset Sale specifically permitted pursuant to clauses
(iv) or (v) of Section 10.03 during such period, as if such Acquisition or Asset
Sale, as

 

14



--------------------------------------------------------------------------------

the case may be, had been consummated on the first day of such period, as long
as US Company shall have delivered to Administrative Agent audited financial
statements for such period for the Person or assets acquired or if consented to
by Administrative Agent, other reasonably acceptable financial statements or
other supporting documentation.

“Consolidated Net Cash Flow” shall mean for a period, Consolidated EBITDA less,
without duplication, the sum of (i) Unfinanced Capital Expenditures during such
period plus (ii) income taxes paid in cash during such period plus
(iii) Restricted Payments paid in cash during such period (other than Restricted
Payments paid by a Subsidiary of US Company to a Credit Party).

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of US Company and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP (after any
deduction for minority interests); provided that the following items shall be
excluded in computing Consolidated Net Income (without duplication): (a) the net
income of any other Person which is not a Subsidiary of US Company or is
accounted for by the equity method of accounting except to the extent of the
payment of cash dividends or cash distributions by such other Person to US
Company or a Subsidiary thereof during such period, and (b) the net income of
any Subsidiary of US Company to the extent that the declaration or payment of
cash dividends or similar cash distributions by such Subsidiary of such net
income is not at the time permitted by the operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary.

“Container Fleet Inventory” shall mean new and used manufactured or
remanufactured portable and ISO containers and portable mobile offices held by
US Company or another Credit Party for intended lease or rental by US Company or
another Credit Party to third parties.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or guarantees by a parent entity of real property
leases entered into by a UK Subsidiary in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Convertible Preferred Stock” shall mean US Company’s Series A Convertible
Redeemable Participating Preferred Stock.

“Converting Canadian Dollar Lender” shall have the meaning set forth in
Section 2.16(c).

 

15



--------------------------------------------------------------------------------

“Converting Euro Lender” shall have the meaning set forth in Section 2.16(b).

“Converting Pounds Sterling Lender” shall have the meaning set forth in
Section 2.16(a).

“Credit Account” shall have the meaning provided in Section 5.03(f).

“Credit Documents” shall mean this Agreement, the US Pledge Agreement, the US
Security Agreement, the UK Security Agreements, the Canadian Security Agreement,
the Fee Letter and, after the execution and delivery thereof pursuant to the
terms of this Agreement, each Note, each Incremental Commitment Agreement, each
Joinder Agreement, each Mortgage and each other Security Document.

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit under this Agreement.

“Credit Party” shall mean each of the US Credit Parties, each of the UK Credit
Parties and each of the Canadian Credit Parties.

“DB Canada” shall mean Deutsche Bank AG Canada Branch, and its permitted
successors and assigns.

“DBNY” shall mean Deutsche Bank AG New York Branch, and its permitted successors
and assigns.

“Debt Ratio” shall mean as of any date of determination, the ratio of (i) Funded
Debt as of such date to (ii) Consolidated EBITDA in each case for the four
fiscal quarters ending on such date.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.

“Derivative Obligations” shall mean every obligation of a Person under any
forward contract, futures contract, swap, option or other financing agreement or
arrangement (including, without limitation, caps, floors, collars and similar
agreements), the value of which is dependent upon interest rates, currency or
exchange rates or valuations.

“Designated Payroll Accounts” shall mean those accounts set forth on Part E of
Schedule 10.18, as well as any new payroll account established pursuant to
Section 10.18, in each case which are maintained near a branch for any Credit
Party and in which cash is transferred in accordance with the terms of this
Agreement to pay ordinary course payroll expenses of such Credit Party.

“Designated Petty Cash Accounts” shall mean those accounts set forth on Part D
of Schedule 10.18, as well as any new petty cash account established pursuant to
Section 10.18, in each case which are maintained near a branch for any Credit
Party and in which cash is transferred in accordance with the terms of this
Agreement to pay certain ordinary course cash expenses of such Credit Party.

 

16



--------------------------------------------------------------------------------

“Disbursement Account” shall mean each checking and/or disbursement account set
forth on Part C of Schedule 10.18, maintained for any Credit Party for their
respective general corporate purposes, including for the purpose of paying their
trade payables and other operating expenses.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District or Columbia.

“Draft” shall mean, at any time, either a deposit bill within the meaning of the
Depository Bills and Notes Act (Canada), or a bill of exchange, within the
meaning of the Bills of Exchange Act (Canada), drawn by any Canadian Borrower on
a Lender and bearing such distinguishing letters and numbers as such Lender may
determine, but which at such time has not been completed or accepted by such
Lender.

“Drawing Date” shall mean any Business Day fixed pursuant to Schedule 1.01(g)
for the creation of Bankers’ Acceptances or the purchase of completed Drafts and
the exchange thereof for B/A Discount Notes, in each case by a Lender pursuant
to Schedule 1.01(g).

“Drawing Fee” shall mean, in respect of a Draft drawn by any Canadian Borrower
hereunder and accepted by a B/A Lender or a Draft purchased by a Non-B/A Lender,
a fee calculated on the Face Amount of such Draft at a rate per annum equal to
the Applicable Margin that would be payable with respect to a Revolving Loan
maintained as a LIBOR Loan drawn on the Drawing Date of such Draft. Drawing Fees
shall be calculated on the basis of the term to maturity of the Draft and a year
of 365 days.

“Dutch Credit Parties” shall mean Mobile Mini Holding B.V. and Mobile Mini B.V.

“Effective Date” shall have the meaning provided in Section 13.10.

“Eligible Account” shall mean those Accounts created by a Borrowing Base Party
in the ordinary course of its business that arise out of its sale, lease or
rental of goods or rendition of services, that comply in all material respects
with each of the representations and warranties respecting Eligible Accounts
made in the Credit Documents, and that are not excluded as ineligible by virtue
of one or more of the excluding criteria set forth below. The Administrative
Agent shall have the right to establish or modify Reserves against Eligible
Accounts from time to time in its Permitted Discretion on three Business Days’
prior written notice to US Company in respect of the US Borrowing Base or the UK
Company in respect of the UK Borrowing Base or the Canadian Company in respect
of the Canadian Borrowing Base, in each case after consultation with US Company,
UK Company or the Canadian Company, as applicable. In determining the amount to
be included, Eligible Accounts shall be the face amount of such Eligible
Accounts and shall be calculated net of unearned revenue, charge-backs, customer
deposits, unapplied cash, bonding subrogation rights to the extent not cash
collateralized, any and all returns, rebates, discounts (which may, at the
Administrative Agent’s option, be calculated on shortest terms), service
charges, customer deposits, credits, allowances or excise taxes of any nature at
any time issued, owing, claimed by Account Debtors, granted, outstanding or
payable in connection with such Accounts at such time. Without limiting the
generality of the foregoing, unless otherwise approved in writing by
Administrative Agent, no Account shall be an Eligible Account if:

(i) it arises out of a sale made or services rendered by a Borrowing Base Party
to US Company, a Subsidiary of US Company or an Affiliate of US Company or to a
Person controlled by an Affiliate of US Company; or

 

17



--------------------------------------------------------------------------------

(ii) it is an Account that has payment terms longer than 60 days from the date
of invoice; provided, however, that $2,500,000 or the Equivalent Amount thereof
may be considered Eligible Accounts with payment terms longer than 60 days but
no longer than 90 days from the date of the invoice;

(iii) it remains unpaid more than 90 days after the original invoice date; or

(iv) it is owed by an Account Debtor and the total unpaid Accounts of such
Account Debtor exceed 10% of the net amount of all Eligible Accounts, but only
to the extent of such excess; or

(v) any covenant, representation or warranty contained in this Agreement or any
Security Document with respect to such Account has been breached; or

(vi) (1) the Account Debtor is also a creditor or supplier of the applicable
Borrowing Base Party or any other Subsidiary of US Company, or the Account
Debtor has disputed liability with respect to such Account, or the Account
Debtor has made any claim with respect to any other Account due from such
Account Debtor to the applicable Borrowing Base Party or any other Subsidiary of
US Company, or the Account otherwise is or may become subject to right of setoff
by the Account Debtor, provided, that any such Account shall be eligible to the
extent such amount thereof exceeds such contract, dispute, claim, setoff or
similar right; or (2) it is a portion (and only such portion) of any Account
that constitutes late fees or finance charges or (3) it is less than ninety
(90) days past the original invoice date and related to invoices that have been
partially paid, if the US Company, the UK Company or the Canadian Company, as
applicable, has reason to believe that such Account will not be fully paid; or

(vii) the Account Debtor has commenced a voluntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, (or otherwise
voluntarily submitted to insolvency, bankruptcy, arrangement, liquidation or
equivalent proceedings in any jurisdiction (including any Canadian Insolvency
Law)) or made an assignment for the benefit of creditors, or a decree or order
for relief has been entered by a court having jurisdiction in the premises in
respect of the Account Debtor in an involuntary case under the federal or other
similar bankruptcy, receivership, reorganization, arrangement, liquidation or
insolvency laws (including Canadian Insolvency Laws), as now constituted or
hereafter amended, or any other petition, procedure or other application for
relief under the federal or other similar bankruptcy, receivership,
reorganization or insolvency laws of any jurisdiction (including Canadian
Insolvency Laws), as now constituted or hereafter amended, has been filed
against the Account Debtor, declared a moratorium on any indebtedness or is the
subject of a voluntary scheme of arrangement or if the Account Debtor has
failed, suspended business or payments, ceased to be Solvent, or consented to or
suffered a receiver, receiver manager, trustee, administrator, liquidator,
compulsory manager, monitor or custodian to be appointed for it or for all or a
significant portion of its assets or affairs; or

(viii) (1) with respect to Account Debtors of any US Borrowing Base Party, it
arises from a sale made or services rendered to an Account Debtor outside the
United States, unless the sale is either (a) to an Account Debtor located in
Ontario, British Columbia or Alberta or any other province of Canada in which
the PPSA has been adopted in substantially the same form as currently in effect
in Ontario or (b) is subject to Approved Credit Support or (2) with respect to
Account Debtors of any UK Borrowing Base Party it arises from a sale made or
services rendered to an Account Debtor outside the United Kingdom, unless the
sale is subject to Approved Credit Support, or (3) with respect to Account
Debtors of any US Borrowing Base

 

18



--------------------------------------------------------------------------------

Party, the Account Debtor is the government of any country or sovereign state
other than the United States, or of any state, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless the sale is subject to Approved Credit Support,
or (4) with respect to Account Debtors of any UK Borrowing Base Party or
Canadian Borrowing Base Party, the Account Debtor is the government of any
country or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof, unless the sale is subject to Approved Credit
Support, or (5) with respect to Account Debtors of any Canadian Borrowing Base
Party, it arises from a sale made or services rendered to an Account Debtor that
is not located in Ontario, British Columbia or Alberta or any other province or
territory of Canada in which the PPSA has been adopted in substantially the same
form as currently in effect in Ontario, unless the sale is subject to Approved
Credit Support.

(ix) (1) it arises from a sale to the Account Debtor on a bill-and-hold or,
consignment basis or in any other transaction wherein goods are sold pursuant to
a guaranteed sale, a sale or return, a sale on approval, or any other terms by
reason of which the payment by the Account Debtor may be conditional (other
than, for the avoidance of doubt, a rental or lease basis) or (2) it is subject
to a reserve established by US Company or any of its Subsidiaries for potential
returns or refunds, to the extent of such reserve; or

(x) the Account Debtor is the United States of America, any State or any
political subdivision or department, agency or instrumentality thereof, unless
the applicable Borrowing Base Party, assigns its right to payment of such
Account to the Administrative Agent, in a manner satisfactory to the
Administrative Agent, in its Permitted Discretion, so as to comply with the
Assignment of Claims Act of 1940 (31 USC. §203 et seq., as amended) or complies
with any similar applicable state or local law as the Administrative Agent may
require; or

(xi) the Account Debtor is the federal government of Canada or the Provinces of
Alberta, Manitoba or New Brunswick or the Territory of Northwest Territories or
Nunavut or any other province or territory of Canada which has legislation which
restricts the collateral assignment of Crown obligations which are Accounts or,
in each case, of any department, agency or instrumentality thereof, unless the
applicable Borrowing Base Party complies with the requirements of the Financial
Administration Act (Canada), CITA, or any similar applicable provincial or
territorial law, so that such Borrowing Base Party may assign its right to
payment of such Account to the Collateral Agent, in a manner satisfactory to the
Administrative Agent, in its Permitted Discretion; or

(xii) it is not at all times subject to Collateral Agent’s duly perfected, First
Priority security interest and to no other Lien that is not a Permitted Lien; or

(xiii) the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by the applicable Borrowing Base Party and accepted by the
Account Debtor or the Account otherwise does not represent a final sale; or

(xiv) the Account is evidenced by an instrument of any kind, or has been reduced
to judgment; or

(xv) the applicable Borrowing Base Party has made any agreement with the Account
Debtor for any deduction therefrom, except for discounts or allowances which are
made in the ordinary course of business for prompt payment and which discounts
or allowances are reflected in the calculation of the face value of each invoice
related to such Account; or

 

19



--------------------------------------------------------------------------------

(xvi) more than 50% of the Accounts owing from the Account Debtor are not
Eligible Accounts hereunder; or

(xvii) the Account is subject to any progress payment or other similar advance
made by or for the benefit of the applicable Account Debtor; or

(xviii) the Account evidences a lease or sale to an Account Debtor that is an
individual to the extent that the aggregate of such Accounts exceeds $750,000;
or

(xix) the Account represents amounts which have not yet been billed to the
applicable Account Debtor and the amount of such Account together with the
amount of all other Accounts which represent amounts which have not yet been
billed to the applicable Account Debtors to the extent such amount exceeds
$2,000,000 or the Equivalent Amount thereof; or

(xx) except as provided in clause (x) above, with respect to which either the
perfection, enforceability, or validity of the Collateral Agent’s Liens in such
Account, or the Collateral Agent’s right or ability to obtain direct payment to
the Collateral Agent of the proceeds of such Account, is governed by any
national, federal, state, provincial or local statutory requirements other than
those of the UCC or, in the case of the UK Borrowing Base Parties, the UK
Companies Act of 1985 (as amended), or, in the case of the Canadian Borrowing
Base Parties, a PPSA in substantially the same form as currently in effect in
Ontario; or

(xxi) in the case of Accounts of any US Borrowing Base Party, is not payable in
Dollars or Canadian Dollars or, in the case of Accounts of any UK Borrowing Base
Party, is not payable in Pounds Sterling or Euros or, in the case of Accounts of
any Canadian Borrowing Base Party, is not payable in Dollars or Canadian
Dollars; or

(xxii) with respect to the UK Borrowing Base Parties, Accounts regulated by the
UK Consumer Credit Act of 1974 (as amended); or

(xxiii) with respect to the UK Borrowing Base Parties, the Accounts are governed
by laws other than that of England and Wales; or

(xxiv) it is a LKE Account.

“Eligible Cabin Fleet Inventory” shall mean Eligible Goods Inventory of a UK
Borrowing Base Party consisting of Cabin Fleet Inventory, valued at the lower of
such Borrowing Base Party’s cost or Net Orderly Liquidation Value.

“Eligible Canadian Account” shall mean an Eligible Account of Canadian Company
or another Canadian Borrowing Base Party.

“Eligible Canadian Container Inventory Held For Sale” shall mean Eligible
Container Inventory Held For Sale of Canadian Company or another Canadian
Borrowing Base Party.

“Eligible Canadian Machinery and Equipment” shall mean Eligible Machinery and
Equipment of Canadian Company or another Canadian Borrowing Base Party.

 

20



--------------------------------------------------------------------------------

“Eligible Canadian Raw Materials Inventory” shall mean Eligible Raw Materials
Inventory of Canadian Company or another Canadian Borrowing Base Party.

“Eligible Canadian Rental Fleet Inventory” shall mean Eligible Rental Fleet
Inventory of Canadian Company or another Canadian Borrowing Base Party.

“Eligible Canadian Work-In-Process Container Inventory” shall mean Eligible
Work-In-Process Container Inventory of Canadian Company or another Canadian
Borrowing Base Party.

“Eligible Container Fleet Inventory” shall mean Eligible Goods Inventory of a
Borrowing Base Party consisting of Container Fleet Inventory, valued at the
lower of such Borrowing Base Party’s cost or Net Orderly Liquidation Value,
except for custom containers that are pre-sold and ISO containers that are
pre-sold, which will be valued at the lower of Borrowing Base Party’s cost or
sales invoice price.

“Eligible Container Inventory Held For Sale” shall mean Eligible Goods Inventory
of a Borrowing Base Party consisting of (a) new and used manufactured or
remanufactured portable and ISO containers and portable mobile offices held by a
Borrowing Base Party for intended sale to third parties, containers temporarily
out of service and otherwise unrefurbished ISO units and (b) up to $10,000,000
(or the Equivalent Amount thereof) of containers used by Borrowing Base Parties
in the conduct of their business (and not held for sale or lease), each of which
containers in clauses (a) and (b) shall be valued at the net book value thereof.

“Eligible Goods Inventory” shall mean all of the Inventory owned by one of the
Borrowing Base Parties that comply in all material respects with each of the
representations and warranties respecting such Inventory made in the Credit
Documents, and that are not excluded as ineligible by one or more of the
excluding criteria set forth below, and which the Administrative Agent shall
have, in its Permitted Discretion, deemed to be Eligible Goods Inventory. The
Administrative Agent shall have the right to establish or modify Reserves
against Eligible Goods Inventory from time to time in its Permitted Discretion
on three Business Days’ prior written notice to US Company after consultation
with US Company. The amount of Eligible Goods Inventory shall be determined on a
first-in, first-out basis; and Inventory “cost” shall be determined in a manner
consistent with the respective Borrowing Base Parties’ current and historical
accounting practices unless otherwise specifically provided in this Agreement.
Unless otherwise approved in writing by Administrative Agent, no Inventory shall
be deemed Eligible Goods Inventory if:

(i) it is not owned solely by a Borrowing Base Party or a Borrowing Base Party
does not have good, valid and marketable title thereto; or

(ii) it is not (A) with respect to a US Borrowing Base Party (x) located at one
of the locations in the United States or Canada, in either case, set forth on
Schedule 1.01(b), or from and after the date hereof, another location maintained
by US Company or any of its Subsidiaries in the United States or Canada (it
being understood that, with respect to Inventory with a cost in excess of
$1,000,000 located in any Province of Canada other than the Provinces of British
Columbia, Alberta or Ontario, such Inventory must be subject to a valid and
perfected First Priority Lien in favor of the Collateral Agent, enforceable on
substantially the same basis as the Liens in favor of the Collateral Agent
pursuant to the Security Documents over Inventory located in the United States
(as reasonably determined by the Administrative Agent) and supported by such
Additional Security Documents and opinions of counsel as the Administrative
Agent may reasonably request, and with all actions required pursuant to
Section 9.13(a) with respect to such Additional Security Documents having been
completed), or (y) on lease with a customer in the ordinary course of business
and located in the United States or Canada (it being understood that,

 

21



--------------------------------------------------------------------------------

with respect to Inventory located in Canada, such Inventory must be subject to a
valid and perfected First Priority Lien in favor of the Collateral Agent,
enforceable on substantially the same basis as the Liens in favor of the
Collateral Agent pursuant to the Security Documents over Inventory located in
the United States (as reasonably determined by the Administrative Agent) and
supported by such Additional Security Documents and opinions of counsel as the
Administrative Agent may reasonably request, and with all actions required
pursuant to Section 9.13(a) with respect to such Additional Security Documents
having been completed), (B) with respect to a UK Borrowing Base Party
(x) located at one of the locations in the United Kingdom set forth on Schedule
1.01(c), or from and after the date hereof, another location maintained by a UK
Borrowing Base Party in the United Kingdom, or (y) on lease with a customer in
the ordinary course of business and located in the United Kingdom or (C) with
respect to a Canadian Borrowing Base Party, located at one of the locations in
Canada set forth on Schedule 1.01(d), or from and after the date hereof, another
location maintained by a Canadian Borrowing Base Party in the United States or
Canada (it being understood that, with respect to Inventory with a cost in
excess of $1,000,000 located in any Province of Canada other than the Provinces
of British Columbia, Alberta or Ontario, such Inventory must be subject to a
valid and perfected First Priority Lien in favor of the Collateral Agent,
enforceable on substantially the same basis as the Liens in favor of the
Collateral Agent pursuant to the Security Documents over Inventory located in
the Provinces of British Columbia, Alberta or Ontario (as reasonably determined
by the Administrative Agent) and supported by such Additional Security Documents
and opinions of counsel as the Administrative Agent may reasonably request, and
with all actions required pursuant to Section 9.13(a) with respect to such
Additional Security Documents having been completed); or

(iii) it is not subject to a valid and perfected First Priority Lien in favor of
Collateral Agent except, with respect to Inventory stored at sites described in
clause (ii) above, for Liens for unpaid rent or normal and customary warehousing
charges; provided that this clause (iii) will not apply to either (A) Inventory
represented by a Certificate of Title (such Inventory being subject to clause
(xi) below) or (B) Inventory with a cost not in excess of $1,000,000 located in
any Province of Canada other than the Provinces of British Columbia or Ontario,
which such Inventory described in this clause (B) need not be subject to a First
Priority Lien; or

(iv) it consists of goods returned or rejected by Borrowing Base Party’s or
Affiliate’s customers or goods in transit to third parties; or

(v) it is not first-quality finished goods or work in process, is obsolete, or
does not otherwise conform to the representations and warranties contained in
the Credit Documents; or

(vi) it is subject to a lease which should be classified as a capital lease
under GAAP or contains a purchase option for an amount less than the amount
equal to the net book value; or

(vii) it can not be located at the time of Borrowing Base Party’s physical
inventory; or

(viii) it is subject to any third party retention of title or romalpa provision,
unless a Reserve has been established by the Administrative Agent in respect of
the UK Priority Claims related thereto in an amount equal to the value of such
claims; or

(ix) it is Eligible Raw Materials Inventory or Eligible Machinery and Equipment;
or

(x) it is damaged or defective and is not repairable; or

 

22



--------------------------------------------------------------------------------

(xi) it is Inventory represented (or required to be represented) by a
Certificate of Title unless the Credit Parties shall have complied with Article
6 of the US Security Agreement; or

(xii) it has not been appraised by the Appraiser with an appraisal in form and
substance satisfactory to Administrative Agent and reasonably satisfactory to
the Required Lenders and it is not of an identical kind or type of Inventory
that has been appraised.

“Eligible Inventory” shall mean Eligible Goods Inventory and Eligible Raw
Materials Inventory.

“Eligible Machinery and Equipment” shall mean all of the Equipment owned by a
Borrowing Base Party in the ordinary course of business and which complies in
all material respects with the representations and warranties respecting
Eligible Machinery and Equipment made in the Credit Documents and that are not
excluded as ineligible by virtue of one or more of the exclusionary criteria set
forth below. The Administrative Agent shall have the right to establish or
modify Reserves against Eligible Machinery and Equipment from time to time in
its Permitted Discretion on three Business Days’ prior written notice to US
Company after consultation with US Company. Eligible Machinery and Equipment
shall be valued at its Net Orderly Liquidation Value. Without limiting the
generality of the foregoing, unless otherwise approved in writing by
Administrative Agent, no Equipment shall be deemed Eligible Machinery and
Equipment if:

(i) it is not owned solely by a Borrowing Base Party or a Borrowing Base Party
does not have good, valid and marketable title thereto; or

(ii) it is not (A) with respect to a US Borrowing Base Party, located at one of
the locations in the United States or Canada set forth on Schedule 1.01(b), or
from and after the date hereof, another location maintained by US Company or one
of its Subsidiaries in the United States or Canada (it being understood that,
with respect to Equipment located in any Province of Canada other than the
Provinces of British Columbia, Alberta or Ontario, such Equipment must be
subject to a valid and perfected First Priority Lien in favor of the Collateral
Agent, enforceable on substantially the same basis as the Liens in favor of the
Collateral Agent pursuant to the Security Documents over Equipment located in
the United States (as reasonably determined by the Administrative Agent) and
supported by such Additional Security Documents and opinions of counsel as the
Administrative Agent may reasonably request, and with all actions required
pursuant to Section 9.13(a) with respect to such Additional Security Documents
having been completed), (B) with respect to a UK Borrowing Base Party, located
at one of the locations in the United Kingdom set forth on Schedule 1.01(c), or
from and after the date hereof, another location maintained by a UK Borrowing
Base Party in the United Kingdom or (C) with respect to a Canadian Borrowing
Base Party, located at one of the locations in Canada set forth on Schedule
1.01(d), or from and after the date hereof, another location maintained by a
Canadian Borrowing Base Party in the United States or Canada (it being
understood that, with respect to Equipment located in the United States or any
Province of Canada other than the Provinces of British Columbia, Alberta or
Ontario, such Equipment must be subject to a valid and perfected First Priority
Lien in favor of the Collateral Agent, enforceable on substantially the same
basis as the Liens in favor of the Collateral Agent pursuant to the Security
Documents over Equipment located in the Provinces of British Columbia, Alberta
or Ontario (as reasonably determined by the Administrative Agent) and supported
by such Additional Security Documents and opinions of counsel as the
Administrative Agent may reasonably request, and with all actions required
pursuant to Section 9.13(a) with respect to such Additional Security Documents
having been completed); or

 

23



--------------------------------------------------------------------------------

(iii) it is not subject to a valid and perfected First Priority Lien in favor of
Collateral Agent except, with respect to Equipment stored at sites described in
clause (ii) above, for Liens for unpaid rent or normal and customary warehousing
charges; provided that this clause (iii) will not apply to Equipment represented
by a Certificate of Title (such Equipment being subject to clause (v) below); or

(iv) it has not been appraised by the Appraiser with an appraisal in form and
substance satisfactory to Administrative Agent and reasonably satisfactory to
the Required Lenders and it is not of an identical kind or type of Equipment
that has been appraised; or

(v) it is Equipment represented (or required to be represented) by a Certificate
of Title or constitutes Serial Numbered Equipment unless the Credit Parties
shall have complied with Article 6 of the US Security Agreement; or

(vi) it is Eligible Goods Inventory.

“Eligible Raw Materials Inventory” shall mean Inventory of a Borrowing Base
Party, purchased from third parties consisting of steel, lumber, plywood, paint,
drywall, plumbing materials and fixtures, electrical components, insulation
materials, HVAC materials, doors and windows, and fasteners, valued at the
applicable Borrowing Base Party’s cost (except, in the case of steel, lumber,
plywood, paint, where, for purposes of fiscal year end calculations, the value
will be the lower of the applicable Borrowing Base Party’s cost or market),
which Administrative Agent, in its Permitted Discretion, deems to be Eligible
Raw Materials Inventory. The amount of Raw Materials Inventory shall be
determined on a first-in, first-out basis. Without limiting the generality of
the foregoing, unless otherwise approved in writing by Administrative Agent, no
Inventory shall be deemed Eligible Raw Materials Inventory if:

(i) it is not owned solely by a Borrowing Base Party or a Borrowing Base Party
does not have good, valid and marketable title thereto; or

(ii) it is not (A) with respect to a US Borrowing Base Party, located at one of
the locations in the United States or Canada set forth on Schedule 1.01(b), or
from and after the date hereof, another location maintained by US Company or one
of its Subsidiaries in the United States or Canada (it being understood that,
with respect to Inventory located in any Province of Canada other than the
Provinces of British Columbia, Alberta or Ontario, such Inventory must be
subject to a valid and perfected First Priority Lien in favor of the Collateral
Agent, enforceable on substantially the same basis as the Liens in favor of the
Collateral Agent pursuant to the Security Documents over Inventory located in
the United States (as reasonably determined by the Administrative Agent) and
supported by such Additional Security Documents and opinions of counsel as the
Administrative Agent may reasonably request, and with all actions required
pursuant to Section 9.13(a) with respect to such Additional Security Documents
having been completed), (B) with respect to a UK Borrowing Base Party, it is not
located at one of the locations in the United Kingdom set forth on Schedule
1.01(c), or from and after the date hereof, another location maintained by a UK
Borrowing Base Party in the United Kingdom or (C) with respect to a Canadian
Borrowing Base Party, located at one of the locations in Canada set forth on
Schedule 1.01(d), or from and after the date hereof, another location maintained
by a Canadian Borrowing Base Party in the United States or Canada (it being
understood that, with respect to Inventory located in the United States or any
Province of Canada other than the Provinces of British Columbia, Alberta or
Ontario, such Inventory must be subject to a valid and perfected First Priority
Lien in favor of the Collateral Agent, enforceable on substantially the same
basis as the Liens in favor of the Collateral Agent pursuant to the Security
Documents over Inventory located in the Provinces of British Columbia or Ontario
(as reasonably determined by the

 

24



--------------------------------------------------------------------------------

Administrative Agent) and supported by such Additional Security Documents and
opinions of counsel as the Administrative Agent may reasonably request, and with
all actions required pursuant to Section 9.13(a) with respect to such Additional
Security Documents having been completed); or

(iii) it is not subject to a valid and perfected First Priority Lien in favor of
Collateral Agent except, with respect to Inventory stored at sites described in
clause (ii) above, for Liens for unpaid rent or normal and customary warehousing
charges; or

(iv) it is not first-quality raw materials, is obsolete or slow moving, or does
not otherwise conform to the representations and warranties contained in the
Credit Documents; or

(v) it is Eligible Goods Inventory or Eligible Machinery and Equipment; or

(vi) it is subject to any third party retention of title or romalpa provision,
unless a Reserve has been established by the Administrative Agent in respect of
the UK Priority Claims related thereto in an amount equal to the value of such
claims.

“Eligible Real Property” shall mean all of the Real Property owned by a US
Borrowing Base Party in the ordinary course of business and which complies in
all material respects with the representations and warranties respecting Real
Property made in the Credit Documents and that are not excluded as ineligible by
virtue of one or more of the exclusionary criteria set forth below. The
Administrative Agent shall have the right to establish or modify Reserves
against Eligible Real Property from time to time in its Permitted Discretion on
three Business Days’ prior written notice to US Company after consultation with
US Company. Eligible Real Property shall be valued at its Appraised Fair Market
Value. Without limiting the generality of the foregoing, unless otherwise
approved in writing by Administrative Agent, no Real Property shall be deemed
Eligible Real Property if:

(i) it is not owned solely by a US Borrowing Base Party or a US Borrowing Base
Party does not have good record and valid and marketable title in fee simple
thereto; or

(ii) it is not located in the United States; or

(iii) it is not subject to a valid and perfected First Priority Lien, subject
only to any Permitted Encumbrances, pursuant to a Mortgage in form and substance
satisfactory to the Administrative Agent, in favor of the Collateral Agent on
behalf of itself and the Secured Creditors; or

(iv) it has not been appraised by the Appraiser with a FIRREA-compliant
appraisal satisfactory to Administrative Agent; or

(v) it is not designated as “Eligible Real Property” on Schedule 1.01(e), as
amended from time to time with the consent of Administrative Agent; or

(vi) it is not covered by a Mortgage Policy with respect to the Lien of the
Collateral Agent and casualty and property insurance, in each case reasonably
acceptable to the Administrative Agent; or

(vii) environmental due diligence satisfactory to the Administrative Agent has
not been completed with respect to such Real Property; or

 

25



--------------------------------------------------------------------------------

(viii) an opinion of counsel for the Credit Party which is the owner of the Real
Property has not been delivered to the Administrative Agent, in a form, scope
and substance reasonably satisfactory to the Administrative Agent and its
counsel, if reasonably requested by the Administrative Agent; or

(ix) a customary certificate in a form reasonably acceptable to the
Administrative Agent has not been obtained indicating that the property is not
in a flood zone, or if the property is in a flood zone, appropriate insurance
reasonably acceptable to the Administrative Agent has not been obtained.

“Eligible Rental Fleet Inventory” shall mean (w) Eligible Cabin Fleet Inventory,
(x) Eligible Container Fleet Inventory, (y) Eligible Trailer Fleet Inventory and
(z) any other rental storage fleet Inventory or rental mobile office Inventory
acquired and used in compliance with Section 10.17, in each case, valued at the
lower of cost or Net Orderly Liquidation Value, excluding in each case any
Inventory that is not manufactured in accordance with and does not meet all
standards imposed by all requirements of law or by any governmental authority
having regulatory authority over such goods or their manufacture, use, sale, or
lease.

“Eligible Trailer Fleet Inventory” shall mean Eligible Goods Inventory
consisting of Trailer Fleet Inventory, excluding any Inventory that is not
manufactured in accordance with and does not meet all standards imposed by all
requirements of law or by any governmental authority having regulatory authority
over such goods or their manufacture, use, sale, or lease.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act) other than a natural Person, but in any event excluding US
Company and its Subsidiaries and Affiliates.

“Eligible UK Account” shall mean an Eligible Account of UK Company or another UK
Borrowing Base Party.

“Eligible UK Container Inventory Held For Sale” shall mean Eligible Container
Inventory Held For Sale of UK Company or another UK Borrowing Base Party.

“Eligible UK Machinery and Equipment” shall mean Eligible Machinery and
Equipment of UK Company or any other UK Borrowing Base Party.

“Eligible UK Raw Materials Inventory” shall mean Eligible Raw Materials
Inventory of UK Company or another UK Borrowing Base Party.

“Eligible UK Rental Fleet Inventory” shall mean Eligible Rental Fleet Inventory
of UK Company or another UK Borrowing Base Party.

“Eligible UK Work-In-Process Container Inventory” shall mean Eligible
Work-In-Process Container Inventory of UK Company or another UK Borrowing Base
Party.

“Eligible US Account” shall mean an Eligible Account of US Company or another US
Borrowing Base Party.

“Eligible US Container Inventory Held For Sale” shall mean Eligible Container
Inventory Held For Sale of US Company or another US Borrowing Base Party.

 

26



--------------------------------------------------------------------------------

“Eligible US Machinery and Equipment” shall mean Eligible Machinery and
Equipment of US Company or another US Borrowing Base Party.

“Eligible US Raw Materials Inventory” shall mean Eligible Raw Materials
Inventory of US Company or another US Borrowing Base Party.

“Eligible US Rental Fleet Inventory” shall mean Eligible Rental Fleet Inventory
of US Company or another US Borrowing Base Party.

“Eligible US Work-In-Process Container Inventory” shall mean Eligible
Work-In-Process Container Inventory of US Company or another US Borrowing Base
Party.

“Eligible Work-In-Process Container Inventory” shall mean Eligible Goods
Inventory, valued at net book value, consisting of: (a) new and used
manufactured or remanufactured portable containers, which is in the
work-in-process phase of manufacturing; (b) shaped steel component parts; or
(c) sub-assemblies.

“End Date” shall have the meaning provided in the definition of Applicable
Margin.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any Federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, guideline, policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, agreement, consent decree or judgment, relating to the
environment, employee health and safety or Hazardous Materials, including,
without limitation, CERCLA; the Resource Conservation and Recovery Act, 42 USC §
6901 et seq.; the Federal Water Pollution Control Act, 33 USC. § 1251 et seq.;
the Toxic Substances Control Act, 15 USC. § 2601 et seq.; the Clean Air Act, 42
USC. § 7401 et seq.; the Safe Drinking Water Act, 42 USC. § 3803 et seq.; the
Oil Pollution Act of 1990, 33 USC. § 2701 et seq.; the Emergency Planning and
the Community Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 USC. § 1801 et seq.; the Occupational Safety and
Health Act, 29 USC. §651 et seq.; and any state, provincial and local or foreign
counterparts or equivalents in any jurisdiction, in each case as amended from
time to time.

“Equipment” shall mean all machinery, apparatus, equipment, motor vehicles and
other similar assets (other than Inventory) used in the operations of the US
Company or any of its Subsidiaries or owned by the US Company or any of its
Subsidiaries or in which the US Company or any of its Subsidiaries has an
interest, whether now owned or hereafter acquired by a Borrower or any of its
Subsidiaries or Affiliates and wherever located, and all parts, accessories and
special tools and all increases and accessions thereto and substitutions and
replacements therefore.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

 

27



--------------------------------------------------------------------------------

“Equivalent Amount” shall mean (i) the equivalent amount in US Dollars of any
amount expressed in Pounds Sterling, Euros or Canadian Dollars, as the case may
be, as determined by Administrative Agent on the date of determination on the
basis of the Spot Rate for the purchase of US Dollars with Pounds Sterling,
Euros or Canadian Dollars, as the case may be, on the relevant Computation Date
provided for hereunder; or (ii) the equivalent amount in Pounds Sterling, Euros
or Canadian Dollars, as the case may be, of any amount expressed in US Dollars
as determined by Administrative Agent on the date of determination on the basis
of the Spot Rate for the purchase of Pounds Sterling, Euros or Canadian Dollars,
as the case may be, with Dollars on the relevant Computation Date provided for
hereunder.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with any Credit Party would be deemed to be a “single employer”
within the meaning of Section 414(b) or (c) of the Code, and for the purpose of
Section 302 of ERISA and/or Section 412, 4971, 4977 and/or each “applicable
section” under Section 414(t)(2) of the Code, within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

“Euro” and “€” means the single currency of the Participating Member States.

“EURIBOR” shall mean, for each Interest Period:

(a) the Euro Inter-Bank Offered Rate displayed on the relevant Reuters Screen
LIBOR01 Page (or any other page or screen that would be substituted therefor) at
11:00 a.m. (Brussels time) under the supervision of the European Banking
Federation two Business Days before the first day of such Interest Period, with
respect to deposits in Euros on the European interbank market amongst leading
banks for a period equivalent to such Interest Period; and

(b) if no rate is available as described above with respect to an Interest
Period applicable to UK Revolving Loans, the annual rate determined by the
Administrative Agent as being equal to the arithmetic mean (rounded up if
necessary to the nearest four decimal places) of the rates supplied to the
Administrative Agent by four (4) reference banks selected by the Administrative
Agent in the European interbank market, at approximately 3:00 p.m. (Brussels
time) three Business Days before the first day of such Interest Period as quoted
by the respective reference banks to leading banks on the European interbank
market for deposits in Euros, for a period equivalent to such Interest Period
and starting on the first day of such Interest Period and for an amount
comparable to the amount of such EURIBOR Loan.

If the EURIBOR is replaced by a similar or equivalent interest rate, or in the
event of a change affecting the entity which publishes the EURIBOR or the terms
of its publication, the corresponding modified or replacement interest rate
shall automatically apply in accordance with the foregoing paragraphs and any
reference herein to “EURIBOR” shall be deemed to be a reference to such rate.

“EURIBOR Loan” shall mean each UK Revolving Loan denominated in Euros bearing
interest at a rate determined by reference to EURIBOR.

 

28



--------------------------------------------------------------------------------

“Euro Denominated Revolving Loan” shall have the meaning set forth in
Section 2.01(b) hereof.

“Euro Funding Capacity” shall mean, for any Lender, the ability of such Lender
or an Affiliate or branch office thereof to fund UK Revolving Loans denominated
in Euros, as set forth in the records of Administrative Agent.

“Euro Funding Capacity Lender” shall mean each Lender other than (i) in the case
of each Lender as of the Effective Date, each Lender that shall have confirmed
in writing, to the satisfaction of the Administrative Agent, on or prior to the
Effective Date, that neither it nor any domestic or foreign branch or Affiliate
of such Lender has the ability to fund UK Revolving Loans denominated in Euros
and (ii) in the case of each Lender after the Effective Date, each Lender that
shall have confirmed in writing, to the satisfaction of the Administrative
Agent, on or prior to the date such Lender becomes a Lender hereunder, that
neither it nor any domestic or foreign branch or Affiliate of such Lender has
the ability to fund UK Revolving Loans denominated in Euros, in each case until
such time as such Lender shall have confirmed in writing to the Administrative
Agent that it or any domestic or foreign branch or Affiliate of such Lender does
have the ability to fund Euro Revolving Loans denominated in Pounds Sterling.

“Event of Default” shall have the meaning provided in Section 11.

“Executive Order” shall have the meaning provided in Section 8.33(a).

“Existing Indebtedness” shall have the meaning provided in Section 8.30.

“Existing Indebtedness Agreements” shall mean all agreements evidencing or
relating to Indebtedness of US Company or any of its Subsidiaries which is to
remain outstanding after giving effect to the Transactions.

“Existing US Letter of Credit” shall have the meaning provided in
Section 3.01(c).

“Expenses” shall mean all present and future reasonable and invoiced expenses
incurred by or on behalf of the Administrative Agent, the Collateral Agent or
any Issuing Lender in connection with this Agreement, any other Credit Document
or otherwise in its capacity as the Administrative Agent under this Agreement or
the Collateral Agent under any Security Document or as an Issuing Lender under
this Agreement, whether incurred heretofore or hereafter, which expenses shall
include, without limitation, the cost of record searches, the reasonable fees
and expenses of attorneys and paralegals, all reasonable and invoiced costs and
expenses incurred by the Administrative Agent (and the Collateral Agent) in
opening bank accounts, depositing checks, electronically or otherwise receiving
and transferring funds, and any other charges imposed on the Administrative
Agent (and the Collateral Agent) due to insufficient funds of deposited checks
and the standard fee of the Administrative Agent (and the Collateral Agent)
relating thereto, collateral examination fees and expenses, reasonable fees and
expenses of accountants, appraisers or other consultants, experts or advisors
employed or retained by the Administrative Agent and the Collateral Agent, fees
and taxes related to the filing of financing statements, costs of preparing and
recording any other Credit Documents, all expenses, costs and fees set forth in
this Agreement and the other Credit Documents, all other fees and expenses
required to be paid pursuant to any other letter agreement and all fees and
expenses incurred in connection with releasing Collateral and the amendment or
termination of any of the Credit Documents.

“Face Amount” shall mean, in respect of a Draft, Bankers’ Acceptance or B/A
Discount Note, as the case may be, the amount payable to the holder thereof on
its maturity. The Face Amount of any Bankers’ Acceptance Loan shall be equal to
the aggregate Face Amounts of the underlying Bankers’ Acceptances, B/A Discount
Notes or Drafts, as the case may be.

 

29



--------------------------------------------------------------------------------

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or other governing body, a designated
senior executive officer, of US Company, or the Subsidiary of US Company selling
such asset.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean, collectively, each Fee Letter dated January 31, 2012,
by and among Mobile Mini, Inc. and (i) Deutsche Bank Securities Inc. and
Deutsche Bank AG New York Branch, (ii) Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Bank of America, N.A. and (iii) J.P. Morgan Securities LLC and
JPMorgan Chase Bank, N.A.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“Final Maturity Date” shall mean the earlier of (x) February 22, 2017 and
(y) the date that is 90 days prior to the final maturity date (as set forth in
the Mobile Mini 2015 Indenture) of the Mobile Mini 2015 Senior Notes if the
Mobile Mini 2015 Senior Notes in an aggregate principal amount in excess of
$50,000,000 remain outstanding on such date.

“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than any Permitted Liens applicable to
such Collateral which as a matter of law have priority over the respective Liens
on such Collateral created pursuant to the relevant Security Document.

“Fixed Charge Coverage Ratio” shall mean as of any date of determination, the
ratio of (i) Consolidated Net Cash Flow for the four fiscal quarters ending on
such date to (ii) Fixed Charges.

“Fixed Charges” shall mean as of any date of determination, the sum of Interest
Expense for the four fiscal quarters ending on such date plus the principal
payments with respect to Funded Debt (other than payments of Revolving Loans)
made during the four fiscal quarters ending on such date.

“Foreign Account” shall mean each account of any Credit Party established at a
bank, other than in the United States, Canada or the United Kingdom set forth on
Part F of Schedule 10.18.

 

30



--------------------------------------------------------------------------------

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by any Credit Party or any of its Subsidiaries
primarily for the benefit of employees of any Credit Party or any such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” shall mean any Subsidiary of US Company that is not a
Domestic Subsidiary.

“Funded Debt” shall mean, without duplication, (i) Indebtedness arising from the
lending of money by any Person to US Company or any of its Subsidiaries;
(ii) Indebtedness, whether or not in any such case arising from the lending by
any Person of money to US Company or any of its Subsidiaries, (1) which is
represented by notes payable or drafts accepted that evidence extensions of
credit, (2) which constitutes obligations evidenced by bonds, debentures, notes
or similar instruments, or (3) upon which interest charges are customarily paid
(other than accounts payable) or that was issued or assumed as full or partial
payment for Property; (iii) Indebtedness that constitutes a Capitalized Lease
Obligation; (iv) reimbursement obligations with respect to letters of credit or
guaranties of letters of credit; and (v) Indebtedness of US Company or any of
its Subsidiaries under any guaranty of obligations that would constitute Funded
Debt under clauses (i) through (iv) hereof, if owed directly by US Company or
any of its Subsidiaries. Funded Debt shall not include trade payables or accrued
expenses or Indebtedness (other than Indebtedness under this Agreement) of up to
the amount permitted pursuant to Section 10.05(g) incurred to finance insurance
premiums.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

“General Intangibles” shall mean “general intangibles” as such term is defined
in Article 9 of the UCC.

“Governmental Authority” shall mean the government of the United States, the
United Kingdom, Canada, any other nation or any political subdivision thereof,
whether state, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, in each case, in any jurisdiction.

“Guarantees” shall mean the guarantees issued pursuant to Section 15.

“Guarantor” shall mean each US Guarantor and each Non-US Obligation Guarantor.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
Governmental Authority.

“Highest Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

 

31



--------------------------------------------------------------------------------

“Immaterial Subsidiary” shall mean, as of any date of determination, any Foreign
Subsidiary that as of such time has (i) consolidated total assets with a book
value of $5,000,000 or less and (ii) consolidated revenues of $5,000,000 or less
for the most recently ended period of four consecutive fiscal quarters; provided
that all such Foreign Subsidiaries in the aggregate may not have
(i) consolidated total assets with a book value in excess of $25,000,000 or
(ii) consolidated revenues in excess of $25,000,000 for the most recently ended
period of four consecutive fiscal quarters.

“Incremental Commitment” shall mean, for any Lender, any Revolving Loan
Commitment provided by such Lender after the Effective Date in an Incremental
Commitment Agreement delivered pursuant to Section 2.15; it being understood,
however, that on each date upon which an Incremental Commitment of any Lender
becomes effective, such Incremental Commitment of such Lender shall be added to
(and thereafter become a part of) the Revolving Loan Commitment of such Lender
for all purposes of this Agreement as contemplated by Section 2.15.

“Incremental Commitment Agreement” shall mean each Incremental Commitment
Agreement in substantially the form of Exhibit D (appropriately completed, and
with such modifications as may be satisfactory to the Administrative Agent)
executed and delivered in accordance with Section 2.15.

“Incremental Commitment Date” shall mean each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.15(b).

“Incremental Commitment Request Requirements” shall mean, with respect to any
request for an Incremental Commitment made pursuant to Section 2.15, the
satisfaction of each of the following conditions on the date of such request:
(i) no Default or Event of Default then exists or would result therefrom and
(ii) all of the representations and warranties contained herein and in the other
Credit Documents are true and correct in all material respects at such time (it
being understood and agreed that (x) any representations and warranties stated
to relate to a specific earlier date shall have been true and correct in all
material respects as of such earlier date and (y) any representations and
warranties qualified as to “materiality” or “Material Adverse Effect” shall be
true and correct in all respects at such time).

“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Commitment on a given Incremental Commitment Date, the
satisfaction of each of the following conditions on or prior to the effective
date of the respective Incremental Commitment Agreement: (i) satisfaction of the
conditions in the definition of Incremental Commitment Request Requirements (to
the extent applicable) as of the effective date of such Incremental Commitment
Agreement as certified by an Authorized Officer of US Company in an officer’s
certificate delivered to the Administrative Agent; (ii) the delivery by US
Company to the Administrative Agent of an acknowledgement in form and substance
reasonably satisfactory to the Administrative Agent and executed by each other
Credit Party, acknowledging that such Incremental Commitment and all Revolving
Loans subsequently incurred, and Letters of Credit issued, pursuant to such
Incremental Commitment shall constitute (and be included in the definitions of)
Obligations and be secured on a pari passu basis with the Obligations under the
relevant Security Documents; (iii) the delivery by US Company to the
Administrative Agent of an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Credit Parties
reasonably satisfactory to the Administrative Agent and dated such date,
covering such matters incident to the transactions contemplated thereby as the
Administrative Agent may reasonably request; (iv) the delivery by each Credit
Party to the Administrative Agent of such other officers’ certificates, board of
director (or equivalent governing body) resolutions and evidence of good
standing (to the extent available under Applicable Law) as the Administrative
Agent shall reasonably request; and (v) the completion by each

 

32



--------------------------------------------------------------------------------

Credit Party of such other actions as the Administrative Agent may reasonably
request in connection with such Incremental Commitment in order to create,
continue or maintain the Liens of the Collateral Agent in the Collateral and the
perfection thereof (including, without limitation, any mortgage amendments,
Mortgage Policies and such other documents reasonably requested by the
Administrative Agent to be delivered in connection therewith).

“Incremental Lender” shall have the meaning specified in Section 2.15(b).

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (b) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (c) all indebtedness of the types described in clause (a),
(b), (d), (e), (f), (g) or (h) of this definition secured by any Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person (provided that, if the Person has not assumed or otherwise become
liable in respect of such indebtedness, such indebtedness shall be deemed to be
in an amount equal to the Fair Market Value of the property to which such Lien
relates), (d) all Capitalized Lease Obligations of such Person, (e) all
obligations of such Person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (f) all Contingent Obligations of such Person, (g) all obligations
under any Interest Rate Protection Agreement, any Other Hedging Agreement or
under any similar type of agreement and (h) all Off-Balance Sheet Liabilities of
such Person. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Notwithstanding the foregoing, Indebtedness shall not
include trade payables, accrued expenses and deferred tax and other credits
incurred by any Person in accordance with customary practices and in the
ordinary course of business of such Person.

“Indemnified Person” shall have the meaning provided in Section 13.01.

“Indemnified Taxes” shall have the meaning provided in Section 5.04.

“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans made by such Lender and then
outstanding, (b) such Lender’s RL Percentage of the aggregate principal amount
of all Swingline Loans then outstanding and (c) such Lender’s RL Percentage of
the aggregate amount of all Letter of Credit Outstandings at such time.

“Initial Post-Closing Availability Certificate” shall have the meaning provided
in the definition of “Applicable Margin.”

“Interest Determination Date” shall mean, with respect to any LIBOR Loan or
EURIBOR Loan, the second Business Day prior to the commencement of any Interest
Period relating to such LIBOR Loan or EURIBOR Loan.

“Interest Expense” shall mean the consolidated expense of US Company and its
Subsidiaries for interest on Indebtedness, including, without limitation,
amortization of original issue discount, incurrence fees (to the extent included
in interest expense), the interest portion of any deferred payment obligation
and the interest component of any Capitalized Lease Obligation.

 

33



--------------------------------------------------------------------------------

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Inventory” shall mean “inventory” as such term is defined in Article 9 of the
UCC.

“Investments” shall mean all expenditures made and all liabilities incurred
(including Contingent Obligations) for or in connection with the acquisition of
Equity Interests or Indebtedness of a Person, loans, advances, capital
contributions or transfers of property to a Person, or acquisition of
substantially all the assets of a Person. In determining the aggregate amount of
Investments outstanding at any particular time, (i) a guaranty shall be valued
at not less than the principal amount guaranteed and outstanding; (ii) returns
of capital (but only by repurchase, redemption, retirement, repayment,
liquidating dividend or liquidating distribution) shall be deducted;
(iii) earnings, whether as dividends, interest or otherwise, shall not be
deducted; and (iv) decreases in the market value shall not be deducted.

“Issuing Lender” shall mean each US Issuing Lender, each UK Issuing Lender and
each Canadian Issuing Lender.

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit E (appropriately completed).

“Joint Bookrunners” shall mean collectively, Deutsche Bank Securities Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities
LLC.

“Landlord Personal Property Collateral Access Agreement” shall mean a Landlord
Waiver and Consent Agreement in form and substance satisfactory to the
Administrative Agent.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
2.15 or 13.04(b).

“Lender Default” shall mean, as to any Lender, (i) the refusal (which has not
been retracted) of such Lender or the failure of such Lender (which has not been
cured) to make available its portion of any Borrowing (including any Mandatory
Borrowing) pursuant to Section 2.04 or to fund its portion of any unreimbursed
payment with respect to a Letter of Credit pursuant to Sections 3.10(c), 3.11(c)
or 3.12(c), in each case, within two Business Days of the date of such Borrowing
or the date such funding was required to be made, as applicable, unless such
Lender notifies the Administrative Agent and the US Company in writing that such
failure is the result of a reasonable determination by such Lender that one or
more conditions precedent to funding (which conditions precedent shall be
identified to the Administrative Agent and the US Company in writing) has not
been satisfied, (ii) such Lender having been deemed insolvent or having become
the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority, in each case, after the Effective Date; provided that a
Lender Default shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in a Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm

 

34



--------------------------------------------------------------------------------

any contracts or agreements made with such Lender, or (iii) such Lender having
notified the Administrative Agent, the Swingline Lender, any Issuing Lender
and/or any Credit Party (x) that it does not intend to comply with its
obligations under Sections 2.01(a), (b), (c), (d), (e), (f), (g) or (i),
Section 2.04 or Section 3, as the case may be, in circumstances where such
non-compliance would constitute a breach of such Lender’s obligations under the
respective Section or (y) of the events described in preceding clause (ii);
provided that, for purposes of (and only for purposes of) Section 2.19 and any
documentation entered into pursuant to the Letter of Credit Back-Stop
Arrangements (and the term “Defaulting Lender” as used therein), the term
“Lender Default” shall also include, as to any Lender, (i) any Affiliate of such
Lender that has “control” (within the meaning provided in the definition of
“Affiliate”) of such Lender having been deemed insolvent or having become the
subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority, in each case, after the Effective Date; provided that a Lender
Default shall not be deemed to have occurred solely by virtue of the ownership
or acquisition of any equity interest in such Affiliate of such Lender or such
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Affiliate of such Lender or such Lender (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Affiliate of such Lender or such Lender, and (ii) the failure of such
Lender to make available its portion of any Borrowing (including any Mandatory
Borrowing) pursuant to Section 2.04 or to fund its portion of any unreimbursed
payment with respect to a Letter of Credit pursuant to Sections 3.10(c), 3.11(c)
or 3.12(c) within one (1) Business Day of the date (x) the Administrative Agent
(in its capacity as a Lender) or (y) Lenders constituting the Required Lenders
has or have, as applicable, funded its or their portion thereof.

“Letter of Credit” shall mean each US Letter of Credit, each UK Letter of Credit
and each Canadian Letter of Credit.

“Letter of Credit Back-Stop Arrangements” shall have the meaning specified in
Section 2.19(a)(ii).

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time in respect of Letters of Credit. The
Letter of Credit Exposure of any Lender at any time shall be its RL Percentage
of the aggregate Letter of Credit Exposure at such time.

“Letter of Credit Fee” shall mean each of the US Letter of Credit Fee, the UK
Letter of Credit Fee and the Canadian Letter of Credit Fee.

“Letter of Credit Outstandings” shall mean, at any time, the sum of the US
Letter of Credit Outstandings, the UK Letter of Credit Outstandings and the
Canadian Letter of Credit Outstandings.

“LIBOR” shall mean with respect to any Interest Period, the average of interbank
offered rates for deposits in US Dollars or Pounds Sterling, as applicable,
having a maturity approximately equal to such Interest Period in the London
eurodollar market as set forth on page 3750 (i.e., the LIBOR page), or any
successor page, of the Telerate News Services, titled “British Banker
Association Interest Settlement Rates” at approximately 11:00 a.m. (London time)
two London Business Days prior to the first day of such Interest Period (or same
day with respect to LIBOR Loans denominated in Pounds Sterling) or if such rate
is not then quoted, the arithmetic average as determined by the Administrative
Agent of the rates at which deposits in immediately available US Dollars or
Pounds Sterling, as applicable, in an amount equal to the amount of such LIBOR
Loan having a maturity approximately equal to such Interest Period are offered
to four (4) reference banks to be selected by the Administrative Agent in the
London interbank market, at approximately 11:00 a.m. (London time) two London
Business Days prior to the first day of such Interest Period (or same day with
respect to LIBOR Loans denominated in Pounds Sterling).

 

35



--------------------------------------------------------------------------------

“LIBOR Loan” shall mean each US LIBOR Loan and each UK LIBOR Loan.

“Lien” shall mean any mortgage, pledge, hypothecation, charge, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

“LKE Account” shall mean any Account arising from the sale or disposal
(including by auction) of Equipment or Inventory of Borrower or any of its
Domestic Subsidiaries in the ordinary course of business pursuant to the LKE
Master Exchange Agreement.

“LKE Joint Account” shall mean any Deposit Account maintained jointly by US
Company or any of its Domestic Subsidiaries and the LKE Qualified Intermediary
as may be notified by the US Company to the Administrative Agent from time to
time, in which the aggregate amount of funds deposited therein shall not at any
time exceed $25,000,000.

“LKE Master Exchange Agreement” shall mean any master like-kind exchange
agreement, between US Company or any Domestic Subsidiary thereof and the LKE
Qualified Intermediary, in a form reasonably satisfactory to the Administrative
Agent, together with all amendments and modifications thereof, and replacements
and substitutions therefor, which have been consented to by the Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed.

“LKE QI Receivables” shall mean amounts owing to the US Company or any of its
Domestic Subsidiaries from the LKE Qualified Intermediary.

“LKE Proceeds” shall mean the proceeds received by the LKE Qualified
Intermediary from an LKE Account or from the sale of Equipment or Inventory in
cash or otherwise, in each case in accordance with the LKE Master Exchange
Agreement.

“LKE Qualified Intermediary” shall mean DBNY or such other person as may be
consented to by the Administrative Agent, such consent not to be unreasonable
withheld, delayed or conditioned.

“LKE Transaction” shall mean the sale of Equipment and Inventory and the
replacement of such Equipment and Inventory with similar property in a manner
that qualifies for deferred recognition of taxable gains for US federal income
tax purposes and pursuant to the LKE Master Exchange Agreement.

“Loan” shall mean each Revolving Loan and each Swingline Loan.

“London Business Day” shall means a day for trading by and between banks in US
Dollar and Pounds Sterling deposits in the London interbank eurodollar market.

“Luxembourg Debt” shall mean the intercompany Indebtedness of (i) the UK Company
to the Luxembourg Subsidiary in an aggregate principal amount not to exceed
£30,000,000 and (ii) the Luxembourg Subsidiary to UK-LP in an aggregate
principal amount not to exceed £30,000,000.

 

36



--------------------------------------------------------------------------------

“Luxembourg Security Agreement” shall mean the receivables pledge agreement,
dated as of the date hereof, and entered into by the Administrative Agent and
UK-LP, as amended, restated, supplemented or otherwise modified from time to
time.

“Luxembourg Security Documents” shall mean the Luxembourg Share Charge, the
Luxembourg Security Agreement and the UK Intercreditor Deed.

“Luxembourg Share Charge” shall mean the share pledge agreement, dated as of the
date hereof, and entered into by the Administrative Agent, UK-LP and the
Luxembourg Subsidiary, and as amended, restated, supplemented or otherwise
modified from time to time.

“Luxembourg Subsidiary” shall mean LIKO Luxembourg International S.a.r.l, a
company organized under the laws of Luxembourg having its registered office at
74, rue de Merl, L-2146 Luxembourg, Grand Duchy of Luxembourg and registered
with the Luxembourg Trade and Companies Register under number B.82639, and an
indirect Wholly-Owned Subsidiary of the US Company.

“Mandatory Redeemable Obligation” shall mean an obligation of US Company or any
of its Subsidiaries (or guaranteed by any of them) which must be redeemed or
repaid (a) at a fixed or determinable date, whether by operation of sinking fund
or otherwise, (b) at the option of any Person other than US Company or such
Subsidiary, or (c) upon the occurrence of a condition not solely within the
control of US Company or such Subsidiary, such as a redemption required to be
made out of future earnings.

“Mandatory Borrowing” shall mean each of a Mandatory US Borrowing or a Mandatory
UK Borrowing.

“Mandatory Cost” shall mean the rate of interest calculated by the
Administrative Agent to compensate the Lenders for the cost (if any) of
compliance with the requirements of the Bank of England, the UK Financial
Services Authority and/or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions).

“Mandatory UK Borrowing” shall have the meaning provided in Section 2.01(g).

“Mandatory US Borrowing” shall have the meaning provided in Section 2.01(f).

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of US Company and its Subsidiaries, taken as
a whole, (ii) the impairment of the ability of US Company or any other Credit
Party to perform its obligations under the Credit Documents to which it is a
party or of Administrative Agent or the Lenders to enforce the Obligations or
realize upon the Collateral, or (iii) a material adverse effect on the value of
a material portion of the Collateral or the amount which Administrative Agent or
the Lenders would receive (after giving consideration to delays in payment and
costs of enforcement) in the liquidation of such Collateral.

“Maximum Incremental Commitment Amount” shall mean $350,000,000.

“Maximum Canadian Letter of Credit Amount” shall have the meaning provided in
Section 3.06.

 

37



--------------------------------------------------------------------------------

“Maximum UK Letter of Credit Amount” shall have the meaning provided in
Section 3.05.

“Maximum UK Swingline Amount” shall mean $10,000,000 or the Equivalent Amount
thereof.

“Maximum US Letter of Credit Amount” shall have the meaning provided in
Section 3.04.

“Maximum US Swingline Amount” shall mean $25,000,000.

“Minimum Availability Amount” shall mean, (x) for purposes of Section 5.03
hereof and 9.17 hereof, at any time, the greater of (i) $110,000,000 and
(ii) twelve and a half percent (12.5%) of the then Total Revolving Loan
Commitment and (y) for all other purposes hereunder, at any time, the greater of
(i) $90,000,000 and (ii) ten percent (10%) of the then Total Revolving Loan
Commitment.

“Minimum Borrowing Amount” shall mean for Revolving Loans, $1,000,000,
£1,000,000, €1,000,000 or CA$1,000,000, as applicable, and increments of
$100,000, £100,000, €100,000 and CA$100,000 in excess thereof, as applicable;
there shall be no Minimum Borrowing Amount with respect to Swingline Loans.

“Mobile Mini 2015 Indenture” shall mean the Indenture, dated May 7, 2007 by and
among US Company, as issuer, any guarantors party thereto, and the Law Debenture
Trust Company of New York, as trustee, relating to the 6 7/8% Senior Notes due
2015, as modified, supplemented, amended or restated (including any amendment
and restatement thereof) in accordance with Section 10.14(a).

“Mobile Mini 2015 Senior Notes” shall mean US Company’s senior unsecured notes
in the aggregate principal amount of $150,000,000 due 2015 issued pursuant to
the Mobile Mini 2015 Indenture, and on terms and conditions satisfactory to the
Lenders, as modified, supplemented, amended or restated (including any amendment
and restatement thereof) in accordance with Section 10.14(a).

“Mobile Mini 2015 Senior Notes Reserve” shall mean a reserve established by the
Administrative Agent on any date on or after the 90th day prior to the final
maturity date (as set forth in the Mobile Mini 2015 Indenture) of the Mobile
Mini 2015 Senior Notes in respect of the Borrowing Base Parties’ obligations or
potential obligations under the Mobile Mini 2015 Senior Notes and the Mobile
Mini 2015 Indenture.

“Mobile Mini 2020 Indenture” shall mean the Indenture, dated November 23, 2010
by and among US Company, as issuer, any guarantors party thereto, and the Law
Debenture Trust Company of New York, as trustee, relating to the 7 7/8% Senior
Notes due 2020, as modified, supplemented, amended or restated (including any
amendment and restatement thereof) in accordance with Section 10.14(a).

“Mobile Mini 2020 Senior Notes” shall mean US Company’s senior unsecured notes
in the aggregate principal amount of $200,000,000 due 2020 issued pursuant to
the Mobile Mini 2020 Indenture, and on terms and conditions satisfactory to the
Lenders, as modified, supplemented, amended or restated (including any amendment
and restatement thereof) in accordance with Section 10.14(a).

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

38



--------------------------------------------------------------------------------

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt or similar
security instrument in form and substance reasonably acceptable to the
Administrative Agent.

“Mortgage Policy” shall mean a lender’s title insurance policy (Form 1992).

“Mortgaged Property” shall mean any Real Property owned by US Company or any of
its Subsidiaries which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms of this Agreement or any Security Document.

“Motor Vehicles” shall mean Inventory or Equipment that is subject to any motor
vehicle registration statute, including, without limitation, any of those
statutes described in the Uniform Commercial Code Section 9-311(a)(2), as
adopted in any state in which a Credit Party owns any Collateral.

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which contributions are, or within the
immediately preceding six-year period, have been made (or have been required to
have been made) by any US Borrower or any of its Subsidiaries or an ERISA
Affiliate.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Orderly Liquidation Value” shall mean the Orderly Liquidation Value (net of
costs and expenses reasonably estimated to be incurred in connection with such
liquidation) of the Borrowing Base Parties’ Eligible Machinery and Equipment or
Eligible Rental Fleet Inventory, as applicable.

“Non-B/A Lender” shall mean any Lender which is unwilling or unable to create
Bankers’ Acceptances by accepting Drafts and which has identified itself as a
“Non-B/A Lender” by written notice to any relevant Canadian Borrower and the
Administrative Agent.

“Non-Compete Agreements” shall mean all non-compete agreements entered into by
US Company or any of its Subsidiaries which materially restrict the activities
of US Company or any of its Subsidiaries.

“Non-Defaulting Lender” shall mean and include each Lender, other than a
Defaulting Lender.

“Non-US Guaranteed Obligation” shall have the meaning provided in
Section 15.01(b).

“Non-US Obligation Guarantors” shall mean US Company and each Subsidiary that
guarantees the Non-US Guaranteed Obligations including each Subsidiary listed
under Schedule 8.04, and each other Subsidiary that is or becomes a party to
this Agreement pursuant to Section 10.11. For the avoidance of doubt, US
Company, each other US Borrower and each US Guarantor shall be Non-US Obligation
Guarantors.

“Non-U.S. Lender” shall have the meaning provided in Section 5.04(b).

“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

 

39



--------------------------------------------------------------------------------

“Note” shall mean each US Revolving Note, US Swingline Note, UK Revolving Note,
UK Swingline Note and Canadian Revolving Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06(a).

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005,
Attention: Marguerite Sutton, Telephone No.: (212) 250-6150, and Telecopier No.:
(212) 797-4655, (ii) for operational notices, the office of the Administrative
Agent located at 5022 Gate Parkway, Building 200, Jacksonville, FL 32256,
Attention Tihana Mesic, Telephone (904) 271-2873, and Telecopier (904) 779-3080
and (iii) for the Canadian Sub-Agent, the office of the Canadian Sub-Agent
located at 199 Bay Street, Suite 4700, Commerce Court West, Toronto, Ontario,
Canada M5L 1E9, Attention: Marcellus Leung, Telephone No.: (416) 682-8252, and
Telecopier No.: (416) 682-8484, or (in any case) such other office or person as
the Administrative Agent (or the case of the Canadian Sub-Agent, as the Canadian
Sub-Agent) may hereafter designate in writing as such to the other parties
hereto.

“Obligations” shall mean, collectively, the UK Obligations, the US Obligations
and the Canadian Obligations.

“OFAC” shall have the meaning provided thereto in Section 8.33(a).

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that does not create a liability on the balance sheet
of such Person, (c) any obligation under a Synthetic Lease or (d) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

“Orderly Liquidation Value” shall mean the orderly liquidation value of the
Borrowing Base Parties’ Eligible Goods Inventory or Eligible Machinery and
Equipment that is estimated to be recoverable in an orderly liquidation of such
Eligible Goods Inventory or Eligible Machinery and Equipment, as applicable,
with such value determined from time to time by reference to the most recent
appraisal completed by a qualified independent third-party appraisal company
(approved by the Administrative Agent in its Permitted Discretion in
consultation with US Company) delivered to the Administrative Agent; provided
that, unless an appraisal is required pursuant to Section 10.13, such value in
respect of any Eligible Goods Inventory or Eligible Machinery and Equipment
acquired in accordance with Section 10.13, may be determined by reference to an
identical kind or type of such Eligible Goods Inventory or Eligible Machinery
and Equipment, as applicable, that has been so appraised.

“Other Connection Taxes” means, with respect to any Recipient, taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements or other similar agreements, or arrangements designed to protect
against fluctuations in currency values.

 

40



--------------------------------------------------------------------------------

“Other Taxes” shall have the meaning provided in Section 13.01.

“Participant Register” shall have the meaning provided in Section 13.04(a).

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Community relating to economic and monetary
union.

“Patriot Act” shall have the meaning provided in Section 13.18.

“Payment Conditions” means with respect to any Restricted Payment (which such
term, for purposes of this definition, shall include any prepayment, repurchase
or redemption of any Indebtedness permitted pursuant to the Senior Note
Documents), Restricted Foreign Funding or Acquisition, each of the following
conditions shall be satisfied immediately after giving effect to such Restricted
Payment, Restricted Foreign Funding, Acquisition or incurrence of any Permitted
Additional Financing Indebtedness:

(i) no Default or Event of Default exists or would result therefrom and either
(a) (x) the average daily Total Borrowing Availability over the 90 days prior to
the making of such Restricted Payment, Restricted Foreign Funding, Acquisition
or incurrence of any Permitted Additional Financing Indebtedness is greater than
$225,000,000, and (y) the Total Borrowing Availability calculated on a pro forma
basis before and immediately after giving effect to such Restricted Payment,
Restricted Foreign Funding, Acquisition or incurrence of any Permitted
Additional Financing Indebtedness shall be greater than $225,000,000 or
(b) (x) the average daily Total Borrowing Availability over the 90 days prior to
the making of such Restricted Payment, Restricted Foreign Funding, Acquisition
or incurrence of any Permitted Additional Financing Indebtedness is greater than
$150,000,000, (y) the Total Borrowing Availability calculated on a pro forma
basis before and immediately after giving effect to such Restricted Payment,
Restricted Foreign Funding, Acquisition or incurrence of any Permitted
Additional Financing Indebtedness shall be greater than $150,000,000, and
(z) before and immediately after giving effect to such Restricted Payment,
Restricted Foreign Funding, Acquisition or incurrence of any Permitted
Additional Financing Indebtedness and any Indebtedness incurred in connection
therewith, and US Company shall be in compliance with the financial covenants
set forth in Section 10.22 (Fixed Charge Coverage Ratio) and Section 10.23 (Debt
Ratio) hereof, each calculated on a pro forma basis (whether or not
Section 10.21 hereof would then require compliance with such covenants) for the
most recently ended fiscal quarter for which the financial statements in
Section 9.01(b) have been delivered to the Administrative Agent; and

(ii) not later than three Business Days prior to the making of such Restricted
Payment, Restricted Foreign Funding, Acquisition or incurrence of any Permitted
Additional Financing Indebtedness, Administrative Agent shall receive (a) a
certificate of US Company, with supporting detail acceptable to Administrative
Agent certifying that on the date on which such Restricted Payment, Restricted
Foreign Funding, Acquisition or incurrence of any Permitted Additional Financing
Indebtedness is made, US Company has satisfied the conditions set forth in
clause (i) above and (b) financial projections demonstrating that during the six
month period following the making of such Restricted Payment, Restricted Foreign
Funding, Acquisition or incurrence of any Permitted Additional Financing
Indebtedness, Total Borrowing Availability at all times shall not be less than
the amount required to satisfy the condition set forth in clause (i) above.

 

41



--------------------------------------------------------------------------------

“Payment Office” shall mean (i) with respect to payments in US Dollars, the
office of the Administrative Agent located at 5022 Gate Parkway, Building 200,
Jacksonville, FL 32256 or such other office as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto, (ii) with
respect to payments in Pounds Sterling or Euros or other currencies other than
US Dollars or Canadian Dollars, such account at such bank or office in London or
such other place as Administrative Agent shall designate by notice to the Person
required to make the relevant payment and (iii) with respect to payments in
Canadian Dollars, the office of the Canadian Sub-Agent located at 199 Bay
Street, Suite 4700, Commerce Court West, Toronto, Ontario, Canada M5L 1E9 or
such other office as the Administrative Agent or the Canadian Sub-Agent may
hereafter designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” shall mean an Acquisition permitted under Section 10.13
of this Agreement.

“Permitted Additional Financing” means additional secured or unsecured
Indebtedness; provided that:

(i) no such Indebtedness shall (A) be subject to scheduled amortization in
excess of 1% of its original principal balance per year or (B) have a final
maturity, in either case prior to the date occurring six (6) months following
the Final Maturity Date;

(ii) such Permitted Additional Financing shall not be required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, (A) upon the occurrence of an event of default, a sale of
assets or a change in control, (B) as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of any Senior Notes outstanding immediately prior to the
incurrence of any such Permitted Additional Financing, (C) as and to the extent
such repayment, prepayment, redemption, repurchase or defeasance provisions are,
individually and in the aggregate, no more restrictive than those contained
herein (it being understood and agreed that the repayment, prepayment,
redemption, repurchase or defeasance provisions set forth in this Agreement or
any Senior Notes as of the Effective Date satisfy such requirement) and such
provisions expressly provide that, until such time as the Revolving Loan
Commitments have been terminated, all Obligations have been paid in full and no
Letters of Credit are outstanding, any such repayment, prepayment, redemption,
repurchase or defeasance shall not be required to be made to the extent not
permitted by this Agreement or (D) upon the incurrence and with the proceeds of
other Permitted Additional Financing) prior to the maturity of such Permitted
Additional Financing; and

(iii) such Permitted Additional Financing shall not constitute an obligation
(including pursuant to a guarantee) of any Person unless such Person is also a
Credit Party.

 

42



--------------------------------------------------------------------------------

“Permitted Additional Financing Document” shall mean any one or more loan
agreements or indentures, dated the date any Permitted Additional Financing is
incurred, by and among US Company, as issuer, any guarantors party thereto, and
the lenders, agents and/or trustee party thereto, relating to the Permitted
Additional Financing, as modified, supplemented, amended or restated (including
any amendment and restatement thereof) in accordance with Section 10.14(a).

“Permitted Additional Financing Indebtedness” shall mean the loans or notes
evidencing any Permitted Additional Financing, as modified, supplemented,
amended or restated (including any amendment and restatement thereof) in
accordance with Section 10.14(a).

“Permitted Capped Debt” shall mean Permitted Additional Financing Indebtedness
in an aggregate principal amount not to exceed $300,000,000 or the Equivalent
Amount thereof in the aggregate outstanding at any one time, so long as, as of
the date of the incurrence thereof, the Payment Conditions shall have been
satisfied.

“Permitted Discretion” shall mean the commercially reasonable judgment of the
Administrative Agent exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, as to any
factor which the Administrative Agent reasonably determines: (a) will or
reasonably could be expected to adversely affect in any material respect the
value of any Eligible Accounts, Eligible Inventory, Eligible Machinery and
Equipment and Eligible Real Property, the enforceability or priority of the
Collateral Agent’s Liens thereon or the amount which any Secured Creditor would
be likely to receive (after giving consideration to delays in payment and costs
of enforcement) in the liquidation of such Eligible Accounts, Eligible
Inventory, Eligible Machinery and Equipment or Eligible Real Property or (b) is
evidence that any collateral report or financial information delivered to the
Administrative Agent by any Person on behalf of US Company is incomplete,
inaccurate or misleading in any material respect. In exercising such judgment,
the Administrative Agent may consider, without duplication, such factors already
included in or tested by the definition of Eligible Accounts, Eligible
Inventory, Eligible Machinery and Equipment or Eligible Real Property, as well
as any of the following: (i) changes after the Effective Date in any material
respect in demand for, pricing of, or product mix of Equipment or Inventory;
(ii) changes after the Effective Date in any material respect in any
concentration of risk with respect to Accounts; and (iii) any other factors
arising after the Effective Date that change in any material respect the credit
risk of lending to the Borrowers on the security of the Eligible Accounts,
Eligible Inventory, Eligible Machinery and Equipment or Eligible Real Property.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its Permitted Discretion.

“Permitted Liens” shall have the meaning provided in Section 10.02.

“Permitted Ratio Debt” shall mean Permitted Additional Financing Indebtedness,
so long as, as of the date of the incurrence thereof, the Credit Parties shall
be in compliance with the Debt Ratio then applicable to the most recently
completed fiscal quarter as set forth in Section 10.23 (Debt Ratio) calculated
on a pro forma basis (whether or not Section 10.21 hereof would then require
compliance with such covenant) before and immediately after giving effect to the
incurrence of such Indebtedness.

“Permitted Senior Notes Refinancing” means, in respect of any one or more series
of Senior Notes being extended, renewed or refinanced, any Indebtedness that
extends, renews or refinances such Senior Notes (or any Permitted Senior Notes
Refinancing in respect thereof); provided that:

 

43



--------------------------------------------------------------------------------

(i) the maturity of such Permitted Senior Notes Refinancing shall not be
earlier, and the weighted average life to maturity of such Permitted Senior
Notes Refinancing shall not be shorter, than the maturity date or the remaining
weighted average life to maturity of such Senior Notes being extended, renewed
or refinanced;

(ii) such Permitted Senior Notes Refinancing shall not be required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default, a sale of
assets or a change in control or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of any Senior Notes outstanding immediately prior to the
incurrence of any such Permitted Senior Notes Refinancing) prior to the maturity
of such Senior Notes being extended, renewed or refinanced;

(iii) such Permitted Senior Notes Refinancing shall not constitute an obligation
(including pursuant to a guarantee) of any Subsidiary that shall not have been
(or, in the case of after-acquired Subsidiaries, shall not have been required to
become) an obligor in respect of any Senior Notes outstanding immediately prior
to the incurrence of any such Permitted Senior Notes Refinancing, and shall not
constitute an obligation of any holding company of US Company if such Person
shall not have been an obligor in respect of any Senior Notes outstanding
immediately prior to the incurrence of any such Permitted Senior Notes
Refinancing, and, in each case, shall constitute an obligation of such
Subsidiary or of any holding company of US Company only to the extent of their
obligations in respect of any Senior Notes outstanding immediately prior to the
incurrence of any such Permitted Senior Notes Refinancing;

(iv) such Permitted Senior Notes Refinancing shall not be secured by any Lien on
any asset;

(v) the covenants and events of default set forth in such Permitted Senior Notes
Refinancing shall be, individually and in the aggregate, no more restrictive
than those contained herein (it being understood and agreed that the covenants
and events of default set forth in the Senior Notes as of the Effective Date
satisfy such requirement); and

(vi) such Permitted Senior Notes Refinancing shall not include any financial
covenants.

“Permitted Senior Notes Refinancing Indenture” shall mean any one or more
indentures, dated the date any Permitted Senior Notes Refinancing is incurred,
by and among US Company, as issuer, any guarantors party thereto, and the
trustee party thereto, relating to the Permitted Senior Notes Refinancing
incurred thereunder in accordance with Section 10.05(f) hereof, as modified,
supplemented, amended or restated (including any amendment and restatement
thereof) in accordance with Section 10.14(a).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

 

44



--------------------------------------------------------------------------------

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA subject
to Title IV of ERISA, other than a Multiemployer Plan, which is maintained or
contributed to by (or to which there is an obligation to contribute of) US
Company or a Subsidiary of US Company or an ERISA Affiliate, and each such plan
maintained during the five-year period immediately preceding the date hereof.

“Pledge Agreements” shall mean each of the US Pledge Agreement and the UK Share
Charge.

“Pounds Sterling” or “£” – lawful money of the United Kingdom.

“Pounds Sterling Denominated Revolving Loan” shall have the meaning set forth in
Section 2.01(b) hereof.

“Pounds Sterling Funding Capacity” shall mean, for any Lender, the ability of
such Lender or an Affiliate or branch office thereof to fund UK Revolving Loans
denominated in Pounds Sterling, as set forth in the records of Administrative
Agent.

“Pounds Sterling Funding Capacity Lender” shall mean each Lender other than
(i) in the case of each Lender as of the Effective Date, each Lender that shall
have confirmed in writing, to the satisfaction of the Administrative Agent, on
or prior to the Effective Date, that neither it nor any domestic or foreign
branch or Affiliate of such Lender has the ability to fund UK Revolving Loans
denominated in Pounds Sterling and (ii) in the case of each Lender after the
Effective Date, each Lender that shall have confirmed in writing, to the
satisfaction of the Administrative Agent, on or prior to the date such Lender
becomes a Lender hereunder, that neither it nor any domestic or foreign branch
or Affiliate of such Lender has the ability to fund UK Revolving Loans
denominated in Pounds Sterling, in each case until such time as such Lender
shall have confirmed in writing to the Administrative Agent that it or any
domestic or foreign branch or Affiliate of such Lender does have the ability to
fund UK Revolving Loans denominated in Pounds Sterling.

“PPSA” shall mean the Personal Property Security Act (Ontario) and other
personal property security legislation of the applicable Canadian province or
provinces in respect of the Credit Parties or the Collateral (including the
Civil Code of Quebec and the regulation respecting the registration of personal
and movable real rights promulgated thereunder) as all such legislation now
exists or may from time to time hereafter be amended, modified, recodified,
supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto.

“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock of US Company.

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

 

45



--------------------------------------------------------------------------------

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated January 2012 and that were prepared by or on behalf
of US Company in connection with this Agreement and delivered to the
Administrative Agent and the Lenders prior to the Effective Date.

“Property” shall mean any interest in any kind of property, asset or
undertaking, whether real, personal or mixed, or tangible or intangible.

“Qualified Derivative Agreement” means any agreement with respect to Qualified
Derivative Obligations to which any Credit Party is a party.

“Qualified Derivative Counterparty” means, with respect to any Qualified
Derivative Agreement, (x) any counterparty who was an Agent or Affiliate of an
Agent at the time such Qualified Derivative Agreement was entered into, or
(y) counterparty who was a Lender or an Affiliate of a Lender at the time such
Qualified Derivative Agreement was entered into, in each case, that has entered
into such Qualified Derivative Agreement with any Credit Party; provided that, a
Lender (and any Affiliate thereof) shall not be a Qualified Derivative
Counterparty with respect to any Qualified Derivative Agreement entered into
when such Lender was a Defaulting Lender.

“Qualified Derivative Obligations” of the Credit Parties shall mean any and all
obligations of the Credit Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with (i) Derivative Obligations of which the Administrative Agent has received
the notice required pursuant to Section 9.19 or (ii) which is set forth on
Schedule 1.01(f).

“Qualified Preferred Stock” shall mean any Preferred Equity of US Company, so
long as the terms of any such Preferred Equity (a) do not contain any mandatory
put, redemption, repayment, sinking fund or other similar provision prior to
August 22, 2017, (b) do not require the cash payment of dividends or
distributions that would otherwise be prohibited by the terms of this Agreement
or any other agreement or contract of US Company or any of its Subsidiaries,
(c) do not contain any covenants (other than periodic reporting requirements),
(d) do not grant the holders thereof any voting rights except for (i) voting
rights required to be granted to such holders under Applicable Law and
(ii) limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of all or substantially all of the assets of US Company,
or liquidations involving US Company, and (e) are otherwise reasonably
satisfactory to the Administrative Agent.

“Qualified Swap Termination Value” means any Swap Termination Value in respect
of which (and only to the extent of the amount which) the US Company has
notified the Administrative Agent on any Borrowing Base Certificate delivered in
accordance with the terms hereof, and meeting the requirements of
Section 9.01(i), that the Borrower intends such Swap Termination Value to
constitute a Qualified Swap Termination Value for purposes of Section 5.03(d)
and which amount (and only to the extent of the amount which) is reasonably
acceptable to the Administrative Agent; provided that no Qualified Swap
Termination Value may be established or increased at any time that a Default or
Event of Default exists, or if a Reserve in such amount would cause a prepayment
obligation under Section 5.02(a).

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December, it being understood that the first Quarterly Payment
Date shall be the last Business Day of March 2012.

 

46



--------------------------------------------------------------------------------

“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of Applicable Margin.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Receiver” shall have the meaning provided in Section 5.05(f).

“Recipient” shall mean (a) the Administrative Agent and (b) any Lender, as
applicable.

“Refinanced Indebtedness” shall mean Indebtedness outstanding as of the
Effective Date under the ABL Credit Agreement, dated as of June 27, 2008 by and
among US Company, the borrowers and guarantors party thereto, the Administrative
Agent and the lenders party thereto, as amended.

“Refinancing” shall mean the refinancing of the Refinanced Indebtedness, as
described in Section 6.05(c).

“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements) and other
documents and agreements entered into in connection with the Refinancing.

“Refinancing Notes” shall mean the notes evidencing any Permitted Senior Notes
Refinancing incurred in accordance with Section 10.05(f) hereof, as modified,
supplemented, amended or restated (including any amendment and restatement
thereof) in accordance with Section 10.14(a).

“Register” shall have the meaning provided in Section 13.15.

“Regulation” shall have the meaning provided in Section 9.20.

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Rent Reserve” shall mean a reserve established by the Administrative Agent in
respect of rent payments (not to exceed three months rent) made by a Borrowing
Base Party for each location at which Eligible Inventory or Eligible Machinery
and Equipment of a Borrowing Base Party is located that is not subject to a
Landlord Personal Property Collateral Access Agreement (as reported to the
Administrative Agent by US Company or UK Company from time to time as requested
by the Administrative Agent), as adjusted from time to time by the
Administrative Agent in its Permitted Discretion.

 

47



--------------------------------------------------------------------------------

“Replaced Lender” shall have the meaning provided in Section 2.13(a).

“Replacement Lender” shall have the meaning provided in Section 2.13(a).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA or
the regulations issued thereunder with respect to a Plan, other than those
events as to which the 30-day notice period is waived.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the sum of the
Total Revolving Loan Commitment in effect at such time less the Revolving Loan
Commitments of all Defaulting Lenders at such time (or, after the termination
thereof, the sum of then total outstanding Revolving Loans of Non-Defaulting
Lenders and the aggregate RL Percentages of all Non-Defaulting Lenders of the
total outstanding Swingline Loans and Letter of Credit Outstandings at such
time).

“Reserves” shall mean reserves, if any, established by the Administrative Agent
from time to time hereunder in its Permitted Discretion against the Borrowing
Base, including without limitation, (i) Rent Reserves, (ii) Banking Products
Reserves, (iii) Unpaid Supplier Reserves, (iv) potential dilution related to
Accounts, (v) damaged or defective Equipment, (vi) obsolescence of any Eligible
Inventory or Eligible Machinery and Equipment, (vii) sums that the Borrowing
Base Parties are or will be required to pay (such as taxes (including, without
limitation, sales taxes and payroll taxes), assessments and insurance premiums)
and have not yet paid, (viii) Canadian Priority Payables, (ix) amounts owing by
any Borrowing Base Party to any Person to the extent secured by a Lien on, or
trust over, any Collateral, (x) in the case of any UK Borrowing Base Party,
reserves to reflect the prior ranking nature or dilutive effect of UK Priority
Claims, (xi) reserves in respect of the aggregate amount of any and all Swap
Termination Values constituting Qualified Swap Termination Values for purposes
of Section 5.03(d), (xii) Mobile Mini 2015 Senior Notes Reserve and (xiii) such
other events, conditions or contingencies as to which the Administrative Agent,
in its Permitted Discretion, determines reserves should be established from time
to time hereunder.

“Restricted Foreign Funding” shall have the meaning set forth in
Section 10.05(e)(v).

“Restricted Payment” shall have the meaning set forth in Section 10.04.

“Returns” shall have the meaning provided in Section 8.13.

“Revolving Loan” shall mean a US Revolving Loan, a UK Revolving Loan or a
Canadian Revolving Loan.

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable,
(y) increased from time to time pursuant to Section 2.15, or (z) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.13 or 13.04(b).

 

48



--------------------------------------------------------------------------------

“Revolving Note” shall mean a US Revolving Note, a UK Revolving Note or a
Canadian Revolving Note.

“RL Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any Lender is to
be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such Lender shall be determined immediately prior
(and without giving effect) to such termination.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“SEC” shall have the meaning provided in Section 9.01(g).

“Sale Proceeds” shall have the meaning set forth in Section 5.02(c).

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

“Secured Creditors” means the Agents, Lenders, Issuing Lenders, Banking Products
Providers and Qualified Derivative Counterparties and shall include, without
limitation, all former Agents, Lenders, Issuing Lenders, Banking Products
Providers and Qualified Derivative Counterparties to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents,
Lenders, Issuing Lenders, Banking Products Providers or Qualified Derivative
Counterparties and such Obligations have not been paid or satisfied in full.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall mean the US Security Agreement, the US Pledge
Agreement, the UK Security Agreements, the Canadian Security Agreement, the
Canadian Share Pledge Agreement and each other agreement pursuant to which a
Credit Party grants a Lien to secure all or part of the Obligations.

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreements.

“Security Document” shall mean and include the US Security Agreement, the UK
Debenture, the UK Partnership Debenture, the US Pledge Agreement, the UK Share
Charge, the Luxembourg Security Documents, the Canadian Security Agreement, the
Canadian Share Pledge Agreement, each Mortgage, after the execution and delivery
thereof, each Additional Security Document and any other related document,
agreement or grant pursuant to which US Company or any of its Subsidiaries
grants, perfects or continues a Lien in favor of the Collateral Agent for the
benefit of the Secured Creditors.

“Senior Managing Agents” shall mean Barclays Bank PLC, SunTrust Bank and Wells
Fargo Capital Finance, LLC, each in its capacity as a senior managing agent.

“Senior Note Documents” shall mean collectively, (a) the Mobile Mini 2015
Indenture, the Mobile Mini 2020 Indenture, the Mobile Mini 2015 Senior Notes,
the Mobile Mini 2020 Senior Notes and all other agreements, instruments, and
documents delivered by US Company or any of its Subsidiaries in connection
therewith; and (b) if and to the extent any Permitted Senior Notes Refinancing

 

49



--------------------------------------------------------------------------------

thereof is incurred in accordance with Section 10.05(f)(ii) hereof after the
Effective Date, the Permitted Senior Notes Refinancing Indenture, the
Refinancing Notes and all other agreements, instruments, and documents delivered
by US Company or any of its Subsidiaries in connection therewith.

“Senior Note Indentures” shall mean collectively, the Mobile Mini 2015
Indenture, the Mobile Mini 2020 Indenture and the Permitted Senior Notes
Refinancing Indenture.

“Senior Notes” means the Mobile Mini 2015 Senior Notes, the Mobile Mini 2020
Senior Notes and the Refinancing Notes.

“Serial Numbered Equipment” shall mean, collectively, the following types of
Equipment located at any time, and from time to time, in Canada: (i) motor
vehicles within the meaning of the PPSA of Ontario; (ii) Equipment which is
serial number goods within the meaning of the PPSA of Alberta; (iii) Equipment
which is serial numbered goods within the meaning of the PPSA of British
Columbia, Manitoba, New Brunswick, Newfoundland, Nova Scotia and Prince Edward
Island and Saskatchewan; and (iv) Equipment which is road vehicles or other
movable property for which a descriptive file may be opened at the Quebec
provincial registry office within the meaning of the PPSA in Quebec.

“Settlement Date” shall have the meaning provided in Section 2.04(e)(i).

“Solvent” and “Solvency” shall mean, with respect to any Person on a particular
date, the condition that, on such date, (a) the fair value of the property of
such Person is greater than the total amount of debts and liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts and liabilities as they
become absolute and matured, (c) such Person will have the ability to pay its
debts and liabilities (including its probable liability in respect of contingent
and unliquidated liabilities and its unmatured liabilities) as they become
absolute and matured, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small amount of capital,
and (e) in the case of any person incorporated in England and Wales only, a
Person that is not “unable to pay its debts”. In this context, “unable to pay
its debts” means that there are no grounds on which such Person would be deemed
unable to pay its debts (as defined in Section 123(1) of the Insolvency Act 1986
of England Wales (as amended by the Enterprise Act 2002 of England and Wales) on
the basis that the words “proved to the satisfaction of the court” are deemed
omitted from sections 123(1)(e) and 123(2) of that Act) or on which a court
would be satisfied that the value of such Person’s assets is less than the
amount of its liabilities, taking into account its contingent and prospective
liabilities (as such term would be construed for the purposes of Section 123(2)
of the Insolvency Act 1986 of England and Wales (as amended by the Enterprise
Act 2002 of England and Wales)). The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

“Spot Rate” shall mean with respect to any currency, the rate quoted by
Administrative Agent as the spot rate for the purchase by Administrative Agent
of such currency with another currency through its foreign exchange office at
approximately 11:00 a.m. (New York time) on the date of determination thereof.

“Start Date” shall have the meaning provided in the definition of Applicable
Margin.

 

50



--------------------------------------------------------------------------------

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

“Subsidiary” shall mean, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person or (b) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
US Company.

“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement, if the
reference to “a majority” contained in the definition of Required Lenders were
changed to “66%.”

“Swap Termination Value” means, in respect of any one or more Qualified
Derivative Obligations, after taking into account the effect of any legally
enforceable netting agreement relating to such Qualified Derivative Obligations,
(a) for any date on or after the date on which such Qualified Derivative
Obligations have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Qualified Derivative Obligations, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Qualified Derivative Obligations (which may
include the Administrative Agent, the Bank, a Lender or any Affiliate of any of
the foregoing).

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Final Maturity Date.

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

“Swingline Loan” shall mean a US Swingline Loan or a UK Swingline Loan.

“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Loan
Exposure of any Lender at any time shall be its RL Percentage of the aggregate
Swingline Loan Exposure at such time.

“Swingline Note” shall mean a US Swingline Note or a UK Swingline Note.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

 

51



--------------------------------------------------------------------------------

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euros.

“Taxes” shall have the meaning provided in Section 5.04(a).

“Total Borrowing Availability” shall mean, as of any date of determination, the
remainder of (i) the lesser of (x) the Total Revolving Loan Commitment at such
time and (y) the Aggregate Borrowing Base at such time minus (ii) the Aggregate
Exposure at such time.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (a) the Total Revolving Loan Commitment in effect at
such time less (b) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.

“Trailer Fleet Inventory” – new and used manufactured or remanufactured Trailers
held by a Borrower or a Credit Party for intended lease or rental to third
parties.

“Trailers” shall mean over-the-road tractor trailers and trailers intended for
use as storage facilities not constituting portable and ISO containers owned by
US Company or any of its Subsidiaries.

“Transactions” shall mean, collectively, (a) the consummation of the
Refinancing, (b) the execution, delivery and performance by each Credit Party of
the Credit Documents to which it is a party, the incurrence of Loans on the
Effective Date and the use of proceeds thereof, and (c) the payment of all fees
and expenses in connection with the foregoing.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a Canadian Prime Rate Loan,
a Bankers’ Acceptance Loan, a LIBOR Loan or a EURIBOR Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“UK Borrower” and “UK Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.

“UK Borrowing” shall mean the borrowing of UK Revolving Loans from all the
Lenders, or from the Swingline Lender in the case of UK Swingline Loans, on a
given date having the same Interest Period.

“UK Borrowing Availability” shall mean, as of any date of determination, the
remainder of (a) the lesser of (i) the UK Maximum Amount at such time and
(ii) the UK Borrowing Base at such time minus (b) the Aggregate UK Exposure at
such time.

“UK Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 9.01(i) (but as modified as
provided below in this definition), equal to, without duplication, the sum of

 

52



--------------------------------------------------------------------------------

(i) (A) the amount calculated under the definition of US Borrowing Base,
provided that in no event shall any asset constituting a portion of the US
Borrowing Base concurrently constitute a portion of the UK Borrowing Base plus
(B) the amount calculated under the definition of Canadian Borrowing Base,
provided that in no event shall any asset constituting a portion of the Canadian
Borrowing Base concurrently constitute a portion of the UK Borrowing Base, plus

(ii) eighty-five percent (85%) of Eligible UK Accounts, plus

(iii) ninety percent (90%) of Eligible UK Rental Fleet Inventory, plus

(iv) [Reserved]

(v) the lesser of (A) (1) $40,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (iv)(B) of the definition of
US Borrowing Base and clause (v)(B) of the definition of Canadian Borrowing Base
and (B) the sum of (1) ninety percent (90%) of Eligible UK Container Inventory
Held for Sale; plus (2) ninety percent (90%) of Eligible UK Work-in-Process
Container Inventory; plus (3) sixty-five percent (65%) of Eligible UK Raw
Materials Inventory; plus

(vi) the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (v)(B) of the definition of US
Borrowing Base and clause (vi)(B) of the definition of Canadian Borrowing Base
and (B) eighty-five percent (85%) of Eligible UK Machinery and Equipment; minus

(vii) the amount of all Reserves then established by the Administrative Agent
against the UK Borrowing Base.

The Administrative Agent shall have the right (but no obligation) to review such
computations and if, in its Permitted Discretion, such computations have not
been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right to correct any such errors in such
manner it shall determine in its Permitted Discretion. The UK Borrowing Base
(and the Borrowing Base Certificate then most recently delivered) may be
adjusted by the Administrative Agent to reflect any new or incremental Reserves
required by the Administrative Agent in its Permitted Discretion; provided that
no change in the amount of any Reserve shall be effective until the date
occurring three Business Days after written notice thereof by the Administrative
Agent to the US Company and the UK Company following consultation with the US
Company.

“UK Borrowing Base Party” shall mean each Wholly-Owned Subsidiary of US Company
that is incorporated under the laws of England and Wales and that is a UK
Borrower or a Non-US Obligation Guarantor and is incorporated in England and
Wales.

“UK Company” shall have the meaning provided in the first paragraph of this
Agreement.

“UK Credit Party” shall mean each subsidiary of the US Company, other than any
US Credit Party.

“UK Debenture” shall mean the debenture executed by the UK Company, each UK
Subsidiary (other than UK-LP) and the Luxembourg Subsidiary with respect to the
UK Obligations and the Canadian Obligations in favor of the Collateral Agent for
the benefit of the Secured Creditors.

 

53



--------------------------------------------------------------------------------

“UK Debentures” shall mean the UK Debenture and the UK Partnership Debenture.

“UK Drawing” shall have the meaning set forth in Section 3.14(b).

“UK Intercreditor Deed” means the intercreditor deed, dated as of the date
hereof, and entered into by and among the Administrative Agent, the UK Company,
the Luxembourg Subsidiary, Mobile Storage (UK) Limited, among others, as
amended, restated, supplemented or otherwise modified from time to time.

“UK Issuing Lender” shall mean (i) each of Deutsche Bank AG, London (except as
otherwise provided in Section 12.09) and any other Lender reasonably acceptable
to the Administrative Agent and US Company or UK Company which agrees to issue
UK Letters of Credit hereunder and (ii) with respect to the Existing Letters of
Credit, the Lender designated as the issuer thereof on Schedule 3.01(c). Any UK
Issuing Lender may, in its discretion, arrange for one or more UK Letters of
Credit to be issued by one or more Affiliates of such UK Issuing Lender (and
such Affiliate shall be deemed to be a “UK Issuing Lender” for all purposes of
the Credit Documents).

“UK L/C Supportable Obligations” shall mean (a) obligations of a UK Borrower
with respect to workers compensation, surety bonds and other similar statutory
obligations and (b) such other obligations of a UK Borrower as are reasonably
acceptable to the respective UK Issuing Lender and otherwise permitted to exist
pursuant to the terms of this Agreement (other than obligations in respect of
(i) any Indebtedness or other obligations that are subordinated in right of
payment to the UK Obligations and (ii) any Equity Interests).

“UK Letter of Credit” shall have the meaning provided in Section 3.02(a).

“UK Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“UK Letter of Credit Outstandings” shall mean, at any time, the sum of (a) the
Stated Amount of all outstanding UK Letters of Credit at such time and (b) the
aggregate amount of all Unpaid UK Drawings in respect of all UK Letters of
Credit at such time.

“UK Letter of Credit Request” shall have the meaning provided in
Section 3.08(a).

“UK LIBOR Loan” shall mean each UK Revolving Loan denominated in Pounds Sterling
bearing interest at a rate determined by reference to LIBOR.

“UK-LP” shall mean Mobile Storage UK Finance LP, a limited partnership formed
under the laws of England and Wales.

“UK Maximum Amount” shall mean, as of any date of determination, the lesser of
(a) Equivalent Amount of $200,000,000 and (b) the Equivalent Amount of the Total
Revolving Loan Commitment minus the Equivalent Amount of the Aggregate US
Exposure minus the Equivalent Amount of the Aggregate Canadian Exposure.

“UK Obligations” shall mean, with respect to any UK Credit Party, all Loans, all
obligations under Letters of Credit and all other advances, debts, liabilities,
obligations, covenants and duties, together with all interest, fees and other
charges thereon, owing, arising, due or payable from such UK Credit Party to an
Agent, any Lender or any Affiliate of any Lender, or from a UK Borrower to any
UK Issuing Lender, of any kind or nature, present or future, whether or not
evidenced by any note, guaranty or other instrument, whether arising under this
Agreement or any of the other Credit Documents

 

54



--------------------------------------------------------------------------------

or cash management services rendered in connection therewith, whether direct or
indirect (including those acquired by assignment), absolute or contingent,
primary or secondary, due or to become due, now existing or hereafter arising
and however acquired, and any Banking Products Obligations or Qualified
Derivative Obligations owing to a Banking Products Provider or a Qualified
Derivative Counterparty, as applicable.

“UK Participant” shall have the meaning set forth in Section 3.11(a).

“UK Partnership Debenture” shall mean the debenture executed by UK-LP (acting
through its general partner Mobile Storage Group, Inc.), and the limited
partners of UK-LP with respect to the UK Obligations and the Canadian
Obligations in favor of the Collateral Agent for the benefit of the Secured
Creditors.

“UK Priority Claims” means with respect to any UK Borrowing Base Party only,
(a) sums which are due by way of contributions to occupational pension schemes,
including contributions in respect of contracted-out rights; (b) unpaid
remuneration of employees in respect of the 4-month period prior to insolvency,
together with any amount owed in respect of accrued holiday; (c) an amount equal
to the aggregate of (i) 50% of the first £10,000 in value of assets comprising
the UK Borrowing Base of any UK Borrowing Base Party and (ii) 20% of the value
of assets comprising the UK Borrowing Base of any UK Borrowing Base Party above
£10,000, subject to a cap for this sub-clause (c) of £600,000 for each UK
Borrowing Base Party, (e) the expenses of any administration or winding-up and
(f) an amount equal to the value of suppliers’ valid and subsisting retention of
title claims (and including, without limitation, any third party retention of
title provision extending to disposal proceeds)) with respect to Eligible
Inventory.

“UK Revolving Loan” shall have the meaning set forth in Section 2.01(b).

“UK Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “UK Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable,
(y) increased from time to time pursuant to Section 2.15, or (z) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.13 or 13.04(b).

“UK Revolving Note” shall have the meaning set forth in Section 2.05(a).

“UK Security Agreements” shall mean the UK Debenture, the UK Partnership
Debenture and the UK Share Charge.

“UK Share Charge” shall have the meaning set forth in Section 6.08.

“UK Swingline Loans” shall have the meaning set forth in Section 2.01(e).

“UK Swingline Note” shall have the meaning set forth in Section 2.05(a).

“UK Subsidiary” shall mean each Subsidiary of US Company that is incorporated in
England and Wales.

“Unfinanced Capital Expenditures” shall mean, for any period, Capital
Expenditures made in cash during such fiscal period, except to the extent
financed with the proceeds of Capital Lease Obligations or other Indebtedness
(other than Loans incurred hereunder), equity issuances, casualty

 

55



--------------------------------------------------------------------------------

proceeds, condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA, less cash received from the sale of any fixed assets
(including, without limitation, assets of the type that may constitute Eligible
Rental Fleet Inventory hereunder) during such period.

“Unfunded Current Liability” shall mean the amount, if any, by which the value
of the accumulated plan benefits under any Plan determined on a plan termination
basis in accordance with actuarial assumptions at such time consistent with
those prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds the
Fair Market Value of all plan assets allocable to such liabilities under Title
IV of ERISA (excluding any accrued but unpaid contributions).

“United States” and “US” shall each mean the United States of America.

“Unpaid Supplier Reserve” means, at any time, with respect to any Borrowing Base
Party which carries on business in Canada or which leases or sells goods in
Canada or which has Accounts with Account Debtors located in Canada or otherwise
has any assets in Canada, the amount equal to the percentage applicable to
Eligible Inventory in the calculation of the US Borrowing Base multiplied by the
aggregate value of the Eligible Inventory which the Administrative Agent, in
good faith, considers is or may be subject to a right of a supplier to repossess
goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or
any other laws of Canada or any other applicable jurisdiction granting
revendication or similar rights to unpaid suppliers, in each case, where such
supplier’s right ranks or is capable of ranking in priority to or pari passu
with one or more of the Liens granted in the Security Documents.

“Unpaid Drawing” shall mean an Unpaid Canadian Drawing, an Unpaid UK Drawing or
an Unpaid US Drawing.

“Unpaid Canadian Drawing” shall have the meaning provided in Section 3.15(a).

“Unpaid UK Drawing” shall have the meaning provided in Section 3.14(a).

“Unpaid US Drawing” shall have the meaning provided in Section 3.13(a).

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(a) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (b) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.

“US Borrower” and “US Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.

“US Borrowing” shall mean the borrowing of one Type of US Revolving Loan from
all the Lenders, or from the Swingline Lender in the case of US Swingline Loans,
on a given date (or resulting from a conversion or conversions on such date)
having in the case of US LIBOR Loans the same Interest Period; provided that
Base Rate Loans incurred pursuant to Section 2.10(b) shall be considered part of
the related US Borrowing of US LIBOR Loans.

“US Borrowing Availability” shall mean, as of any date of determination, the
remainder of (i) the lesser of (x) the US Maximum Amount at such time and
(y) the US Borrowing Base at such time minus (ii) the Aggregate US Exposure at
such time.

 

56



--------------------------------------------------------------------------------

“US Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 9.01(i) (but as modified as
provided below in this definition), equal to, without duplication, an amount
equal to the sum of:

(i) eighty-five percent (85%) of Eligible US Accounts, plus

(ii) ninety percent (90%) of Eligible US Rental Fleet Inventory, plus

(iii) [Reserved]

(iv) the lesser of (A) (1) $40,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (v)(B) of the definition of UK
Borrowing Base and clause (v)(B) of the definition of Canadian Borrowing Base
and (B) the sum of (1) ninety percent (90%) of Eligible US Container Inventory
Held for Sale; plus (2) ninety percent (90%) of Eligible US Work-in-Process
Container Inventory; plus (3) sixty-five percent (65%) of Eligible US Raw
Materials Inventory; plus

(v) the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (vi)(B) of the definition of
UK Borrowing Base and clause (vi)(B) of the definition of Canadian Borrowing
Base and (B) the sum of (1) eighty-five percent (85%) of Eligible US Machinery
and Equipment; plus (2) sixty percent (60%) of Eligible Real Property; minus

(vi) the amount of all Reserves then established by the Administrative Agent
against the US Borrowing Base.

The Administrative Agent shall have the right (but no obligation) to review such
computations and if, in its Permitted Discretion, such computations have not
been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right to correct any such errors in such
manner it shall determine in its Permitted Discretion. The US Borrowing Base
(and the Borrowing Base Certificate then most recently delivered) may be
adjusted by the Administrative Agent to reflect any new or incremental Reserves
required by the Administrative Agent in its Permitted Discretion; provided that
no change in the amount of any Reserve shall be effective until the date
occurring three Business Days after written notice thereof by the Administrative
Agent to the US Company after consultation with US Company.

“US Borrowing Base Party” shall mean US Company and each Wholly-Owned Domestic
Subsidiary of US Company that is a US Borrower and/or a US Guarantor and was
formed in a US jurisdiction.

“US Company” shall have the meaning provided in the first paragraph of this
Agreement.

“US Credit Party” shall mean each of the US Borrowers and each of the US
Guarantors.

“US Drawing” shall have the meaning set forth in Section 3.13(b).

“US Guaranteed Obligations” shall have the meaning set forth in
Section 15.01(a).

“US Guarantors” shall mean US Company and each Domestic Subsidiary of US Company
and each other Person who now or hereafter guarantees payment or performance of
the whole or any part of the US Obligations, including each Domestic Subsidiary
listed on Schedule 8.04 and each other Domestic Subsidiary that is or becomes a
party to this Agreement pursuant to Section 10.11.

 

57



--------------------------------------------------------------------------------

“US Issuing Lender” shall mean (i) each of Deutsche Bank AG New York Branch
(except as otherwise provided in Section 12.09) and any other Lender reasonably
acceptable to the Administrative Agent and US Company which agrees to issue US
Letters of Credit hereunder and (ii) with respect to the Existing Letters of
Credit, the Lender designated as the issuer thereof on Schedule 3.01(c). Any US
Issuing Lender may, in its discretion, arrange for one or more US Letters of
Credit to be issued by one or more Affiliates of such US Issuing Lender (and
such Affiliate shall be deemed to be a “US Issuing Lender” for all purposes of
the Credit Documents).

“US L/C Supportable Obligations” shall mean (a) obligations of a US Borrower
with respect to workers compensation, surety bonds and other similar statutory
obligations and (b) such other obligations of a US Borrower as are reasonably
acceptable to the respective US Issuing Lender and otherwise permitted to exist
pursuant to the terms of this Agreement (other than obligations in respect of
(i) any Indebtedness or other obligations that are subordinated in right of
payment to the US Obligations and (ii) any Equity Interests).

“US Letter of Credit” shall have the meaning provided in Section 3.01(a).

“US Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“US Letter of Credit Outstandings” shall mean, at any time, the sum of (a) the
Stated Amount of all outstanding US Letters of Credit at such time and (b) the
aggregate amount of all Unpaid US Drawings in respect of all US Letters of
Credit at such time.

“US Letter of Credit Request” shall have the meaning provided in
Section 3.07(a).

“US LIBOR Loan” shall mean each US Revolving Loan designated as such by the
relevant Borrower at the time of the incurrence thereof or conversion thereto
bearing interest at a rate determined by reference to LIBOR.

“US Maximum Amount” shall mean, as of any date of determination, the Equivalent
Amount of the Total Revolving Loan Commitment minus the Equivalent Amount of the
Aggregate UK Exposure minus the Equivalent Amount of the Aggregate Canadian
Exposure.

“US Obligations” shall mean, with respect to any US Credit Party, all Loans, all
obligations arising under Letters of Credit and all other advances, debts,
liabilities, obligations, covenants and duties, together with all interest, fees
and other charges thereon, owing, arising, due or payable from such US Credit
Party to an Agent, any Lender or any Affiliate of any Lender, or from a US
Borrower to any US Issuing Lender, of any kind or nature, present or future,
whether or not evidenced by any note, guaranty or other instrument, whether
arising under this Agreement or any of the other Credit Documents or cash
management services rendered in connection therewith, whether direct or indirect
(including those acquired by assignment), absolute or contingent, primary or
secondary, due or to become due, now existing or hereafter arising and however
acquired, and any Banking Products Obligations and any Qualified Derivative
Obligations owing to a Banking Products Provider or a Qualified Derivative
Counterparty, as applicable.

“US Participant” shall have the meaning set forth in Section 3.10(a).

“US Pledge Agreement” shall have the meaning set forth in Section 6.08.

 

58



--------------------------------------------------------------------------------

“US Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
US Pledge Agreement.

“US Revolving Loans” shall have the meaning set forth in Section 2.01(a).

“US Revolving Note” shall have the meaning set forth in Section 2.05(a).

“US Security Agreement” shall mean the security agreement executed by US Company
and each other US Credit Party with respect to the US Obligations in favor of
the Collateral Agent for the benefit of the Secured Creditors.

“US Swingline Loans” shall have the meaning set forth in Section 2.01(d).

“US Swingline Note” shall have the meaning set forth in Section 2.05(a).

“Voting Stock” shall mean Equity Interests of any class or classes of a
corporation, limited partnership or limited liability company or any other
entity the holders of which are ordinarily, in the absence of contingencies,
entitled to vote with respect to the election of corporate directors (or Persons
performing similar functions).

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any Domestic
Subsidiary of such Person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
US Company with respect to the preceding clauses (a) and (b), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than US Company and its Subsidiaries under Applicable Law).

SECTION 2. Amount and Terms of Credit.

2.01 The Commitments.

(a) US Revolving Loans. Subject to and upon the terms and conditions set forth
herein, each Lender severally agrees to make, at any time and from time to time
on or after the Effective Date and prior to the Final Maturity Date, a revolving
loan or revolving loans (each, a “US Revolving Loan” and, collectively, the “US
Revolving Loans”) to the US Borrowers (on a joint and several basis), which US
Revolving Loans: (i) shall be denominated in Dollars, (ii) shall, at the option
of the respective Borrower, be incurred and maintained as, and/or converted
into, Base Rate Loans or LIBOR Loans; provided that, except as otherwise
specifically provided in Section 2.10(c), all US Revolving Loans comprising the
same Borrowing shall at all times be of the same Type, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not be made (and
shall not be required to be made) by any Lender in any instance where the
incurrence thereof (after giving effect to the use of the proceeds thereof on
the date of the incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause the Individual Exposure of such Lender
to exceed the amount of its Revolving Loan Commitment at such time and (v) shall
not be made (and shall not be required to be made) by any Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause (A) the Aggregate Exposure
to exceed the Total Revolving Loan Commitment,

 

59



--------------------------------------------------------------------------------

as then in effect, (B) the Aggregate US Exposure to exceed the US Maximum
Amount, as then in effect, (C) the Aggregate Exposure to exceed the Aggregate
Borrowing Base at such time (based on the most recently delivered Borrowing Base
Certificate) or (D) the Aggregate US Exposure to exceed the US Borrowing Base at
such time (based on the most recently delivered Borrowing Base Certificate).

(b) UK Revolving Loans. Subject to and upon the terms and conditions set forth
herein, each Lender severally agrees to make, at any time and from time to time
on or after the Effective Date and prior to the Final Maturity Date, a revolving
loan or revolving loans (each, a “UK Revolving Loan” and, collectively, the “UK
Revolving Loans”) to the UK Borrowers (on a joint and several basis), which UK
Revolving Loans: (i) shall, at the option of the applicable UK Borrower, be
denominated in either Pounds Sterling (such Revolving Loans, “Pounds Sterling
Denominated Revolving Loans”) or Euros (such Revolving Loans, “Euro Denominated
Revolving Loans”), (ii) shall be incurred and maintained as solely in the case
of UK Revolving Loans denominated in Pounds Sterling, LIBOR Loans, and in the
case of UK Revolving Loans denominated in Euros, EURIBOR Loans; provided that,
except as otherwise specifically provided in Section 2.01(e), all UK Revolving
Loans comprising the same Borrowing shall at all times be of the same Type,
(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) shall not be made (and shall not be required to be made) by any Lender in
any instance where the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Individual
Exposure of such Lender to exceed the amount of its Revolving Loan Commitment at
such time and (v) shall not be made (and shall not be required to be made) by
any Lender in any instance where the incurrence thereof (after giving effect to
the use of the proceeds thereof on the date of the incurrence thereof to repay
any amounts theretofore outstanding pursuant to this Agreement) would cause
(A) the Aggregate Exposure to exceed the Total Revolving Loan Commitment, as
then in effect, (B) the Aggregate UK Exposure to exceed the UK Maximum Amount or
the UK Revolving Loan Commitments, as then in effect, (C) the Aggregate Exposure
to exceed the Aggregate Borrowing Base at such time (based on the most recently
delivered Borrowing Base Certificate) or (D) the Aggregate UK Exposure to exceed
the UK Borrowing Base at such time (based on the most recently delivered
Borrowing Base Certificate). Upon receipt by the Administrative Agent of any
Notice of Borrowing pursuant to which the UK Company or any other UK Borrower
proposes to borrow in Pounds Sterling or Euros, the Administrative Agent shall
provide notice of the same to each Lender.

(c) Canadian Revolving Loans. Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make, at any time and from time to
time on or after the Effective Date and prior to the Final Maturity Date, a
revolving loan or revolving loans (each a “Canadian Revolving Loan” and,
collectively, the “Canadian Revolving Loans”) to the Canadian Borrowers (on a
joint and several basis), which Canadian Revolving Loans: (i) shall be made and
maintained in Canadian Dollars, (ii) except as hereafter provided, shall, at the
option of the applicable Canadian Borrower, be incurred and maintained as,
and/or converted into, one or more Borrowings of (A) Canadian Prime Rate Loans
or (B) (x) in the case of a B/A Lender, the creation of Bankers’ Acceptances on
the terms and conditions provided for herein and in Schedule 1.01(g) or (y) in a
case of a Non-B/A Lender, the creation and purchase of completed Drafts and the
exchange of such Drafts for B/A Discount Notes, in each case on the terms and
conditions provided for herein and in Schedule 1.01(g), (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not be made (and
shall not be required to be made) by any Lender in any instance where the
incurrence thereof (after giving effect to the use of the proceeds thereof on
the date of the incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause the Individual Exposure of such Lender
to exceed the amount of its Revolving Loan Commitment at such time and (v) shall
not be made (and shall not be required to be made) by any Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause (A) the Aggregate Exposure
to exceed the Total Revolving

 

60



--------------------------------------------------------------------------------

Loan Commitment, as then in effect, (B) the Aggregate Canadian Exposure to
exceed the Canadian Maximum Amount or the Canadian Revolving Loan Commitments,
as then in effect, (C) the Aggregate Exposure to exceed the Aggregate Borrowing
Base at such time (based on the most recently delivered Borrowing Base
Certificate) or (D) the Aggregate Canadian Exposure to exceed the Canadian
Borrowing Base at such time (based on the most recently delivered Borrowing Base
Certificate).

(d) US Swingline Loans. Subject to and upon the terms and conditions set forth
herein, the Swingline Lender agrees to make, at any time and from time to time
on or after the Effective Date and prior to the Swingline Expiry Date, a
revolving loan or revolving loans (each, a “US Swingline Loan” and,
collectively, the “US Swingline Loans”) to the US Borrowers (on a joint and
several basis), which US Swingline Loans: (i) shall be denominated in Dollars,
(ii) shall be incurred and maintained as Base Rate Loans; (iii) may be repaid
and reborrowed in accordance with the provisions hereof, (iv) shall not be made
(and shall not be required to be made) by the Swingline Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause (A) the Aggregate Exposure
to exceed the Total Revolving Loan Commitment, as then in effect, (B) the
Aggregate US Exposure to exceed the US Maximum Amount, as then in effect,
(C) the Aggregate Exposure to exceed the Aggregate Borrowing Base at such time
(based on the most recently delivered Borrowing Base Certificate) or (D) the
Aggregate US Exposure to exceed the US Borrowing Base at such time (based on the
most recently delivered Borrowing Base Certificate), and (v) shall not exceed in
aggregate principal amount at any time outstanding the Maximum US Swingline
Amount. Notwithstanding anything to the contrary contained in this
Section 2.01(d), (i) the Swingline Lender shall not make any US Swingline Loan
after it has received written notice from any Borrower, any other Credit Party
or the Required Lenders stating that a Default or an Event of Default exists and
is continuing until such time as the Swingline Lender shall have received
written notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default by the Required Lenders, and (ii) no Swingline
Lender shall be obligated to make US Swingline Loans to the extent such advance
would cause such Lender’s then outstanding Loans to exceed its Revolving Loan
Commitment.

(e) UK Swingline Loans. Subject to and upon the terms and conditions set forth
herein, the Swingline Lender agrees to make, at any time and from time to time
on or after the Effective Date and prior to the Swingline Expiry Date, a
revolving loan or revolving loans (each, a “UK Swingline Loan” and,
collectively, the “UK Swingline Loans”) to the UK Borrowers (on a joint and
several basis), which UK Swingline Loans (i) shall be denominated in Pounds
Sterling or Euros, at the option of the applicable Borrower, (ii) shall be
incurred and maintained as in the case of UK Revolving Loans denominated in
Pounds Sterling, LIBOR Loans, and in the case of UK Revolving Loans denominated
in Euros, EURIBOR Loans, with an Interest Period of one week; (iii) may be
repaid and reborrowed in accordance with the provisions hereof, (iv) shall not
be made (and shall not be required to be made) by the Swingline Lender in any
instance where the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause (A) the
Aggregate Exposure to exceed the Total Revolving Loan Commitment, as then in
effect, (B) the Aggregate UK Exposure to exceed the UK Maximum Amount, as then
in effect, (C) the Aggregate Exposure to exceed the Aggregate Borrowing Base at
such time (based on the most recently delivered Borrowing Base Certificate), or
(D) the Aggregate UK Exposure to exceed the UK Borrowing Base at such time
(based on the most recently delivered Borrowing Base Certificate), and (v) shall
not exceed in aggregate principal amount at any time outstanding the Maximum UK
Swingline Amount. Notwithstanding anything to the contrary contained in this
Section 2.01(e), (i) the Swingline Lender shall not make any UK Swingline Loan
after it has received written notice from any Borrower, any other Credit Party
or the Required Lenders stating that a Default or an Event of Default exists and
is continuing until such time as the Swingline Lender shall have received

 

61



--------------------------------------------------------------------------------

written notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default by the Required Lenders, and (ii) no Swingline
Lender shall be obligated to make UK Swingline Loans to the extent such advance
would cause such Lender’s then outstanding Loans to exceed its Revolving Loan
Commitment.

(f) Mandatory US Borrowings. On any Business Day, the Swingline Lender may, in
its sole discretion, give notice to the Lenders that the Swingline Lender’s
outstanding US Swingline Loans shall be funded with one or more Borrowings of US
Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 11.08 or upon the exercise of any of the remedies provided in the
last paragraph of Section 11), in which case one or more Borrowings of US
Revolving Loans constituting Base Rate Loans (each such Borrowing, a “Mandatory
US Borrowing”) shall be made on the immediately succeeding Business Day by all
Lenders pro rata based on each such Lender’s RL Percentage (determined before
giving effect to any termination of the Revolving Loan Commitments pursuant to
the last paragraph of Section 11) and the proceeds thereof shall be applied
directly by the Swingline Lender to repay the Swingline Lender for such
outstanding US Swingline Loans. Each Lender hereby irrevocably agrees to make US
Revolving Loans upon one Business Day’s notice pursuant to each Mandatory US
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Swingline Lender notwithstanding
(i) the amount of the Mandatory US Borrowing may not comply with the Minimum
Borrowing Amount otherwise required hereunder, (ii) whether any conditions
specified in Section 7 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) the date of such Mandatory US Borrowing, (v) the
amount of the US Borrowing Base or the US Maximum Amount at such time, and
(vi) the amount of the Aggregate Borrowing Base or the Total Revolving Loan
Commitment at such time. In the event that any Mandatory US Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to any Borrower), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory US Borrowing would otherwise
have occurred, but adjusted for any payments received from any Borrower on or
after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding US Swingline Loans as shall be necessary to
cause the Lenders to share in such US Swingline Loans ratably based upon their
respective RL Percentages (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11),
provided that (x) all interest payable on the US Swingline Loans shall be for
the account of the Swingline Lender until the date as of which the respective
participation is required to be purchased and, to the extent attributable to the
purchased participation, shall be payable to the participant from and after such
date and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay the
Swingline Lender interest on the principal amount of participation purchased for
each day from and including the day upon which the Mandatory US Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the overnight Federal Funds Rate for the first three days and
at the interest rate otherwise applicable to US Revolving Loans maintained as
Base Rate Loans hereunder for each day thereafter.

(g) Mandatory UK Borrowings. On any Business Day, the Swingline Lender may, in
its sole discretion, give notice to the Lenders that the Swingline Lender’s
outstanding UK Swingline Loans shall be funded with one or more Borrowings of UK
Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 11.08 or upon the exercise of any of the remedies provided in the
last paragraph of Section 11), in which case one or more Borrowings of UK
Revolving Loans constituting LIBOR Loans or, in the case of UK Swingline Loans
in Euros, EURIBOR Loans with an Interest Period of one week (each such
Borrowing, a “Mandatory UK Borrowing”) shall be made on the immediately
succeeding Business Day by all Lenders pro rata based on each such Lender’s RL
Percentage (determined before giving effect to

 

62



--------------------------------------------------------------------------------

any termination of the Revolving Loan Commitments pursuant to the last paragraph
of Section 11) and the proceeds thereof shall be applied directly by the
Swingline Lender to repay the Swingline Lender for such outstanding UK Swingline
Loans. Each Lender hereby irrevocably agrees to make UK Revolving Loans upon one
Business Day’s notice pursuant to each Mandatory UK Borrowing in the amount and
in the manner specified in the preceding sentence and on the date specified in
writing by the Swingline Lender notwithstanding (i) the amount of the Mandatory
UK Borrowing may not comply with the Minimum Borrowing Amount otherwise required
hereunder, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory UK Borrowing, (v) the amount of the UK Borrowing Base or
the UK Maximum Amount at such time, and (vi) the amount of the Aggregate
Borrowing Base or the Total Revolving Loan Commitment at such time. In the event
that any Mandatory UK Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
occurrence of any of the circumstances listed in Section 11.08 with respect to
any UK Borrower), then each Lender hereby agrees that it shall forthwith
purchase (as of the date the Mandatory UK Borrowing would otherwise have
occurred, but adjusted for any payments received from any Borrower on or after
such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding UK Swingline Loans as shall be necessary to
cause the Lenders to share in such UK Swingline Loans ratably based upon their
respective RL Percentages (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11),
provided that (x) all interest payable on the UK Swingline Loans shall be for
the account of the Swingline Lender until the date as of which the respective
participation is required to be purchased and, to the extent attributable to the
purchased participation, shall be payable to the participant from and after such
date and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay the
Swingline Lender interest on the principal amount of participation purchased for
each day from and including the day upon which the Mandatory UK Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the rate for one-week LIBOR or EURIBOR (as applicable)
Interest Period with respect to such UK Swingline Loan.

(h) Notwithstanding anything to the contrary in Section 2.01(a), Section 2.01(b)
or elsewhere in this Agreement, the Administrative Agent shall have the right,
following reasonable consultation with US Company, to establish Reserves in such
amounts, and with respect to such matters, as the Administrative Agent in its
Permitted Discretion shall deem necessary or appropriate, against the US
Borrowing Base, the UK Borrowing Base and the Canadian Borrowing Base (which
reserves shall reduce the then existing US Borrowing Base, UK Borrowing Base and
Canadian Borrowing Base in an amount equal to such reserves).

(i) (i) In the event that the Borrowers are unable to comply with the US
Borrowing Base limitations set forth in Section 2.01(a), or (ii) the Borrowers
are unable to comply with the conditions precedent to the making of Revolving
Loans set forth in Section 7, in either case, the Lenders, subject to the
immediately succeeding proviso, hereby authorize the Administrative Agent, for
the account of the Lenders, to make US Revolving Loans to the US Borrowers (on a
joint and several basis), solely in the event that the Administrative Agent in
its Permitted Discretion deems necessary or desirable (A) to preserve or protect
the Collateral, or any portion thereof, (B) to enhance the likelihood of
repayment of the Obligations, or (C) to pay any other amount chargeable to the
Borrowers pursuant to the terms of this Agreement or any other Credit Document,
including, without limitation, Expenses and Fees, which Revolving Loans may only
be made as Base Rate Loans (an “Agent Advance”), for a period commencing on the
date the Administrative Agent first receives a Notice of Borrowing requesting an
Agent Advance until the earliest of (x) the twentieth Business Day after such
date, (y) the date the respective Borrowers are again able to comply with the US
Borrowing Base limitations and the conditions precedent to the making of US
Revolving Loans, or obtains an amendment or waiver with respect thereto and
(z) the date the Required Lenders instruct the Administrative Agent to cease
making Agent Advances

 

63



--------------------------------------------------------------------------------

(the “Agent Advance Period”); provided that the Administrative Agent shall not
make any Agent Advance to the extent that at the time of the making of such
Agent Advance, the amount of such Agent Advance (I) when added to the aggregate
outstanding amount of all other Agent Advances made to the US Borrowers at such
time, would exceed 5.0% of the US Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered) (the “Agent Advance Amount”) or (II)
when added to the Aggregate US Exposure as then in effect (immediately prior to
the incurrence of such Agent Advance), would exceed the US Maximum Amount at
such time. Agent Advances may be made by the Administrative Agent in its sole
discretion and the Borrowers shall have no right whatsoever to require that any
Agent Advances be made. Agent Advances will be subject to periodic settlement
with the Lenders pursuant to Section 2.04(e).

2.02 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans shall not be less than the Minimum Borrowing Amount
applicable thereto. More than one Borrowing may occur on the same date, but at
no time shall there be outstanding more than ten Borrowings of US LIBOR Loans
(or such greater number of Borrowings of US LIBOR Loans as may be agreed to from
time to time by the Administrative Agent), more than five Borrowings of UK
Revolving Loans (or such greater number of Borrowings of UK Revolving Loans as
may be agreed to from time to time by the Administrative Agent) or more than
five Borrowings of Bankers’ Acceptance Loans (or such greater number of
Borrowings of Bankers’ Acceptance Loans as may be agreed to from time to time by
the Administrative Agent).

2.03 Notice of Borrowing. (a) Whenever a Borrower desires to incur (i) LIBOR
Loans or EURIBOR Loans hereunder (excluding UK Swingline Loans and UK Revolving
Loans made pursuant to a Mandatory UK Borrowing) or Bankers’ Acceptance Loans,
such Borrower shall give the Administrative Agent at the Notice Office at least
three Business Days’ prior notice of each LIBOR Loan, EURIBOR Loan or Bankers’
Acceptance to be incurred hereunder and (ii) Base Rate Loans or Canadian Prime
Rate Loans hereunder (including Agent Advances, but excluding US Swingline Loans
and US Revolving Loans made pursuant to a Mandatory US Borrowing and excluding
Canadian Prime Rate Loans to the extent resulting from automatic conversions of
Bankers’ Acceptance Loans as provided in Schedule 1.01(g)), such Borrower shall
give the Administrative Agent at the Notice Office at least one Business Day’s
prior notice of each Base Rate Loan or Canadian Prime Rate Loan to be incurred
hereunder; provided that any such notice shall be deemed to have been given on a
certain day only if given before 2:00 P.M. (New York City time) on such day (or,
in the case of any UK Revolving Loans, 10:00 A.M. (New York City time) on such
day, or, in the case of any Canadian Revolving Loans, 10:00 A.M. (Toronto time).
Each such notice (each, a “Notice of Borrowing”), except as otherwise expressly
provided in Section 2.10, shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing, in the form of Exhibit A-1,
appropriately completed to specify: (A) the aggregate principal amount (or Face
Amount, as the case may be) of the Revolving Loans to be incurred pursuant to
such Borrowing, (B) the date of such Borrowing (which shall be a Business Day),
(C) whether the Revolving Loans made pursuant to such Borrowing constitute US
Revolving Loans, UK Revolving Loans or Canadian Revolving Loans, (D) whether the
Revolving Loans made pursuant to such Borrowing constitute Agent Advances (it
being understood that the Administrative Agent shall be under no obligation to
make such Agent Advance), (E) in the case of US Revolving Loans, whether the
Revolving Loans being incurred pursuant to such Borrowing are to be initially
maintained as Base Rate Loans or, to the extent permitted hereunder, LIBOR Loans
and, if US LIBOR Loans, the initial Interest Period to be applicable thereto,
(F) in the case of UK Revolving Loans whether EURIBOR Loans or UK LIBOR Loans,
the initial Interest Period to be applicable thereto and whether denominated in
Pounds Sterling or Euros, (G) in the case of Canadian Revolving Loans, whether
the respective Borrowing shall consist of Canadian Prime Rate Loans or, to the
extent permitted hereunder, Bankers’ Acceptance Loans and, if Bankers’
Acceptance Loans, the term thereof (which shall comply with the requirements of
Schedule 1.01(g)) and (H) the US Borrowing Base, the UK Borrowing Base and the
Canadian Borrowing Base at

 

64



--------------------------------------------------------------------------------

such time (based on the Borrowing Base Certificate last delivered). Except as
provided in Section 2.04(e), the Administrative Agent shall promptly give each
Lender notice of such proposed Borrowing, of such Lender’s proportionate share
thereof and of the other matters required by the immediately preceding sentence
to be specified in the Notice of Borrowing.

(b) (i) Whenever a US Borrower desires to incur US Swingline Loans hereunder,
such Borrower shall give the Swingline Lender no later than 2:00 P.M. (New York
City time) on the date that a US Swingline Loan is to be incurred, written
notice or telephonic notice promptly confirmed in writing of each US Swingline
Loan to be incurred hereunder. Each such notice shall be irrevocable and specify
in each case (A) the date of Borrowing (which shall be a Business Day), and
(B) the aggregate principal amount of the US Swingline Loans to be incurred
pursuant to such Borrowing.

(ii) Whenever a UK Borrower desires to incur UK Swingline Loans hereunder, such
Borrower shall give the Swingline Lender one Business Days’ prior notice of each
UK Swingline Loan to be incurred hereunder; provided that (in each case) any
such notice shall be deemed to have been given on a certain day only if given
before 10:00 A.M. (New York City time) on such day or such later time as shall
be acceptable to the Administrative Agent (which such notice shall be written
notice or telephonic notice promptly confirmed in writing). Each such notice
shall be irrevocable and specify in each case (A) the date of Borrowing (which
shall be a Business Day), and (B) the aggregate principal amount of the UK
Swingline Loans to be incurred pursuant to such Borrowing.

(iii) Mandatory Borrowings shall be made upon the notice specified in Sections
2.01(f) or 2.01(g), as applicable, with the respective Borrower irrevocably
agreeing, by its incurrence of any Swingline Loan, to the making of the
Mandatory Borrowings as set forth in Section 2.01(f) or 2.01(g), as applicable.

(c) Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of such Borrower, prior to receipt of written confirmation. In each such
case, such Borrower hereby waives the right to dispute the Administrative
Agent’s or the Swingline Lender’s record of the terms of such telephonic notice
of such Borrowing or prepayment of Loans, as the case may be, absent manifest
error.

2.04 Disbursement of Funds. (a) Disbursement of US Revolving Loans. No later
than 2:00 P.M. (New York City time) on the date specified in each Notice of
Borrowing with respect to any US Revolving Loans (or (x) in the case of US
Swingline Loans, no later than 4:00 P.M. (New York City time) on the date
specified pursuant to Section 2.03(c) or (y) in the case of Mandatory US
Borrowings, no later than 1:00 P.M. (New York City time) on the date specified
in Section 2.01(f)), each Lender will make available its pro rata portion
(determined in accordance with Section 2.07) of each such Borrowing requested to
be made on such date. All such amounts will be made available in Dollars and in
immediately available funds at the Payment Office, and the Administrative Agent
will make available to the relevant US Borrower at the Payment Office the
aggregate of the amounts so made available by the Lenders (or in the case of US
Swingline Loans, the Swingline Lender will make available the full amount
thereof).

(b) Disbursement of UK Revolving Loans. No later than 2:00 P.M. (London time) on
the date specified in each Notice of Borrowing with respect to any UK Revolving
Loans (or (x) in the case of UK Swingline Loans, no later than 2:00 P.M. (London
time) on the date specified pursuant to Section 2.03(d) or (y) in the case of
Mandatory UK Borrowings, no later than 1:00 P.M. (London time)

 

65



--------------------------------------------------------------------------------

on the date specified in Section 2.01(g)), each Lender will make available its
pro rata portion (determined in accordance with Section 2.07) of each such
Borrowing requested to be made on such date. Subject to Section 2.16, all such
amounts will be made available in either Pounds Sterling or Euro (as requested
by the applicable UK Borrower) and in immediately available funds at the Payment
Office, and the Administrative Agent will make available to the relevant UK
Borrower at the Payment Office the aggregate of the amounts so made available by
the Lenders (or in the case of UK Swingline Loans, the Swingline Lender will
make available the full amount thereof).

(c) Disbursement of Canadian Revolving Loans. No later than 2:00 P.M. (Toronto
time) on the date specified in each Notice of Borrowing with respect to any
Canadian Revolving Loans on the date specified in Section 2.01(g), each Lender
will make available its pro rata portion (determined in accordance with
Section 2.07) of each such Borrowing requested to be made on such date. Subject
to Section 2.16, all such amounts will be made available in Canadian Dollars and
in immediately available funds at the Payment Office, and the Administrative
Agent will make available to the relevant Canadian Borrower at the Payment
Office the aggregate of the amounts so made available by the Lenders.

(d) Unless the Administrative Agent shall have been notified by any Lender prior
to the date of Borrowing that such Lender does not intend to make available to
the Administrative Agent such Lender’s portion of any Borrowing to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the relevant Borrower,
and the relevant Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
on demand from such Lender or the relevant Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
relevant Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, in the case of US Revolving Loans, the overnight Federal Funds Rate for
the first three days and at the interest rate otherwise applicable to such Loans
for each day thereafter and, the case of all other Loans, the interest rate
applicable to such Loans and (ii) if recovered from the relevant Borrower or
Borrowers, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.08. Nothing in this Section 2.04 shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which any Borrower may have against any Lender as a result
of any failure by such Lender to make Loans hereunder.

(e) Unless the Required Lenders have instructed the Administrative Agent to the
contrary, the Administrative Agent on behalf of the Lenders may, but shall not
be obligated to, make US Revolving Loans to the Borrower that are maintained as
Base Rate Loans under Section 2.01(a) without prior notice of the proposed
Borrowing to the Lenders as follows:

(i) The amount of each Lender’s RL Percentage of US Revolving Loans shall be
computed weekly (or more frequently in the Administrative Agent’s sole
discretion) and shall be adjusted upward or downward on the basis of the amount
of outstanding US Revolving Loans as of 5:00 P.M. (New York City time) on the
last Business Day of each week, or such other period specified by the
Administrative Agent (each such date, a “Settlement Date”). The Lenders shall
transfer to the Administrative Agent, or the Administrative Agent shall transfer
to the Lenders, such amounts as are necessary so that (after giving effect to
all such transfers) the amount of US

 

66



--------------------------------------------------------------------------------

Revolving Loans made by each Lender shall be equal to such Lender’s RL
Percentage of the aggregate amount of US Revolving Loans outstanding as of such
Settlement Date. If a notice from the Administrative Agent of any such necessary
transfer is received by a Lender on or prior to 12:00 Noon (New York City time)
on any Business Day, then such Lender shall make transfers described above in
immediately available funds no later than 3:00 P.M. (New York City time) on the
day such notice was received; and if such notice is received by a Lender after
12:00 Noon (New York City time) on any Business Day, such Lender shall make such
transfers no later than 1:00 P.M. (New York City time) on the next succeeding
Business Day. The obligation of each of the Lenders to transfer such funds shall
be irrevocable and unconditional and without recourse to, or without
representation or warranty by, the Administrative Agent. Each of the
Administrative Agent and each Lender agrees and the Lenders agree to mark their
respective books and records on each Settlement Date to show at all times the
dollar amount of their respective RL Percentage of the outstanding US Revolving
Loans on such date.

(ii) To the extent that the settlement described in preceding clause (i) shall
not yet have occurred with respect to any particular Settlement Date, upon any
repayment of US Revolving Loans by any Borrower prior to such settlement, the
Administrative Agent may apply such amounts repaid directly to the amounts that
would otherwise be made available by the Administrative Agent pursuant to this
Section 2.04(e).

(iii) Because the Administrative Agent on behalf of the Lenders may be advancing
and/or may be repaid US Revolving Loans prior to the time when the Lenders will
actually advance and/or be repaid US Revolving Loans, interest with respect to
Revolving Loans shall be allocated by the Administrative Agent to each Lender
and the Administrative Agent in accordance with the amount of US Revolving Loans
actually advanced by and repaid to each Lender and the Administrative Agent and
shall accrue from and including the date such US Revolving Loans are so advanced
to but excluding the date such US Revolving Loans are either repaid by the
Borrower in accordance with the terms of this Agreement or actually settled by
the Administrative Agent or the applicable Lender as described in this
Section 2.04(e).

2.05 Notes. (a) Each Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of US Revolving Loans, by a
promissory note duly executed and delivered by each US Borrower substantially in
the form of Exhibit B-1, with blanks appropriately completed in conformity
herewith (each, a “US Revolving Note” and, collectively, the “US Revolving
Notes”), (ii) in the case of US Swingline Loans, by a promissory note duly
executed and delivered by each US Borrower substantially in the form of Exhibit
B-2, with blanks appropriately completed in conformity herewith (each, a “US
Swingline Note” and, collectively, the “US Swingline Notes”), (iii) in the case
of UK Revolving Loans, by a promissory note duly executed and delivered by each
UK Borrower substantially in the form of Exhibit B-3, with blanks appropriately
completed in conformity herewith (each, a “UK Revolving Note” and, collectively,
the “UK Revolving Notes”), (iv) in the case of UK Swingline Loans, by a
promissory note duly executed and delivered by each UK Borrower substantially in
the form of Exhibit B-4, with blanks appropriately completed in conformity
herewith (each, a “UK Swingline Note” and collectively, the “UK Swingline
Notes”) and (v) in the case of Canadian Revolving Loans, by a promissory note
duly executed and delivered by each Canadian Borrower substantially in the form
of Exhibit B-5, with blanks appropriately completed in conformity herewith
(each, a “Canadian Revolving Note” and, collectively, the “Canadian Revolving
Notes”).

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect any Borrower’s obligations in respect of
such Loans.

 

67



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request, obtain, maintain or produce a Note evidencing
its Loans to any Borrower shall affect, or in any manner impair, the obligations
of any Borrower to pay the Loans (and all related Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to any Credit Document. Any Lender which
does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (b). At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, the respective Borrower shall promptly execute and deliver to the
respective Lender the requested Note in the appropriate amount or amounts to
evidence such Loans.

2.06 Conversions. (a) Each US Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of US Revolving Loans made pursuant to one or
more Borrowings of one or more Types of US Revolving Loans into a Borrowing of
another Type of US Revolving Loan; provided that, (i) except as otherwise
provided in Section 2.10(b), US LIBOR Loans may be converted into Base Rate
Loans only on the last day of an Interest Period applicable to the US Revolving
Loans being converted and no such partial conversion of LIBOR Loans shall reduce
the outstanding principal amount of such US LIBOR Loans made pursuant to a
single Borrowing to less than the Minimum Borrowing Amount applicable thereto,
(ii) unless the Required Lenders otherwise agree, Base Rate Loans may only be
converted into US LIBOR Loans if no Default or Event of Default is in existence
on the date of the conversion, (iii) no conversion pursuant to this
Section 2.06(a) shall result in a greater number of Borrowings of US LIBOR Loans
than are permitted under Section 2.02 and (iv) for the avoidance of doubt, in no
event shall any US Revolving Loan be converted into any UK Revolving Loan or
Canadian Revolving Loan and in no event shall any UK Revolving Loan be converted
into any US Revolving Loan or Canadian Revolving Loan and in no event shall any
Canadian Revolving Loan be converted into any UK Revolving Loan or US Revolving
Loan. Each such conversion shall be effected by the respective US Borrower by
giving the Administrative Agent at the Notice Office prior to 11:00 A.M. (New
York City time) at least (A) in the case of conversions of Base Rate Loans into
US LIBOR Loans, three Business Days’ prior notice and (B) in the case of
conversions of US LIBOR Loans into Base Rate Loans, one Business Day’s prior
notice (each, a “Notice of Conversion/Continuation”), in each case in the form
of Exhibit A-2, appropriately completed to specify the Revolving Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Revolving Loans
were incurred and, if to be converted into US LIBOR Loans, the Interest Period
to be initially applicable thereto. The Administrative Agent shall give each
Lender prompt notice of any such proposed conversion affecting any of its
Revolving Loans.

(b) Each Canadian Borrower shall have the option to convert, on any Business
Day, all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Canadian Revolving Loans constituting Canadian
Prime Rate Loans into a Borrowing of Bankers’ Acceptance Loans; provided, that
(i) unless the Required Lenders otherwise agree, Canadian Prime Rate Loans may
only be converted into Bankers’ Acceptance Loans if no Default or Event of
Default is in existence on the date of the conversion, and (ii) no conversion
pursuant to this Section 2.06(b) shall result in a greater number of Bankers’
Acceptance Loans than is permitted under Section 2.02. Each such conversion
pursuant to this Section 2.06(b) shall be effected by the relevant Canadian
Borrower by giving the Administrative Agent at the applicable Notice Office
prior to 11:00 am (Toronto Time) at least two

 

68



--------------------------------------------------------------------------------

Business Days’ prior notice in the form of Exhibit A-2, appropriately completed
to specify the Canadian Prime Rate Loans to be so converted into Bankers’
Acceptance Loans and the term of the proposed Borrowing of Bankers’ Acceptance
Loans (which, in each case, shall comply with the requirements of Schedule
1.01(g)). The Administrative Agent shall give each Lender prompt notice of any
such proposed conversion affecting any of its Canadian Prime Rate Loans. Upon
any such conversion, the proceeds thereof will be applied directly on the day of
such conversion to prepay the outstanding principal amount of the Canadian
Revolving Loans being converted.

(c) Mandatory and voluntary conversion of Bankers’ Acceptance Loans into
Canadian Prime Rate Loans shall be made in the circumstances, and to the extent,
provided in Schedule 1.01(g). Except as otherwise provided under Section 11
thereof, Bankers’ Acceptance Loans shall not be permitted to be converted into
any other Type of Loan prior to the maturity date of the relevant underlying B/A
Instrument, as the case may be.

2.07 Pro Rata Borrowings. All Borrowings of Revolving Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Revolving Loan
Commitments, provided that all Mandatory Borrowings shall be incurred from the
Lenders pro rata on the basis of their RL Percentages. It is understood that no
Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.

2.08 Interest. (a) Each US Borrower jointly and severally agrees to pay interest
in respect of the unpaid principal amount of each Base Rate Loan from the date
of Borrowing thereof until the earlier of (i) such Loan being paid by the US
Borrower and (ii) the conversion of such Base Rate Loan to a LIBOR Loan pursuant
to Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal
to the sum of the relevant Applicable Margin plus the Base Rate, each as in
effect from time to time.

(b) Each US Borrower jointly and severally agrees to pay interest in respect of
the unpaid principal amount of each US LIBOR Loan from the date of Borrowing
thereof until the earlier of (i) such Loan being paid by the US Borrower and
(ii) the conversion of such LIBOR Loan to a Base Rate Loan pursuant to
Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
relevant Applicable Margin as in effect from time to time during such Interest
Period plus LIBOR for such Interest Period.

(c) Each UK Borrower jointly and severally agrees to pay interest in respect of
the unpaid principal amount of each UK Revolving Loan from the date of Borrowing
thereof until such Loan being paid by the UK Borrower , at a rate per annum
which shall, during each Interest Period applicable thereto, be equal to the sum
of the relevant Applicable Margin as in effect from time to time during such
Interest Period plus LIBOR and/or EURIBOR as applicable for such Interest
Period, plus the Mandatory Cost.

(d) Each Canadian Borrower agrees to pay interest in respect of the unpaid
principal amount of each Canadian Prime Rate Loan (including with respect to any
Bankers’ Acceptance Loan converted into a Canadian Prime Rate Loan pursuant to
Section 2.06(c) and Schedule 1.01(g)) made to such Borrower hereunder from the
date of the Borrowing thereof (or in the circumstances described in the
immediately preceding parenthetical from the date of the conversion of the
Bankers’ Acceptance Loan into a Canadian Prime Rate Loan) until the earlier of
(i) such Loan being paid by the Canadian Borrower and (ii) the conversion of
such Canadian Prime Rate Loan to a Bankers’ Acceptance Loan pursuant to
Section 2.06(b) and Schedule 1.01(g), at a rate per annum which shall be equal
to the sum of the relevant Applicable Margin plus the Canadian Prime Rate as in
effect from time to time.

 

69



--------------------------------------------------------------------------------

(e) (i) Overdue principal and, to the extent permitted by law, overdue interest
in respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the greater of (x) the rate which is 2% in excess of the rate then
borne by such Loans and (y) in the case of any US Revolving Loans, US Swingline
Loans and Agent Advances, the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans from time to time and (ii) all other overdue
amounts payable hereunder and under any other Credit Document shall bear
interest at a rate per annum equal to the rate which is 2% in excess of the rate
applicable to Base Rate Loans from time to time. Interest that accrues under
this Section 2.08(e) shall be payable on demand.

(f) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan and Canadian Prime Rate Loan, (A) quarterly in arrears on
each Quarterly Payment Date, (B) on the date of any repayment or prepayment in
full of all outstanding Base Rate Loans or Canadian Prime Rate Loans, as
applicable, and (C) at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand, and (ii) in respect of each LIBOR Loan and
EURIBOR Loan, (A) on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
and (B) on the date of any repayment or prepayment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

(g) Upon each Interest Determination Date, the Administrative Agent shall
determine LIBOR and EURIBOR for each Interest Period applicable to the
respective LIBOR Loans and EURIBOR Loans and shall promptly notify US Company
and the Lenders thereof. Each such determination shall, absent manifest error,
be final and conclusive and binding on all parties hereto.

(h) The Drawing Fees payable in respect of the Face Amount of each Bankers’
Acceptance Loan shall be paid by each Canadian Borrower to the Administrative
Agent for distribution to each Lender which accepts and/or purchases such
Bankers’ Acceptance Loan at the time of the incurrence by such Canadian Borrower
of each Bankers’ Acceptance Loan.

2.09 Interest Periods. At the time any Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or, in the case
of any US Revolving Loan, conversion into, any LIBOR Loan or EURIBOR Loan (in
the case of the initial Interest Period applicable thereto) or prior to 11:00
A.M. (New York City time) on the third Business Day prior to the expiration of
an Interest Period applicable to such LIBOR Loan or EURIBOR Loan (in the case of
any subsequent Interest Period), such Borrower shall have the right to elect the
interest period (each, an “Interest Period”) applicable to such LIBOR Loan or
EURIBOR Loan, which Interest Period shall, at the option of the Borrower (but
otherwise subject to the provisions of clause (B) of the proviso in
Section 2.01(a)(ii)), be a one (or less than one month if permitted by the
Administrative Agent), two, three or six or, to the extent approved by each
Lender, nine or twelve month period; provided that (in each case):

(a) all LIBOR Loans or EURIBOR Loans comprising a Borrowing shall at all times
have the same Interest Period;

(b) the initial Interest Period for any LIBOR Loan or EURIBOR Loan shall
commence on the date of Borrowing of such LIBOR Loan or EURIBOR Loan (including,
in the case of any LIBOR Loan, the date of any conversion thereto from a Base
Rate Loan) and each Interest Period occurring thereafter in respect of such
LIBOR Loan or EURIBOR shall commence on the day on which the next preceding
Interest Period applicable thereto expires;

 

70



--------------------------------------------------------------------------------

(c) if any Interest Period for a LIBOR Loan begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;

(d) if any Interest Period for a LIBOR Loan or EURIBOR Loan would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day; provided, however, that if any Interest
Period for a LIBOR Loan or EURIBOR Loan would otherwise expire on a day which is
not a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;

(e) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and

(f) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Final Maturity Date.

If by 11:00 A.M. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBOR Loans or
EURIBOR Loans, any Borrower has failed to elect, or is not permitted to elect, a
new Interest Period to be applicable to such LIBOR Loans or EURIBOR Loans as
provided above, such Borrower, (i) in the case of any US Revolving Loan, shall
be deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective as of the expiration date of such current Interest Period and (ii) in
the case of any UK Revolving Loan, shall be deemed to have elected to continue
such LIBOR Loans or EURIBOR Loans as LIBOR Loans or EURIBOR Loans with an
Interest Period of one-month, effective as of the expiration date of such
current Interest Period.

2.10 Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clauses
(i) and (iv) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate as to Loans constituting LIBOR Loans or EURIBOR Loans on the basis provided
for in the definition of LIBOR or EURIBOR, as applicable; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder or a reduction in the rate of
return or on a Lender’s (or its Affiliate’s) overall capital, in each case, with
respect to any LIBOR Loan or EURIBOR Loan because of (A) any change since the
Effective Date in any Applicable Law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, such as
to, without limitation, (1) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserves required under Regulation D
to the extent included in the computation of LIBOR or EURIBOR); (2) subject any
Recipient to any Taxes (other than (x) Indemnified Taxes or (y) Other Connection
Taxes that are imposed on or measured by net income or that are franchise Taxes
or branches profits Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other

 

71



--------------------------------------------------------------------------------

liabilities or capital attributable thereto; or (3) impose on any Lender or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein and/or (B) other circumstances arising since the Effective
Date affecting such Lender, the interbank eurodollar market or the position of
such Lender in such market; or

(iii) at any time, that the making or continuance of any LIBOR Loan or EURIBOR
Loan has been made (A) unlawful by any law or governmental rule, regulation or
order, (B) impossible by compliance by any Lender in good faith with any
governmental request (whether or not having force of law) or (C) impracticable
as a result of a contingency occurring after the Effective Date which materially
and adversely affects the interbank eurodollar market; or

(iv) that for any reason a market for bankers’ acceptances does not exist at any
time or the Lenders cannot for other reasons, after reasonable efforts, readily
sell bankers’ acceptances or perform their other obligations under this
Agreement with respect to the Bankers’ Acceptance Loans, in each case, as
determined in good faith by the Administrative Agent;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) or (iv) above) shall promptly give notice (by telephone
promptly confirmed in writing) to US Company and, except in the case of clause
(i) or (iv) above, to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders). Thereafter (w) in the case of clause (i) above, US Revolving Loans
constituting US LIBOR Loans shall no longer be available until such time as the
Administrative Agent notifies US Company and the Lenders that the circumstances
giving rise to such notice by the Administrative Agent no longer exist, and any
Notice of Borrowing or Notice of Conversion/Continuation given by any Borrower
with respect to US LIBOR Loans which have not yet been incurred (including by
way of conversion) shall be deemed rescinded by such Borrower, (x) in the case
of clause (ii) above, the US Borrowers, the UK Borrowers and the Canadian
Borrowers, jointly and severally, agree to pay to such Lender, as applicable,
upon such Lender’s written request therefor, such additional amounts (in the
form of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to US Company by such Lender shall, absent
manifest error, be final and conclusive and binding on all the parties hereto),
(y) in the case of clause (iii) above, the respective Borrower or Borrowers
shall take one of the actions specified in Section 2.10(b) as promptly as
possible and, in any event, within the time period required by law and (z) in
the case of clause (iv) above, Bankers’ Acceptance Loans (exclusive of Bankers’
Acceptance Loans which have theretofore been funded) shall no longer be
available until such time as the Administrative Agent notifies the Canadian
Borrowers and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing given by
any Canadian Borrower with respect to such Bankers’ Acceptance Loans which have
not been incurred shall be deemed rescinded by such Canadian Borrower.

(b) (i) In the case of US Revolving Loans, at any time that any US Revolving
Loan constituting a US LIBOR Loan is affected by the circumstances described in
Section 2.10(a)(ii), the affected Borrower may, and in the case of a US LIBOR
Loan affected by the circumstances described in Section 2.10(a)(iii), the
affected Borrower shall, either (1) if the affected US LIBOR Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that such Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (2) if the affected US LIBOR
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative

 

72



--------------------------------------------------------------------------------

Agent, require the affected Lender to convert such US Revolving Loan
constituting a US LIBOR Loan into a Base Rate Loan; provided that, if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 2.10(b); and (ii) in the case of UK Revolving
Loans, at any time that any of the UK Revolving Loans is affected by the
circumstances described in Section 2.10(a)(iii) then the relevant Borrower shall
repay the applicable Lender’s participation in that UK Revolving Loan on the
last day of the Interest Period for such UK Revolving Loan or, if earlier, the
date specified by the Lender in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
law). Further, at any time that any of the UK Revolving Loans is affected by the
circumstances described in Section 2.10(a)(i) then the applicable LIBOR or
EURIBOR, as applicable, shall be calculated in respect of each Lender as the
percentage rate of interest per annum reflecting such Lender’s cost of funding
its participation in the UK Revolving Loans from whatever source it may
reasonably select.

(c) If any Lender determines that after the Effective Date the introduction of
or any change in any Applicable Law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Revolving Loan Commitment
hereunder or its obligations hereunder, then the US Borrowers, the UK Borrowers
and the Canadian Borrowers, jointly and severally, agree to pay to such Lender,
as applicable, upon its written demand therefor, such additional amounts as
shall be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable; provided that such Lender’s determination of compensation
owing under this Section 2.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 2.10(c),
will give prompt written notice thereof to US Company, which notice shall show
in reasonable detail the basis for calculation of such additional amounts.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that (x) the affected Borrower or Borrowers shall
not be required to compensate a Lender pursuant to this Section 2.10 for any
increased costs or reductions incurred more than 180 days prior to the date on
which such Lender notifies the Borrowers of the change in law or other
circumstance described in Section 2.10(a)(ii) or 2.10(c) giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor and (y) if such change in law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof
(to the extent that such period of retroactive effect is not already included in
such 180-day period).

(e) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States, Canadian, United Kingdom or foreign regulatory authorities, in
each case pursuant to Basel III, in each case shall be deemed to be a change
after the Effective Date in a requirement of law or government rule, regulation
or order, regardless of the date enacted, adopted, issued or implemented
(including for purposes of this Section 2.10 and Sections 3.16, 3.17 and 3.18).

 

73



--------------------------------------------------------------------------------

2.11 Compensation. Each US Borrower, jointly and severally, and each UK
Borrower, jointly and severally, and each Canadian Borrower, jointly and
severally, agrees to compensate the Administrative Agent and each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBOR Loans or EURIBOR Loans and including
any termination or withdrawal costs incurred by the Administrative Agent in
connection with the conversions contemplated by Section 2.16 hereof, but
excluding loss of anticipated profits) which such Lender may sustain: (a) if for
any reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of, or conversion from or into, LIBOR Loans or EURIBOR Loans does not
occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn by the respective Borrower or
Borrowers or deemed withdrawn pursuant to Section 2.10(a)); (b) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 5.01, Section 5.02 or as a result of an acceleration of the Loans
pursuant to Section 11) or conversion of any of its LIBOR Loans or EURIBOR Loans
occurs on a date which is not the last day of an Interest Period with respect
thereto; (c) if any prepayment of any of its LIBOR Loans or EURIBOR Loans is not
made on any date specified in a notice of prepayment given by any Borrower; or
(d) as a consequence of (i) any other default by any Borrower to repay LIBOR
Loans or EURIBOR Loans when required by the terms of this Agreement or any Note
held by such Lender or (ii) any election made pursuant to Section 2.10(b).

2.12 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c), Section 3.16, Section 3.17, Section 3.18, Section 5.04,
Section 5.05 or Section 5.06 with respect to such Lender, it will, if requested
by US Company, UK Company or Canadian Company, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event if, in the
judgment of such Lender, such designation would eliminate or reduce amounts
payable pursuant to Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06,
Section 5.04, Section 5.05 or Section 5.06, as the case may be, in the future;
provided that such designation is made on such terms that such Lender and its
lending office suffer no economic, legal, regulatory or other disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of such Section. Nothing in this Section 2.12 shall affect or postpone any of
the obligations of any Borrower or the right of any Lender provided in Sections
2.10, 3.16, 3.17, 3.18, 5.04, 5.05 or 5.06. The applicable Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation.

2.13 Replacement of Lenders. (a) If any Lender becomes a Defaulting Lender,
(b) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.16, Section 3.17,
Section 3.18, Section 5.04, Section 5.05 or Section 5.06 with respect to any
Lender which results in such Lender charging to any Borrower increased costs in
excess of those being generally charged by the other Lenders or (c) in the case
of a refusal by a Lender to consent to a proposed change, waiver, discharge or
termination with respect to this Agreement which has been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the US
Company, the UK Company or the Canadian Company, as applicable, shall have the
right, in accordance with Section 13.04(b), if no Default or Event of Default
then exists or would exist after giving effect to such replacement, to replace
such Lender (the “Replaced Lender”) with one or more other Eligible Transferees,
none of whom shall constitute a Defaulting Lender at the time of such
replacement (collectively, the “Replacement Lender”) and each of which shall be
reasonably acceptable to the Administrative Agent; provided that:

 

74



--------------------------------------------------------------------------------

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Borrowers) pursuant to which the
Replacement Lender shall acquire all of the Revolving Loan Commitment and
outstanding Revolving Loans of, and all participations in Letters of Credit by,
the Replaced Lender and, in connection therewith, shall pay to (i) the Replaced
Lender in respect thereof an amount equal to the sum of (A) an amount equal to
the principal of, and all accrued interest on, all outstanding Revolving Loans
of the respective Replaced Lender, (B) an amount equal to all Unpaid US Drawings
and Unpaid UK Drawings of such Replaced Lender, together with all then unpaid
interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant to
Section 4.01, (ii) each US Issuing Lender and UK Issuing Lender an amount equal
to such Replaced Lender’s RL Percentage of any Unpaid US Drawing, Unpaid UK
Drawing or Unpaid Canadian Drawing relating to Letters of Credit issued by such
US Issuing Lender, UK Issuing Lender or Canadian Issuing Lender (which at such
time remains an Unpaid US Drawing, Unpaid UK Drawing or Unpaid Canadian Drawing,
as applicable) to the extent such amount was not theretofore funded by such
Replaced Lender and (iii) the Swingline Lender an amount equal to such Replaced
Lender’s RL Percentage of any Mandatory Borrowing to the extent such amount was
not theretofore funded by such Replaced Lender to the Swingline Lender; and

(ii) all obligations of the Borrowers then owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11) shall be paid in full
to such Replaced Lender concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the relevant Borrowers, (x) the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 2.10,
2.11, 3.16, 3.17, 3.18, 5.04, 5.05, 12.06, 13.01 and 13.06), which shall survive
as to such Replaced Lender and (y) the RL Percentages of the Lenders shall be
automatically adjusted at such time to give effect to such replacement.

2.14 US Company as Agent for US Borrowers, UK Company as Agent for UK Borrower
and Canadian Company as Agent for Canadian Borrowers. (a) Each US Borrower
hereby irrevocably appoints the US Company as its agent and attorney-in-fact for
all purposes under this Agreement and each other Credit Document, which
appointment shall remain in full force and effect unless and until the
Administrative Agent shall have received prior written notice signed by the
respective appointing Borrower that such appointment has been revoked. Each US
Borrower hereby irrevocably appoints and authorizes the US Company (i) to
provide the Administrative Agent with all notices with respect to Loans and
Letters of Credit obtained for the benefit of any US Borrower and all other
notices and instructions under this Agreement or any other Credit Document and
(ii) to take such action as the US Company deems appropriate on its behalf to
obtain Loans and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this

 

75



--------------------------------------------------------------------------------

Agreement and the other Credit Documents. It is understood that the handling of
the Credit Account and the Collateral of the US Borrowers in a combined fashion,
as more fully set forth herein, is done solely as an accommodation to the US
Borrowers in order to utilize the collective borrowing powers of the US
Borrowers in the most efficient and economical manner and at their request, and
that the Lenders shall not incur liability to any US Borrower as a result
hereof. Each US Borrower expects to derive benefit, directly or indirectly, from
the handling of the Credit Account and the Collateral in a combined fashion
since the successful operation of each US Borrower is dependent on the continued
successful performance of the consolidated group. To induce the Lenders to do
so, and in consideration thereof, each US Borrower hereby jointly and severally
agrees to indemnify each Lender and hold each Lender harmless against any and
all liability, expense, loss or claim of damage or injury, made against any
Lender by any US Borrower or by any third party whosoever, arising from or
incurred by reason of (a) the handling of the Credit Account and Collateral of
the US Borrowers as herein provided, (b) the Lenders’ relying on any
instructions of US Company, or (c) any other action taken by the Lenders
hereunder or under the other Credit Documents, except that the US Borrowers will
have no liability to any Lender, Administrative Agent or the Collateral Agent
with respect to any liability that has been determined by a court of competent
jurisdiction in a final and non-appealable decision to have resulted solely from
the gross negligence or willful misconduct of such Lender, the Administrative
Agent or the Collateral Agent, as the case may be.

(b) Each UK Borrower hereby irrevocably appoints the UK Company as its agent and
attorney-in-fact for all purposes under this Agreement and each other Credit
Document, which appointment shall remain in full force and effect unless and
until the Administrative Agent shall have received prior written notice signed
by the respective appointing Borrower that such appointment has been revoked.
Each UK Borrower hereby irrevocably appoints and authorizes the UK Company
(i) to provide the Administrative Agent with all notices with respect to Loans
and Letters of Credit obtained for the benefit of any UK Borrower and all other
notices and instructions under this Agreement or any other Credit Document and
(ii) to take such action as the UK Company deems appropriate on its behalf to
obtain Loans and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement and
the other Credit Documents. It is understood that the handling of the Credit
Account and the Collateral of the UK Borrowers in a combined fashion, as more
fully set forth herein, is done solely as an accommodation to the UK Borrowers
in order to utilize the collective borrowing powers of the UK Borrowers in the
most efficient and economical manner and at their request, and that the Lenders
shall not incur liability to any UK Borrower as a result hereof. Each UK
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Credit Account and the Collateral in a combined fashion since the successful
operation of each UK Borrower is dependent on the continued successful
performance of the consolidated group. To induce the Lenders to do so, and in
consideration thereof, each UK Borrower hereby jointly and severally agrees to
indemnify each Lender and hold each Lender harmless against any and all
liability, expense, loss or claim of damage or injury, made against any Lender
by any UK Borrower or by any third party whosoever, arising from or incurred by
reason of (a) the handling of the Credit Account and Collateral of the UK
Borrowers as herein provided, (b) the Lenders’ relying on any instructions of UK
Company, or (c) any other action taken by the Lenders hereunder or under the
other Credit Documents, except that the UK Borrowers will have no liability to
any Lender, Administrative Agent or the Collateral Agent with respect to any
liability that has been determined by a court of competent jurisdiction in a
final and non-appealable decision to have resulted solely from the gross
negligence or willful misconduct of such Lender, the Administrative Agent or the
Collateral Agent, as the case may be.

(c) Each Canadian Borrower hereby irrevocably appoints the Canadian Company as
its agent and attorney-in-fact for all purposes under this Agreement and each
other Credit Document, which appointment shall remain in full force and effect
unless and until the Administrative Agent shall have received prior written
notice signed by the respective appointing Borrower that such appointment

 

76



--------------------------------------------------------------------------------

has been revoked. Each Canadian Borrower hereby irrevocably appoints and
authorizes the Canadian Company (i) to provide the Administrative Agent with all
notices with respect to Loans and Letters of Credit obtained for the benefit of
any Canadian Borrower and all other notices and instructions under this
Agreement or any other Credit Document and (ii) to take such action as the
Canadian Company deems appropriate on its behalf to obtain Loans and Letters of
Credit and to exercise such other powers as are reasonably incidental thereto to
carry out the purposes of this Agreement and the other Credit Documents. It is
understood that the handling of the Credit Account and the Collateral of the
Canadian Borrowers in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to the Canadian Borrowers in order to utilize
the collective borrowing powers of the Canadian Borrowers in the most efficient
and economical manner and at their request, and that the Lenders shall not incur
liability to any Canadian Borrower as a result hereof. Each Canadian Borrower
expects to derive benefit, directly or indirectly, from the handling of the
Credit Account and the Collateral in a combined fashion since the successful
operation of each Canadian Borrower is dependent on the continued successful
performance of the consolidated group. To induce the Lenders to do so, and in
consideration thereof, each Canadian Borrower hereby jointly and severally
agrees to indemnify each Lender and hold each Lender harmless against any and
all liability, expense, loss or claim of damage or injury, made against any
Lender by any Canadian Borrower or by any third party whosoever, arising from or
incurred by reason of (a) the handling of the Credit Account and Collateral of
the Canadian Borrowers as herein provided, (b) the Lenders’ relying on any
instructions of Canadian Company, or (c) any other action taken by the Lenders
hereunder or under the other Credit Documents, except that the Canadian
Borrowers will have no liability to any Lender, Administrative Agent or the
Collateral Agent with respect to any liability that has been determined by a
court of competent jurisdiction in a final and non-appealable decision to have
resulted solely from the gross negligence or willful misconduct of such Lender,
the Administrative Agent or the Collateral Agent, as the case may be.

2.15 Incremental Commitments. (a) So long as the Incremental Commitment Request
Requirements are satisfied at the time of the delivery of the request referred
to below, the Borrowers shall have the right, in coordination with the
Administrative Agent as to all of the matters set forth below in this
Section 2.15, but without requiring the consent of any of the Lenders, to
request at any time and from time to time after the Effective Date, and prior to
the Final Maturity Date, that one or more Lenders (and/or one or more other
Persons which are Eligible Transferees and which will become Lenders as provided
below) provide Incremental Commitments and, subject to the applicable terms and
conditions contained in this Agreement, make Revolving Loans pursuant thereto,
it being understood and agreed, however, that (i) no Lender shall be obligated
to provide an Incremental Commitment as a result of any such request by the
Borrowers, and until such time, if any, as such Lender has agreed in its sole
discretion to provide an Incremental Commitment and executed and delivered to
the Administrative Agent an Incremental Commitment Agreement in respect thereof
as provided in clause (b) of this Section 2.15, such Lender shall not be
obligated to fund any Revolving Loans in excess of its Revolving Loan Commitment
as in effect prior to giving effect to such Incremental Commitment provided
pursuant to this Section 2.15, (ii) any Lender (including any Eligible
Transferee who will become a Lender) may so provide an Incremental Commitment
without the consent of any other Lender, (iii) each Eligible Transferee who will
become a Lender shall be required to be reasonably satisfactory to the
Administrative Agent, (iv) each provision of Incremental Commitments on a given
date pursuant to this Section 2.15 shall be in a minimum aggregate amount (for
all Lenders (including any Eligible Transferee who will become a Lender)) of at
least $5,000,000 and in integral multiples of $1,000,000 in excess thereof,
(v) the aggregate amount of all Incremental Commitments provided pursuant to
this Section 2.15, shall not exceed the Maximum Incremental Commitment Amount
and (vi) all Revolving Loans (and all interest, fees and other amounts payable
thereon), made pursuant to an Incremental Commitment shall be entitled to the
benefits of the guarantees and security provided under the Credit Documents to
the other Obligations on a pari passu basis.

 

77



--------------------------------------------------------------------------------

(b) At the time of the provision of Incremental Commitments pursuant to this
Section 2.15, US Company, each US Borrower, UK Company, each UK Borrower,
Canadian Company, each Canadian Borrower, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Incremental
Commitment (each, an “Incremental Lender”) shall execute and deliver to the
Administrative Agent an Incremental Commitment Agreement, with the effectiveness
of such Incremental Lender’s Incremental Commitment to occur on the date set
forth in such Incremental Commitment Agreement, which date in any event shall be
no earlier than the date on which (w) all fees required to be paid in connection
therewith at the time of such effectiveness shall have been paid (including,
without limitation, any agreed upon up-front or arrangement fees owing to the
Administrative Agent (or any affiliate thereof)), (x) all Incremental Commitment
Requirements are satisfied, (y) all other conditions set forth in this
Section 2.15 shall have been satisfied, and (z) all other conditions precedent
that may be set forth in such Incremental Commitment Agreement shall have been
satisfied. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Commitment Agreement, and at such time,
(i) the Total Revolving Loan Commitment under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Incremental
Commitments, (ii) Schedule 1.01(a) shall be deemed modified to reflect the
revised Revolving Loan Commitments of the affected Lenders and (iii) to the
extent requested by any Incremental Lender, Revolving Notes will be issued, at
the expense of the Borrowers, to such Incremental Lender in conformity with the
requirements of Section 2.05.

(c) At the time of any provision of Incremental Commitments pursuant to this
Section 2.15, the Borrowers shall, in coordination with the Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders (including the Incremental
Lenders) (even though as a result thereof such new Loans (to the extent required
to be maintained as LIBOR Loans or EURIBOR Loans) may have a shorter Interest
Period than the then outstanding Borrowings of the respective such Revolving
Loans), in each case to the extent necessary so that all of the Lenders
participate in each outstanding Borrowing of Revolving Loans pro rata on the
basis of their respective Revolving Loan Commitments (after giving effect to any
increase in the Total Revolving Loan Commitment pursuant to this Section 2.15)
and with the Borrowers being jointly and severally obligated to pay to the
respective Lenders any costs of the type referred to in Section 2.11 and such
amounts, as reasonably determined by the respective Lenders, to compensate them
for funding the various Revolving Loans during an existing Interest Period
(rather than at the beginning of the respective Interest Period, based upon
rates then applicable thereto) in connection with any such repayment and/or
incurrence. All determinations by any Lender pursuant to the preceding sentence
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.

(d) The terms and provisions of the Revolving Loans made pursuant to the
Incremental Commitments shall be identical to the Revolving Loans; provided that
the yield applicable to the Revolving Loans made pursuant to the Incremental
Commitments (after giving effect to all upfront or similar fees or original
issue discount payable with respect to such Revolving Loans) shall not be
greater than the applicable yield payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to
Revolving Loans (including any upfront fees or original issue discount payable
to the initial Lenders hereunder) unless the Applicable Margin with respect to
the Revolving Loans is increased so as to cause the then applicable yield under
this Agreement on the Revolving Loans to equal the yield then applicable to the
Revolving Loans made pursuant to the Incremental Commitment (after giving effect
to all upfront or similar fees or original issue discount payable with respect
to the Revolving Loans) made pursuant to the Incremental Commitment.

(e) In the event the Borrowers from time to time obtain any Incremental
Commitments under this Section 2.15, all availability levels hereunder
denominated in Dollars, Canadian Dollars, Euros or Pounds Sterling hereunder
(including, without limitation, in the definitions of

 

78



--------------------------------------------------------------------------------

“Applicable Margin”, “Minimum Availability Amount” and “Payment Conditions” and
in Section 10.04(a)) shall be increased in proportion to the ratio of such
Incremental Commitments to the Total Revolving Loan Commitment as in effect
immediately prior to the Borrowers obtaining such Incremental Commitments and,
for the avoidance of doubt, all such levels denominated in percentages shall be
calculated based on the Total Revolving Loan Commitment after giving effect to
such Incremental Commitments.

2.16 UK Revolving Loans and Canadian Revolving Loans; Intra-Lender Issues.
(a) Pounds Sterling Fundings and Conversions. Notwithstanding anything to the
contrary contained herein, all Pounds Sterling Denominated Revolving Loans shall
be made available by the Lenders to the UK Borrowers in Pounds Sterling (it
being understood and agreed that each Lender at its option may make any Pounds
Sterling Denominated Revolving Loan under this Agreement by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrowers to
repay any such Loan in accordance with the terms of this Agreement). In
furtherance of the foregoing, each Lender that is not a Pounds Sterling Funding
Capacity Lender (a “Converting Pounds Sterling Lender”) shall honor its pro rata
funding obligations with respect to any Pounds Sterling Denominated Revolving
Loans by, initially, transferring funds denominated in Dollars to the
Administrative Agent, which such funds shall be converted into Pounds Sterling
in accordance with the settlement procedure set forth in Section 2.16(d) below,
and, thereafter, made available to the UK Borrowers along with all funds
denominated in Pounds Sterling otherwise advanced by each Pounds Sterling
Funding Capacity Lender. Notwithstanding that a Converting Pounds Sterling
Lender may have honored its funding obligations with respect to any Pounds
Sterling Denominated Revolving Loans by delivering funds denominated in Dollars
to the Administrative Agent for purposes of conversion in accordance with
Section 2.16(d), all Pounds Sterling Denominated Revolving Loans shall remain
denominated in Pounds Sterling and all payments by any UK Borrower or any other
Loan Party with respect to any Pounds Sterling Denominated Revolving Loans shall
be made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto in Pounds Sterling, subject to further conversion into U.S.
Dollars in accordance with the settlement procedure set forth in
Section 2.16(d)(3).

(b) Euro Fundings and Conversions. Notwithstanding anything to the contrary
contained herein, all Euro Denominated Revolving Loans shall be made available
by the Lenders to the UK Borrowers in Euro (it being understood and agreed that
each Lender at its option may make any Euro Denominated Revolving Loan under
this Agreement by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay any such Loan in accordance with
the terms of this Agreement). In furtherance of the foregoing, each Lender that
is not a Euro Funding Capacity Lender (a “Converting Euro Lender”) shall honor
its pro rata funding obligations with respect to any Euro Denominated Revolving
Loans by, initially, transferring funds denominated in Dollars to the
Administrative Agent, which such funds shall be converted into Euros in
accordance with the settlement procedure set forth in Section 2.16(e) below,
and, thereafter, made available to the UK Borrowers along with all funds
denominated in Euro otherwise advanced by each Euro Funding Capacity Lender.
Notwithstanding that a Converting Euro Lender may have honored its funding
obligations with respect to any Euro Denominated Revolving Loans by delivering
funds denominated in Dollars to the Administrative Agent for purposes of
conversion in accordance with Section 2.16(e), all Euro Denominated Revolving
Loans shall remain denominated in Euro and all payments by any UK Borrower or
any other Loan Party with respect to any Euro Denominated Revolving Loans shall
be made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto in Euros, subject to further conversion into U.S. Dollars in
accordance with the settlement procedure set forth in Section 2.16(e)(3).

 

79



--------------------------------------------------------------------------------

(c) Canadian Dollar Fundings and Conversions. Notwithstanding anything to the
contrary contained herein, all Canadian Revolving Loans shall be made available
by the Lenders to the Canadian Borrowers in Canadian Dollars (it being
understood and agreed that each Lender at its option may make any Canadian
Revolving Loan under this Agreement by causing any domestic or foreign branch or
Affiliate of such Lender, including without limitation such Lender’s Canadian
Corresponding Lender, to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay any such Loan
in accordance with the terms of this Agreement). In furtherance of the
foregoing, each Lender that is not a Canadian Funding Capacity Lender (a
“Converting Canadian Dollar Lender”) shall honor its pro rata funding
obligations with respect to any Canadian Dollar Denominated Revolving Loans by,
initially, transferring funds denominated in Dollars to the Administrative
Agent, which such funds shall be converted into Canadian Dollars in accordance
with the settlement procedure set forth in Section 2.16(f) below, and,
thereafter, made available to the Canadian Borrowers along with all funds
denominated in Canadian Dollars otherwise advanced by each Canadian Dollar
Funding Capacity Lender. Notwithstanding that a Converting Canadian Dollar
Lender may have honored its funding obligations with respect to any Canadian
Dollar Denominated Revolving Loans by delivering funds denominated in Dollars to
the Administrative Agent for purposes of conversion in accordance with
Section 2.16(f), all Canadian Dollar Denominated Revolving Loans shall remain
denominated in Canadian Dollar and all payments by any Canadian Borrower or any
other Loan Party with respect to any Canadian Dollar Denominated Revolving Loans
shall be made to the Administrative Agent for the account of the Lender or
Lenders entitled thereto in Canadian Dollars, subject to further conversion into
U.S. Dollars in accordance with the settlement procedure set forth in
Section 2.16(f)(3).

(d) Conversion Procedures for Pounds Sterling Denominated Loan Conversions. In
order to facilitate the making of Pounds Sterling Denominated Loans made by
Converting Pounds Sterling Lenders, conversion and settlement among the
Administrative Agent and the Converting Pounds Sterling Lenders shall take place
in accordance with the following:

(i) Following receipt of a Notice of Borrowing from a UK Borrower, the
Administrative Agent shall, on or prior to 4:00 P.M. (New York City time) on the
Interest Determination Date applicable to such Borrowing, notify each Converting
Pounds Sterling Lender a calculation of the amount of US Dollars that such
Converting Pounds Sterling Lender shall be required to provide to the
Administrative Agent within the time periods set forth in Section 2.04(b) in
order that the Administrative Agent may make available to the relevant UK
Borrower at the Payment Office the pro rata amount of such Borrowing of a Pounds
Sterling Denominated Revolving Loan required to be made by such Converting
Pounds Sterling Lender; provided that (A) such calculation shall be effected by
the Administrative Agent on the date of the Borrowing set forth in such
Borrowing Notice and (B) such calculation shall be made with reference to the
Spot Rate on the Interest Determination Date applicable to such Borrowing.

(ii) If any Converting Pounds Sterling Lender fails to pay to the Administrative
Agent the full amount required to be paid by such Converting Pounds Sterling
Lender in accordance with the foregoing clause (i), such Converting Pounds
Sterling Lender shall have failed to make available its portion of such
Borrowing and shall (unless such failure is cured) constitute a Defaulting
Lender hereunder.

(iii) Following receipt from a UK Borrower of any payment or prepayment with
respect to any Pounds Sterling Denominated Loans (all of which are required to
be paid by the UK Borrower in Pounds Sterling), the Administrative Agent shall
convert any such payment into Dollars prior to making an distribution to such
Converting Pounds Sterling Lender; provided that (A) the calculation with
respect to such conversion shall be effected by the Administrative Agent on the
date of the payment from the UK Borrower and (B) such calculation shall be made
with reference to the Spot Rate on such date.

 

80



--------------------------------------------------------------------------------

(e) Conversion Procedures for Euro Denominated Revolving Loan Conversions. In
order to facilitate the making of Euro Denominated Loans made by Converting Euro
Lenders, conversion and settlement among the Administrative Agent and the
Converting Euro Lenders shall take place in accordance with the following:

(i) Following receipt of a Notice of Borrowing from a UK Borrower, the
Administrative Agent shall, on or prior to 4:00 P.M. (New York City time) on the
Interest Determination Date applicable to such Borrowing, notify each Converting
Euro Lender a calculation of the amount of US Dollars that such Converting Euro
Lender shall be required to provide to the Administrative Agent within the time
periods set forth in Section 2.04(b) in order that the Administrative Agent may
make available to the relevant UK Borrower at the Payment Office the pro rata
amount of such Borrowing of a Euro Denominated Revolving Loan required to be
made by such Converting Euro Lender; provided that (A) such calculation shall be
effected by the Administrative Agent on the date of the Borrowing set forth in
such Borrowing Notice and (B) such calculation shall be made with reference to
the Spot Rate on the Interest Determination Date applicable to such Borrowing.

(ii) If any Converting Euro Lender fails to pay to the Administrative Agent the
full amount required to be paid by such Converting Euro Lender in accordance
with the foregoing clause (i), such Converting Euro Lender shall have failed to
make available its portion of such Borrowing and shall (unless such failure is
cured) constitute a Defaulting Lender hereunder.

(iii) Following receipt from a UK Borrower of any payment or prepayment with
respect to any Euro Denominated Loans (all of which are required to be paid by
the UK Borrower in Euro), the Administrative Agent shall convert any such
payment into Dollars prior to making an distribution to such Converting Euro
Lender; provided that (A) the calculation with respect to such conversion shall
be effected by the Administrative Agent on the date of the payment from the UK
Borrower and (B) such calculation shall be made with reference to the Spot Rate
on such date.

(f) Conversion Procedures for Canadian Revolving Loan Conversions. In order to
facilitate the making of Canadian Dollar Denominated Loans made by Converting
Canadian Dollar Lenders, conversion and settlement among the Administrative
Agent and the Converting Canadian Dollar Lenders shall take place in accordance
with the following:

(i) Following receipt of a Notice of Borrowing from a Canadian Borrower, the
Administrative Agent shall, on or prior to 4:00 P.M. (New York City time) on the
Business Day immediately prior to such Borrowing, notify each Converting
Canadian Dollar Lender a calculation of the amount of US Dollars that such
Converting Canadian Dollar Lender shall be required to provide to the
Administrative Agent within the time periods set forth in Section 2.04(b) in
order that the Administrative Agent may make available to the relevant Canadian
Borrower at the Payment Office the pro rata amount of such Borrowing of a
Canadian Dollar Denominated Revolving Loan required to be made by such
Converting Canadian Dollar Lender; provided that (A) such calculation shall be
effected by the Administrative Agent on the date of the Borrowing set forth in
such Borrowing Notice and (B) such calculation shall be made with reference to
the Spot Rate on the Business Day immediately prior to such Borrowing.

 

81



--------------------------------------------------------------------------------

(ii) If any Converting Canadian Dollar Lender fails to pay to the Administrative
Agent the full amount required to be paid by such Converting Canadian Dollar
Lender in accordance with the foregoing clause (i), such Converting Canadian
Dollar Lender shall have failed to make available its portion of such Borrowing
and shall (unless such failure is cured) constitute a Defaulting Lender
hereunder.

(iii) Following receipt from a Canadian Borrower of any payment or prepayment
with respect to any Canadian Dollar Denominated Loans (all of which are required
to be paid by the Canadian Borrowers in Canadian Dollar), the Administrative
Agent shall convert any such payment into Dollars prior to making an
distribution to such Converting Canadian Dollar Lender; provided that (A) the
calculation with respect to such conversion shall be effected by the
Administrative Agent on the date of the payment from the Canadian Borrowers and
(B) such calculation shall be made with reference to the Spot Rate on such date.

(g) Indemnification. Each Converting Pounds Sterling Lender, Converting Euro
Lender and Converting Canadian Dollar Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by any Credit Party and
without limiting the obligations of UK Company and UK Borrowers hereunder or
under any other Credit Document) ratably for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of any Pounds
Sterling Denominated Revolving Loans, Euro Sterling Denominated Revolving Loans
or Canadian Dollar Denominated Revolving Loans, provided that no Converting
Pounds Sterling Lender, Converting Euro Lender or Converting Canadian Dollar
Lender shall be liable for any of the foregoing to the extent it arises from the
gross negligence or willful misconduct of the Administrative Agent. Without
limiting the foregoing, each Converting Pounds Sterling Lender agrees to
reimburse the Administrative Agent promptly upon demand for such Converting
Pounds Sterling Lender’s ratable share of any costs or expenses payable by the
Borrowers to the Administrative Agent in respect of the Pounds Sterling
Denominated Revolving Loans to the extent that the Administrative Agent is not
promptly reimbursed for such costs and expenses by the Borrowers. Without
limiting the foregoing, each Converting Euro Lender agrees to reimburse the
Administrative Agent promptly upon demand for such Converting Euro Lender’s
ratable share of any costs or expenses payable by the Borrowers to the
Administrative Agent in respect of the Euro Denominated Revolving Loans to the
extent that the Administrative Agent is not promptly reimbursed for such costs
and expenses by the Borrowers. Without limiting the foregoing, each Converting
Canadian Dollar Lender agrees to reimburse the Administrative Agent promptly
upon demand for such Converting Canadian Dollar Lender’s ratable share of any
costs or expenses payable by the Borrowers to the Administrative Agent in
respect of the Canadian Dollar Denominated Revolving Loans to the extent that
the Administrative Agent is not promptly reimbursed for such costs and expenses
by the Borrowers. The agreement contained in this Section 2.16(g) shall survive
payment in full of all Loans.

2.17 Equivalent Amount. For purposes of this Agreement, the Equivalent Amount of
each Loan not denominated in Dollars shall be calculated on the date when any
such Loan is made, such Letter of Credit is issued, and at such other times as
designated by the Administrative Agent. Such Equivalent Amount shall remain in
effect until the same is recalculated by the Administrative Agent as provided
above and notice of such recalculation is delivered to the US Company, it being
understood that until such notice of such recalculation is delivered, the Dollar
Equivalent shall be that Dollar Equivalent as last reported to US Company by the
Administrative Agent. The Administrative Agent shall promptly notify US Company
and the Lenders of each such determination of the Equivalent Amount of each such
Loan.

 

82



--------------------------------------------------------------------------------

2.18 Provisions Regarding Bankers’ Acceptances, Drafts, etc. The parties hereto
agree that the provisions of Schedule 1.01(g) shall apply to all Bankers’
Acceptances, Bankers’ Acceptance Loans, Drafts and B/A Discount Notes created
pursuant to this Agreement, and that the provisions of Schedule 1.01(g) shall be
deemed incorporated by reference into this Agreement as if such provisions of
Schedule 1.01(g) were set forth in this Agreement in their entirety.

2.19 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) if any Swingline Loan Exposure or Letter of Credit Exposure exists at the
time a Lender becomes a Defaulting Lender then;

(i) all or any part of such Swingline Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Lenders that are Non-Defaulting Lenders
in accordance with their respective RL Percentages (calculated without regard to
any Defaulting Lender’s Revolving Loan Commitment) but only to the extent
(x) the conditions set forth in Section 7 are satisfied at the time of such
reallocation (and, unless the US Company shall have otherwise notified the
Administrative Agent at such time, the US Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time),
(y) the sum of the Individual Exposures of all Lenders that are Non-Defaulting
Lenders plus such Defaulting Lender’s Swingline Loan Exposure and Letter of
Credit Exposure does not exceed the aggregate amount of all Non- Defaulting
Lenders’ Revolving Loan Commitments and (z) immediately following the
reallocation to a Lender that is a Non-Defaulting Lender, the Individual
Exposure of such Lender does not exceed its Revolving Loan Commitment at such
time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within five Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Loan
Exposure and (y) second, cash collateralize in a manner reasonably satisfactory
to the Administrative Agent and the applicable Issuing Lender such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in an aggregate amount equal to 100%
of such Defaulting Lender’s Letter of Credit Exposure for so long as such Letter
of Credit Exposure is outstanding (the “Letter of Credit Back-Stop
Arrangements”);

(iii) the Borrowers shall not be required to pay any Fees to such Defaulting
Lender pursuant to Section 4.01(a) with respect to such Defaulting Lender’s
Total Revolving Loan Commitment and Section 4.01(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure;

(iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.16(a), then the Letter of Credit Fees
payable to the Lenders pursuant to Section 4.01(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ RL Percentages (calculated without
regard to any Defaulting Lender’s Revolving Loan Commitment); and;

(v) if any Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.16(a), then, without
prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all Letter of Credit Fees payable under Section 4.01(b) with respect
to such Defaulting Lender’s Letter of Credit Exposure shall be payable to each
Issuing Lender until such Letter of Credit Exposure is cash collateralized
and/or reallocated; and

 

83



--------------------------------------------------------------------------------

(b) notwithstanding anything to the contrary contained in Section 2.01(d) or
(e) or Section 3, so long as any Lender is a Defaulting Lender (i) the Swingline
Lender shall not fund any Swingline Loan and no Issuing Lender shall issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Revolving Loan Commitments of the
Non-Defaulting Lenders and/or cash collateral has been provided by the Borrowers
in accordance with Section 2.19(a), and (ii) participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among Lenders that are Non-Defaulting Lenders in a manner consistent
with Section 2.19(a)(i) (and Defaulting Lenders shall not participate therein).

Notwithstanding the provisions of Sections 5.03(d) and 13.06, the Administrative
Agent and the Collateral Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by any Borrower to such Agent for the
Defaulting Lender’s benefit or any proceeds of Collateral that would otherwise
be remitted hereunder to the Defaulting Lender, and, in the absence of such
transfer to the Defaulting Lender, such Agent shall transfer any such payments
(A) first, to the Swingline Lender to the extent of any Swingline Loans that
were made by the Swingline Lender and that were required to be, but were not,
paid by the Defaulting Lender, (B) second, to Issuing Lender, to the extent of
the portion of an Unpaid Drawing that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Revolving Loan Commitments (but, in each case, only to the
extent that such Defaulting Lender’s portion of a Revolving Loan (or other
funding obligation) was funded by such other Non-Defaulting Lender), (D) to a
suspense account maintained by the Administrative Agent, the proceeds of which
shall be retained by the Administrative Agent and may be made available to be
re-advanced to or for the benefit of the Borrowers (upon the request of the
Borrowers and subject to the conditions set forth in Section 7) as if such
Defaulting Lender had made its portion of Revolving Loans (or other funding
obligations) hereunder, and (E) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender.

In the event that the Administrative Agent, the US Company, each Issuing Lender
and the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then
(i) the Swingline Loan Exposure and Letter of Credit Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving Loan
Commitments and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its RL Percentage and (ii) so
long as no Default or Event of Default then exists, all funds held as cash
collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be promptly returned to the Company. If the Revolving Loan
Commitments have been terminated, all Obligations have been paid in full and no
Letters of Credit are outstanding, then all funds held as cash collateral
pursuant to the Letter of Credit Back-Stop Arrangements shall thereafter be
promptly returned to the Company.

SECTION 3. Letters of Credit.

3.01 US Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, any US Borrower may request that a US Issuing Lender issue, at any
time and from time to time on and after the Effective Date and prior to the 30th
day prior to the Final Maturity Date, for the joint and several account of the
US Borrowers and for the benefit of (x) any holder (or any trustee, agent or
other similar representative for any such holders) of US L/C Supportable
Obligations, an irrevocable standby

 

84



--------------------------------------------------------------------------------

letter of credit, in a form customarily used by such US Issuing Lender or in
such other form as is reasonably acceptable to such US Issuing Lender, and
(y) sellers of goods to the US Company or any of its Subsidiaries, an
irrevocable trade letter of credit, in a form customarily used by such US
Issuing Lender or in such other form as has been approved by such US Issuing
Lender (each such letter of credit, a “US Letter of Credit”) (although without
limiting the joint and several nature of the US Borrowers’ obligations in
respect of the US Letters of Credit, any particular US Letter of Credit may name
only one or more US Borrowers as the account party therein). All US Letters of
Credit shall be issued on a sight basis only.

(b) Subject to and upon the terms and conditions set forth herein, each US
Issuing Lender agrees that it will, at any time and from time to time on and
after the Effective Date and prior to the 30th day prior to the Final Maturity
Date, following its receipt of the respective US Letter of Credit Request, issue
for the joint and several account of the US Borrowers, one or more US Letters of
Credit as are permitted to remain outstanding hereunder without giving rise to a
Default or an Event of Default; provided that no US Issuing Lender shall be
under any obligation to issue any US Letter of Credit of the types described
above if at the time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such US Issuing Lender from
issuing such US Letter of Credit or any requirement of law applicable to such US
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such US Issuing
Lender shall prohibit, or request that such US Issuing Lender refrain from, the
issuance of letters of credit generally or such US Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to such US
Letter of Credit any restriction or reserve or capital requirement (for which
such US Issuing Lender is not otherwise compensated hereunder) not in effect
with respect to such US Issuing Lender on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable or in effect with respect to such
US Issuing Lender as of the date hereof and which such US Issuing Lender
reasonably and in good faith deems material to it; or

(ii) such US Issuing Lender shall have received from such US Borrower, any other
Credit Party or the Required Lenders prior to the issuance of such US Letter of
Credit, notice of the type described in the second sentence of Section 3.07(b).

(c) Schedule 3.01(c) contains a description of letters of credit that were
issued by a Lender for the account of US Company prior to the Effective Date and
which remain outstanding on the Effective Date (and setting forth, with respect
to each such letter of credit, (i) the name of the issuing lender, (ii) the
letter of credit number, (iii) the name of the account party, (iv) the stated
amount (which shall be in Dollars), (v) the name of the beneficiary, (vi) the
expiry date and (vii) whether such letter of credit constitutes a standby letter
of credit or a trade letter of credit). The US Company hereby acknowledges and
agrees that each such letter of credit, including any extension or renewal
thereof in accordance with the terms thereof and hereof (each, as amended from
time to time in accordance with the terms thereof and hereof, an “Existing US
Letter of Credit”) shall constitute a “US Letter of Credit” for all purposes of
this Agreement and, notwithstanding anything to the contrary stated in any such
Existing US Letter of Credit (including, without limitation, the account party
named therein), shall be deemed issued on the Effective Date for the account of
the US Company.

3.02 UK Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, any UK Borrower may request that a UK Issuing Lender issue, at any
time and from time to time on and after the Effective Date and prior to the 30th
day prior to the Final Maturity Date, for the joint and several account of the
UK Borrowers and for the benefit of (x) any person (or any trustee, agent or
other

 

85



--------------------------------------------------------------------------------

similar representative for any such person) to whom a UK L/C Supportable
Obligation is owed, an irrevocable standby letter of credit, in a form
customarily used by such UK Issuing Lender or in such other form as is
reasonably acceptable to such UK Issuing Lender, and (y) sellers of goods to the
UK Company or any of its Subsidiaries, an irrevocable trade letter of credit, in
a form customarily used by such UK Issuing Lender or in such other form as has
been approved by such UK Issuing Lender (each such letter of credit, a “UK
Letter of Credit”) (although without limiting the joint and several nature of
the UK Borrowers’ obligations in respect of the UK Letters of Credit, any
particular UK Letter of Credit may name only one or more UK Borrowers as the
account party therein). All UK Letters of Credit shall be issued on a sight
basis only.

(b) Subject to and upon the terms and conditions set forth herein, each UK
Issuing Lender agrees that it will, at any time and from time to time on and
after the Effective Date and prior to the 30th day prior to the Final Maturity
Date, following its receipt of the respective UK Letter of Credit Request, issue
for the joint and several account of the UK Borrowers, one or more UK Letters of
Credit as are permitted to remain outstanding hereunder without giving rise to a
Default or an Event of Default; provided that no UK Issuing Lender shall be
under any obligation to issue any UK Letter of Credit of the types described
above if at the time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such UK Issuing Lender from
issuing such UK Letter of Credit or any requirement of law applicable to such UK
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such UK Issuing
Lender shall prohibit, or request that such UK Issuing Lender refrain from, the
issuance of letters of credit generally or such UK Letter of Credit in
particular or shall impose upon such UK Issuing Lender with respect to such UK
Letter of Credit any restriction or reserve or capital requirement (for which
such UK Issuing Lender is not otherwise compensated hereunder) not in effect
with respect to such UK Issuing Lender on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable or in effect with respect to such
UK Issuing Lender as of the date hereof and which such UK Issuing Lender
reasonably and in good faith deems material to it; or

(ii) such UK Issuing Lender shall have received from such UK Borrower, any other
Credit Party or the Required Lenders prior to the issuance of such UK Letter of
Credit, notice of the type described in the second sentence of Section 3.08(b).

3.03 Canadian Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, any Canadian Borrower may request that a Canadian
Issuing Lender issue, at any time and from time to time on and after the
Effective Date and prior to the 30th day prior to the Final Maturity Date, for
the joint and several account of the Canadian Borrowers and for the benefit of
(x) any holder (or any trustee, agent or other similar representative for any
such holders) of Canadian L/C Supportable Obligations, an irrevocable standby
letter of credit, in a form customarily used by such Canadian Issuing Lender or
in such other form as is reasonably acceptable to such Canadian Issuing Lender,
and (y) sellers of goods to the Canadian Company or any of its Subsidiaries, an
irrevocable trade letter of credit, in a form customarily used by such Canadian
Issuing Lender or in such other form as has been approved by such Canadian
Issuing Lender (each such letter of credit, a “Canadian Letter of Credit”)
(although without limiting the joint and several nature of the Canadian
Borrowers’ obligations in respect of the Canadian Letters of Credit, any
particular Canadian Letter of Credit may name only one or more Canadian
Borrowers as the account party therein). All Canadian Letters of Credit shall be
issued on a sight basis only.

 

86



--------------------------------------------------------------------------------

(b) Subject to and upon the terms and conditions set forth herein, each Canadian
Issuing Lender agrees that it will, at any time and from time to time on and
after the Effective Date and prior to the 30th day prior to the Final Maturity
Date, following its receipt of the respective Canadian Letter of Credit Request,
issue for the joint and several account of the Canadian Borrowers, one or more
Canadian Letters of Credit as are permitted to remain outstanding hereunder
without giving rise to a Default or an Event of Default; provided that no
Canadian Issuing Lender shall be under any obligation to issue any Canadian
Letter of Credit of the types described above if at the time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Canadian Issuing Lender
from issuing such Canadian Letter of Credit or any requirement of law applicable
to such Canadian Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Canadian Issuing Lender shall prohibit, or request that such Canadian
Issuing Lender refrain from, the issuance of letters of credit generally or such
Canadian Letter of Credit in particular or shall impose upon such Canadian
Issuing Lender with respect to such Canadian Letter of Credit any restriction or
reserve or capital requirement (for which such Canadian Issuing Lender is not
otherwise compensated hereunder) not in effect with respect to such Canadian
Issuing Lender on the date hereof, or any unreimbursed loss, cost or expense
which was not applicable or in effect with respect to such Canadian Issuing
Lender as of the date hereof and which such Canadian Issuing Lender reasonably
and in good faith deems material to it; or

(ii) such Canadian Issuing Lender shall have received from such Canadian
Borrower, any other Credit Party or the Required Lenders prior to the issuance
of such Canadian Letter of Credit, notice of the type described in the second
sentence of Section 3.09(b).

3.04 Maximum US Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (a) no US Letter of Credit
shall be issued (or required to be issued) if the Stated Amount of such US
Letter of Credit, when added to the US Letter of Credit Outstandings (exclusive
of Unpaid US Drawings which are repaid on the date of, and prior to the issuance
of, the respective US Letter of Credit) at such time would exceed $50,000,000
(the “Maximum US Letter of Credit Amount”), (b) no US Letter of Credit shall be
issued (or required to be issued) at any time when the Aggregate US Exposure
exceeds (or would after giving effect to such issuance exceed) either (i) the US
Maximum Amount at such time or (ii) the US Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered), or when the Aggregate Exposure
exceeds (or would after giving effect to such issuance exceed) either (x) the
Total Revolving Loan Commitment or (y) the Aggregate Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered), (c) each US Letter of
Credit shall be denominated in Dollars, (d) each standby US Letter of Credit
shall by its terms terminate on or before the earlier of (i) the date which
occurs 12 months after the date of the issuance thereof (although any such
standby US Letter of Credit shall be extendible for successive periods of up to
12 months, but, in each case, not beyond the 5th Business Day prior to the Final
Maturity Date) and (ii) 5 Business Days prior to the Final Maturity Date and
(e) each trade US Letter of Credit shall by its terms terminate on or before the
earlier of (i) the date which occurs 180 days after the date of issuance thereof
and (ii) 5 Business Days prior to the Final Maturity Date.

3.05 Maximum UK Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (a) no UK Letter of Credit
shall be issued (or required to be issued) if the Stated Amount of such UK
Letter of Credit, when added to the UK Letter of Credit Outstandings (exclusive
of Unpaid UK Drawings which are repaid on the date of, and prior to the issuance
of, the respective UK Letter of Credit) at such time would exceed $20,000,000 or
the Equivalent Amount thereof (the “Maximum UK Letter of Credit Amount”), (b) no
UK Letter of Credit shall be

 

87



--------------------------------------------------------------------------------

issued (or required to be issued) at any time when the Aggregate UK Exposure
exceeds (or would after giving effect to such issuance exceed) either (i) the UK
Maximum Amount at such time or (ii) the UK Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered), (c) each UK Letter of Credit
shall be denominated in Pounds Sterling or Euros, (d) each standby UK Letter of
Credit shall by its terms terminate on or before the earlier of (i) the date
which occurs 12 months after the date of the issuance thereof (although any such
standby UK Letter of Credit shall be extendible for successive periods of up to
12 months, but, in each case, not beyond the 5th Business Day prior to the Final
Maturity Date) and (ii) 5 Business Days prior to the Final Maturity Date and
(e) each trade UK Letter of Credit shall by its terms terminate on or before the
earlier of (i) the date which occurs 180 days after the date of issuance thereof
and (ii) 5 Business Days prior to the Final Maturity Date.

3.06 Maximum Canadian Letter of Credit Outstandings; Final Maturities.
Notwithstanding anything to the contrary contained in this Agreement, (a) no
Canadian Letter of Credit shall be issued (or required to be issued) if the
Stated Amount of such Canadian Letter of Credit, when added to the Canadian
Letter of Credit Outstandings (exclusive of Unpaid Canadian Drawings which are
repaid on the date of, and prior to the issuance of, the respective Canadian
Letter of Credit) at such time would exceed $10,000,000 or the Equivalent Amount
thereof (the “Maximum Canadian Letter of Credit Amount”), (b) no Canadian Letter
of Credit shall be issued (or required to be issued) at any time when the
Aggregate Canadian Exposure exceeds (or would after giving effect to such
issuance exceed) either (i) the Canadian Maximum Amount at such time or (ii) the
Canadian Borrowing Base at such time (based on the Borrowing Base Certificate
last delivered), (c) each Canadian Letter of Credit shall be denominated in
Canadian Dollars, (d) each standby Canadian Letter of Credit shall by its terms
terminate on or before the earlier of (i) the date which occurs 12 months after
the date of the issuance thereof (although any such standby Canadian Letter of
Credit shall be extendible for successive periods of up to 12 months, but, in
each case, not beyond the 5th Business Day prior to the Final Maturity Date) and
(ii) 5 Business Days prior to the Final Maturity Date and (e) each trade
Canadian Letter of Credit shall by its terms terminate on or before the earlier
of (i) the date which occurs 180 days after the date of issuance thereof and
(ii) 5 Business Days prior to the Final Maturity Date.

3.07 US Letter of Credit Requests; Minimum Stated Amount. (a) Whenever any US
Borrower desires that a US Letter of Credit be issued for its account, such US
Borrower shall give the Administrative Agent and the respective US Issuing
Lender at least five Business Days’ (or such shorter period as is acceptable to
such US Issuing Lender) written notice thereof (including by way of facsimile).
Each notice shall be in the form of Exhibit F, appropriately completed (each, a
“US Letter of Credit Request”).

(b) The making of each US Letter of Credit Request shall be deemed to be a
representation and warranty by the respective US Borrower to the Lenders that
such US Letter of Credit may be issued in accordance with, and will not violate
the requirements of, Section 3.04. Unless the respective US Issuing Lender has
received notice from any US Borrower, any other US Credit Party or the Required
Lenders before it issues a US Letter of Credit that one or more of the
conditions specified in Section 6 or 7 are not then satisfied, or that the
issuance of such US Letter of Credit would violate Section 3.04, then such US
Issuing Lender shall, subject to the terms and conditions of this Agreement,
issue the requested US Letter of Credit for the account of the respective US
Borrower in accordance with such US Issuing Lender’s usual and customary
practices. Upon the issuance of or modification or amendment to any standby US
Letter of Credit, each US Issuing Lender shall promptly notify the respective US
Borrower and the Administrative Agent, in writing of such issuance, modification
or amendment and such notice shall be accompanied by a copy of such US Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
US Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each US Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of US Letters of Credit issued by such US Issuing
Lender for the immediately preceding week.

 

88



--------------------------------------------------------------------------------

(c) The initial Stated Amount of each US Letter of Credit shall not be less than
$25,000 or such lesser amount as is acceptable to the respective US Issuing
Lender.

3.08 UK Letter of Credit Requests; Minimum Stated Amount. (a) Whenever any UK
Borrower desires that a UK Letter of Credit be issued for its account, such UK
Borrower shall give the Administrative Agent and the respective UK Issuing
Lender at least five Business Days’ (or such shorter period as is acceptable to
such UK Issuing Lender) written notice thereof (including by way of facsimile).
Each notice shall be in the form of Exhibit G, appropriately completed (each, a
“UK Letter of Credit Request”).

(b) The making of each UK Letter of Credit Request shall be deemed to be a
representation and warranty by the respective UK Borrower to the Lenders that
such UK Letter of Credit may be issued in accordance with, and will not violate
the requirements of, Section 3.05. Unless the respective UK Issuing Lender has
received notice from any UK Borrower, any other UK Credit Party or the Required
Lenders before it issues a UK Letter of Credit that one or more of the
conditions specified in Section 6 or 7 are not then satisfied, or that the
issuance of such UK Letter of Credit would violate Section 3.05, then such UK
Issuing Lender shall, subject to the terms and conditions of this Agreement,
issue the requested UK Letter of Credit for the account of the respective UK
Borrower in accordance with such UK Issuing Lender’s usual and customary
practices. Upon the issuance of or modification or amendment to any standby UK
Letter of Credit, each UK Issuing Lender shall promptly notify the respective UK
Borrower and the Administrative Agent, in writing of such issuance, modification
or amendment and such notice shall be accompanied by a copy of such UK Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
UK Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each UK Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of UK Letters of Credit issued by such UK Issuing
Lender for the immediately preceding week.

(c) The initial Stated Amount of each UK Letter of Credit shall not be less than
£25,000 or €25,000, as applicable, or such lesser amount as is acceptable to the
respective UK Issuing Lender.

3.09 Canadian Letter of Credit Requests; Minimum Stated Amount. (a) Whenever any
Canadian Borrower desires that a Canadian Letter of Credit be issued for its
account, such Canadian Borrower shall give the Administrative Agent and the
respective Canadian Issuing Lender at least five Business Days’ (or such shorter
period as is acceptable to such Canadian Issuing Lender) written notice thereof
(including by way of facsimile). Each notice shall be in the form of Exhibit H,
appropriately completed (each, a “Canadian Letter of Credit Request”).

(b) The making of each Canadian Letter of Credit Request shall be deemed to be a
representation and warranty by the respective Canadian Borrower to the Lenders
that such Canadian Letter of Credit may be issued in accordance with, and will
not violate the requirements of, Section 3.06. Unless the respective Canadian
Issuing Lender has received notice from any Canadian Borrower, any other
Canadian Credit Party or the Required Lenders before it issues a Canadian Letter
of Credit that one or more of the conditions specified in Section 6 or 7 are not
then satisfied, or that the issuance of such Canadian Letter of Credit would
violate Section 3.06, then such Canadian Issuing Lender shall, subject to the
terms and conditions of this Agreement, issue the requested Canadian Letter of
Credit for the account of the respective Canadian Borrower in accordance with
such Canadian Issuing Lender’s usual and

 

89



--------------------------------------------------------------------------------

customary practices. Upon the issuance of or modification or amendment to any
standby Canadian Letter of Credit, each Canadian Issuing Lender shall promptly
notify the respective Canadian Borrower and the Administrative Agent, in writing
of such issuance, modification or amendment and such notice shall be accompanied
by a copy of such Canadian Letter of Credit or the respective modification or
amendment thereto, as the case may be. Promptly after receipt of such notice the
Administrative Agent shall notify the Canadian Participants, in writing, of such
issuance, modification or amendment. On the first Business Day of each week,
each Canadian Issuing Lender shall furnish the Administrative Agent with a
written (including via facsimile) report of the daily aggregate outstandings of
Canadian Letters of Credit issued by such Canadian Issuing Lender for the
immediately preceding week.

(c) The initial Stated Amount of each Canadian Letter of Credit shall not be
less than CA$25,000 or such lesser amount as is acceptable to the respective
Canadian Issuing Lender.

3.10 US Letter of Credit Participations. (a) Immediately upon the issuance by a
US Issuing Lender of any US Letter of Credit, such US Issuing Lender shall be
deemed to have sold and transferred to each Lender, and each such Lender (in its
capacity under this Section 3.10, a “US Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such US
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such US Participant’s RL Percentage, in such US
Letter of Credit, each drawing or payment made thereunder and the obligations of
the US Borrowers under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Revolving Loan
Commitments or RL Percentages of the Lenders pursuant to Section 2.13, 2.15 or
13.04(b), it is hereby agreed that, with respect to all outstanding US Letters
of Credit and Unpaid US Drawings relating thereto, there shall be an automatic
adjustment to the participations pursuant to this Section 3.10 to reflect the
new RL Percentages of the assignor and assignee Lender, as the case may be.

(b) In determining whether to pay under any US Letter of Credit, no US Issuing
Lender shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such US Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such US Letter of Credit. Any
action taken or omitted to be taken by a US Issuing Lender under or in
connection with any US Letter of Credit issued by it shall not create for such
US Issuing Lender any resulting liability to any US Borrower, any other US
Credit Party, any Lender or any other Person unless such action is taken or
omitted to be taken with gross negligence or willful misconduct on the part of
such US Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

(c) In the event that a US Issuing Lender makes any payment under any US Letter
of Credit issued by it and the US Borrowers shall not have reimbursed such
amount in full to such US Issuing Lender pursuant to Section 3.13(a), such US
Issuing Lender shall promptly notify the Administrative Agent, which shall
promptly notify each US Participant of such failure, and each US Participant
shall promptly and unconditionally pay to such US Issuing Lender the amount of
such US Participant’s RL Percentage of such unreimbursed payment in Dollars in
immediately available funds. If the Administrative Agent so notifies, prior to
12:00 Noon (New York City time) on any Business Day, any US Participant required
to fund a payment under a US Letter of Credit, such US Participant shall make
available to the respective US Issuing Lender in Dollars such US Participant’s
Percentage of the amount of such payment on such Business Day in immediately
available funds. If and to the extent such US Participant shall not have so made
its RL Percentage of the amount of such payment available to the respective US
Issuing Lender, such US Participant agrees to pay to such US Issuing Lender,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to such US Issuing Lender at
the overnight Federal Funds Rate for the first three days and at the interest
rate applicable to Loans that are maintained as Base Rate Loans for each day
thereafter.

 

90



--------------------------------------------------------------------------------

The failure of any US Participant to make available to a US Issuing Lender its
RL Percentage of any payment under any US Letter of Credit issued by such US
Issuing Lender shall not relieve any other US Participant of its obligation
hereunder to make available to such US Issuing Lender its RL Percentage of any
payment under any US Letter of Credit on the date required, as specified above,
but no US Participant shall be responsible for the failure of any other US
Participant to make available to such US Issuing Lender such other US
Participant’s RL Percentage of any such payment.

(d) Whenever a US Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the US Participants
pursuant to clause (c) above, such US Issuing Lender shall pay to each such US
Participant which has paid its RL Percentage thereof, in Dollars and in same day
funds, an amount equal to such US Participant’s share (based upon the
proportionate aggregate amount originally funded by such US Participant to the
aggregate amount funded by all US Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

(e) Upon the request of any US Participant, each US Issuing Lender shall furnish
to such US Participant copies of any standby US Letter of Credit issued by it
and such other documentation as may reasonably be requested by such US
Participant.

(f) The obligations of the US Participants to make payments to each US Issuing
Lender with respect to US Letters of Credit shall be irrevocable and not subject
to any qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which US Company
or any of its Subsidiaries may have at any time against a beneficiary named in a
US Letter of Credit, any transferee of any US Letter of Credit (or any Person
for whom any such transferee may be acting), the Administrative Agent, any US
Participant, or any other Person, whether in connection with this Agreement, any
US Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between US Company or any
Subsidiary of US Company and the beneficiary named in any such US Letter of
Credit);

(iii) any draft, certificate or any other document presented under any US Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.11 UK Letter of Credit Participations. (a) Immediately upon the issuance by a
UK Issuing Lender of any UK Letter of Credit, such UK Issuing Lender shall be
deemed to have sold and transferred to each Lender, and each such Lender (in its
capacity under this Section 3.11, a “UK Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such UK
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such UK Participant’s RL Percentage, in such UK
Letter of Credit, each drawing or payment made thereunder and the obligations of
the UK Borrowers under this Agreement with respect thereto, and any

 

91



--------------------------------------------------------------------------------

security therefor or guaranty pertaining thereto. Upon any change in the
Revolving Loan Commitments or RL Percentages of the Lenders pursuant to
Section 2.13, 2.15 or 13.04(b), it is hereby agreed that, with respect to all
outstanding UK Letters of Credit and Unpaid UK Drawings relating thereto, there
shall be an automatic adjustment to the participations pursuant to this
Section 3.11 to reflect the new RL Percentages of the assignor and assignee
Lender, as the case may be.

(b) In determining whether to pay under any UK Letter of Credit, no UK Issuing
Lender shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such UK Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such UK Letter of Credit. Any
action taken or omitted to be taken by a UK Issuing Lender under or in
connection with any UK Letter of Credit issued by it shall not create for such
UK Issuing Lender any resulting liability to any UK Borrower, any other UK
Credit Party, any Lender or any other Person unless such action is taken or
omitted to be taken with gross negligence or willful misconduct on the part of
such UK Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

(c) In the event that a UK Issuing Lender makes any payment under any UK Letter
of Credit issued by it and the UK Borrowers shall not have reimbursed such
amount in full to such UK Issuing Lender pursuant to Section 3.14(a), such UK
Issuing Lender shall promptly notify the Administrative Agent, which shall
promptly notify each UK Participant of such failure, and each UK Participant
shall promptly and unconditionally pay to such UK Issuing Lender the amount of
such UK Participant’s RL Percentage of such unreimbursed payment in Pounds
Sterling or Euros, as applicable, in immediately available funds. The
Administrative Agent shall also promptly provide each Converting Euro Lender and
Converting Pounds Sterling Lender a calculation of the amount of US Dollars that
such Converting Pounds Sterling Lender or Converting Euro Lender, as applicable,
shall be required to provide to the Administrative Agent consistent with
Section 2.16. If the Administrative Agent so notifies, prior to 12:00 Noon
(London time) on any Business Day, any UK Participant required to fund a payment
under a UK Letter of Credit, such UK Participant shall make available to the
respective UK Issuing Lender in Pounds Sterling or Euros, as applicable, such UK
Participant’s Percentage of the amount of such payment on such Business Day in
immediately available funds. If and to the extent such UK Participant shall not
have so made its RL Percentage of the amount of such payment available to the
respective UK Issuing Lender, such UK Participant agrees to pay to such UK
Issuing Lender, forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to such UK
Issuing Lender interest at the rate applicable to Loans that are maintained as
UK LIBOR Loans or EURIBOR Loans, as applicable with an Interest Period of
one-week for each day thereafter. The failure of any UK Participant to make
available to a UK Issuing Lender its RL Percentage of any payment under any UK
Letter of Credit issued by such UK Issuing Lender shall not relieve any other UK
Participant of its obligation hereunder to make available to such UK Issuing
Lender its RL Percentage of any payment under any UK Letter of Credit on the
date required, as specified above, but no UK Participant shall be responsible
for the failure of any other UK Participant to make available to such UK Issuing
Lender such other UK Participant’s RL Percentage of any such payment.

(d) Whenever a UK Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the UK Participants
pursuant to clause (c) above, such UK Issuing Lender shall pay to each such UK
Participant which has paid its RL Percentage thereof, in Pounds Sterling or
Euros, as applicable and in same day funds, an amount equal to such UK
Participant’s share (based upon the proportionate aggregate amount originally
funded by such UK Participant to the aggregate amount funded by all UK
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.

 

92



--------------------------------------------------------------------------------

(e) Upon the request of any UK Participant, each UK Issuing Lender shall furnish
to such UK Participant copies of any standby UK Letter of Credit issued by it
and such other documentation as may reasonably be requested by such UK
Participant.

(f) The obligations of the UK Participants to make payments to each UK Issuing
Lender with respect to UK Letters of Credit shall be irrevocable and not subject
to any qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which US Company
or any of its Subsidiaries may have at any time against a beneficiary named in a
UK Letter of Credit, any transferee of any UK Letter of Credit (or any Person
for whom any such transferee may be acting), the Administrative Agent, any UK
Participant, or any other Person, whether in connection with this Agreement, any
UK Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between US Company or any
Subsidiary of US Company and the beneficiary named in any such UK Letter of
Credit);

(iii) any draft, certificate or any other document presented under any UK Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.12 Canadian Letter of Credit Participations. (a) Immediately upon the issuance
by a Canadian Issuing Lender of any Canadian Letter of Credit, such Canadian
Issuing Lender shall be deemed to have sold and transferred to each Lender, and
each such Lender (in its capacity under this Section 3.12, a “Canadian
Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such Canadian Issuing Lender, without recourse or warranty, an
undivided interest and participation, to the extent of such Canadian
Participant’s RL Percentage, in such Canadian Letter of Credit, each drawing or
payment made thereunder and the obligations of the Canadian Borrowers under this
Agreement with respect thereto, and any security therefor or guaranty pertaining
thereto. Upon any change in the Revolving Loan Commitments or RL Percentages of
the Lenders pursuant to Section 2.13, 2.15 or 13.04(b), it is hereby agreed
that, with respect to all outstanding Canadian Letters of Credit and Unpaid
Canadian Drawings relating thereto, there shall be an automatic adjustment to
the participations pursuant to this Section 3.12 to reflect the new RL
Percentages of the assignor and assignee Lender, as the case may be.

(b) In determining whether to pay under any Canadian Letter of Credit, no
Canadian Issuing Lender shall have any obligation relative to the other Lenders
other than to confirm that any documents required to be delivered under such
Canadian Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Canadian Letter
of Credit. Any action taken or omitted to be taken by a Canadian Issuing Lender
under or in connection with any Canadian Letter of Credit issued by it shall not
create for such Canadian Issuing Lender any resulting liability to any Canadian
Borrower, any other Canadian Credit Party, any Lender or any other Person unless
such action is taken or omitted to be taken with gross negligence or willful
misconduct on the part of such Canadian Issuing Lender (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

 

93



--------------------------------------------------------------------------------

(c) In the event that a Canadian Issuing Lender makes any payment under any
Canadian Letter of Credit issued by it and the Canadian Borrowers shall not have
reimbursed such amount in full to such Canadian Issuing Lender pursuant to
Section 3.15(a), such Canadian Issuing Lender shall promptly notify the
Administrative Agent, which shall promptly notify each Canadian Participant of
such failure, and each Canadian Participant shall promptly and unconditionally
pay to such Canadian Issuing Lender the amount of such Canadian Participant’s RL
Percentage of such unreimbursed payment in Canadian Dollars in immediately
available funds. The Administrative Agent shall also promptly provide each
Converting Canadian Dollar Lender a calculation of the amount of US Dollars that
such Converting Canadian Dollar Lender shall be required to provide to the
Administrative Agent consistent with Section 2.16. If the Administrative Agent
so notifies, prior to 12:00 Noon (Toronto time) on any Business Day, any
Canadian Participant required to fund a payment under a Canadian Letter of
Credit, such Canadian Participant shall make available to the respective
Canadian Issuing Lender in Canadian Dollars such Canadian Participant’s
Percentage of the amount of such payment on such Business Day in immediately
available funds. If and to the extent such Canadian Participant shall not have
so made its RL Percentage of the amount of such payment available to the
respective Canadian Issuing Lender, such Canadian Participant agrees to pay to
such Canadian Issuing Lender, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to such Canadian Issuing Lender interest at the rate applicable to Canadian
Prime Rate Loans. The failure of any Canadian Participant to make available to a
Canadian Issuing Lender its RL Percentage of any payment under any Canadian
Letter of Credit issued by such Canadian Issuing Lender shall not relieve any
other Canadian Participant of its obligation hereunder to make available to such
Canadian Issuing Lender its RL Percentage of any payment under any Canadian
Letter of Credit on the date required, as specified above, but no Canadian
Participant shall be responsible for the failure of any other Canadian
Participant to make available to such Canadian Issuing Lender such other
Canadian Participant’s RL Percentage of any such payment.

(d) Whenever a Canadian Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Canadian
Participants pursuant to clause (c) above, such Canadian Issuing Lender shall
pay to each such Canadian Participant which has paid its RL Percentage thereof,
in Canadian Dollars and in same day funds, an amount equal to such Canadian
Participant’s share (based upon the proportionate aggregate amount originally
funded by such Canadian Participant to the aggregate amount funded by all
Canadian Participants) of the principal amount of such reimbursement obligation
and interest thereon accruing after the purchase of the respective
participations.

(e) Upon the request of any Canadian Participant, each Canadian Issuing Lender
shall furnish to such Canadian Participant copies of any standby Canadian Letter
of Credit issued by it and such other documentation as may reasonably be
requested by such Canadian Participant.

(f) The obligations of the Canadian Participants to make payments to each
Canadian Issuing Lender with respect to Canadian Letters of Credit shall be
irrevocable and not subject to any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

 

94



--------------------------------------------------------------------------------

(ii) the existence of any claim, setoff, defense or other right which US Company
or any of its Subsidiaries may have at any time against a beneficiary named in a
Canadian Letter of Credit, any transferee of any Canadian Letter of Credit (or
any Person for whom any such transferee may be acting), the Administrative
Agent, any Canadian Participant, or any other Person, whether in connection with
this Agreement, any Canadian Letter of Credit, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between US Company or any Subsidiary of US Company and the beneficiary named in
any such Canadian Letter of Credit);

(iii) any draft, certificate or any other document presented under any Canadian
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.13 Agreement to Repay US Letter of Credit Drawings. (a) Each US Borrower
hereby jointly and severally agrees to reimburse each US Issuing Lender, by
making payment to the Administrative Agent in Dollars in immediately available
funds at the Payment Office, for any payment or disbursement made by such US
Issuing Lender under any US Letter of Credit issued by it (each such amount, so
paid until reimbursed by the respective US Borrower, an “Unpaid US Drawing”),
not later than one Business Day following receipt by the respective US Borrower
of notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 11.08
shall have occurred and be continuing, in which case the Unpaid US Drawing shall
be due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the US Borrowers)), with interest on
the amount so paid or disbursed by such US Issuing Lender, to the extent not
reimbursed prior to 12:00 Noon (New York City time) on the date of such payment
or disbursement (or to the extent such Unpaid US Drawing is repaid with a US
Borrowing of US Revolving Loans constituting Base Rate Loans pursuant to (and to
the extent permitted by) clause (ii) of the proviso below), from and including
the date paid or disbursed to but excluding the date such US Issuing Lender was
reimbursed by the respective US Borrower therefor at a rate per annum equal to
the Base Rate as in effect from time to time plus the Applicable Margin as in
effect from time to time for Loans that are maintained as Base Rate Loans;
provided, however, to the extent such amounts are not reimbursed prior to 12:00
Noon (New York City time) on the third Business Day following the receipt by the
respective US Borrower of notice of such payment or disbursement or following
the occurrence of a Default or an Event of Default under Section 11.08, interest
shall thereafter accrue on the amounts so paid or disbursed by such US Issuing
Lender (and until reimbursed by the US Borrowers) at a rate per annum equal to
the Base Rate as in effect from time to time plus the Applicable Margin for
Loans that are maintained as Base Rate Loans as in effect from time to time plus
2%, with such interest to be payable on demand. Each US Issuing Lender shall
give the respective US Borrower prompt written notice of each US Drawing under
any US Letter of Credit issued by it; provided that the failure to give any such
notice shall in no way affect, impair or diminish the US Borrowers’ obligations
hereunder.

(b) The joint and several obligations of the US Borrowers under this
Section 3.13 to reimburse each US Issuing Lender with respect to drafts, demands
and other presentations for payment under US Letters of Credit issued by it
(each, a “US Drawing”) (including, in each case, interest thereon) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which US Company, any US Borrower
or any Subsidiary of any US Borrower may have or have had against any Lender
(including in its capacity as a US Issuing Lender or as a US Participant),
including, without limitation, any defense based upon the failure of any drawing
under a US Letter of Credit to conform to the terms of the US Letter of Credit
or any nonapplication or misapplication by the beneficiary of the proceeds of
such US Drawing; provided, however, that no US

 

95



--------------------------------------------------------------------------------

Borrower shall be obligated to reimburse any US Issuing Lender for any wrongful
payment made by such US Issuing Lender under a US Letter of Credit issued by it
as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such US Issuing Lender (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

3.14 Agreement to Repay UK Letter of Credit Drawings. (a) Each UK Borrower
hereby jointly and severally agrees to reimburse each UK Issuing Lender, by
making payment to the Administrative Agent in Pounds Sterling or Euros, as
applicable in immediately available funds at the Payment Office, for any payment
or disbursement made by such UK Issuing Lender under any UK Letter of Credit
issued by it (each such amount, so paid until reimbursed by the respective UK
Borrower, an “Unpaid UK Drawing”), not later than one Business Day following
receipt by the respective UK Borrower of notice of such payment or disbursement
(provided that no such notice shall be required to be given if a Default or an
Event of Default under Section 11.08 shall have occurred and be continuing, in
which case the Unpaid UK Drawing shall be due and payable immediately without
presentment, demand, protest or notice of any kind (all of which are hereby
waived by the UK Borrowers)), with interest on the amount so paid or disbursed
by such UK Issuing Lender, to the extent not reimbursed prior to 12:00 Noon
(London time) on the date of such payment or disbursement (or to the extent such
Unpaid UK Drawing is repaid with a UK Borrowing of UK Revolving Loans pursuant
to (and to the extent permitted by) clause (ii) of the proviso below), from and
including the date paid or disbursed to but excluding the date such UK Issuing
Lender was reimbursed by the respective UK Borrower therefor at a rate per annum
equal to LIBOR or EURIBOR, as applicable, for Loans with a one-week Interest
Period as in effect from time to time plus the Applicable Margin as in effect
from time to time for UK Revolving Loans; provided, however, to the extent such
amounts are not reimbursed prior to 12:00 Noon (London time) on the third
Business Day following the receipt by the respective UK Borrower of notice of
such payment or disbursement or following the occurrence of a Default or an
Event of Default under Section 11.08, interest shall thereafter accrue on the
amounts so paid or disbursed by such UK Issuing Lender (and until reimbursed by
the UK Borrowers) at a rate per annum equal to LIBOR or EURIBOR, as applicable,
for Loans with a one-week Interest Period as in effect from time to time plus
the Applicable Margin for Loans that are maintained as UK Revolving Loans as in
effect from time to time plus 2%, with such interest to be payable on demand.
Each UK Issuing Lender shall give the respective UK Borrower prompt written
notice of each UK Drawing under any UK Letter of Credit issued by it; provided
that the failure to give any such notice shall in no way affect, impair or
diminish the UK Borrowers’ obligations hereunder.

(b) The joint and several obligations of the UK Borrowers under this
Section 3.14 to reimburse each UK Issuing Lender with respect to drafts, demands
and other presentations for payment under UK Letters of Credit issued by it
(each, a “UK Drawing”) (including, in each case, interest thereon) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which US Company, any UK Borrower
or any Subsidiary of US Company may have or have had against any Lender
(including in its capacity as a UK Issuing Lender or as a UK Participant),
including, without limitation, any defense based upon the failure of any drawing
under a UK Letter of Credit to conform to the terms of the UK Letter of Credit
or any nonapplication or misapplication by the beneficiary of the proceeds of
such UK Drawing; provided, however, that no UK Borrower shall be obligated to
reimburse any UK Issuing Lender for any wrongful payment made by such UK Issuing
Lender under a UK Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such UK
Issuing Lender (as determined by a court of competent jurisdiction in a final
and non-appealable decision).

 

96



--------------------------------------------------------------------------------

3.15 Agreement to Repay Canadian Letter of Credit Drawings. (a) Each Canadian
Borrower hereby jointly and severally agrees to reimburse each Canadian Issuing
Lender, by making payment to the Administrative Agent in Canadian Dollars in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Canadian Issuing Lender under any Canadian Letter of
Credit issued by it (each such amount, so paid until reimbursed by the
respective Canadian Borrower, an “Unpaid Canadian Drawing”), not later than one
Business Day following receipt by the respective Canadian Borrower of notice of
such payment or disbursement (provided that no such notice shall be required to
be given if a Default or an Event of Default under Section 11.08 shall have
occurred and be continuing, in which case the Unpaid Canadian Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Canadian Borrowers)), with
interest on the amount so paid or disbursed by such Canadian Issuing Lender, to
the extent not reimbursed prior to 12:00 Noon (Toronto time) on the date of such
payment or disbursement (or to the extent such Unpaid Canadian Drawing is repaid
with a Canadian Borrowing of Canadian Revolving Loans pursuant to (and to the
extent permitted by) clause (ii) of the proviso below), from and including the
date paid or disbursed to but excluding the date such Canadian Issuing Lender
was reimbursed by the respective Canadian Borrower therefor at a rate per annum
equal to the Canadian Prime Rate plus the Applicable Margin as in effect from
time to time; provided, however, to the extent such amounts are not reimbursed
prior to 12:00 Noon (Toronto time) on the third Business Day following the
receipt by the respective Canadian Borrower of notice of such payment or
disbursement or following the occurrence of a Default or an Event of Default
under Section 11.08, interest shall thereafter accrue on the amounts so paid or
disbursed by such Canadian Issuing Lender (and until reimbursed by the Canadian
Borrowers) at a rate per annum equal to the Canadian Prime Rate plus the
Applicable Margin for Loans that are maintained as Canadian Prime Rate Loans as
in effect from time to time plus 2%, with such interest to be payable on demand.
Each Canadian Issuing Lender shall give the respective Canadian Borrower prompt
written notice of each Canadian Drawing under any Canadian Letter of Credit
issued by it; provided that the failure to give any such notice shall in no way
affect, impair or diminish the Canadian Borrowers’ obligations hereunder.

(b) The joint and several obligations of the Canadian Borrowers under this
Section 3.15 to reimburse each Canadian Issuing Lender with respect to drafts,
demands and other presentations for payment under Canadian Letters of Credit
issued by it (each, a “Canadian Drawing”) (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which US Company,
any Canadian Borrower or any Subsidiary of US Company may have or have had
against any Lender (including in its capacity as a Canadian Issuing Lender or as
a Canadian Participant), including, without limitation, any defense based upon
the failure of any drawing under a Canadian Letter of Credit to conform to the
terms of the Canadian Letter of Credit or any nonapplication or misapplication
by the beneficiary of the proceeds of such Canadian Drawing; provided, however,
that no Canadian Borrower shall be obligated to reimburse any Canadian Issuing
Lender for any wrongful payment made by such Canadian Issuing Lender under a
Canadian Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Canadian
Issuing Lender (as determined by a court of competent jurisdiction in a final
and non-appealable decision).

3.16 Increased Costs – US Letters of Credit. If at any time after the Effective
Date, the introduction of or any change in any Applicable Law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by the NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any US Issuing Lender or any US
Participant with any request or directive by the NAIC or by any such
Governmental Authority (whether or not having the force of law), shall either
(a) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against letters of credit issued by any US Issuing Lender or
participated in by any US Participant, or (b) impose on any US Issuing Lender or
any US Participant any other

 

97



--------------------------------------------------------------------------------

conditions relating, directly or indirectly, to this Agreement or any US Letter
of Credit; and the result of any of the foregoing is to increase the cost to any
US Issuing Lender or any US Participant of issuing, maintaining or participating
in any US Letter of Credit, or reduce the amount of any sum received or
receivable by any US Issuing Lender or any US Participant hereunder or reduce
the rate of return on its capital with respect to US Letters of Credit (except
for changes in the rate of tax on, or determined by reference to, the net income
or net profits of such US Issuing Lender or such US Participant pursuant to the
laws of the jurisdiction in which it is

organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), then, upon the delivery of the
certificate referred to below to the US Company by any US Issuing Lender or any
US Participant (a copy of which certificate shall be sent by such US Issuing
Lender or such US Participant to the Administrative Agent), the US Borrowers
jointly and severally agree to pay to such US Issuing Lender or such US
Participant such additional amount or amounts as will compensate such US Issuing
Lender or such US Participant for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital. Any US Issuing
Lender or any US Participant, upon determining that any additional amounts will
be payable to it pursuant to this Section 3.16, will give prompt written notice
thereof to the US Company, which notice shall include a certificate submitted to
the US Company by such US Issuing Lender or such US Participant (a copy of which
certificate shall be sent by such US Issuing Lender or such US Participant to
the Administrative Agent), setting forth in reasonable detail the basis for the
calculation of such additional amount or amounts necessary to compensate such US
Issuing Lender or such US Participant. The certificate required to be delivered
pursuant to this Section 3.16 shall, absent manifest error, be final and
conclusive and binding on the US Borrowers.

3.17 Increased Costs – UK Letters of Credit. If at any time after the Effective
Date, the introduction of or any change in any Applicable Law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by the NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any UK Issuing Lender or any UK
Participant with any request or directive by the NAIC or by any such
Governmental Authority (whether or not having the force of law), shall either
(a) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against letters of credit issued by any UK Issuing Lender or
participated in by any UK Participant, or (b) impose on any UK Issuing Lender or
any UK Participant any other conditions relating, directly or indirectly, to
this Agreement or any UK Letter of Credit; and the result of any of the
foregoing is to increase the cost to any UK Issuing Lender or any UK Participant
of issuing, maintaining or participating in any UK Letter of Credit, or reduce
the amount of any sum received or receivable by any UK Issuing Lender or any UK
Participant hereunder or reduce the rate of return on its capital with respect
to UK Letters of Credit (except for changes in the rate of tax on, or determined
by reference to, the net income or net profits of such UK Issuing Lender or such
UK Participant pursuant to the laws of the jurisdiction in which it is organized
or in which its principal office or applicable lending office is located or any
subdivision thereof or therein), then, upon the delivery of the certificate
referred to below to the US Company or UK Company by any UK Issuing Lender or
any UK Participant (a copy of which certificate shall be sent by such UK Issuing
Lender or such UK Participant to the Administrative Agent), the UK Borrowers
jointly and severally agree to pay to such UK Issuing Lender or such UK
Participant such additional amount or amounts as will compensate such UK Issuing
Lender or such UK Participant for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital. Any UK Issuing
Lender or any UK Participant, upon determining that any additional amounts will
be payable to it pursuant to this Section 3.17, will give prompt written notice
thereof to the US Company, which notice shall include a certificate submitted to
the US Company by such UK Issuing Lender or such UK Participant (a copy of which
certificate shall be sent by such UK Issuing Lender or such UK Participant to
the Administrative Agent), setting forth in reasonable detail the basis for the
calculation of such additional amount or amounts necessary to compensate such UK
Issuing Lender or such UK Participant. The certificate required to be delivered
pursuant to this Section 3.17 shall, absent manifest error, be final and
conclusive and binding on the UK Borrowers.

 

98



--------------------------------------------------------------------------------

3.18 Increased Costs – Canadian Letters of Credit. If at any time after the
Effective Date, the introduction of or any change in any Applicable Law, rule,
regulation, order, guideline or request or in the interpretation or
administration thereof by the NAIC or any Governmental Authority charged with
the interpretation or administration thereof, or compliance by any Canadian
Issuing Lender or any Canadian Participant with any request or directive by the
NAIC or by any such Governmental Authority (whether or not having the force of
law), shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against letters of credit issued by any
Canadian Issuing Lender or participated in by any Canadian Participant, or
(b) impose on any Canadian Issuing Lender or any Canadian Participant any other
conditions relating, directly or indirectly, to this Agreement or any Canadian
Letter of Credit; and the result of any of the foregoing is to increase the cost
to any Canadian Issuing Lender or any Canadian Participant of issuing,
maintaining or participating in any Canadian Letter of Credit, or reduce the
amount of any sum received or receivable by any Canadian Issuing Lender or any
Canadian Participant hereunder or reduce the rate of return on its capital with
respect to Canadian Letters of Credit (except for changes in the rate of tax on,
or determined by reference to, the net income or net profits of such Canadian
Issuing Lender or such Canadian Participant pursuant to the laws of the
jurisdiction in which it is organized or in which its principal office or
applicable lending office is located or any subdivision thereof or therein),
then, upon the delivery of the certificate referred to below to the US Company
or Canadian Company by any Canadian Issuing Lender or any Canadian Participant
(a copy of which certificate shall be sent by such Canadian Issuing Lender or
such Canadian Participant to the Administrative Agent), the Canadian Borrowers
jointly and severally agree to pay to such Canadian Issuing Lender or such
Canadian Participant such additional amount or amounts as will compensate such
Canadian Issuing Lender or such Canadian Participant for such increased cost or
reduction in the amount receivable or reduction on the rate of return on its
capital. Any Canadian Issuing Lender or any Canadian Participant, upon
determining that any additional amounts will be payable to it pursuant to this
Section 3.18, will give prompt written notice thereof to the US Company, which
notice shall include a certificate submitted to the US Company by such Canadian
Issuing Lender or such Canadian Participant (a copy of which certificate shall
be sent by such Canadian Issuing Lender or such Canadian Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
calculation of such additional amount or amounts necessary to compensate such
Canadian Issuing Lender or such Canadian Participant. The certificate required
to be delivered pursuant to this Section 3.18 shall, absent manifest error, be
final and conclusive and binding on the Canadian Borrowers.

SECTION 4. Commitment Commission; Fees; Reductions of Commitment.

4.01 Fees. (a) The US Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each Non-Defaulting Lender a commitment
commission (the “Commitment Commission”) for the period from and including the
Effective Date to and including the Final Maturity Date (or such earlier date on
which the Total Revolving Loan Commitment has been terminated) computed at a
rate per annum equal to the Applicable Commitment Commission Percentage of the
Unutilized Revolving Loan Commitment of such Non-Defaulting Lender as in effect
from time to time. Accrued Commitment Commission shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the date upon which
the Total Revolving Loan Commitment is terminated.

(b) The US Borrowers jointly and severally agree to pay to the Administrative
Agent for distribution to each Lender (based on each such Lender’s respective RL
Percentage) a fee in respect of each US Letter of Credit (the “US Letter of
Credit Fee”) for the period from and including the date of issuance of such US
Letter of Credit to and including the date of termination or expiration of such
US Letter of Credit, computed at a rate per annum equal to the Applicable Margin
as in effect from time to time during such period with respect to US Revolving
Loans that are maintained as LIBOR Loans on the daily Stated Amount of each such
US Letter of Credit. The Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each Lender (based on each such
Lender’s respective RL

 

99



--------------------------------------------------------------------------------

Percentage) a fee in respect of each UK Letter of Credit (the “UK Letter of
Credit Fee”) for the period from and including the date of issuance of such UK
Letter of Credit to and including the date of termination or expiration of such
UK Letter of Credit, computed at a rate per annum equal to the Applicable Margin
as in effect from time to time during such period with respect to LIBOR Loans or
EURIBOR Loans on the daily Stated Amount of each such UK Letter of Credit. The
UK Letter of Credit Fee shall be payable in Pounds Sterling or Euros, as
applicable, or at the request of the Administrative Agent, Dollars, with the
applicable exchange rate calculated in a manner acceptable to the Administrative
Agent. The Borrowers jointly and severally agree to pay to the Administrative
Agent for distribution to each Lender (based on each such Lender’s respective RL
Percentage) a fee in respect of each Canadian Letter of Credit (the “Canadian
Letter of Credit Fee”) for the period from and including the date of issuance of
such Canadian Letter of Credit to and including the date of termination or
expiration of such Canadian Letter of Credit, computed at a rate per annum equal
to the Applicable Margin as in effect from time to time during such period with
respect to Bankers’ Acceptance Loans on the daily Stated Amount of each such
Canadian Letter of Credit. The Canadian Letter of Credit Fee shall be payable in
Canadian Dollars or at the request of the Administrative Agent, Dollars, with
the applicable exchange rate calculated in a manner acceptable to the
Administrative Agent. Accrued Letter of Credit Fees shall be due and payable
quarterly in arrears on the first day of each fiscal quarter hereafter and on
the first day on or after the termination of the Total Revolving Loan Commitment
upon which no Letters of Credit remain outstanding.

(c) The US Borrowers jointly and severally agree to pay to each US Issuing
Lender, for its own account, a facing fee in respect of each US Letter of Credit
issued by such Issuing Lender and the Borrowers jointly and severally agree to
pay to each UK Issuing Lender and each Canadian Issuing Lender, for its own
account, a facing fee in respect of each UK Letter of Credit and each Canadian
Letter of Credit, as applicable, issued by such Issuing Lender (in each case,
the “Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, equal to the greater of (i) $500.00 or the Equivalent Amount
thereof and (ii) 0.125% per annum on the daily Stated Amount of such Letter of
Credit. Accrued Facing Fees shall be due and payable monthly in arrears on the
first day of each month hereafter and upon the first day on or after the
termination of the Total Revolving Loan Commitment, upon which no Letters of
Credit remain outstanding.

(d) The US Borrowers jointly and severally agree to pay to each US Issuing
Lender, for its own account, upon each payment under, issuance of, or amendment
to, any US Letter of Credit issued by it, such amount as shall at the time of
such event be the administrative charge and the reasonable expenses which such
US Issuing Lender is generally imposing in connection with such occurrence with
respect to letters of credit. The Borrowers jointly and severally agree to pay
to each UK Issuing Lender and each Canadian Issuing Lender, for its own account,
upon each payment under, issuance of, or amendment to, any UK Letter of Credit
issued by it and any Canadian Letter of Credit issued by it, such amount as
shall at the time of such event be the administrative charge and the reasonable
expenses which such UK Issuing Lender or Canadian Issuing Lender, as applicable,
is generally imposing in connection with such occurrence with respect to letters
of credit.

(e) The US Borrowers jointly and severally agree to pay to the Administrative
Agent such fees as may have been, or are hereafter, agreed to in writing from
time to time by US Company or any of its Domestic Subsidiaries and the
Administrative Agent. The Borrowers jointly and severally agree to pay to the
Administrative Agent such fees as may have been, or are hereafter, agreed to in
writing from time to time by UK Company, Canadian Company or any of the Foreign
Subsidiaries and the Administrative Agent.

 

100



--------------------------------------------------------------------------------

4.02 Voluntary Termination of Unutilized Commitments. (a) Upon at least three
Business Days’ prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the US Company shall have the right, at any time or from time to
time, without premium or penalty to terminate the Total Unutilized Revolving
Loan Commitment in whole, or reduce it in part, pursuant to this
Section 4.02(a), in an integral multiple of $1,000,000 in the case of partial
reductions to the Total Unutilized Revolving Loan Commitment; provided that each
such reduction shall apply proportionately to permanently reduce the Revolving
Loan Commitment of each Lender.

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the US Company shall have the right, subject to obtaining
the consents required by Section 13.12(b), upon five Business Days’ prior
written notice to the Administrative Agent at the Notice Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11) are repaid concurrently with the effectiveness of such termination
(at which time Schedule 1.01(a) shall be deemed modified to reflect such changed
amounts) and such Lender’s RL Percentage of all outstanding Letters of Credit is
cash collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders, and at such time such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement (including, without limitation, Sections
2.10, 2.11, 3.16, 3.17, 3.18, 5.04, 5.05, 12.06, 13.01 and 13.06), which shall
survive as to such repaid Lender.

(c) If the Borrowers at any time permanently reduce the Total Revolving Loan
Commitment hereunder, all availability levels denominated in Dollars, Canadian
Dollars, Euros or Pounds Sterling hereunder (including, without limitation, in
the definitions of “Applicable Margin”, “Minimum Availability Amount” and
“Payment Conditions” and in Section 10.04(a)) shall be decreased in proportion
to the ratio of the amount of such reduction in the Total Revolving Loan
Commitment to the Total Revolving Loan Commitment immediately prior to such
reduction and, for the avoidance of doubt, all such levels denominated in
percentages shall be calculated based on the Total Revolving Loan Commitment
after giving effect to such reduction.

4.03 Mandatory Reduction of Commitments. (a) The Total Revolving Loan Commitment
(and the Revolving Loan Commitment of each Lender) shall terminate in its
entirety on February 22, 2012, unless the Effective Date has occurred on or
prior to such date.

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Revolving Loan Commitment (and the Revolving Loan
Commitment of each Lender) shall terminate in its entirety on the Final Maturity
Date.

SECTION 5. Prepayments; Payments; Taxes.

5.01 Voluntary Prepayments. (a) Each Borrower shall have the right to prepay the
Loans (other than Bankers’ Acceptance Loans), without premium or penalty, in
whole or in part at any time and from time to time on the following terms and
conditions: (i) such Borrower shall give the Administrative Agent prior to 11:00
A.M. (New York City time) at the Notice Office (A) at least one Business Day’s
prior written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay Base Rate Loans or Canadian Prime Rate Loans (or same day
notice in the case of a prepayment of Swingline Loans) and (B) at least three
Business Days’ prior written notice (or telephonic notice

 

101



--------------------------------------------------------------------------------

promptly confirmed in writing) of its intent to prepay LIBOR Loans or EURIBOR
Loans, which notice (in each case) shall specify whether Revolving Loans or
Swingline Loans shall be prepaid, the amount of such prepayment and the Types of
Loans to be prepaid and, in the case of LIBOR Loans or EURIBOR Loans, the
specific Borrowing or Borrowings pursuant to which such LIBOR Loans or EURIBOR
Loans were made, and which notice the Administrative Agent shall, promptly
transmit to each of the Lenders; (ii) (x) each partial prepayment of Revolving
Loans pursuant to this Section 5.01(a) shall be in an aggregate principal amount
of at least $500,000, £500,000, €500,000 or CA$500,000, as applicable (or such
lesser amount as is acceptable to the Administrative Agent) and (y) each partial
prepayment of Swingline Loans pursuant to this Section 5.01(a) shall be in an
aggregate principal amount of at least $100,000, £100,000 or €100,000, as
applicable (or such lesser amount as is acceptable to the Administrative Agent
in any given case); provided that if any partial prepayment of US LIBOR Loans
made pursuant to any Borrowing shall reduce the outstanding principal amount of
US LIBOR Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto, then such Borrowing may not be
continued as a Borrowing of US LIBOR Loans (and same shall automatically be
converted into a Borrowing of Base Rate Loans) and any election of an Interest
Period with respect thereto given by such Borrower shall have no force or
effect, and if any partial prepayment of UK Revolving Loans made pursuant to any
Borrowing shall reduce the outstanding principal amount of UK Revolving Loans
made pursuant to such Borrowing to an amount less than the Minimum Borrowing
Amount applicable thereto, then such Borrowing shall automatically be converted
into a Borrowing of UK Revolving Loans with an Interest Period of one week;
(iii) each prepayment pursuant to this Section 5.01(a) in respect of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans;
provided that at such Borrower’s election in connection with any prepayment of
Revolving Loans pursuant to this Section 5.01(a), such prepayment shall not, so
long as no Default or Event of Default then exists, be applied to any Revolving
Loan of a Defaulting Lender; and (iv) the respective Borrower shall pay all
compensation due with respect to such prepayment specified in Section 2.11
concurrently with such prepayment. Prepayments of Bankers’ Acceptance Loans may
not be made prior the maturity date of the applicable underlying Bankers’
Acceptance.

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrowers may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Loans of such Lender, together with accrued and unpaid interest, Fees and all
other amounts then owing to such Lender (including all amounts, if any, owing
pursuant to Section 2.11) in accordance with, and subject to the requirements of
Section 13.12(b), so long as (i) in the case of the repayment of Revolving Loans
of any Lender pursuant to this clause (b), (A) the Revolving Loan Commitment of
such Lender is terminated concurrently with such repayment pursuant to
Section 4.02(b) (at which time Schedule 1.01(a) shall be deemed modified to
reflect the changed Revolving Loan Commitments) and (B) such Lender’s RL
Percentage of all outstanding Letters of Credit is cash collateralized in a
manner satisfactory to the Administrative Agent and the respective Issuing
Lenders and (ii) the consents, if any, required by Section 13.12(b) in
connection with the repayment pursuant to this clause (b) shall have been
obtained.

5.02 Mandatory Repayments; Cash Collateralization. (a) (i) On any day on which
the Aggregate US Exposure exceeds (A) the US Borrowing Base at such time (based
on the Borrowing Base Certificate last delivered) (other than during an Agent
Advance Period) and/or (B) the US Maximum Amount at such time, then in each
case, the US Borrowers jointly and severally shall repay on such day the
principal of US Swingline Loans and, after all US Swingline Loans have been
repaid in full or if no US Swingline Loans are outstanding, US Revolving Loans
in an amount equal to such excess. If, after giving effect to the repayment of
all outstanding US Swingline Loans and US Revolving Loans, the aggregate amount
of the US Letter of Credit Outstandings exceeds (A) the US Borrowing Base at
such

 

102



--------------------------------------------------------------------------------

time (based on the Borrowing Base Certificate last delivered) and/or (B) the US
Maximum Amount at the time, then in each case, the US Borrowers jointly and
severally shall pay to the Administrative Agent at the Payment Office on such
day an amount of cash and/or Cash Equivalents equal to the amount of such
excess, such cash and/or Cash Equivalents to be held as security for all US
Obligations of the US Borrowers to each applicable US Issuing Lender and the
Lenders hereunder in a cash collateral account to be established by, and under
the sole dominion and control of, the Administrative Agent. Any such prepayment
under this Section 5.02(a)(i) shall be applied to reduce the outstanding
principal balance of the US Revolving Loans, but shall not permanently reduce
the Revolving Loan Commitments;

(ii) On any day on which the aggregate amount of the US Letter of Credit
Outstandings exceeds the Maximum US Letter of Credit Amount, the US Borrowers
jointly and severally shall pay to the Administrative Agent at the Payment
Office on such day an amount of cash and/or Cash Equivalents equal to the amount
of such excess, such cash and/or Cash Equivalents to be held as security for all
US Obligations of the US Borrowers to each applicable US Issuing Lender and the
Lenders hereunder in a cash collateral account to be established by, and under
the sole dominion and control of, the Administrative Agent;

(iii) On any day (including on any date on which Equivalent Amounts are
determined pursuant to Section 2.17) on which the Aggregate UK Exposure exceeds
(A) the UK Borrowing Base at such time (based on the Borrowing Base Certificate
last delivered) (other than during an Agent Advance Period) and/or (B) the UK
Maximum Amount at such time, then in each case, the UK Borrowers, jointly and
severally, shall repay on such day the principal of UK Swingline Loans and,
after all UK Swingline Loans have been repaid in full or if no UK Swingline
Loans are outstanding, UK Revolving Loans in an amount equal to such excess. If,
after giving effect to the repayment of all outstanding UK Swingline Loans and
UK Revolving Loans, the aggregate amount of the UK Letter of Credit Outstandings
exceeds (A) the UK Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) and/or (B) the UK Maximum Amount at the time, then
in each case, the UK Borrowers, jointly and severally, shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess, such cash and/or Cash
Equivalents to be held as security for all UK Obligations of the UK Borrowers to
each applicable UK Issuing Lender and the Lenders hereunder in a cash collateral
account to be established by, and under the sole dominion and control of, the
Administrative Agent. Any such prepayment under this Section 5.02(a)(iii) shall
be applied to reduce the outstanding principal balance of the UK Revolving
Loans, but shall not permanently reduce the Revolving Loan Commitments;

(iv) On any day (including on any date on which Equivalent Amounts are
determined pursuant to Section 2.17) on which the aggregate amount of the UK
Letter of Credit Outstandings exceeds the Maximum UK Letter of Credit Amount,
the UK Borrowers jointly and severally shall pay to the Administrative Agent at
the Payment Office on such day an amount of cash and/or Cash Equivalents equal
to the amount of such excess, such cash and/or Cash Equivalents to be held as
security for all UK Obligations of the UK Borrowers to each applicable UK
Issuing Lender and the Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent;

(v) On any day (including on any date on which Equivalent Amounts are determined
pursuant to Section 2.17) on which the Aggregate Canadian Exposure exceeds
(A) the Canadian Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) and/or (B) the Canadian Maximum Amount at such time,
then in each case, the Canadian Borrowers, jointly and severally, shall repay on
such day the principal of outstanding Canadian Revolving Loans (other than
Bankers’ Acceptance Loans where the underlying B/A Instruments have not matured)
in an amount equal to such excess. If, after giving effect to the repayment of
all outstanding Canadian Revolving Loans to

 

103



--------------------------------------------------------------------------------

the extent required by the immediately preceding sentence, the aggregate amount
of all outstanding Bankers’ Acceptance Loans and/or Canadian Letter of Credit
Outstandings exceeds (A) the Canadian Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered) and/or (B) the Canadian Maximum
Amount at the time, then in each case, the Canadian Borrowers, jointly and
severally, shall pay to the Administrative Agent at the Payment Office on such
day an amount of cash and/or Cash Equivalents equal to the amount of such
excess, such cash and/or Cash Equivalents to be held as security for all
Canadian Obligations of the Canadian Borrowers to each applicable Canadian
Issuing Lender and the Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent. Any such prepayment under this Section 5.02(a)(iv) shall be applied to
reduce the outstanding principal balance of the Canadian Revolving Loans, but
shall not permanently reduce the Revolving Loan Commitments; and

(vi) On any day (including on any date on which Equivalent Amounts are
determined pursuant to Section 2.17) on which the aggregate amount of the
Canadian Letter of Credit Outstandings exceeds the Maximum Canadian Letter of
Credit Amount, the Canadian Borrowers jointly and severally shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess, such cash and/or Cash
Equivalents to be held as security for all Canadian Obligations of the Canadian
Borrowers to each applicable Canadian Issuing Lender and the Lenders hereunder
in a cash collateral account to be established by, and under the sole dominion
and control of, the Administrative Agent.

(b) (i) If US Company or any Domestic Subsidiary issues any additional
Indebtedness not permitted by this Agreement (other than intercompany
Indebtedness) or obtains proceeds from any capital contributions or the issuance
of any Equity Interests, US Company shall pay to Administrative Agent for the
ratable benefit of Lenders, when and as received by any US Borrower or Domestic
Subsidiary thereof and as a mandatory prepayment of the US Obligations, or if
none are outstanding, the UK Obligations and the Canadian Obligations, pro rata,
a sum equal to 100% of the net cash proceeds to US Company or such Domestic
Subsidiary of the issuance of such Indebtedness or Equity Interest or capital
contribution. Any such prepayment shall be applied to reduce the outstanding
principal balance of the US Revolving Loans, or if none are outstanding, the UK
Revolving Loans and the Canadian Revolving Loans, pro rata, but shall not
permanently reduce the Revolving Loan Commitments, the UK Revolving Loan
Commitments or the Canadian Revolving Loan Commitments; and (ii) if UK Company,
Canadian Company or any other UK Subsidiary or Canadian Subsidiary (or, in each
case, any Subsidiary thereof) issues any additional Indebtedness (other than
intercompany Indebtedness) or obtains proceeds from any capital contributions or
the issuance any Equity Interests, UK Company or Canadian Company, as
applicable, shall pay to Administrative Agent for the ratable benefit of
Lenders, when and as received by any UK Borrower, Canadian Borrower or other UK
Subsidiary or Canadian Subsidiary thereof and as a mandatory prepayment of the
UK Obligations and the Canadian Obligations, pro rata, a sum equal to 100% of
the net cash proceeds to UK Company or such other UK Subsidiary of the issuance
of such Indebtedness or Equity Interest or capital contribution. Any such
prepayment shall be applied to reduce the outstanding principal balance of the
UK Revolving Loans and the Canadian Revolving Loans, but shall not permanently
reduce the UK Revolving Loan Commitments or the Canadian Revolving Loan
Commitments. If the proceeds of the issuance of Equity Interests are to be used
to redeem or repurchase Senior Notes or Permitted Additional Financing
Indebtedness in accordance with Section 10.04 hereof, such proceeds shall be
paid to Administrative Agent for application to the Revolving Loans but, subject
to the terms of this Agreement, may be reborrowed for such redemption or
repurchase.

(c) (i) Except as provided in Section 10.03(i) or (iv), if US Company or any of
its Domestic Subsidiaries sells or otherwise disposes of any of its Equipment or
Real Property or other Collateral or assets, or if a Casualty Loss occurs with
respect to any of the Collateral, US Company shall, unless otherwise agreed by
the Required Lenders, pay to Administrative Agent for the ratable benefit of

 

104



--------------------------------------------------------------------------------

Lenders as and when received by US Company or such Domestic Subsidiary and as a
mandatory prepayment of the Loans, as herein provided, a sum equal to the
proceeds (including insurance payments and condemnation awards but net of costs
and taxes incurred in connection with such sale or event) (“Sale Proceeds”)
received by US Company or such Domestic Subsidiary from such sale or Casualty
Loss. The applicable prepayment shall be applied to reduce the outstanding
principal balance of the US Revolving Loans, or if none are outstanding, the UK
Revolving Loans and the Canadian Revolving Loans, pro rata, but, except as
provided below, shall not permanently reduce the Revolving Loan Commitments, the
UK Revolving Loan Commitments or the Canadian Revolving Loan Commitments;
provided that any sale or Casualty Loss of Inventory, Equipment or Eligible Real
Property by a US Credit Party shall reduce the US Borrowing Base to the extent
of such applicable Property’s contribution to the US Borrowing Base. Such
reduction shall be effective on the date of consummation of the sale or receipt
of proceeds of a Casualty Loss. If US Company and its Domestic Subsidiaries do
not reinvest the proceeds of any sales or other dispositions of assets within
364 days after receipt of such proceeds in assets used in their business and
would be required to make a “Net Proceeds Offer” (as defined in any Senior Note
Indenture or Permitted Additional Financing Document), then the Revolving Loan
Commitments shall be automatically permanently reduced by an amount equal to the
uninvested portion of such proceeds on the 364th day after receipt of such
proceeds.

(ii) If US Company or any of its Domestic Subsidiaries sells or otherwise
disposes of any of its Equipment or Real Property or other Collateral or assets
pursuant to Section 10.03 (ix) or US Company or any of its Domestic Subsidiaries
or the LKE Qualified Intermediary otherwise receives any LKE Proceeds, US
Company shall, unless otherwise agreed by the Required Lenders, pay to
Administrative Agent for the ratable benefit of Lenders as and when received by
US Company or such Domestic Subsidiary or the LKE Qualified Intermediary and as
a mandatory prepayment of the Loans, as herein provided, the Sale Proceeds
received by US Company or such Domestic Subsidiary or the LKE Qualified
Intermediary from such sale; provided that solely in the event that the LKE
Qualified Intermediary shall have received and retained (pending any permitted
reinvestment described below) in the LKE Joint Account any LKE Proceeds (in an
aggregate amount not to exceed at any time $25,000,000) in accordance with any
LKE Master Exchange Agreement, no such prepayment shall be required (A) for the
period commencing on the date of the applicable sale and ending on the earliest
of (I) 180 days thereafter, (II) an Event of Default and (III) the commencement
of a Compliance Period (such period, the “LKE Period”) and (B) with respect to
all or a portion of such LKE Proceeds if and only to the extent that such LKE
Proceeds are used within the applicable LKE Period to acquire assets in
accordance with a LKE Transaction; provided further that it is expressly
understood and agreed that such prepayment shall be required with respect to any
such LKE Proceeds that cause (or, if so deposited in the LKE Joint Account,
would cause) the aggregate amount of funds deposited in the LKE Joint Account to
exceed at any time $25,000,000. The applicable prepayment shall be applied to
reduce the outstanding principal balance of the US Revolving Loans, or if none
are outstanding, the UK Revolving Loans and the Canadian Revolving Loans, pro
rata, but, except as provided below, shall not permanently reduce the Revolving
Loan Commitments, the UK Revolving Loan Commitments or the Canadian Revolving
Loan Commitments; provided that any sale of Inventory, Equipment or Eligible
Real Property by a US Credit Party shall reduce the US Borrowing Base to the
extent of such applicable Property’s contribution to the US Borrowing Base. Such
reduction shall be effective on the date of consummation of the sale or receipt
of proceeds of a Casualty Loss. If US Company and its Domestic Subsidiaries do
not reinvest the proceeds of any sales or other dispositions of such assets
within 364 days after receipt of such proceeds in assets used in their business
and would be required to make a “Net Proceeds Offer” (as defined in any Senior
Note Indenture or Permitted Additional Financing Document), then the Revolving
Loan Commitments shall be automatically permanently reduced by an amount equal
to the uninvested portion of such proceeds on the 364th day after receipt of
such proceeds.

(iii) Except as provided in Section 10.03(i) or (iv), if UK Company, Canadian

 

105



--------------------------------------------------------------------------------

Company or any other UK Subsidiary or Canadian Subsidiary sells or otherwise
disposes of any of its Equipment or Real Property or other Collateral or assets,
or if a Casualty Loss occurs with respect to any of the Collateral, UK Company
or Canadian Company, as applicable, shall, unless otherwise agreed by the
Required Lenders, pay to Administrative Agent for the ratable benefit of Lenders
as and when received by UK Company, Canadian Company or such other UK Subsidiary
or Canadian Subsidiary and as a mandatory prepayment of the UK Revolving Loans
and the Canadian Revolving Loans, pro rata, as herein provided, a sum equal to
the Sale Proceeds received by UK Company, Canadian Company or such UK Subsidiary
or Canadian Subsidiary from such sale or Casualty Loss. The applicable
prepayment shall be applied to reduce the outstanding principal balance of the
UK Revolving Loans and Canadian Revolving Loans, pro rata, but, except as
provided below, shall not permanently reduce the Revolving Loan Commitments, the
UK Revolving Loan Commitments or the Canadian Revolving Loan Commitments;
provided that any sale or Casualty Loss of Inventory or Equipment by a UK
Borrowing Base Party or Canadian Borrowing Base Party shall reduce the UK
Borrowing Base or Canadian Borrowing Base, as applicable, to the extent of such
applicable Property’s contribution to the UK Borrowing Base or Canadian
Borrowing Base, as applicable. Such reduction shall be effective on the date of
consummation of the sale or receipt of proceeds of a Casualty Loss. If UK
Company, Canadian Company and/or the other UK Subsidiaries or Canadian
Subsidiaries do not reinvest the proceeds of any sales or other dispositions of
assets within 364 days after receipt of such proceeds in assets used in their
business and would be required to make a “Net Proceeds Offer” (as defined in any
Senior Note Indenture or Permitted Additional Financing Document), then the UK
Revolving Loan Commitments shall be automatically permanently reduced by an
amount equal to the uninvested portion of such proceeds on the 364th day after
receipt of such proceeds.

(d) With respect to each repayment of Loans required by this Section 5.02, the
Borrowers may designate the Types of Loans which are to be repaid and, in the
case of LIBOR Loans or EURIBOR Loans, the specific Borrowing or Borrowings
pursuant to which such LIBOR Loans or EURIBOR Loans were made; provided that:
(i) repayments of LIBOR Loans or EURIBOR Loans pursuant to this Section 5.02
made on a day other than the last day of an Interest Period applicable thereto
shall be subject to Section 2.11; (ii) if any repayment of LIBOR Loans or
EURIBOR Loans made pursuant to a single US Borrowing shall reduce the
outstanding LIBOR Loans or EURIBOR Loans made pursuant to such US Borrowing to
an amount less than the Minimum Borrowing Amount applicable thereto, such US
Borrowing shall be automatically converted into a Borrowing of Base Rate Loans;
and (iii) each repayment of any Loans made pursuant to a Borrowing shall be
applied pro rata among the Lenders holding such Loans. In the absence of a
designation by a Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.

(e) In addition to any other mandatory repayments pursuant to this Section 5.02,
(i) all then outstanding Swingline Loans shall be repaid in full on the
Swingline Expiry Date and (ii) all then outstanding Revolving Loans shall be
repaid in full on the Final Maturity Date.

(f) In addition to any other mandatory repayments pursuant to this Section 5.02,
each Swingline Loan will be repaid (for the avoidance of doubt, such repayment
may be made with proceeds from Revolving Loans) no later than the seventh day
following the incurrence thereof; provided that, if the seventh day is not a
Business Day, such repayment shall be made on the next succeeding Business Day.

5.03 Method and Place of Payment. (a) Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York City time) on the date when due and
shall be made, with respect to

 

106



--------------------------------------------------------------------------------

US Obligations, in US Dollars, with respect to UK Obligations, in Pounds
Sterling or Euros, as applicable, and with respect to Canadian Obligations, in
Canadian Dollars, in immediately available funds at the Payment Office. Whenever
any payment to be made hereunder or under any Note shall be stated to be due on
a day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension.

(b) Each US Credit Party shall, along with the Collateral Agent and certain
financial institutions selected by US Company and approved by the Administrative
Agent (the “Collection Banks”), enter into on or prior to the Effective Date (as
such date may be extended from time to time by the Administrative Agent in its
sole discretion) and thereafter maintain separate Cash Management Control
Agreements. Each US Credit Party shall instruct all Account Debtors of such US
Credit Party, as the case may be, to remit all payments to the applicable “P.O.
Boxes”, “Lockbox Addresses” or a sub-account of the Collection Account of the
applicable Collection Bank with respect to all Accounts of such Account Debtor,
which remittances shall be collected by the applicable Collection Bank and
deposited in the applicable Collection Account. All amounts received by any US
Credit Party and any Collection Bank in respect of any Account, in addition to
all other cash received from any other source, shall upon receipt be deposited
into a Collection Account or directly into the Concentration Account.

(c) All amounts held in all of the Collection Accounts, Disbursement Accounts,
Designated Petty Cash Accounts, Designated Payroll Accounts and LKE Joint
Accounts with respect to each US Credit Party shall be wired by the close of
business on each Business Day into one or more concentration accounts with the
Collateral Agent and/or one or more other institutions reasonably acceptable to
the Administrative Agent (each, a “Concentration Account”) unless such amounts
are otherwise required or permitted to be applied pursuant to Section 5.02;
provided, however, (x) so long as no Default and no Event of Default then
exists, a balance of up to $10,000,000 in the aggregate may be maintained in all
Disbursement Accounts, Designated Petty Cash Accounts and Designated Payroll
Accounts and (y) so long as no Default and no Event of Default and no Compliance
Period then exists, the LKE Qualified Intermediary may retain during any
applicable LKE Period in any LKE Joint Account any LKE Proceeds not required by
Section 5.02(c)(ii) to be used to prepay the US Revolving Loans. Except as, and
to the extent, provided in the proviso to the immediately preceding sentence,
all of the Collection Accounts, Disbursement Accounts, Designated Petty Cash
Accounts and Designated Payroll Accounts shall be “zero” balance accounts. So
long as no Event of Default or Compliance Period then exists, the US Credit
Parties shall be permitted to transfer cash from the Concentration Accounts to
the Disbursement Accounts, the Designated Petty Cash Accounts and the Designated
Payroll Accounts to be used for working capital and general corporate purposes,
all subject to the requirements of this Section 5.03(c) and pursuant to
procedures and arrangements to be determined by the Administrative Agent. So
long as no Default or Event of Default or Compliance Period then exists, the US
Credit Parties and the LKE Qualified Intermediary shall be permitted to transfer
cash from the LKE Joint Accounts to be used to acquire assets in accordance with
a LKE Transaction, subject to the requirements of this Section 5.03(c) and
pursuant to procedures and arrangements to be determined by the Administrative
Agent. If an Event of Default or Compliance Period exists, all collected amounts
held in the Concentration Accounts shall be applied as provided in
Section 5.03(d).

(d) (d) During the continuance of (i) a Compliance Period or an Event of
Default, all collected amounts held in the Concentration Accounts and (ii) an
Event of Default, all amounts or proceeds of Collateral otherwise directed to be
applied in accordance with this Section 5.03(d) by the terms of any Security
Document, shall, in each case, be distributed and applied on a daily basis in
the following order (in each case, to the extent the Administrative Agent has
actual knowledge of the amounts owing or outstanding as described below and
after giving effect to the application of any such amounts otherwise required to
be applied pursuant to Section 5.02(b), (c) or (d) constituting proceeds

 

107



--------------------------------------------------------------------------------

from any Collateral otherwise required to be applied pursuant to the terms of
the respective Security Document):

(i) first, to the payment (on a ratable basis) of any outstanding Expenses
actually due and payable to the Administrative Agent and/or the Collateral Agent
under any of the Credit Documents and to repay or prepay outstanding Loans
advanced by the Administrative Agent on behalf of the Lenders pursuant to
Sections 2.01(i) and 2.04(d);

(ii) second, to the extent all amounts referred to in preceding clause (i) have
been paid in full, to pay (on a ratable basis) all outstanding Expenses actually
due and payable to each Issuing Lender under any of the Credit Documents and to
repay all outstanding Unpaid US Drawings, Unpaid UK Drawings and Unpaid Canadian
Drawings and all interest thereon;

(iii) third, to the extent all amounts referred to in preceding clauses (i) and
(ii) have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the Loans and all accrued and unpaid Fees
actually due and payable to the Administrative Agent, the Issuing Lenders and
the Lenders under any of the Credit Documents;

(iv) fourth, to the extent all amounts referred to in preceding clauses
(i) through (iii), inclusive, have been paid in full, to repay the outstanding
principal of Revolving Loans (whether or not then due and payable) and the
Qualified Swap Termination Value under Qualified Derivative Obligations
(provided that the aggregate amount of Qualified Swap Termination Values paid
pursuant to this clause (iv) shall not exceed the amount of the Reserves
established for Qualified Swap Termination Values under clause (xi) of the
definition of “Reserves”), ratably among (A) the Lenders holding such Revolving
Loans and (B) the Qualified Derivative Counterparties holding any such Qualified
Derivative Obligations, in proportion to the respective amounts described in
this clause (iv) held by them; and

(v) fifth, to the extent all amounts referred to in preceding clauses
(i) through (iv), inclusive, have been paid in full, to pay (on a ratable basis)
all other outstanding Obligations then due and payable to the Administrative
Agent, the Collateral Agent, the Lenders and the other Secured Creditors, under
any of the Credit Documents or otherwise (including, without limitation, the
Swap Termination Value of any Qualified Derivative Obligations (to the extent
not paid pursuant to clause (iv) above) and any Banking Products Obligations);

provided that, notwithstanding the foregoing, any such money, amounts and
proceeds received, recovered or applied by the Administrative Agent, the
Collateral Agent or the Canadian Sub-Agent from any US Credit Party or otherwise
pursuant to the US Security Agreement, the US Pledge Agreement, the UK Share
Charge or the Canadian Share Charge or any other Security Document securing all
of the Obligations shall, within each of the foregoing sub-clauses (i) through
(v), first be applied to the US Obligations of the Administrative Agent, the
Collateral Agent, the Issuing Lenders and the Lenders entitled to such payment
within such sub-clause, and, thereafter, ratably, to the UK Obligations and
Canadian Obligations of such Secured Creditors; and provided that further that
all such moneys, amounts and proceeds received, recovered or applied by the
Collateral Agent, Administrative Agent or Canadian Sub-Agent from any UK Credit
Party or Canadian Credit Party or otherwise pursuant to the UK Debenture, the UK
Partnership Debenture, the Canadian Security Agreement, the Luxembourg Security
Documents or any other Security Document securing only the UK Obligations and
the Canadian Obligations shall be applied in accordance with the above
sub-clauses (i) through (v), but solely to the extent such foregoing Obligations
constitute UK Obligations or Canadian Obligations.

 

108



--------------------------------------------------------------------------------

(e) Each UK Subsidiary and each Canadian Subsidiary shall have entered into a
cash management system in form and substance satisfactory to the Administrative
Agent, including as required under clauses 4.1 and 10 of the UK Debenture and UK
Partnership Debenture and Section 3.11 of the Canadian Security Agreement.

(f) Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain accounts on its books in the name of each
Borrower (collectively, the “Credit Account”) in which each Borrower will be
charged with all loans and advances made by the Lenders to the respective
Borrower for the respective Borrower’s account, including the Loans, the Letter
of Credit Outstandings, and the Fees, Expenses and any other Obligations
relating thereto. Each Borrower will be credited, in accordance with this
Section 5.03, with all amounts received by the Lenders from such Borrower or
from others for its account, including, as set forth above, all amounts received
by the Administrative Agent and applied to the Obligations. In no event shall
prior recourse to any Accounts or other Collateral be a prerequisite to the
Administrative Agent’s right to demand payment of any Obligation upon its
maturity. Further, the Administrative Agent shall have no obligation whatsoever
to perform in any respect any of the Borrowers’ or Guarantors’ contracts or
obligations relating to the Accounts.

5.04 Net Payments – US Borrowers. (a) To the extent permitted under Applicable
Law, all payments made by or on behalf of the US Borrowers hereunder and under
any Note will be made without setoff, counterclaim or other defense. All such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments, including any interest, additions or tax or penalties
applicable thereto (“Taxes”) (but excluding, except as provided in the second
succeeding sentence, (i) any tax imposed on or measured by the net income,
branch profits taxes, and franchise taxes imposed in lieu of income taxes of a
Lender that holds US Obligations pursuant to the laws of the jurisdiction in
which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein, or Other Connection Taxes (ii) in the case of a Non-U.S. Lender that
holds US Obligations (other than an assignee pursuant to a request by a Borrower
under Section 2.13), any withholding tax that is imposed on amounts payable to
such Non-U.S. Lender at the time such Non-U.S. Lender becomes a party hereto
(except to the extent that such Lender’s assignor (if any) would have been
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such withholding tax pursuant by this Section 5.04(a)
but for such assignment) or is attributable to such Non-U.S. Lender’s failure
(other than as a result of a Change in Law) to comply with Section 5.04(b), and
(iii) any US Federal withholding taxes imposed under FATCA) (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
or withholding of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same) being
referred to collectively as “Indemnified Taxes”). If any Taxes are so levied or
imposed, the US Borrowers jointly and severally agree to pay the full amount of
such Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement or under any Note, after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein or in such Note. If any amounts are
payable in respect of Indemnified Taxes pursuant to the preceding sentence, the
US Borrowers jointly and severally agree to reimburse each Lender that holds US
Obligations, upon the written request of such Lender, for taxes imposed on or
measured by the net income or profits (including branch profits taxes) and
franchise or similar taxes imposed in lieu of income taxes of such Lender
pursuant to the laws of the jurisdiction in which such Lender is organized or in
which the principal office or applicable lending office of such Lender is
located or under the laws of any political subdivision or taxing authority of
any such jurisdiction in which such Lender is organized or in which the
principal office or applicable lending office of such Lender is located and for
any withholding of taxes as such Lender shall determine are payable by,

 

109



--------------------------------------------------------------------------------

or withheld from, such Lender, in respect of such amounts so paid to or on
behalf of such Lender pursuant to the preceding sentence and in respect of any
amounts paid to or on behalf of such Lender pursuant to this sentence. The US
Borrowers will furnish to the Administrative Agent within 45 days after the date
the payment of any Indemnified Taxes is due pursuant to Applicable Law certified
copies of tax receipts evidencing such payment by such US Borrowers. The US
Borrowers jointly and severally agree to indemnify and hold harmless each Lender
that holds US Obligations, and reimburse such Lender upon its written request,
for the amount of any Indemnified Taxes so levied or imposed and paid by such
Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.

(b) Status of Lenders.

(i) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for US Federal income tax purposes, which holds
US Obligations, agrees to deliver to US Company and the Administrative Agent, to
the extent reasonably requested by either US Company or the Administrative
Agent, two accurate and complete original signed copies of Internal Revenue
Services Form W-9 (or successor forms), or other documentation reasonably
satisfactory to US Company, certifying to such Lender’s exemption from back-up
withholding.

(ii) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for US Federal income tax purposes (each, a
“Non-U.S. Lender”), which holds US Obligations, agrees to deliver to US Company
and the Administrative Agent on or prior to the Effective Date or, in the case
of a Non-U.S. Lender, which holds US Obligations, and that is an assignee or
transferee of an interest under this Agreement pursuant to Section 2.13 or
13.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, in each case, only if such Lender is
legally entitled to do so, whichever of the following is applicable:

 

  (A)

two accurate and complete original signed copies of Internal Revenue Service
Form W-8ECI or Form W-8BEN (with respect to an exemption under an income tax
treaty) (or successor forms) certifying to such Lender’s entitlement as of such
date to an exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note;

 

  (B)

if such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code and cannot deliver either Internal Revenue Service Form W-8ECI or Form
W-8BEN (or any successor forms) pursuant to clause (A) above, (x) a certificate
substantially in the form of Exhibit I (any such certificate, a “Section
5.04(b)(ii) Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (with respect to the portfolio
interest exemption) (or successor form) certifying to such Lender’s entitlement
as of such date to an exemption from United States withholding tax with respect
to payments of interest to be made under this Agreement and under any Note; or

 

  (C)

Internal Revenue Service Form W-8IMY (together with any applicable forms listed
in (i) and (ii) of this Section) certifying to such Lender’s entitlement as of
such date to an exemption from United States withholding tax with respect to
payments to be made under this Agreement and under any Note.

 

110



--------------------------------------------------------------------------------

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(iv) In addition, each Lender that holds US Obligations agrees that from time to
time after the Effective Date, when a lapse in time or change in circumstances
renders the previous certification obsolete or inaccurate in any material
respect, such Lender will deliver (only if such Non-U.S. Lender is legally
entitled to do so) to US Company and the Administrative Agent two new accurate
and complete original signed copies of the applicable Forms or other
Certificates described above as may be required in order to confirm or establish
the entitlement of such Lender to a continued exemption from or reduction in
United States withholding tax with respect to payments under this Agreement and
any Note, or such Lender shall immediately notify US Company and the
Administrative Agent of its inability to deliver any such Form or Certificate,
in which case such Lender shall not be required to deliver any such Form or
Certificate pursuant to this Section 5.04(b).

5.05 Tax Gross Up and Indemnities – UK Subsidiaries.

(a) Definitions.

In this Section:

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:

(i) where it relates to a Treaty Lender that is an Lender set forth on Part II
of Schedule 1.01(a) hereof as of the Effective Date (each an “Original Treaty
Lender”), contains the scheme reference number and jurisdiction of tax residence
stated opposite that Original Treaty Lender’s name in Part II of Schedule
1.01(a), and

(A) where the Borrower is a Borrower as of the Effective Date (each an “Original
Borrower”), is filed with HM Revenue & Customs within 30 days of the date of
this Agreement; or

(B) where the Borrower is a Borrower that becomes a Borrower under this
Agreement after the date hereof (each an “Additional Borrower”), is filed with
HM Revenue & Customs within 30 days of the date on which that Borrower becomes
an Additional Borrower; or

 

111



--------------------------------------------------------------------------------

(ii) where it relates to a Treaty Lender that becomes a Lender after the date of
this Agreement (each an “Additional Treaty Lender”), contains the scheme
reference number and jurisdiction of tax residence stated in respect of that
Lender in the relevant Assignment and Assumption Agreement, and

(A) where the Borrower is a Borrower as at the effective date of the relevant
Assignment and Assumption Agreement (the “Assignment Date”), is filed with HM
Revenue & Customs within 30 days of that Assignment Date; or

(B) where the Borrower is not a Borrower as at the relevant Assignment Date, is
filed with HM Revenue & Customs within 30 days of the date on which that
Borrower becomes an Additional Borrower.

“CTA” means the Corporation Tax Act 2009.

“ITA” means the United Kingdom Income Tax Act 2007.

“Party” means a party to this Agreement.

“Protected Party” means a Lender which is or will be subject to any liability,
or required to make any payment, for or on account of Tax in relation to a sum
received or receivable (or any sum deemed for the purposes of Tax to be received
or receivable) under a Credit Document.

“Qualifying Lender” means:

(i) a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Credit Document and is:

 

  (A)

a Lender:

 

  (1)

which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Credit Document; or

 

  (2)

in respect of an advance made under a Credit Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

  (B)

a Lender which is:

 

  (1)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (2)

a partnership each member of which is:

 

  (a)

a company so resident in the United Kingdom; or

 

112



--------------------------------------------------------------------------------

  (b)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of part 17 of the CTA;

 

  (3)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company; or

 

  (C)

a Treaty Lender; or

(ii) a Lender which is a building society (as defined for the purpose of section
880 of the ITA) making an advance under a Credit Document).

“Tax” means any present or future taxes, levies, imposts, duties, withholdings,
fees, assessments or other charges of whatever nature now or hereafter imposed
by any jurisdiction or by any political subdivision or taxing authority thereof
or therein with respect to such payments, including any interest, additions or
tax or penalties applicable thereto.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Credit Document is either:

 

  (i)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (ii)

a partnership each member of which is:

 

  (A)

a company so resident in the United Kingdom; or

 

  (B)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of part 17 of the CTA; or

 

  (C)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Credit Document.

 

113



--------------------------------------------------------------------------------

“Tax Payment” means either the increase in a payment made by a UK Subsidiary to
a Lender under Section 5.05(b) (Tax gross-up) or a payment under Section 5.05(c)
(Tax indemnity).

“Treaty Lender” means a Lender which:

(i) is treated as a resident of a Treaty State for the purposes of the Treaty;
and

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“UK Non-Bank Lender” means:

(i) where a Lender becomes a Party on the day on which this Agreement is entered
into, a Lender listed on Schedule 1.01(a); and

(ii) where a Lender becomes a Party after the day on which this Agreement is
entered into, a Lender which gives a Tax Confirmation in the Assignment and
Assumption Agreement which it executes on becoming a Party.

“VAT” means value added tax as provided for in the United Kingdom Value Added
Tax Act 1994 and any other tax of a similar nature, wherever imposed.

(b) Tax Gross-Up.

(i) Each UK Subsidiary shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

(ii) The UK Company shall promptly upon becoming aware that a UK Subsidiary must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender; provided that any failure to deliver any such
notification shall not constitute a failure to comply with such Lender’s express
obligations under, where applicable, subparagraph (vii) or (x) below. If the
Administrative Agent receives such notification from a Lender it shall notify
the UK Company and that UK Subsidiary.

(iii) If a Tax Deduction is required by law to be made by a UK Subsidiary, the
amount of the payment due from that UK Subsidiary shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

(iv) A UK Subsidiary is not required to make an increased payment to a Lender
under paragraph (b)(iii) above for a Tax Deduction in respect of tax imposed by
the United Kingdom from a payment of interest on a Loan, if on the date on which
the payment falls due:

 

  (A)

the payment could have been made to the relevant Lender without a Tax Deduction
if it was a Qualifying Lender, but on that date that Lender is

 

114



--------------------------------------------------------------------------------

 

not or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

 

  (B)   (1)

the relevant Lender is a Qualifying Lender solely under sub-paragraph (i)(B) of
the definition of Qualifying Lender;

 

  (2)

an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA (as that provision has effect on the
date on which the relevant Lender became a Party) which relates to that payment
and that Lender has received from that UK Subsidiary or the UK Company a
certified copy of that Direction; and

 

  (3)

the payment could have been made to the Lender without any Tax Deduction in the
absence of that Direction; or

 

  (C)

the relevant Lender is a Qualifying Lender solely under sub-paragraph (i)(B) of
the definition of Qualifying Lender and it has not given a Tax Confirmation to
the UK Company; or

 

  (D)

the relevant Lender is a Treaty Lender and the UK Subsidiary making the payment
is able to demonstrate to the satisfaction of the Administrative Agent (in its
sole discretion) that the payment could have been made to the Lender without the
Tax Deduction had that Lender not failed to satisfy its express obligations
under, where applicable, subparagraph (vii) or (x) below, after the express
written request from a Borrower to do so.

(v) If a UK Subsidiary is required to make a Tax Deduction, that UK Subsidiary
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the UK Subsidiary making that Tax
Deduction shall deliver to the Administrative Agent for the Lender entitled to
the payment a statement under Section 975 of the ITA or other evidence
reasonably satisfactory to that Lender that the Tax Deduction has been made or
(as applicable) any appropriate payment paid to the relevant taxing authority.

(vii) Subject to subparagraph (ix) below, each Treaty Lender shall, upon the
express written request of the applicable UK Subsidiary which makes, or may
make, a payment to which such Treaty Lender is entitled, use reasonable efforts
to co-operate with such UK Subsidiary or such other Person in completing any
procedural formalities reasonably requested by such UK Subsidiary and necessary
for that UK Subsidiary to obtain authorisation to make that payment without a
Tax Deduction.

(viii) Each Original Treaty Lender set forth on Part II of Schedule 1.01(a)
hereof hereby (A) confirms that it holds a passport under the HMRC DT Treaty
Passport scheme, (B) elects that scheme to apply to such Lender’s Commitment and
its participation in any Loan hereunder and (C) confirms its scheme reference
number and its jurisdiction of tax residence, in each case set forth opposite
its name in Part II of Schedule 1.01(a); and having done so, that Lender shall
be under no further obligation pursuant to subparagraph (vii) above.

 

115



--------------------------------------------------------------------------------

(ix) Each Additional Treaty Lender that becomes a Lender after the date of this
Agreement that elects to (A) confirm that it holds a passport under the HMRC DT
Treaty Passport scheme, (B) elect that scheme to apply to such Lender’s
participation in this Agreement and (C) confirms its scheme reference number and
its jurisdiction of tax residence, shall, in each case, do so in the Assignment
and Assumption Agreement to which it is a party; and having done so, that Lender
shall be under no further obligation pursuant to subparagraph (vii) above.

(x) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (viii) or (ix) above and:

 

  (A)

a Borrower making a payment to that Lender has not made a Borrower DTTP Filing
in respect of that Lender; or

 

  (B)

a Borrower making a payment to that Lender has made a Borrower DTTP Filing in
respect of that Lender but (1) that Borrower DTTP Filing has been rejected by HM
Revenue & Customs; or (2) HM Revenue & Customs has not given the Borrower
authority to make payments to that Lender without a Tax Deduction within 60 days
of the date of the Borrower DTTP Filing

and in each case, the Borrower has notified that Lender in writing requesting
such cooperation, the applicable Lender shall use its reasonable efforts to
co-operate with the applicable Borrower in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.

(xi) If a Treaty Lender has not made the HMRC DT Treaty Passport scheme
elections and confirmations in accordance with paragraph (viii) or (ix) above,
as applicable, no Borrower shall make a Borrower DTTP Filing or file any other
form relating to the HMRC DT Treaty Passport scheme in respect of a Commitment
by such Lender or its participation in any Loan unless the Lender otherwise
agrees.

(xii) Each Borrower shall, promptly on making any Borrower DTTP Filing, deliver
a copy of that Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

(xiii) A UK Non-Bank Lender which becomes a Party on the day on which this
Agreement is entered into gives a Tax Confirmation to the UK Company by entering
into this Agreement.

(xiv) A UK Non-Bank Lender shall promptly notify the UK Company and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.

(c) Tax Indemnity.

(i) The UK Company shall (within three Business Days of demand by the
Administrative Agent) pay to a Protected Party an amount equal to the loss,
liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of Tax by that Protected
Party in respect of a Credit Document

 

116



--------------------------------------------------------------------------------

  (ii)

Paragraph (a) above shall not apply:

 

  (A)

with respect to any Tax assessed on a Lender:

 

  (1)

under the law of the jurisdiction in which that Lender is incorporated or, if
different, the jurisdiction (or jurisdictions) in which that Lender is treated
as resident for tax purposes; or

 

  (2)

under the law of the jurisdiction in which that Lender’s lending office is
located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Lender;

 

  (B)

to the extent a loss, liability or cost:

 

  (1)

(A) is compensated for by an increased payment under Section 5.05(b) (Tax
gross-up); or

 

  (2)

would have been compensated for by an increased payment under Section 5.05(b)
(Tax gross-up) but was not so compensated solely because one of the exclusions
in paragraph (d) of Section 5.05(b) (Tax gross-up) applied.

(iii) A Protected Party making, or intending to make a claim under paragraph
(a) above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the UK Company.

(iv) A Protected Party shall, on receiving a payment from a UK Subsidiary under
this Section 5.05(c), notify the Administrative Agent.

(d) Tax Credit.

If a UK Subsidiary makes a Tax Payment and the relevant Lender determines in its
sole discretion that:

 

  (a)

a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment or to a Tax Deduction in consequence
of which that Tax Payment was repaired; and

 

  (b)

that Lender has obtained, utilised and retained that Tax Credit,

the Lender shall pay an amount to the UK Subsidiary which that Lender determines
in its sole discretion will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been required to be
made by the UK Subsidiary.

(e) Stamp Taxes.

 

117



--------------------------------------------------------------------------------

The UK Company shall pay and, within three Business Days of demand, indemnify
each Lender against any cost, loss or liability that Lender incurs in relation
to all stamp duty, registration and other similar Taxes payable in respect of
any Credit Document.

(f) Value Added Tax.

(i) All amounts set out, or expressed to be payable under a Credit Document by
any Party to a Lender which (in whole or in part) constitute the consideration
for any supply for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to paragraph (c) below,
if VAT is chargeable on any supply made by any Lender to any Party under a
Credit Document, that Party shall pay to the Lender (in addition to and at the
same time as paying the consideration) an amount equal to the amount of the VAT
(and such Lender shall promptly provide an appropriate VAT invoice to such
Party).

(ii) If VAT is chargeable on any supply made by any Lender (the “Supplier”) to
any other Lender (the “Receiver”) under a Credit Document, and any Party (the
“Relevant Party”) is required by the terms of any Credit Document to pay an
amount equal to the consideration for such supply to the Supplier (rather than
being required to reimburse the Receiver in respect of that consideration), such
Party shall also pay to the Supplier (in addition to and at the same time as
paying such amount) an amount equal to the amount of such VAT. The Receiver will
promptly pay to the Relevant Party an amount equal to any credit or repayment
from the relevant tax authority which it reasonably determines relates to the
VAT chargeable on that supply.

(iii) Where a Credit Document requires any Party to reimburse a Lender for any
costs or expenses, that Party shall also at the same time pay and indemnify the
Lender against all VAT incurred by the Lender in respect of the costs or
expenses to the extent that the Lender reasonably determines that neither it nor
any other member of any group of which it is a member for VAT purposes is
entitled to credit or repayment from the relevant tax authority in respect of
the VAT

5.06 Net Payments – Canadian Borrowers. (a) All payments made by or on behalf of
the Canadian Borrowers hereunder and under any Note will be made without setoff,
counterclaim or other defense. All such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits (including branch
profits taxes) and franchise or similar taxes imposed in lieu of income taxes of
a Lender that holds Canadian Obligations pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein, or Other Connection Taxes), and all interest, penalties or
similar liabilities with respect to such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges or withholding of a similar nature
(including any penalty or interest payable in connection with any failure to pay
or any delay in paying any of the same) (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges or withholding of a similar
nature (including any penalty or interest payable in connection with any failure
to pay or any delay in paying any of the same) being referred to collectively as
“Canadian Taxes”).

(b) If any Canadian Taxes are so levied or imposed, the Canadian Borrowers shall
be entitled to withhold such amounts that it is required to withhold in respect
thereof and the Canadian Borrowers jointly and severally agree to remit the full
amount of such Canadian Taxes to the relevant Government Authority, and shall
pay such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement or under any Note, after withholding or
deduction for or on

 

118



--------------------------------------------------------------------------------

account of any Canadian Taxes, will not be less than the amount that would have
been paid and is provided for herein or in such Note had such Canadian Taxes not
been levied or imposed. The Canadian Borrowers jointly and severally agree to
indemnify and hold harmless each Lender that holds Canadian Obligations, and
reimburse such Lender upon its written request, for the amount of any Canadian
Taxes so levied or imposed and paid by such Lender (including, for greater
certainty, any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Canadian Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority).

(c) If any amounts are payable in respect of Canadian Taxes pursuant to
Section 5.06(b) hereof, the Canadian Borrowers jointly and severally agree to
reimburse each Lender that holds Canadian Obligations, upon the written request
of such Lender, for taxes imposed on or measured by the net income or profits
(including branch profits taxes) and franchise or similar taxes imposed in lieu
of income taxes of such Lender pursuant to the laws of the jurisdiction in which
such Lender is organized or in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such jurisdiction in which such Lender is organized
or in which the principal office or applicable lending office of such Lender is
located and for any withholding of taxes as such Lender shall determine are
payable by, or withheld from, such Lender, in respect of such amounts so paid to
or on behalf of such Lender pursuant to Section 5.06(b) and in respect of any
amounts paid to or on behalf of such Lender pursuant to this Section 5.06(c).

(d) The Canadian Borrowers will furnish to the Administrative Agent within 45
days after the date the payment of any Canadian Taxes is due pursuant to
Applicable Law the original or a certified copy of a receipt issued by the
relevant Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) The Canadian Borrowers’ obligations under this Section 5.06 shall survive
indefinitely following the termination, cancellation, settlement or
extinguishment of this Agreement or any Note.

SECTION 6. Conditions Precedent to Credit Events on the Effective Date. The
obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Effective Date, are subject at the
time of the making of such Loans or the issuance of such Letters of Credit to
the satisfaction of the following conditions:

6.01 Effective Date; Notes. On or prior to the Effective Date, (a) the Effective
Date shall have occurred as provided in Section 13.10 and (b) there shall have
been delivered to the Administrative Agent for the account of each of the
Lenders that has requested same the appropriate Revolving Notes executed by the
appropriate Borrowers and if requested by the Swingline Lender, the appropriate
Swingline Notes executed by the appropriate Borrowers, in each case, in the
amount, maturity and as otherwise provided herein.

6.02 Officer’s Certificate. On the Effective Date, the Administrative Agent
shall have received a certificate, dated the Effective Date and signed on behalf
of US Company by the chairman of the board, the chief executive officer, the
president or any vice president of US Company, certifying on behalf of US
Company that all of the conditions have been satisfied on such date.

6.03 Opinions of Counsel. (a) On the Effective Date, the Administrative Agent
shall have received from DLA Piper LLP (US), counsel to the Credit Parties,
opinions addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the Effective Date covering the matters set forth in
Exhibit J-1 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request.

 

119



--------------------------------------------------------------------------------

(b) On the Effective Date, the Administrative Agent shall have received from DLA
Piper UK LLP, counsel to the Credit Parties, an opinion addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Effective Date covering the matters set forth in Exhibit J-2 and such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request.

(c) On the Effective Date, the Administrative Agent shall have received from DLA
Piper UK LLP, Luxembourg counsel to the Credit Parties, an opinion addressed to
the Administrative Agent, the Collateral Agent and each of the Lenders and dated
the Effective Date covering the matters set forth in Exhibit J-3 and such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request.

(d) On the Effective Date, the Administrative Agent shall have received from
McMillan LLP, Ontario, Alberta and British Columbia counsel to the Credit
Parties, an opinion addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Effective Date covering the matters set
forth in Exhibit J-4 and such other matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.

(e) On the Effective Date, the Administrative Agent shall have received from
Morris James LLP, special Delaware counsel, an opinion addressed to the
Administrative Agent, the Collateral Agent, each of the Lenders and the other
parties named therein, and dated the Effective Date covering the matters set
forth in Exhibit J-5 and such other matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.

(f) On the Effective Date, the Administrative Agent shall have received from
(i) DLA Piper LLP (US), local counsel to the Credit Parties in California,
Illinois and Texas, (ii) Quarles & Brady LLP, local counsel to the Credit
Parties in Arizona, and (iii) McAfee & Taft, local counsel to the Credit Parties
in Oklahoma, opinions addressed to the Administrative Agent, the Collateral
Agent and each of the Lenders and dated the Effective Date covering the matters
set forth in Exhibit J-6 and such other matters incident to the transaction
contemplated herein as the Administrative Agent may reasonably request.

6.04 Company Documents; Proceedings; etc. (a) On the Effective Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Effective Date, signed by the chairman of the board, the chief
executive officer, the president, a director, or any vice president of such
Credit Party, and attested to by the secretary or any assistant secretary of
such Credit Party, in the form of Exhibit K with appropriate insertions,
together with copies of the certificate and memorandum and articles of
incorporation or association and by-laws and any unanimous shareholder agreement
or declaration relating to such Credit Party (or other equivalent organizational
documents), as applicable, of such Credit Party and the resolutions of such
Credit Party referred to in such certificate, and each of the foregoing shall be
in form and substance reasonably acceptable to the Administrative Agent.

(b) On the Effective Date, all limited liability company and legal proceedings
and all instruments and agreements in connection with the transactions
contemplated by this Agreement and the other Credit Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent, and
the Administrative Agent shall have received all information and copies of all
documents and papers, including records of limited liability company
proceedings, governmental approvals, good standing certificates (if applicable)
and bring-down telegrams or facsimiles, if any, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper limited liability company or
Governmental Authorities.

 

120



--------------------------------------------------------------------------------

6.05 Consummation of the Transactions; etc. (a) On or prior to the Effective
Date, all Refinanced Indebtedness shall have been repaid in full, together with
all fees and other amounts owing thereon, all commitments thereunder shall have
been terminated and all letters of credit issued pursuant thereto shall have
been terminated or cash collateralized in a manner reasonably acceptable to the
Administrative Agent. On the Effective Date, all security interests in respect
of, and Liens securing, the Refinanced Indebtedness created pursuant to the
security documentation relating thereto shall have been terminated and released,
and the Administrative Agent shall have received all such releases as may have
been requested by the Administrative Agent, which releases shall be in form and
substance reasonably satisfactory to the Administrative Agent. Without limiting
the foregoing, there shall have been delivered to the Administrative Agent
(i) proper termination statements (Form UCC-3 or the appropriate equivalent in
each relevant jurisdiction) for filing under the UCC or equivalent statute or
regulation of each relevant jurisdiction where a financing statement or
application for registration (Form UCC-1 or the appropriate equivalent in each
relevant jurisdiction) was filed with respect to US Company or its Subsidiaries
in connection with the Liens created with respect to the Refinanced
Indebtedness, (ii) terminations or reassignments of any security interest in, or
Lien on, any patents, trademarks, copyrights, or similar interests of US Company
or any of its Subsidiaries on which filings have been made and
(iii) terminations of all mortgages, leasehold mortgages, hypothecs and deeds of
trust created with respect to property of US Company or any of their respective
Subsidiaries, in each case, to secure the obligations under the Refinanced
Indebtedness, all of which shall be in form and substance reasonably
satisfactory to the Administrative Agent. After giving effect to the
Transactions, US Company and its Subsidiaries shall have no outstanding
Indebtedness, Indebtedness convertible into Equity Interests, or other preferred
Equity Interests except as set forth on Schedule 8.30.

6.06 No Material Adverse Effect on US Company. There shall not have occurred any
event, development or circumstance since December 31, 2010 that has caused or
could reasonably be expected to cause a material adverse effect on the business,
operations, results of operations, assets, liabilities or financial condition of
US Company and its Subsidiaries, taken as a whole.

6.07 US Pledge Agreement. On the Effective Date, each US Credit Party shall have
duly authorized, executed and delivered the US Pledge Agreement in the form of
Exhibit L (as amended, restated, modified and/or supplemented from time to time,
the “US Pledge Agreement”) and shall have delivered to the Collateral Agent, as
pledgee thereunder, all of the US Pledge Agreement Collateral, if any, referred
to therein and then owned by such US Credit Party, together with executed and
undated endorsements for transfer in the case of promissory notes and Equity
Interests constituting certificated US Pledge Agreement Collateral, along with
evidence that all other actions necessary or, in the reasonable opinion of the
Collateral Agent, desirable, to perfect and protect the Liens purported to be
created by the US Pledge Agreement have been taken and the US Pledge Agreement
shall be in full force and effect.

6.08 UK Share Charge. On the Effective Date, each US Subsidiary directly owning
Equity Interests in a UK Subsidiary shall have duly authorized, executed and
delivered the UK Share Charge in the form of Exhibit M (as amended, restated,
modified and/or supplemented from time to time, the “UK Share Charge”) and shall
have delivered to the Collateral Agent, as pledgee thereunder, all share
certificates and blank stock transfer forms required to be delivered thereunder,
along with evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable, to perfect and protect the Liens
purported to be created by the UK Share Charge have been taken and the UK Share
Charge shall be in full force and effect.

 

121



--------------------------------------------------------------------------------

6.09 US Security Agreement. On the Effective Date, each US Credit Party shall
have duly authorized, executed and delivered the US Security Agreement in the
form of Exhibit N, together with:

(a) proper financing statements (Form UCC-1 or the equivalent) fully executed
for filing under the UCC, the PPSA or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the Liens purported to be created by the US
Security Agreement;

(b) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name US Company or any of its Subsidiaries as debtor and that
are filed in the jurisdictions referred to in clause (a) above and in such other
jurisdictions in which Collateral is located on the Effective Date, together
with copies of such other financing statements that name US Company or any of
its Subsidiaries as debtor (none of which shall cover any of the Collateral
except (i) to the extent evidencing Permitted Liens or (ii) those in respect of
which the Collateral Agent shall have received termination statements (Form
UCC-3) or such other termination statements as shall be required by local law
fully executed for filing); and

(c) evidence of the completion of all other recordings and filings of, or with
respect to, the US Security Agreement as may be necessary or, in the reasonable
opinion of the Collateral Agent, desirable, to perfect and protect the Liens
intended to be created by the US Security Agreement, including control
agreements, access agreements and similar third party agreements as the
Administrative Agent shall reasonably request (or an appropriate and customary
reserve has been established therefore), and the US Security Agreement shall be
in full force and effect.

6.10 UK Debentures. On the Effective Date, UK Company and the UK Subsidiaries,
as applicable, shall have duly authorized, executed and delivered the UK
Debenture and the UK Partnership Debenture in the form of Exhibit O, together
with all share certificates, blank stock transfer forms, deeds and documents of
title to property and notices of security to third parties required to be
delivered thereunder along with that all other actions necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to perfect and protect
the Liens intended to be created by the UK Debentures have been taken and the UK
Debentures shall be in full force and effect.

6.11 Canadian Security Agreement and Canadian Share Pledge Agreement. On the
Effective Date, the Canadian Company shall have duly authorized, executed and
delivered the Canadian Security Agreement in the form of Exhibit T and the
Canadian Share Pledge Agreement in the form of Exhibit U, together with:

(a) executed and undated endorsements for transfer in the case of promissory
notes and Equity Interests constituting certificated Canadian Security Agreement
Collateral;

(b) proper financing statements for filing under the PPSA or other appropriate
filing offices of each jurisdiction as may be necessary or, in the reasonable
opinion of the Collateral Agent, desirable, to perfect the Liens purported to be
created by the Canadian Security Agreement and Canadian Share Pledge Agreement;

(c) copies of all customary lien searches or equivalent reports as of a recent
date, listing all effective financing statements or liens that name Canadian
Company or its Subsidiaries, if any, as debtor and that are filed in the
jurisdictions referred to in clause (b) above and in such other jurisdictions in
which Collateral is located on the Effective Date, together with evidence of

 

122



--------------------------------------------------------------------------------

such other financing statements or liens that name Canadian Company or its
Subsidiaries, if any, as debtor (none of which shall cover any of the Collateral
except (i) to the extent evidencing Permitted Liens or (ii) those in respect of
which the Collateral Agent shall have received discharge statements (Form 3C) or
such other discharge statements as shall be required by local law); and

(d) evidence of the completion of all other actions, recordings and filings of,
or with respect to, the Canadian Security Agreement as may be necessary or, in
the reasonable opinion of the Collateral Agent, desirable, to perfect and
protect the Liens intended to be created by the Canadian Security Agreement,
including control agreements, access agreements and similar third party
agreements as the Administrative Agent shall reasonably request (or an
appropriate and customary reserve has been established therefore), and the
Canadian Security Agreement shall be in full force and effect.

6.12 Luxembourg Security Agreement and Luxembourg Share Charge. On the Effective
Date, UK-LP and the Luxembourg Subsidiary shall have duly authorized, executed
and delivered the Luxembourg Security Agreement in the form of Exhibit U and the
Luxembourg Share Charge in the form of Exhibit V.

6.13 Mortgages. On the Effective Date, each Credit Party that owns a Real
Property listed on Schedule 6.13 shall have duly authorized, executed and
delivered a Mortgage over such Real Property, which shall be in full force and
effect, and shall have delivered evidence satisfactory to the Administrative
Agent and the Collateral Agent that each such Mortgage is a valid and
enforceable perfected security interest in and mortgage lien on the respective
Mortgaged Property in favor of the Collateral Agent (or such other trustee as
may be required or desired under local law) for the benefit of the Secured
Creditors, superior and prior to the rights of all third Persons (except that
the security interest and mortgage lien created on such Mortgaged Property may
be subject to the Permitted Encumbrances related thereto) and subject to no
other Liens. In connection with the delivery of each such Mortgage, US Company
will, and will cause each other Credit Party to, in each case unless waived by
the Administrative Agent, deliver (i) a Mortgage Policy issued by a title
insurer reasonably satisfactory to the Administrative Agent, in form and
substance and in an amount reasonably satisfactory to the Administrative Agent
and Collateral Agent insuring that the Mortgage is a valid and enforceable First
Priority Lien on the respective property other than Permitted Encumbrances,
(ii) a then current A.L.T.A. survey, certified to the Administrative Agent and
the Collateral Agent by a licensed surveyor sufficient to allow the issuer of
the Mortgage Policy to issue such Mortgage Policy without a survey exception,
(iii) environmental due diligence reasonably acceptable to the Administrative
Agent and Collateral Agent, in form and substance satisfactory to the
Administrative Agent and Collateral Agent and (iv) a customary certificate in a
form reasonably acceptable to the Administrative Agent indicating that the
property is not in a flood zone, or if the property is in a flood zone, deliver
appropriate insurance reasonably acceptable to the Administrative Agent has not
been obtained.

6.14 Financial Statements; Pro Forma Balance Sheet; Projections; etc. (a) On or
prior to the Effective Date, the Arrangers shall have received (i) audited
financial statements of each of US Company and its Subsidiaries for the fiscal
year ended December 31, 2010, (ii) unaudited quarterly financial statements of
US Company and its Subsidiaries for the most recent fiscal quarter ended at
least 45 days prior to the Effective Date that is not the last fiscal quarter of
a fiscal year, and (iii) unaudited monthly financial statements of US Company
and its Subsidiaries for the most recent month ended at least 30 days prior to
the Effective Date that is not the last month of a fiscal quarter.

(b) On the Effective Date, the Administrative Agent shall have received and be
satisfied with projected consolidated financial statements of US Company and its
Subsidiaries for at least

 

123



--------------------------------------------------------------------------------

the five fiscal years ended after the Effective Date (including monthly
projections for each of the first 12 months after the Effective Date (to include
projected Borrowing Base and Total Borrowing Availability, as applicable, for
such periods)), which projections shall (x) reflect the forecasted consolidated
financial condition of US Company and its Subsidiaries after giving effect to
the Transactions and (y) be prepared and approved by US Company.

6.15 Solvency Certificate; Insurance Certificates. On the Effective Date, the
Administrative Agent shall have received:

(a) a solvency certificate from the chief financial officer of US Company in the
form of Exhibit P; and

(b) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of US Company and its Subsidiaries, in form and
substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or as loss payee, as applicable,
and stating that such insurance shall not be canceled or materially revised
without at least 30 days’ prior written notice by the insurer to the Collateral
Agent.

6.16 Fees, etc. On the Effective Date, the Borrowers shall have paid to the
Administrative Agent (and its relevant affiliates), the Collateral Agent and
each Lender all costs, fees and expenses (including, without limitation,
reasonable legal fees and expenses) and other compensation contemplated hereby
and in the Fee Letter payable to the Administrative Agent (and/or its relevant
affiliates), the Collateral Agent or such Lender to the extent then invoiced.

6.17 Initial Borrowing Base Certificate; etc. (a) On the Effective Date, the
Administrative Agent shall have received the initial Borrowing Base Certificate
meeting the requirements of Section 9.01(i), which shall be calculated after
giving effect to the Transactions (and the Credit Events hereunder); and

(b) On the Effective Date, after giving effect to the Transactions (and the
Credit Events hereunder), the Total Borrowing Availability shall equal or exceed
$350,000,000 as shown in the Borrowing Base Certificate delivered pursuant to
(a) above.

6.18 No Defaults under Senior Note Indentures. There shall not exist (on a pro
forma basis before and immediately after giving effect to the Transactions)
(i) any default or event of default under the Mobile Mini 2015 Indenture or
(ii) any default or event of default under the Mobile Mini 2020 Indenture, in
each case relating to non-payment, bankruptcy, material judgments or negative
covenants.

6.19 Patriot Act. On or prior to the Effective Date, the Administrative Agent
and the Lenders shall have received from the Credit Parties, to the extent
requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act.

6.20 Absence of Litigation. On the Effective Date, no litigation by any entity
(private or governmental) shall be pending or, to the knowledge of any Credit
Party, threatened with respect to any of the Credit Documents, or the
Transactions or which has had, or could reasonably be expected to have, a
Material Adverse Effect.

6.21 Margin Regulations. On the Effective Date, all Loans made on the Effective
Date and all other financings to the Borrowers (and all guaranties thereof and
security therefor), as well as the Transactions and the consummation thereof,
shall be in compliance with all applicable requirements of law, including
Regulations T, U and X of the Federal Reserve Board.

 

124



--------------------------------------------------------------------------------

In determining the satisfaction of the conditions specified in this Section 6,
to the extent any item is required to be satisfactory to any Lender, such item
shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Effective Date
that the respective item or matter does not meet its satisfaction.

SECTION 7. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Effective Date), and the
obligation of each Issuing Lender to issue Letters of Credit (including Letters
of Credit issued on the Effective Date), are subject, at the time of each such
Credit Event (except as hereinafter indicated), to the satisfaction of the
following conditions:

7.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (a) there shall exist no Default or
Event of Default, (b) all representations and warranties contained herein and in
the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on the date of such Credit Event (it being understood and agreed that (x) any
representations and warranties stated to relate to a specific earlier date shall
have been true and correct in all material respects as of such earlier date and
(y) any representations and warranties qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects at such
time), (c) the Aggregate Exposure shall not exceed the Total Revolving Loan
Commitment, as then in effect, (d) the Aggregate US Exposure shall not exceed
the US Maximum Amount, as then in effect, (e) the Aggregate UK Exposure shall
not exceed the UK Maximum Amount, as then in effect, (f) the Aggregate Canadian
Exposure shall not exceed the Canadian Maximum Amount, as then in effect,
(g) the Aggregate Exposure shall not exceed the Aggregate Borrowing Base at such
time (based on the most recently delivered Borrowing Base Certificate) (except
in the case of Agent Advances), (h) the Aggregate US Exposure shall not exceed
the US Borrowing Base at such time (based on the most recently delivered
Borrowing Base Certificate) (except in the case of Agent Advances), (i) the
Aggregate UK Exposure shall not exceed the UK Borrowing Base at such time (based
on the most recently delivered Borrowing Base Certificate) and (j) the Aggregate
Canadian Exposure shall not exceed the Canadian Borrowing Base at such time
(based on the most recently delivered Borrowing Base Certificate).

7.02 Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a). Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 2.03(b)(i) or (ii) as applicable.

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a US Letter of Credit Request
meeting the requirements of Section 3.07, a UK Letter of Credit Request meeting
the requirements of Section 3.08 or a Canadian Letter of Credit Request meeting
the requirements of Section 3.09.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each of US Company and the Borrowers to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 6 (with respect to Credit Events on the Effective Date) and in this
Section 7 (with respect to Credit Events on or after the Effective Date) and
applicable to such Credit Event are satisfied as of that time. All of the Notes,
certificates, legal opinions and other documents and papers referred to in
Section 6 and in this Section 7, unless otherwise specified, shall be delivered
to the

 

125



--------------------------------------------------------------------------------

Administrative Agent at the Notice Office for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts or copies for each of the
Lenders requesting same and shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.

SECTION 8. Representations, Warranties and Agreements. In order to induce the
Agent and the Lenders to enter into this Agreement and to make the Loans, and
issue (or participate in) the Letters of Credit as provided herein, each of US
Company and each other Credit Party makes the following representations,
warranties and agreements, in each case after giving effect to the Transactions,
all of which shall survive the execution and delivery of this Agreement and the
Notes and the making of the Loans and the issuance of the Letters of Credit,
with the occurrence of each Credit Event on or after the Effective Date being
deemed to constitute a representation and warranty that the matters specified in
this Section 8 are true and correct in all material respects on and as of the
Effective Date and on the date of each such other Credit Event (it being
understood and agreed that (x) any representations and warranties stated to
relate to a specific earlier date shall have been true and correct in all
material respects as of such earlier date and (y) any representations and
warranties qualified as to “materiality” or “Material Adverse Effect” shall be
true and correct in all respects at such time).

8.01 Organization and Qualification. US Company and each other Credit Party is a
corporation, limited partnership or limited liability company duly organized,
validly existing and in good standing (or the foreign equivalent of “good
standing”, if any, in the relevant foreign jurisdiction) under the laws of the
jurisdiction of its incorporation or organization. US Company and each other
Credit Party is duly qualified and is authorized to do business and is in good
standing (or the foreign equivalent of “good standing”, if any, in the relevant
foreign jurisdiction) as a limited liability company, limited partnership or
corporation, as applicable, in each state or jurisdiction listed on Schedule
8.01 hereto and in all other states and jurisdictions in which the failure of
such Credit Party to be so qualified would reasonably be expected to have a
Material Adverse Effect.

8.02 Power and Authority; No Violation. US Company and each other Credit Party
(a) is duly authorized, has the capacity and is empowered to enter into,
execute, deliver and perform this Agreement and each of the other Credit
Documents to which it is a party and (b) has the power and authority to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage. The execution, delivery and performance of this
Agreement and each of the other Credit Documents have been duly authorized by
all necessary corporate or other relevant action and do not and will not
(i) require any consent or approval of the shareholders of US Company or any of
the shareholders, partners or members, as the case may be, of any other Credit
Party other than such consents and approvals which have obtained prior to the
Effective Date; (ii) contravene US Company’s or any other Credit Party’s
charter, articles or certificate of incorporation, partnership agreement,
certificate of formation, by-laws, limited liability company agreement,
operating agreement or other organizational documents (as the case may be);
(iii) violate, or cause US Company or any other Credit Party to be in default
under, any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award in effect having applicability to US
Company or any other Credit Party; (iv) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which US Company or any other Credit Party is a party or
by which it or its properties may be bound or affected; or (v) result in, or
require, the creation or imposition of any Lien (other than Permitted Liens)
upon or with respect to any of the properties now owned or hereafter acquired by
US Company or any other Credit Party.

8.03 Legally Enforceable Agreement. This Agreement is, and each of the other
Credit Documents when delivered under this Agreement will be, a legal, valid and
binding obligation of each of US Company and each other Credit Party, in each
case to the extent it is a party thereto, enforceable against it in accordance
with its respective terms, except as limited by applicable bankruptcy or
insolvency laws, and by general principles of equity.

 

126



--------------------------------------------------------------------------------

8.04 Capital Structure. Schedule 8.04 hereto states, as of the Effective Date,
(i) the correct name of each of the Subsidiaries of US Company, its jurisdiction
of incorporation or organization and the percentage of its Voting Stock owned by
US Company or a Subsidiary of US Company, (ii) the name of each of US Company’s
and each other Credit Party’s corporate or joint venture relationships and the
nature of the relationship, (iii) the number and nature of all outstanding
Equity Interests of US Company and the number, nature and holder of Equity
Interests of each other Credit Party and (iv) the number of issued and treasury
Equity Interests of US Company. US Company and each other Credit Party has good
title to all of the Equity Interests it purports to own of each of such
Subsidiaries, free and clear in each case of any Lien other than Permitted
Liens. All such Equity Interests have been duly issued and are fully paid and
non-assessable. As of the Effective Date, there are no outstanding options to
purchase, or any rights or warrants to subscribe for, or any commitments or
agreements to issue or sell any Equity Interests or obligations convertible
into, or any powers of attorney relating to any Equity Interests of any of US
Company’s direct or indirect Subsidiaries. Except as set forth on Schedule 8.04,
as of the Effective Date, there are no outstanding agreements or instruments
binding upon any of Company’s or any other Credit Party’s partners, members or
shareholders, as the case may be, relating to the ownership of its Equity
Interests. As of the Effective Date, 100% of the Equity Interests of each Credit
Party (other than US Company) are owned directly or indirectly by US Company.

8.05 Names. Neither US Company nor any other Credit Party has been known as or
has used any legal, fictitious or trade names except those listed on Schedule
8.05 hereto as such Schedule may be amended in connection with a Permitted
Acquisition. Except as set forth on Schedule 8.05, neither US Company nor any
other Credit Party has been the surviving entity of a merger or consolidation or
has acquired all or substantially all of the assets of any Person in the past 3
years. US Company’s and each other Credit Party’s respective states of
incorporation or organization, type of organization and organizational
identification number are set forth on Schedule 8.04 or Schedule 8.05, as such
Schedule may be amended in connection with a Permitted Acquisition. The
respective exact legal names of US Company and each other Credit Party are set
forth on Schedule 8.04, as such Schedule may be amended in connection with a
Permitted Acquisition.

8.06 Business Locations; Agent for Process. Each of US Company’s and each other
Credit Party’s chief executive office and other places of business are as listed
on Schedule 8.06 hereto, as updated from time to time by US Company. During the
preceding one-year period, neither US Company nor any other Credit Party has had
an office or place of business other than as listed on Schedule 8.06. All
tangible Collateral is and will at all times be kept by US Company and each
other Credit Party in accordance with the applicable Security Agreement. Except
as shown on Schedule 8.06, as of the date hereof, no Inventory is stored with a
bailee, distributor, warehouseman or similar party, nor is any Inventory
consigned to any Person.

8.07 Title to Properties; Priority of Liens. Except with respect to the fact
that the LKE Joint Accounts are jointly owned by US Company or one of its
Domestic Subsidiaries and the LKE Qualified Intermediary pursuant to the terms
of the LKE Master Exchange, US Company and each other Credit Party has good
record, indefeasible and marketable title to and fee simple ownership of real
property owned by it, or valid leasehold interests in, all of its leased real
property, and good title to all of the Collateral and all of its other Property,
in each case, free and clear of all Liens except Permitted Liens. US Company and
each other Credit Party has paid or discharged all lawful claims which, if
unpaid, might become a Lien against any of US Company’s or such Credit Party’s
Properties that is not a Permitted Lien. The Liens granted to the Collateral
Agent under the Security Documents are First Priority Liens, subject only to
Permitted Liens.

 

127



--------------------------------------------------------------------------------

8.08 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by US Company with respect
to any Account or Accounts of US Company or any other Credit Party. With respect
to each of such Accounts, whether or not such Account is an Eligible Account,
unless otherwise disclosed to Agent in writing:

(a) It is genuine and in all respects what it purports to be, and it is not
evidenced by a judgment;

(b) It arises out of a completed, bona fide sale and delivery of goods or
rendition of services by US Company or the applicable Credit Party, in the
ordinary course of its business and in accordance with the terms and conditions
of all purchase orders, contracts or other documents relating thereto and
forming a part of the contract between US Company or the applicable Credit Party
and the Account Debtor and the Account Debtor is not an Affiliate of US Company
or any other Credit Party;

(c) It is for a liquidated amount maturing as stated in the invoice covering
such sale or rendition of services;

(d) There are no facts, events or occurrences which in any way impair the
validity or enforceability of any Accounts or tend to reduce the amount payable
thereunder from the face amount of the invoice and statements delivered or made
available to Agent with respect thereto;

(e) To US Company’s knowledge, the Account Debtor thereunder (1) had the
capacity to contract at the time any contract or other document giving rise to
the Account was executed and (2) such Account Debtor is Solvent; and

To US Company’s knowledge, there are no proceedings or actions which are
threatened or pending against the Account Debtor thereunder which might result
in any material adverse change in such Account Debtor’s financial condition or
the collectability of such Account (other than non-material disputes involving
de minimis amounts arising in the ordinary course of business).

8.09 Equipment. The Equipment of US Borrower and each other Credit Party is in
good operating condition and repair, ordinary wear and tear excepted.

8.10 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) The audited Consolidated balance sheet of US Company as at the
last day of its fiscal year ended December 31, 2010 and the related Consolidated
statements of income, retained earnings, stockholders’ equity and cash flows of
US Company for its fiscal year ended on such date, copies of which have been
furnished to the Lenders prior to the Effective Date, present fairly in all
material respects the consolidated financial position of US Company at the date
of said financial statements and the Consolidated results of its operations for
the respective period covered thereby. The unaudited Consolidated balance sheet
of US Company as at the last day of its fiscal quarter ended September 30, 2011
and the related Consolidated statements of income, retained earnings,
stockholders’ equity and cash flows of US Company for the three-month period
ended on such date, copies of which in each case have been furnished to the
Lenders prior to the Effective Date, present fairly in all material respects the
Consolidated financial condition of US Company at the date of said financial
statements and the Consolidated results of its operations for the period covered
thereby. All of the foregoing historical financial statements have been prepared
in accordance with GAAP consistently applied except to the extent provided in
the notes to said financial statements and subject, in the case of the unaudited
financial statements, to normal year-end audit adjustments (all of which are of
a recurring nature and none of which, individually or in the aggregate, would be
material) and the absence of footnotes.

 

128



--------------------------------------------------------------------------------

(b) On and as of the Effective Date, and after giving effect to the Transactions
and to all Indebtedness (including the Loans) being incurred or assumed and
Liens created by the Credit Parties in connection therewith, US Company and each
of its Subsidiaries is or are Solvent.

(c) Except as disclosed in the financial statements delivered pursuant to
Section 8.10(a), and except purchase accounting reserves required pursuant to
GAAP and except for the Indebtedness incurred under this Agreement, there were
as of the Effective Date no liabilities or obligations with respect to US
Company or any of its Subsidiaries of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether or not due) known to US Company or
any of its Subsidiaries which, either individually or in the aggregate, could
reasonably be expected to be material to US Company and its Subsidiaries taken
as a whole. As of the Effective Date, US Company does not know of any basis for
the assertion against it or any of its Subsidiaries of any liability or
obligation of any nature whatsoever that is not fully disclosed in the financial
statements delivered pursuant to Section 8.10(a) or referred to in the
immediately preceding sentence which, either individually or in the aggregate,
could reasonably be expected to be material to US Company and its Subsidiaries
taken as a whole.

(d) The Projections delivered to the Administrative Agent and the Lenders prior
to the Effective Date have been prepared in good faith and are based on
reasonable assumptions, and there are no statements or conclusions in the
Projections which are based upon or include information known to US Company or
its Subsidiaries to be misleading in any material respect or which fail to take
into account material information known to US Company or its Subsidiaries
regarding the matters reported therein. On the Effective Date, US Company and
its Subsidiaries believe that the Projections are reasonable and attainable, it
being recognized by the Lenders, however, that projections as to future events
are not to be viewed as facts and that the actual results during the period or
periods covered by the Projections may differ from the projected results and
such differences may be material.

(e) After giving effect to the Transactions, since December 31, 2010, nothing
has occurred that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect with respect to the
US Company and its Subsidiaries, taken as a whole.

(f) As of the Effective Date, the fiscal year of US Company and each of its
Subsidiaries ends on December 31 of each year.

8.11 Full Disclosure. The financial statements referred to in Section 8.10
hereof do not, nor does this Agreement or any other written statement of US
Company to Administrative Agent or any Lender, contain any untrue statement of a
material fact or omit a material fact necessary to make the statements contained
therein or herein not misleading. There is no fact which US Company has failed
to disclose to Administrative Agent or any Lender in writing which would
reasonably be expected to have a Material Adverse Effect.

8.12 Surety Obligations. Except as set forth on Schedule 8.12, as of the
Effective Date, neither US Company nor any other Credit Party is obligated as
surety or indemnitor under any surety or similar bond or other contract issued
or entered into to assure payment, performance or completion of performance of
any undertaking or obligation of any Person.

8.13 Tax Returns and Payments. Each of US Company and each of its Subsidiaries
has timely filed or caused to be timely filed with the appropriate Governmental
Authority all returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, US Company and/or any of its Subsidiaries. The Returns accurately reflect
all liability for taxes of US Company and its Subsidiaries, as applicable, for
the periods covered thereby. Each of US Company and each of its Subsidiaries has
paid all taxes and assessments payable by

 

129



--------------------------------------------------------------------------------

it which have become due, other than those that are being contested in good
faith and adequately disclosed and for which adequate reserves have been
established in accordance with GAAP. There is no action, suit, proceeding,
investigation, audit or claim now pending or, to the knowledge of US Company or
any other Credit Party, threatened by any Governmental Authority regarding any
taxes relating to US Company or any of its Subsidiaries. Neither US Company nor
any of its Subsidiaries is party to any tax sharing agreement.

8.14 Dutch Credit Parties and Luxembourg Subsidiary. (a) Each of the Dutch
Credit Parties conducts (and shall conduct) no operations and has (and shall
have) no assets and no liabilities, in each case, individually or in the
aggregate, with a fair market value in excess of the Equivalent Amount of
€3,000,000, other than in connection with its Obligations hereunder and other
than, with respect to Mobile Mini Holding B.V. only, Equity Interests of Mobile
Mini B.V.

(b) The Luxembourg Subsidiary conducts no operations and has no liabilities or
assets other than in connection with the Luxembourg Debt (and shall not conduct
any operations or have liabilities or assets) other than in connection with the
Luxembourg Debt and in connection with its Obligations hereunder.

8.15 Intellectual Property, etc. Each of US Company and each of its Subsidiaries
owns or has the right to use all the patents, trademarks, permits, domain names,
service marks, trade names, copyrights, licenses, franchises, inventions, trade
secrets, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) and formulas, or rights with respect to the foregoing, and has
obtained assignments of all leases, licenses and other rights of whatever
nature, necessary for the present conduct of its business, without any known
conflict with the rights of others which, or the failure to own or have which,
as the case may be, could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

8.16 Government Consents. US Company and each of its Subsidiaries has, and is in
good standing (or the foreign equivalent of “good standing”, if any, in the
relevant foreign jurisdiction) with respect to, all governmental consents,
approvals, licenses, authorizations, permits, certificates, inspections and
franchises necessary to continue to conduct its business as heretofore or
proposed to be conducted by it and to own or lease and operate its Properties as
now owned or leased by it.

8.17 Compliance with Laws. US Company and each of its Subsidiaries has duly
complied in all material respects with, and its Properties, business operations
and leaseholds are in compliance in all material respects with, the provisions
of all federal, state, provincial, local, foreign and other laws, rules and
regulations applicable to US Company or such Subsidiary, as applicable, its
Properties or the conduct of its business, and there have been no citations,
notices or orders of noncompliance issued to US Company or any of its
Subsidiaries under any such law, rule or regulation. US Company and each of its
Subsidiaries has established and maintains an adequate monitoring system to
insure that it remains in compliance in all material respects with all federal,
state, provincial, local, foreign and other rules, laws and regulations
applicable to it. No Inventory has been produced by US Company or any of its
Subsidiaries in violation of the Fair Labor Standards Act (29 USC. §201 et
seq.), as amended.

8.18 Restrictions. Neither US Company nor any other Credit Party is a party or
subject to any contract or agreement which restricts its right or ability to
incur Indebtedness, other than as set forth on Schedule 8.18 hereto, none of
which prohibit the execution of or compliance with this Agreement or the other
Credit Documents by US Company or any other Credit Party, as applicable. Except
as permitted in this Agreement, none of the Collateral is subject to contractual
obligations that may restrict or inhibit Collateral Agent’s or Administrative
Agent’s rights or abilities to sell or dispose of the Collateral or any part
thereof after the occurrence and during the continuance of an Event of Default.

 

130



--------------------------------------------------------------------------------

8.19 Litigation. Except as set forth on Schedule 8.19 hereto, there are no
actions, suits, proceedings or investigations pending, or to the knowledge of US
Company or any other Credit Party, threatened, against or involving US Company
or any of its Subsidiaries, or the business, operations, Properties, prospects,
profits or condition of US Company or any of its Subsidiaries which, singly or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect. Neither US Company nor any of its Subsidiaries is in default with
respect to any order, writ, injunction, judgment, decree or rule of any court,
governmental authority or arbitration board or tribunal, which, singly or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

8.20 No Defaults. No event has occurred and no condition exists which would,
upon or after the execution and delivery of this Agreement or each Credit
Party’s performance hereunder, constitute a Default or an Event of Default.
Neither US Company nor any other Credit Party is in default in (and no event has
occurred and no condition exists which constitutes, or which the passage of time
or the giving of notice or both would constitute, a default in) the payment of
any Indebtedness to any Person in excess of the lesser of $5,000,000 or the
Equivalent Amount thereof or that amount which would have a Material Adverse

Effect. All Obligations are permitted under the Senior Note Indentures and the
other Senior Note Documents and the Permitted Additional Financing Documents.

8.21 Leases. Schedule 8.21 hereto is a complete listing of all capitalized and
operating personal property leases of US Company and the other Credit Parties
and all real property leases of US Company and the other Credit Parties. US
Company and each other Credit Party is in full compliance with all of the terms
of each of its respective capitalized and operating leases, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

8.22 Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans will be
used on the Effective Date to refinance the Refinancing Indebtedness and
thereafter for the working capital, Capital Expenditures, Permitted Acquisitions
and general corporate purposes of US Company and its Subsidiaries, provided that
the proceeds of the Loans shall not be used for purposes which would constitute
unlawful financial assistance for the purposes of Sections 678 to 679 of the
United Kingdom Companies Act of 2006 (as amended or otherwise re-enacted from
time to time).

(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X.

8.23 Compliance with ERISA. (a) Schedule 8.23 sets forth a listing of each Plan
as of the Effective Date. Except as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (i) each
Plan (and each related trust, insurance contract or fund) is in compliance with
its terms and with all Applicable Laws, including without limitation ERISA and
the Code; (ii) each Plan which is intended to be qualified under Section 401(a)
of the Code has either received a determination letter from the Internal Revenue
Service to the effect that it meets the requirements of Section 401(a) of the
Code or is comprised of a master or prototype plan that is the subject of a
favorable opinion letter from the Internal Revenue Service, and each trust
forming a part of any such Plan that is intended to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code is so exempt;
(iii) no Reportable Event has occurred; (iv) no Multiemployer Plan is
“insolvent” (as defined under Section 4245 of ERISA), is in “reorganization” (as
defined under Section 4241 of ERISA), is in “endangered or critical status” (as
defined in Section 305 of ERISA) or has been

 

131



--------------------------------------------------------------------------------

terminated (within the meaning of Title IV of ERISA); (v) no Plan has an
Unfunded Current Liability; (vi) neither any US Borrower or any of its
Subsidiaries nor an ERISA Affiliate has failed to meet the minimum funding
requirements of Sections 412 and 430 of the Code or Sections 302 and 303 of
ERISA with respect to any Plan, whether or not waived or failed to make by its
due date a required installment under Section 430(j) of the Code or
Section 303(j) of ERISA with respect to any Plan; (vii) all contributions
required to be made with respect to a Plan and Multiemployer Plan each have been
timely made; (viii) neither any US Borrower nor any of its Subsidiaries nor any
ERISA Affiliate has incurred any liability (including any indirect, contingent
or secondary liability) to or on account of a Plan pursuant to Section 406, 409,
502(i), 502(l), 4062, 4063, 4064 or 4069 of ERISA or Section 401(a)(29), 4971 or
4975 of the Code, or to or on account of a Multiemployer Plan pursuant to
Section 515, 4201, 4204 or 4212 of ERISA or expects to incur any such liability
under any of the foregoing sections with respect to any Plan or Multiemployer
Plan; (ix) no event has occurred or condition exists which presents a risk to
any US Borrower or any of its Subsidiaries or 8.24 8.25 any ERISA Affiliate of
incurring a liability to or on account of a Plan or Multiemployer Plan pursuant
to the foregoing provisions of ERISA and the Code; (x) there has been no filing
of a notice by the plan administrator of intent to terminate, no plan amendment
has been treated as a termination under Section 4041 or 4041A of ERISA of, and
no proceedings have been instituted by the PBGC to terminate or appoint a
trustee to administer under Section 4042 of ERISA, any Plan or Multiemployer
Plan; (xi) there has been no filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (xii) no Plan is, or is expected to be, in
“at-risk” status pursuant to Section 430(i) of the Code or Section 303(i) of
ERISA; (xiii) no action, suit, proceeding, hearing, audit or investigation with
respect to the administration, operation or the investment of assets of any Plan
(other than routine claims for benefits) is pending, expected or threatened;
(xiv) there has been no violation of the applicable requirements of Section 404
or 405 of ERISA or the exclusive benefit rule under Section 401(a) of the Code
by any fiduciary or disqualified person with respect to any Plan for which any
US Borrower or any of its Subsidiaries may be directly or indirectly liable;
(xv) neither any US Borrower nor any of its Subsidiaries has filed, or is
considering filing, an application under the Internal Revenue Service Employee
Plans Compliance Resolution System (the “EPCRS”) or the Department of Labor’s
Voluntary Fiduciary Correction Program (the “VFCP”) with respect to any Plan;
(xvi) to the knowledge of the Credit Parties, no plan administrator or a “plan
official” (as defined under VFCP) of any Multiemployer Plan has filed, or is
considering filing, an application under the EPCRS or the VFCP with respect to
any Multiemployer Plan; (xvii) using actuarial assumptions and computation
methods consistent with Part 1 of subtitle E of Title IV of ERISA, neither any
US Borrower or any of its Subsidiaries nor any ERISA Affiliate would incur any
liabilities with respect to any Multiemployer Plans in the event of a complete
or partial withdrawal (within the meanings of Sections 4203 and 4205 of ERISA)
therefrom, or with respect to the withdrawal from any Plan subject to
Section 4063 of ERISA during a plan year in which any such US Borrower or any of
its Subsidiaries or any ERISA Affiliate was a “substantial employer” (as defined
in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (xviii) each group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which
covers or has covered employees or former employees of any US Borrower or any of
its Subsidiaries or any ERISA Affiliate has at all times been operated in
compliance with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section 4980B of the Code; (xix) each group health plan (as defined in 45 Code
of Federal Regulations Section 160.103) which covers or has covered employees or
former employees of any US Borrower or any of its Subsidiaries has at all times
been operated in compliance with the provisions of the Health Insurance
Portability and Accountability Act of 1996 and the regulations promulgated
thereunder; (xx) no lien imposed under the Code or ERISA on the assets of any US
Borrower or any of its Subsidiaries or any ERISA Affiliate exists on account of
any Plan or Multiemployer Plan and no event or condition has occurred or exists
that could reasonably be expected to result in the imposition of any such lien;
(xxi) any US Borrower or any of its Subsidiaries or any ERISA Affiliate may
cease contributions to or terminate any Plan maintained by any of them without
incurring any liability; and (xxii) neither any US Borrower nor any of its
Subsidiaries maintain or contribute to any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) which provides benefits to retired employees
or other former employees (other than as required by Section 601 of ERISA).

 

132



--------------------------------------------------------------------------------

(b) Except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: (i) each Foreign Pension Plan has
been maintained in compliance with its terms and with the requirements of any
and all Applicable Laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; (ii) neither US Company nor any of its Subsidiaries has incurred
any obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan; and (iii) the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of US Company’s most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities. All contributions required to be made with respect to a Foreign
Pension Plan have been timely made. No Foreign Pension Plan contains a “defined
benefit provision” as such term is defined in the Income Tax Act (Canada)
(“CITA”) or is a “multi-employer pension plan” subject to the Supplemental
Pension Plans Act (Quebec).

8.24 Trade Relations. Except as set forth on Schedule 8.24, there exists no
actual or, to any Credit Party’s knowledge, threatened termination, cancellation
or limitation of, or any modification or change in, the business relationship
between US Company or any other Credit Party and any customer or any group of
customers whose purchases individually or in the aggregate are material to the
business of US Company and the other Credit Parties (taken as a whole), or with
any material supplier, except in each case, where the same would not reasonably
be expected to have a Material Adverse Effect, and there exists no present
condition or state of facts or circumstances which would prevent US Company or
any other Credit Party from conducting such business after the consummation of
the transaction contemplated by this Agreement in substantially the same manner
in which it has heretofore been conducted.

8.25 Security Documents. (a) The provisions of the Security Agreements are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties in all of the Security Agreement
Collateral, and the Collateral Agent, for the benefit of the Secured Creditors,
has (or within 10 days following the Effective Date will have) a fully perfected
security interest in all right, title and interest in all of the Security
Agreement Collateral described therein, subject to no other Liens other than
Permitted Liens.

(b) The recordation of (i) the Grant of Security Interest in US Patents and
(ii) the Grant of Security Interest in US Trademarks in the respective form
attached to the US Security Agreement, in each case in the United States Patent
and Trademark Office, together with filings on Form UCC-1 made pursuant to the
Security Agreement, will create, to the extent as may be perfected by such
filings and recordation, a perfected security interest in the United States
trademarks and patents covered by the Security Agreement, and the recordation of
the Grant of Security Interest in US Copyrights in the form attached to the US
Security Agreement with the United States Copyright Office, together with
filings on Form UCC-1 made pursuant to the US Security Agreement, will create,
to the extent as may be perfected by such filings and recordation, a perfected
security interest in the United States copyrights covered by the US Security
Agreement.

(c) The filing of the Confirmation of Security Interest in Intellectual Property
in the form attached to the Canadian Security Agreement in the Canadian
Intellectual Property Office, together with the filing of PPSA financing
statements made pursuant to the Canadian Security Agreement, will create, to the
extent as may be perfected by such filings, a perfected security interest in the
Canadian Intellectual Property (as defined in the Canadian Security Agreement)
covered by the Canadian Security Agreement.

 

133



--------------------------------------------------------------------------------

(d) The Liens created under the US Pledge Agreement in favor of the Collateral
Agent, as pledgee thereunder, for the benefit of the Secured Creditors,
constitute perfected Liens in all US Pledge Agreement Collateral, subject to no
Liens of any other Person. No filings or recordings are required in order to
perfect (or maintain the perfection or priority of) the Liens created in the US
Pledge Agreement Collateral under the US Pledge Agreement other than with
respect to that portion of the US Pledge Agreement Collateral constituting
General Intangibles under the UCC.

(e) The Liens created under the Canadian Security Agreement in favor of the
Collateral Agent for the benefit of the Secured Creditors, constitute perfected
Liens in all Securities (as defined in the Canadian Security Agreement) and
Instruments (as defined in the Canadian Security Agreement), subject to no Liens
of any other Person.

(f) Each Mortgage creates, as security for the obligations purported to be
secured thereby, a valid and enforceable perfected security interest in and
mortgage lien on the respective Mortgaged Property in favor of the Collateral
Agent (or such other trustee as may be required or desired under local law) for
the benefit of the Secured Creditors, superior and prior to the rights of all
third Persons (except that the security interest and mortgage lien created on
such Mortgaged Property may be subject to the Permitted Encumbrances related
thereto) and subject to no other Liens.

8.26 Investment Company Act. Neither US Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

8.27 Representations and Warranties in Other Credit Documents. All
representations and warranties set forth in the other Credit Documents were true
and correct in all material respects at the time as of which such
representations and warranties were made (or deemed made) and shall be true and
correct in all material respects as of the Effective Date as if such
representations or warranties were made on and as of such date (it being
understood and agreed that (x) any representations and warranties stated to
relate to a specific earlier date shall have been true and correct in all
material respects as of such earlier date and (y) any representations and
warranties qualified as to “materiality” or “Material Adverse Effect” shall be
true and correct in all respects at such time).

8.28 Environmental Matters. (a) Each of US Company and each of its Subsidiaries
is in compliance in material respects with all applicable Environmental Laws and
the requirements of any permits issued under such Environmental Laws. There are
no pending or, to the knowledge of US Company or any other Credit Party,
threatened Environmental Claims against US Company or any of its Subsidiaries or
any Real Property owned, leased or operated by US Company or any of its
Subsidiaries (including any such claim arising out of the ownership, lease or
operation by US Company or any of its Subsidiaries of any Real Property formerly
owned, leased or operated by US Company or any of its Subsidiaries but no longer
owned, leased or operated by US Company or any of its Subsidiaries). There are
no facts, circumstances, conditions or occurrences with respect to the business
or operations of US Company or any of its Subsidiaries, or any Real Property
owned, leased or operated by US Company or any of its Subsidiaries (including,
to the knowledge of US Company or any other Credit Party, any Real Property
formerly owned, leased or operated by US Company or any of its Subsidiaries but
no longer owned, leased or operated by US Company or any of its Subsidiaries)
or, to the knowledge of US Company or any other Credit Party, any property
adjoining or adjacent to any such Real Property that could be reasonably
expected (i) to form the basis of an Environmental Claim against US Company or
any of its Subsidiaries or any Real Property owned, leased or operated by US
Company or any of its

 

134



--------------------------------------------------------------------------------

Subsidiaries or (ii) to cause any Real Property owned, leased or operated by US
Company or any of its Subsidiaries to be subject to any restrictions on the
ownership, lease, occupancy or transferability of such Real Property by US
Company or any of its Subsidiaries under any applicable Environmental Law.

(b) To the knowledge of US Company or any of its Subsidiaries, Hazardous
Materials have not at any time been generated, used, treated or stored on, or
transported to or from, or Released on or from, any Real Property owned, leased
or operated by US Company or any of its Subsidiaries or, to the knowledge of US
Company or any other Credit Party, any property adjoining or adjacent to any
Real Property, where such generation, use, treatment, storage, transportation or
Release has violated or could be reasonably expected to violate any applicable
Environmental Law or give rise to an Environmental Claim.

(c) Notwithstanding anything to the contrary in this Section 8.28, the
representations and warranties made in this Section 8.28 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

8.29 Employment and Labor Relations. Neither US Company nor any of its
Subsidiaries is engaged in any unfair labor practice that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
US Company or any of its Subsidiaries or, to the knowledge of US Company or any
other Credit Party, threatened against any of them, before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against US Company or
any of its Subsidiaries or, to the knowledge of US Company or any other Credit
Party, threatened against any of them, (b) no strike, labor dispute, slowdown or
stoppage pending against US Company or any of its Subsidiaries or, to the
knowledge of US Company or any other Credit Party, threatened against US Company
or any of its Subsidiaries, (c) no union representation question exists with
respect to the employees of US Company or any of its Subsidiaries, (d) no equal
employment opportunity charges or other claims of employment discrimination are
pending or, to the knowledge of US Company or any other Credit Party, threatened
against US Company or any of its Subsidiaries, and (e) no wage and hour
department investigation has been made of US Company or any of its Subsidiaries,
except (with respect to any matter specified in clauses (a) – (e) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

8.30 Indebtedness. Schedule 8.30 sets forth a list of all Indebtedness
(including Contingent Obligations) of US Company and its Subsidiaries as of the
Effective Date and which is to remain outstanding after giving effect to the
Transaction (excluding the Obligations), in each case showing the aggregate
principal amount thereof and the name of the respective borrower and any Credit
Party or any of its Subsidiaries which directly or indirectly guarantees such
debt (all such non-excluded Indebtedness, the “Existing Indebtedness”).

8.31 Insurance. Schedule 8.31 sets forth a listing of all insurance maintained
by US Company and its Subsidiaries as of the Effective Date, with the amounts
insured (and any deductibles) set forth therein.

8.32 Plans; Non-Compete Agreements; Collective Bargaining Agreements; Existing
Indebtedness Agreements. Schedule 8.32 sets forth a list of all Plans,
Non-Compete Agreements, Collective Bargaining Agreements and Existing
Indebtedness Agreements maintained by US Company and its Subsidiaries as of the
Effective Date and which are to remain in effect after giving effect to the
Transactions.

 

135



--------------------------------------------------------------------------------

8.33 Anti-Terrorism Laws. (a) Neither US Company nor any of its Subsidiaries is
in violation (other than immaterial, unknowing or unintentional violations) of
any legal requirement relating to any laws with respect to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 (the “Executive Order”) and the
Patriot Act. Neither US Company nor any of its Subsidiaries and, to the
knowledge of US Company and each Borrower, no agent of US Company or any of its
Subsidiaries acting on behalf of US Company or any of its Subsidiaries, as the
case may be, is any of the following:

(i) a Person that is listed in the annex to, or it otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(b) Neither US Company nor any of its Subsidiaries and, to the knowledge of US
Company and each Borrower, no agent of US Company or any of its Subsidiaries
acting on behalf of US Company or any of its Subsidiaries, as the case may be,
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of a Person described in
Section 8.33(a), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

8.34 UK Pensions. To the knowledge of US Company or any of its Subsidiaries, no
UK Subsidiary has ever participated in a UK defined benefit pension plan or been
associated or connected with the employer in relation to a UK defined benefit
pension plan.

SECTION 9. Affirmative Covenants. Each of US Company and each other Credit Party
hereby covenants and agrees that on and after the Effective Date and until the
Total Revolving Loan Commitment and all Letters of Credit have terminated and
the Loans, Notes and Unpaid US Drawings and Unpaid UK Drawings (in each case
together with interest thereon), Fees and all other Obligations (other than
indemnities described in Section 13.13 which are not then due and payable)
incurred hereunder and thereunder, are paid in full in cash:

9.01 Information Covenants. US Company will furnish to Administrative Agent and
each Lender:

(a) Monthly Reports. As soon as available, but not later than 30 days after the
end of each month hereafter, excluding the last month of each fiscal quarter of
US Company’s fiscal year, unaudited interim financial statements (including, but
not limited to, balance sheet, income

 

136



--------------------------------------------------------------------------------

statement and statement of cash flows) of US Company and its Subsidiaries as of
the end of such month and of the portion of the fiscal year then elapsed, on a
Consolidated basis, certified by the principal financial officer or principal
accounting officer of US Company as prepared in accordance with GAAP and fairly
presenting in all material respects the financial position and results of
operations of US Company and its Subsidiaries for such month and period (subject
only to changes from audit and year-end adjustments and except that such
statements need not contain notes) and, at the request of the Administrative
Agent, unaudited interim financial statements on a consolidating basis (A) with
respect to US Company and its Domestic Subsidiaries, on the one hand and (B) the
US Company’s Foreign Subsidiaries, on the other hand, in each case in a form
consistent with US Company’s historical practices of preparation of
consolidating financial statements.

(b) Quarterly Financial Statements. As soon as available, but not later than 45
days after the end of each fiscal quarter of US Company, excluding the last
quarter of US Company’s fiscal year, unaudited quarterly financial statements
(including, but not limited to, balance sheet, income statement and statement of
cash flows) of US Company and its Subsidiaries as of the end of such fiscal
quarter, on a Consolidated basis, certified by the principal financial officer
or principal accounting officer of US Company as prepared in accordance with
GAAP and fairly presenting in all material respects the financial position and
results of operations of US Company and its Subsidiaries for such fiscal quarter
and period (subject only to changes from audit and year-end adjustments and
except that such statements need not contain notes) and, at the request of the
Administrative Agent, unaudited interim financial statements on a consolidating
basis (A) with respect to US Company and its Domestic Subsidiaries, on the one
hand and (B) the US Company’s Foreign Subsidiaries, on the other hand, in each
case in a form consistent with US Company’s historical practices of preparation
of consolidating financial statements. In addition, at the time of the delivery
of the foregoing financial statements, US Company will deliver to the Collateral
Agent such information and/or documents relating to intellectual property of the
Credit Parties as may be required pursuant to the terms of the Security
Agreements.

(c) Annual Financial Statements. As soon as available, but not later than 90
days after the close of each fiscal year of US Company, unqualified (except for
a qualification for a change in accounting principles with which the accountant
concurs) audited financial statements (including, but not limited to, balance
sheet, income statement and statement of cash flows) of US Company and its
Subsidiaries as of the end of such year, on a Consolidated basis, certified by a
firm of independent certified public accountants of recognized standing selected
by US Company but reasonably acceptable to Administrative Agent, together with,
at the request of the Administrative Agent, unaudited consolidating balance
sheets, income statements and statements of cash flows (A) with respect to US
Company and its Domestic Subsidiaries, on the one hand and (B) the US Company’s
Foreign Subsidiaries, on the other hand, and, within a reasonable time
thereafter a copy of any management letter issued in connection therewith.

(d) Compliance Certificates. Concurrently with the delivery of the financial
statements described in clause (c) of this Section 9.01, US Company shall
forward to Administrative Agent a copy of the accountants’ letter to US
Company’s management (if any) that is prepared in connection with such financial
statements. Concurrently with the delivery of the financial statements described
in paragraph (b) and (c) of this Section 9.01, or more frequently if reasonably
requested by Agent, US Company shall cause to be prepared and furnished to Agent
a Compliance Certificate in the form of Exhibit Q hereto executed by the Chief
Financial Officer or principal accounting officer of US Company. To the extent
any deliverable described in Section 9.01(b) or (c) is contained in a 10-Q or
10-K which is delivered to the Agent and each Lender pursuant to
Section 9.01(h), US Company’s obligation to deliver such item shall be deemed
satisfied.

 

137



--------------------------------------------------------------------------------

(e) Notice of Default, Litigation and Material Adverse Effect. (i) Promptly, and
in any event within three Business Days after any officer of US Company or any
of its Subsidiaries obtains knowledge thereof, notice of the occurrence of any
event which constitutes a Default or an Event of Default, and (ii) promptly, and
in any event within five Business Days after any officer of US Company or any of
its Subsidiaries obtains knowledge thereof, notice of (A) any litigation or
governmental investigation or proceeding pending against US Company or any of
its Subsidiaries which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect, or (B) any
other event, change or circumstance that has had, or could reasonably be
expected to have, a Material Adverse Effect.

(f) Notice of Material Changes. Promptly notify Administrative Agent in writing
of the occurrence of any event or the existence of any fact that, in either
case, is known to US Company or any other Credit Party, which renders any
representation or warranty in this Agreement or any of the other Credit
Documents inaccurate, incomplete or misleading in any material respect as of the
date made or remade. In addition, US Company agrees to provide Administrative
Agent with (i) 10 Business Days’ prior written notice of (1) any change in the
legal name of US Company or any other Credit Party, (2) the adoption by US
Company or any other Credit Party of any new fictitious name or trade name and
(3) any change in the chief executive office of US Company or any other Credit
Party, and (ii) prompt written notice of any change in the information disclosed
in any Schedule hereto (which notice shall be deemed given in respect of
information set forth within any periodic report filed by US Company with the
SEC pursuant to Section 13 or 15 of the Securities Exchange Act of 1934, as
amended, upon delivery of notice to the Administrative Agent of such filing), in
each case after giving effect to the materiality limits and Material Adverse
Effect qualifications contained therein.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials, reports, and, with respect
to (ii) below, notices, if any, which US Company or any of its Subsidiaries
shall (i) publicly file with the SEC, or any national securities exchange, or
(ii) deliver to holders (or any trustee, agent or other representative therefor)
of the Convertible Preferred Stock or any of its material Indebtedness pursuant
to the terms of the documentation governing the same, in each case, if the same
is not available in the SEC’s EDGAR database or, if so available, US Company has
not delivered notice of such filing with the SEC to the Administrative Agent.

(h) Environmental Matters. Promptly after any officer of US Company or any of
its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, could reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against US Company or any of
its Subsidiaries or any Real Property owned, leased or operated by US Company or
any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by US Company or any of its Subsidiaries that (A) results in
noncompliance by US Company or any of its Subsidiaries with any applicable
Environmental Law or (B) could reasonably be expected to form the basis of an
Environmental Claim against US Company or any of its Subsidiaries or any such
Real Property;

 

138



--------------------------------------------------------------------------------

(iii) any condition or occurrence on any Real Property owned, leased or operated
by US Company or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by US Company or any of its
Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by US Company or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event US Company shall deliver to each Lender all notices received
by US Company or any of its Subsidiaries from any government or governmental
agency under, or pursuant to, CERCLA which identify US Company or any of its
Subsidiaries as potentially responsible parties for remediation costs or which
otherwise notify US Company or any of its Subsidiaries of potential liability
under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and US
Company’s or such Subsidiary’s response thereto. In addition to the foregoing,
prior to inclusion of any Eligible Real Property in the US Borrowing Base,
provide the Administrative Agent with environmental reports, in form and
substance satisfactory to the Administrative Agent and from a firm satisfactory
to Administrative Agent, relating to the properties owned by US Company or any
of its Subsidiaries.

(i) Borrowing Base Certificate. (i) On the Effective Date, (ii) not later than
5:00 P.M. (New York time) on or before the 15th day of each month thereafter (or
at such other times as the Administrative Agent may reasonably request),
(iii) at the time of the consummation of a Permitted Acquisition, (iv) not later
than 5:00 P.M. (New York time) on or before each Wednesday on a weekly basis
during a Compliance Period or after the occurrence and during the continuance of
an Event of Default and (v) at such other times as US Company may elect
(provided that if US Company elects to deliver a borrowing base certificate at
any other time pursuant to this clause (v), US Company shall deliver a borrowing
base certificate on a weekly basis for the 60 day period following such
delivery), a borrowing base certificate setting forth the Borrowing Base (in
each case with supporting calculations in reasonably detail) substantially in
the form of Exhibit R (each, a “Borrowing Base Certificate”), which shall be
prepared (A) as of January 31, 2012 in the case of the initial Borrowing Base
Certificate and (B) as of the last Business Day of the preceding month in the
case of each subsequent Borrowing Base Certificate (but adjusted, in the case of
a Borrowing Base Certificate delivered in connection with a Permitted
Acquisition, to reflect any Eligible Accounts, Eligible Inventory, Eligible
Machinery and Equipment and Eligible Real Property acquired by a Borrowing Base
Party pursuant to such Permitted Acquisition) (or, if any such Borrowing Base
Certificate is delivered more frequently than monthly, as of the last Business
Day of the week preceding such delivery). Each such Borrowing Base Certificate
shall include the then applicable, marked-to-market Swap Termination Value which
the Borrower intends be treated as a Qualified Swap Termination Value for
purposes of Section 5.03(d), and all such supporting information as may be
reasonably requested from time to time by the Administrative Agent.

 

139



--------------------------------------------------------------------------------

(j) Notice of Compliance Period. Promptly, and in any event within two Business
Days after any officer of US Company or any of its Subsidiaries obtains
knowledge thereof, notice of the commencement of a Compliance Period.

(k) Material Real Property. Promptly upon, and in any event within ten Business
Days after, US Company or any other Credit Party acquires any Real Property the
Fair Market Value of which is equal to or greater than $7,500,000 or the
Equivalent Amount thereof, notice of such acquisition, together with US
Company’s good faith determination of the Fair Market Value thereof.

(l) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to US Company or any of its Subsidiaries
as the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

9.02 Books, Records and Inspections; Field Examinations; Appraisals; Records and
Reports of Inventory, Machinery and Equipment. (a) US Company will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity with GAAP of all financial
transactions in relation to its business and activities. US Company will, and
will cause each of its Subsidiaries to, permit representatives of Administrative
Agent and Collateral Agent, and during the continuation of any Compliance
Period, Default or Event of Default, any Lender, from time to time, as often as
may be reasonably requested, but only during normal business hours, (i) to visit
and inspect the Properties of US Company and each of its Subsidiaries (including
the Collateral), inspect, audit and make extracts from their books and records,
and discuss with their officers, their employees and their independent
accountants, US Company’s and each of its Subsidiaries’ business, assets,
liabilities, financial condition, business prospects and results of operations
and (ii) to verify Eligible Accounts, Eligible Machinery and Equipment, Eligible
Inventory and Eligible Real Property. Neither Administrative Agent, Collateral
Agent nor any Lender shall have any duty to make any such inspection and shall
not incur any liability by reason of its failure to conduct or delay in
conducting any such inspection. Administrative Agent or Collateral Agent, as
applicable, if no Default or Event of Default then exists, shall give US Company
reasonable prior notice of any such inspection or audit. Without limiting the
foregoing, US Company will participate and will cause its key management
personnel to participate in a meeting with Administrative Agent and Lenders at
least once during each year or more frequently, as Administrative Agent may
reasonably request (except that during the continuation of an Event of Default
such meetings may be held more frequently as requested by Administrative Agent
or Required Lenders), which meeting(s) shall be held at such times and such
places as may be reasonably requested by Agent.

(b) In addition to Section 9.02(a), (i) in the case of succeeding sub-clause
(x), at least once during each fiscal year of US Company, (ii) in the case of
succeeding sub-clause (y), at least once, and at the discretion of the
Administrative Agent, at least twice, in each fiscal year of US Company, and
(iii) in the case of either succeeding sub-clause (x) or (y) at any time that a
Compliance Period is in effect or any Event of Default exists, as often as the
Administrative Agent or Collateral Agent may reasonably request, US Company
will, and will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent, Collateral Agent or any third-party
appraiser or consultant reasonably satisfactory to the Administrative Agent and
the Collateral Agent to visit and inspect (at the Borrowers’ joint and several
expense), under guidance of officers of US Company or such Subsidiary, any of
the properties of US Company or such Subsidiary and to verify Eligible Accounts,
Eligible Machinery and Equipment, Eligible Inventory and/or Eligible Real
Property in order to complete (x) an appraisal of the Eligible Goods Inventory,
Eligible Machinery and Equipment and/or Eligible Real Property of the Borrowing
Base Parties and (y) a collateral examination of the Borrowing Base Parties, and
in connection therewith US Company shall provide Administrative Agent,
Collateral Agent and any field examiner or appraiser reasonable access to the
books and records and the Collateral and shall cooperate with such field
examiner or appraiser with respect to the foregoing.

 

140



--------------------------------------------------------------------------------

(c) When reasonably requested by Administrative Agent or Collateral Agent, US
Company shall, and cause each of its Subsidiaries to, provide the following to
Administrative Agent and Collateral Agent, with a copy to any Lender which
requests delivery (which, at US Company’s election, may be made by email or
other electronic means of communication, or by web posting) of such reports: a
report of Eligible Container Fleet Inventory and Eligible Trailer Fleet
Inventory by category and by item (in detail), a report of Inventory, based upon
a physical count, which shall describe Inventory of the Borrowing Base Parties
by category and by item (in detail) and report the then appraised value of such
Inventory, and a report of Equipment which shall describe Borrower’s and
Guarantors’ Equipment (in detail) and report the then appraised value of such
Equipment.

(d) US Company shall, and shall cause its Subsidiaries to, keep records of its
Inventory and Equipment, which records shall be complete and accurate in all
material respects. Borrower shall furnish to Agent and Lenders updates of
Schedule 1.01(b) and Inventory and Equipment reports concurrently with the
delivery of each Borrowing Base Certificate or more frequently as requested by
Administrative Agent or Collateral Agent, which reports will be in such other
format and detail as Administrative Agent or Collateral Agent, as applicable,
shall request and shall include (a) a current list of all locations of Inventory
and Equipment of US Company and its Subsidiaries and (b) a list of all Inventory
and Equipment of US Company and its Subsidiaries which are Motor Vehicles, which
list shall specify the certificate of title holder (or the equivalent), the
vehicle identification number (or equivalent) and the state or province (or
equivalent) in which such Inventory or Equipment is located. US Company shall
conduct a physical inventory of all container Inventory on premises owned or
leased by US Company or any of its Subsidiaries no less frequently than monthly
and shall provide to Administrative Agent and Collateral Agent on request a
report based on each such physical inventory promptly thereafter, together with
such supporting information as Administrative Agent or Collateral Agent, as
applicable, shall reasonably request.

9.03 Maintenance of Property; Insurance. (a) US Company will, and will cause
each of its Subsidiaries to, (i) keep all property necessary to the business of
US Company and its Subsidiaries in good working order and condition, ordinary
wear and tear excepted and subject to the occurrence of casualty events,
(ii) maintain with financially sound and reputable insurance companies insurance
on all such property and against all such risks as is consistent and in
accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as US Company and its
Subsidiaries, and (iii) furnish to the Administrative Agent, upon its request
therefor, full information as to the insurance carried. Such insurance shall
include physical damage insurance on all real and personal property (whether now
owned or hereafter acquired) on an all risk basis and business interruption
insurance. The provisions of this Section 9.03 shall be deemed supplemental to,
but not duplicative of, the provisions of any Security Documents that require
the maintenance of insurance. In addition to the foregoing, US Company and the
Borrowers acknowledge and agree that (x) the Administrative Agent has the right,
on an annual basis, to review the insurance then being maintained by US Company
and its Subsidiaries and to require US Company and its Subsidiaries to increase
their levels of coverage from that which then exists to the extent that the
Administrative Agent has a reasonable basis to require same and (y) it will,
within 30 days following such a request by the Administrative Agent, obtain such
increased insurance coverage.

(b) US Company will, and will cause each of its Subsidiaries to, at all times
keep its property insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by US Company and/or such Subsidiaries) (i) shall
be endorsed to the Collateral Agent’s satisfaction for the benefit of the
Collateral

 

141



--------------------------------------------------------------------------------

Agent (including, without limitation, by naming the Collateral Agent as loss
payee and/or additional insured), (ii) shall state that such insurance policies
shall not be canceled without at least 30 days’ prior written notice thereof by
the respective insurer to the Collateral Agent, (iii) shall provide that the
respective insurers irrevocably waive any and all rights of subrogation with
respect to the Collateral Agent and the other Secured Creditors, and (iv) shall
be deposited with the Collateral Agent.

(c) If US Company or any of its Subsidiaries shall fail to maintain insurance in
accordance with this Section 9.03, or if US Company or any of its Subsidiaries
shall fail to so endorse and deposit all policies or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Borrowers jointly and severally
agree to reimburse the Administrative Agent for all costs and expenses of
procuring such insurance.

9.04 Administration of Equipment; Maintenance of Equipment. (a) US Company
shall, and shall cause its Subsidiaries to, keep records of its Equipment which
shall be complete and accurate in all material respects itemizing and describing
the kind, type, quality, quantity and book value of its Equipment and all
dispositions made in accordance with this Agreement, and US Company shall, and
shall cause its Subsidiaries to, furnish Administrative Agent with a current
schedule containing the foregoing information on at least an annual basis and
more often if reasonably requested by Administrative Agent. Promptly after the
reasonable request therefore by Administrative Agent, US Company shall deliver
to Administrative Agent any and all evidence of ownership, if any, of any
Equipment.

(b) US Company shall, and shall cause its Subsidiaries to, make or cause to be
made all necessary replacements of and repairs to Equipment so that the
operating efficiency thereof shall be maintained and preserved, reasonable wear
and tear excepted, except where the failure to so maintain the same would not
reasonably be expected to have a Material Adverse Effect. US Company will not,
and will not allow any other Credit Party to, permit any Equipment to become
affixed to any Real Property leased to US Company or any other Credit Party so
that an interest arises therein under the real estate laws of the applicable
jurisdiction unless the landlord of such Real Property has executed a landlord
waiver or leasehold mortgage in favor of and in form reasonably acceptable to
Administrative Agent, and US Company will not permit, nor will it allow any
other Credit Party to permit, any of the Equipment of US Company or any other
Credit Party to become an accession to any personal Property other than
Equipment that is subject to First Priority (except for Permitted Liens) Liens
in favor of Administrative Agent.

9.05 Existence; Franchises. US Company will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents; provided, however, that
nothing in this Section 9.05 shall prevent (a) sales of assets and other
transactions by US Company or any of its Subsidiaries in accordance with
Section 10.03, (b) the withdrawal by US Company or any of its Subsidiaries of
its qualification as a foreign limited liability company (or other applicable
entity) in any jurisdiction if such withdrawal could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, or
(c) dissolution of the Luxembourg Subsidiary so long as, in the case of clause
(c) only, all of the following conditions are met: (1) no Default or Event of
Default shall exist at the time of such dissolution and after giving effect to
such dissolution, (2) any Subsidiary of the UK Company that assumes any of the
rights or obligations under the Luxembourg Debt in connection with the
transactions that effect such dissolution shall become a Non-US Obligation
Guarantor and shall become a party to each of the Credit Documents to which the
UK Company, UK-LP or the Luxembourg Subsidiary, as applicable, was a party
immediately prior to the dissolution of the Luxembourg Subsidiary, (3) all other
Liens under the Security Documents in favor of the Collateral Agent immediately
prior to the dissolution of the Luxembourg Subsidiary shall remain perfected,
and the

 

142



--------------------------------------------------------------------------------

Borrowers shall cause any Subsidiary of the UK Company that assumes any rights
or obligations under the Luxembourg Debt in connection with the transactions
that effect such dissolution to execute and deliver to the Collateral Agent such
documents, instruments, financing statements, and amendments to Credit Documents
as the Collateral Agent may reasonably request to continue the perfection of
such Liens, (4) such dissolution shall not result in any Indebtedness permitted
to be incurred pursuant to, and incurred in compliance with, Section 10.04(1)
hereof; and (5) such dissolution shall otherwise not create any covenants,
undertakings or obligations on the part of any Credit Party any more onerous
than the covenants, undertakings or obligations contained in the Luxembourg
Debt.

9.06 Compliance with Statutes, etc. US Company will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property in any
jurisdiction (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.07 Compliance with Environmental Laws. (a) US Company will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by US Company or any of its
Subsidiaries, except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental
Laws. Neither US Company nor any of its Subsidiaries will generate, use, treat,
store, Release or dispose of, or permit the generation, use, treatment, storage,
Release or disposal of Hazardous Materials on any Real Property now or hereafter
owned, leased or operated by US Company or any of its Subsidiaries, or transport
or permit the transportation of Hazardous Materials to or from any such Real
Property, except for Hazardous Materials generated, used, treated, stored,
Released or disposed of at any such Real Properties in compliance in all
material respects with all applicable Environmental Laws and as required in
connection with the normal operation, use and maintenance of the business or
operations of US Company or any of its Subsidiaries.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h), (ii) at any time that US
Company or any of its Subsidiaries are not in compliance with Section 9.07(a) or
(iii) in the event that the Administrative Agent or the Lenders have exercised
any of the remedies pursuant to the last paragraph of Section 11, the Borrowers
will provide, at the sole joint and several expense of the Borrowers and at the
request of the Administrative Agent, an environmental site assessment report
concerning any Real Property owned, leased or operated by US Company or any of
its Subsidiaries, prepared by an environmental consulting firm reasonably
approved by the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the potential cost of any removal or remedial action in
connection with such Hazardous Materials on such Real Property. If the Borrowers
fail to provide the same within 30 days after such request was made, the
Administrative Agent may order the same, the cost of which shall be borne by the
Borrowers on a joint and several basis, and the Borrowers shall grant and hereby
grant to the Administrative Agent and the Lenders and their respective agents
access to such Real Property and specifically grant the Administrative Agent and
the Lenders an irrevocable non-exclusive license, subject to the rights of
tenants, to undertake such an assessment at any reasonable time upon reasonable
notice to US Company, all at the sole joint and several expense of the
Borrowers.

9.8 ERISA. (a) As soon as possible and, in any event, within ten (10) days after
any US Borrower or any of its Subsidiaries or any ERISA Affiliate knows or has
reason to know of the

 

143



--------------------------------------------------------------------------------

occurrence of any of the following ERISA matters could reasonably be expected to
result in a material liability to any US Borrower or any other Loan Party, US
Company will deliver to each of the Lenders a certificate of any Authorized
Officer of US Company setting forth the full details as to such occurrence and
the action, if any, that any such US Borrower, such Subsidiary or such ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given or filed by such US Borrower, such Subsidiary, such ERISA
Affiliate or the applicable plan administrator to or with the PBGC or any other
Governmental Authority, or a Plan or Multiemployer Plan participant and any
notices received by any such US Borrower, such Subsidiary or such ERISA
Affiliate from the PBGC or any other Governmental Authority, or a Plan or
Multiemployer Plan participant with respect thereto: (i) that a Reportable Event
has occurred or is reasonably expected to occur; (ii) that any US Borrower or
any of its Subsidiaries nor an ERISA Affiliate has failed to meet the minimum
funding requirements of Sections 412 and 430 of the Code or Sections 302 and 303
of ERISA with respect to any Plan, whether or not waived or failed to make by
its due date a required installment under Section 430(j) of the Code or
Section 303(j) of ERISA with respect to any Plan; (iii) that a filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard has been made with respect to any Plan;
(iv) that any contribution required to be made with respect to a Plan,
Multiemployer Plan or Foreign Pension Plan has not been timely made; (v) that a
Plan or Multiemployer Plan has been terminated (within the meaning of Title IV
of ERISA), that a Multiemployer Plan has been reorganized (within the meaning of
Section 4241 of ERISA) or declared “insolvent” (within the meaning of
Section 4245 of ERISA) or in “endangered or critical status” (within the meaning
of Section 305 of ERISA), or that a Plan has been is, or is expected to be, in
“at-risk” status pursuant to Section 430(i) of the Code or Section 303(i) of
ERISA; (vi) that a Plan has an Unfunded Current Liability; (vii) that
proceedings have been instituted by the PBGC to terminate or appoint a trustee
to administer under Section 4042 of ERISA any Plan or Multiemployer Plan;
(vii) that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Multiemployer Plan; that any US Borrower
or any of its Subsidiaries or any ERISA Affiliate will or may incur any
liability (including any indirect, contingent, or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062,
4063, 4064 or 4069 of ERISA, or to or on account of a Multiemployer Plan under
Section 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409, 502(i) or
502(l) of ERISA or with respect to a group health plan (as defined in
Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal
Regulations Section 160.103) under Section 4980B of the Code and/or the Health
Insurance Portability and Accountability Act of 1996; or (viii) that any US
Borrower or any of its Subsidiaries may incur any liability pursuant to any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA). US Company will deliver to each of the
Lenders (i) a copy of each application for a waiver of the minimum funding
standard filed with the Internal Revenue Service or any other Governmental
Authority with respect to any Plan and all communications received by any US
Borrower or any of its Subsidiaries or any ERISA Affiliate from the Internal
Revenue Service or any other Governmental Authority with respect to such Plan of
any US Borrower or any of its Subsidiaries or any ERISA Affiliate, (ii) copies
of any records, documents or other information that must be furnished to the
PBGC with respect to any Plan pursuant to Section 4010 of ERISA and (iii) upon
the request of the Administrative Agent, a complete copy of the annual report
(on Internal Revenue Service Form 5500-series) of each Plan (including, to the
extent required, the related financial and actuarial statements and opinions and
other supporting statements, certifications, schedules and information) required
to be filed with the US Department of Labor. In addition to any certificates or
notices delivered to the Lenders pursuant to the first sentence hereof, copies
of annual reports and any records, documents or other information required to be
furnished to the PBGC, and any material notices received by any US Borrower or
any of its Subsidiaries or any ERISA Affiliate with respect to any Plan or
Foreign Pension Plan or received from any government agency or plan
administrator or sponsor or trustee with respect to any Multiemployer Plan,
shall be delivered to the Lenders no later than ten (10) days after the date
such annual report has been filed or such records, documents and/or information
has been furnished to the PBGC or such notice has been received by any such US
Borrower or such Subsidiaries or such ERISA Affiliate, as applicable.

 

144



--------------------------------------------------------------------------------

(b) US Company and each of its applicable Subsidiaries shall ensure that all
Foreign Pension Plans administered by it or into which it makes payments obtains
or retains (as applicable) registered status under and as required by Applicable
Law and is administered in a timely manner in all respects in compliance with
all Applicable Laws, except where the failure to do any of the foregoing, either
individually or in the aggregate, could not be reasonably likely to result in a
Material Adverse Effect.

9.09 End of Fiscal Years; Fiscal Quarters. US Company will cause (i) its and
each of its Subsidiaries’ fiscal years to end on December 31 of each calendar
year and (ii) its and each of its Subsidiaries’ fiscal quarters to end on
March 31, June 30, September 30 and December 31 of each calendar year.

9.10 Performance of Obligations. US Company will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.11 Payment of Taxes. US Company will timely pay and discharge, and will cause
each of its Subsidiaries to timely pay and discharge all its obligations and
liabilities, including (a) all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) all lawful claims which, if unpaid, might
become a Lien or charge upon any properties of US Company or any of its
Subsidiaries not otherwise permitted under Section 10.02; provided that neither
US Company nor any of its Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim which is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with GAAP.

9.12 Use of Proceeds. The Borrowers will use the proceeds of the Loans only as
provided in Section 8.22.

9.13 Additional Security; Further Assurances; etc. (a) US Company will, and will
cause each other Credit Party to, grant to the Collateral Agent for the benefit
of the Secured Creditors Liens, hypothecs and Mortgages in such assets and owned
Real Property of US Company and such other Credit Party as are not covered by
the original Security Documents and as may be reasonably requested from time to
time by the Administrative Agent or the Required Lenders (collectively, the
“Additional Security Documents”). All such Liens, hypothecs and Mortgages shall
be granted pursuant to documentation reasonably satisfactory in form and
substance to the Administrative Agent and Collateral Agent and shall constitute
valid and enforceable perfected Liens, hypothecations and Mortgages superior to
and prior to the rights of all third Persons and enforceable against third
parties and subject to no other Liens except for Permitted Liens or, in the case
of Real Property, the Permitted Encumbrances related thereto (provided that
Administrative Agent’s Liens on the LKE Joint Accounts need not be perfected).
The Additional Security Documents or instruments related thereto shall have been
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Security Documents and
all taxes, fees and other charges payable in connection therewith shall have
been paid in full. In connection with the delivery of any Mortgage, US Company
will, and will cause each other Credit Party to, to the extent reasonably
requested from time to time by the Administrative Agent, Collateral Agent or the
Required Lenders, deliver (i) a Mortgage Policy issued by a title insurer

 

145



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent, in form and substance and
in an amount reasonably satisfactory to the Administrative Agent and Collateral
Agent insuring that the Mortgage is a valid and enforceable First Priority Lien
on the respective property other than Permitted Encumbrances, (ii) a then
current A.L.T.A. survey, certified to the Administrative Agent and the
Collateral Agent by a licensed surveyor sufficient to allow the issuer of the
Mortgage Policy to issue such Mortgage Policy without a survey exception,
(iii) an environmental site assessment prepared by a qualified firm reasonably
acceptable to the Administrative Agent and Collateral Agent, in form and
substance satisfactory to the Administrative Agent and Collateral Agent and
(iv) a certificate in a form reasonably acceptable to the Administrative Agent
indicating that the property is not in a flood zone, or if the property is in a
flood zone, evidence that appropriate insurance reasonably acceptable to the
Administrative Agent has been obtained. Notwithstanding the foregoing, this
Section 9.13(a) shall not apply to (and US Company and the other Credit Parties
shall not be required to grant a Mortgage in) any Real Property the Fair Market
Value of which is less than $7,500,000 or the Equivalent Amount thereof.

(b) US Company will, and will cause each of the other Credit Parties to, at the
expense of US Company, make, execute, endorse, acknowledge, file and/or deliver
to the Collateral Agent from time to time such vouchers, invoices, schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord waivers, bailee agreements, control agreements and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as the Administrative Agent and the Collateral
Agent may reasonably require. Furthermore, US Company will, and will cause the
other Credit Parties to, deliver to the Administrative Agent and the Collateral
Agent such opinions of counsel, title insurance and other related documents as
may be reasonably requested by the Administrative Agent and the Collateral Agent
to assure itself that this Section 9.13 has been complied with.

(c) If the Administrative Agent, the Collateral Agent or the Required Lenders
reasonably determine that they are required by law or regulation to have
appraisals prepared in respect of any Real Property of US Company and the other
Credit Parties constituting Collateral, US Company will, at its own expense,
provide to the Administrative Agent and the Collateral Agent appraisals which
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of the Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended, and which shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.

(d) US Company agrees that each action required by clauses (a) through (c) of
this Section 9.13 shall be completed as soon as possible, but in no event later
than 60 days after such action is requested to be taken by the Administrative
Agent, the Collateral Agent or the Required Lenders; provided that, in no event
will US Company or any of its Subsidiaries be required to take any action, other
than using its commercially reasonable efforts, to obtain consents from third
parties with respect to its compliance with this Section.

(e) Notwithstanding anything contained in this Section 9.13 or this Agreement to
the contrary, in no event shall (i) the assets of any of the UK Company, the
Canadian Company or any other Foreign Subsidiary be pledged to secure the US
Obligations or (ii) more than 65% of the voting securities of any first-tier
Foreign Subsidiary held by the US Company or any Domestic Subsidiary be pledged
to secure the US Obligations.

9.14 Convertible Preferred Stock. US Company will pay all dividends on its
Convertible Preferred Stock solely through the issuance of additional shares of
such Convertible Preferred Stock (but not in cash or Cash Equivalents or other
Property).

 

146



--------------------------------------------------------------------------------

9.15 Projections. US Company shall, no later than 60 days after the end of each
fiscal year of US Company, deliver to Administrative Agent Projections of US
Company and each of its Subsidiaries for the forthcoming three (3) fiscal years,
month by month (including, but not limited to, projected balance sheets, income
statements, statements of cash flows and Total Borrowing Availability, US
Borrowing Availability, UK Borrowing Availability, Canadian Borrowing
Availability and calculations of projected covenant compliance.

9.16 Landlord, Processor and Storage Agreements. US Company shall provide
Administrative Agent on request with copies of all agreements between US Company
or any other Credit Party and any landlord, processor, distributor, warehouseman
or consignee which owns any premises at which any Collateral may, from time to
time, be kept.

9.17 Deposit and Brokerage Accounts. For each deposit account or brokerage
account that US Company or any other Credit Party that is a Domestic Subsidiary
of US Company at any time opens or maintains (including, without limitation, any
LKE Joint Account, but excluding any account for which such a Cash Management
Control Agreement is expressly not required pursuant to Section 3.9 of the US
Security Agreement), US Company shall, at Administrative Agent’s or Collateral
Agent’s request and option, pursuant to a Cash Management Control Agreement in
form and substance satisfactory to Administrative Agent, cause the depository
bank or securities intermediary, as applicable, to agree to comply at any time
with instructions from Collateral Agent to such depository bank or securities
intermediary, as applicable, directing the disposition of funds from time to
time credited to such deposit or brokerage account, without further consent of
US Company or such other Credit Party, during the continuance of a Compliance
Period, a Default or an Event of Default.

9.18 Credit Party Financial Statements. US Company shall deliver or cause to be
delivered to Administrative Agent financial statements, if any, for each other
Credit Party (to the extent not consolidated or combined with the financial
statements delivered to Administrative Agent under Section 9.01) in form and
substance reasonably satisfactory to Agent at such intervals and covering such
time periods as Administrative Agent may request.

9.19 Qualified Derivative Obligations. Prior to or concurrently with US Company
or any other Credit Party entering into any Derivative Obligation or any
modification of such Derivative Obligation with any Lender or any Affiliate of a
Lender (other than Administrative Agent or any Affiliate of Administrative
Agent), US Company shall provide, or shall cause such Lender or such Affiliate
to provide, written notice to Administrative Agent specifying, in a manner
reasonably acceptable to Administrative Agent, the terms and conditions of such
Derivative Obligations. In addition, any Lender that enters into any Derivative
Obligation or any modification of a Derivative Obligation with a Credit Party
may provide notice thereof to the Administrative Agent.

9.20 Centre of Main Interest. Each UK Subsidiary and the Luxembourg Subsidiary
shall have and maintain its centre of main interest (as that term is used in
Article 3(1) of the Regulation) for purposes of The Council of the European
Union Regulation No. 1346/2000 on Insolvency Proceedings within respectively,
the United Kingdom and Luxembourg.

9.21 Administration of Accounts. (a) US Company shall, and shall cause each of
its Subsidiaries to, keep accurate and complete records of its Accounts and all
payments and collections thereon and shall submit to Administrative Agent on
such periodic basis as Administrative Agent shall request a sales and
collections report for the preceding period, in form consistent with the reports
currently prepared by US Company with respect to such information. When
requested by Administrative Agent, from and after the date hereof, US Company
shall deliver to Administrative Agent a detailed aging of all of Accounts of US
Company and its Subsidiaries, and upon Administrative Agent’s request

 

147



--------------------------------------------------------------------------------

therefore, copies of proof of delivery and the original copy of all documents,
including, without limitation, repayment histories and present status reports
relating to the Accounts so scheduled and such other matters and information
relating to the status of then existing Accounts as Administrative Agent shall
reasonably request.

(b) If an Account includes a charge for any tax payable to any governmental
taxing authority, Administrative Agent is authorized, in its sole discretion, to
pay the amount thereof to the proper taxing authority for the account of US
Company or its Subsidiaries and to charge US Company therefore, except for taxes
that (i) are being actively contested in good faith and by appropriate
proceedings and with respect to which US Company or such Subsidiary maintains
reasonable reserves on its books therefore and (ii) would not reasonably be
expected to result in any Lien other than a Permitted Lien. In no event shall
Administrative Agent or any Lender be liable for any taxes to any governmental
taxing authority that may be due by US Company or any of its Subsidiaries or
Affiliates.

SECTION 10. Negative Covenants. Each of US Company and each other Credit Party
hereby covenants and agrees that on and after the Effective Date and until the
Total Revolving Loan Commitment and all Letters of Credit have terminated and
the Loans, Notes and Unpaid US Drawings, Unpaid UK Drawings and Unpaid Canadian
Drawings (in each case, together with interest thereon), Fees and all other
Obligations (other than any indemnities described in Section 13.13 which are not
then due and payable) incurred hereunder and thereunder, are paid in full in
cash:

10.01 [Reserved].

10.02 Liens. US Company will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of US Company
or any of its Subsidiaries, whether now owned or hereafter acquired, or sell any
such property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to US Company or any of its Subsidiaries), or assign
any right to receive income or permit the filing of any financing statement
under the UCC or any other similar notice of Lien under any similar recording or
notice statute; provided that the provisions of this Section 10.02 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):

(a) Liens granted to Collateral Agent for the benefit of the Secured Creditors
under the Security Documents to secure the Obligations;

(b) Liens listed on Schedule 10.02;

(c) Liens for taxes not yet due or being contested in good faith and by
appropriate proceedings to the extent permitted under this Agreement;

(d) Purchase Money Liens and Leases;

(e) Liens of warehousemen, mechanics, materialmen, workers, repairmen, common
carriers, or landlords, liens for taxes, assessments or other governmental
charges, and other similar Liens (other than Liens arising under ERISA) arising
by operation of law for amounts that are not yet due and payable or which are
being diligently contested in good faith by a Credit Party, and for which
adequate reserves are maintained by US Company for their payment in accordance
with GAAP;

 

148



--------------------------------------------------------------------------------

(f) Attachment or judgment Liens not to exceed an aggregate of $10,000,000 or
the Equivalent Amount thereof excluding in each case amounts (i) bonded to the
reasonable satisfaction of Administrative Agent or (ii) covered by insurance to
the reasonable satisfaction of Administrative Agent;

(g) Deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance, not to exceed
an aggregate of $10,000,000 or the Equivalent Amount thereof;

(h) Deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the ordinary course of
business not to exceed an aggregate of $10,000,000 or the Equivalent Amount
thereof;

(i) Easements, rights of way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of US Company or any of its Subsidiaries;

(j) Liens securing Indebtedness described in Section 10.05(d) which has been
refinanced so long as such refinanced Indebtedness is not secured by any
collateral which did not secure the Indebtedness prior to such refinancing;

(k) Liens securing Indebtedness described in Section 10.05(j) and (k);

(l) Extensions and renewals of any of the foregoing so long as the aggregate
amount of extended or renewed Liens are not increased and are on terms and
conditions no more restrictive than the terms and conditions of the Liens
extended or renewed;

(m) Liens securing Indebtedness of a Foreign Subsidiary permitted under
Section 10.05(e)(iii);

(n) Liens securing Capitalized Lease Obligations permitted pursuant to
Section 10.05(m);

(o) Liens securing Indebtedness permitted pursuant to Section 10.05(n); provided
that such Liens do not extend to any real or personal property other than the
property acquired in such Permitted Acquisition; and

(p) (i) statutory and common law rights of set-off and other similar rights and
remedies as to deposits of cash, securities, commodities and other funds in
favor of banks, other depositary institutions, securities or commodities
intermediaries or brokerages and (ii) Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 of the UCC in effect in the
relevant jurisdiction and covering only the items being collected upon.

10.03 Sale of Assets. US Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, sell, lease, assign, transfer,
liquidate or otherwise dispose of any assets (an “Asset Sale”) other than
(i) Inventory (including containers held for lease) in the ordinary course of
business, (ii) individual items of Collateral with a book value of less than
$10,000,000 or the Equivalent Amount thereof in the aggregate during any fiscal
year, (iii) obsolete or worn out property disposed of in the ordinary course of
business, (iv) Asset Sales (including, without limitation, transfers of

 

149



--------------------------------------------------------------------------------

Inventory, Equipment or Real Property from US Company to a Credit Party) from US
Company to a Credit Party, or from one Credit Party to another Credit Party or
to US Company, provided, in each case, that any transfer of Inventory, Equipment
or Real Property from a Borrower shall be made to another Credit Party that is
or, concurrently with such transfer, becomes, a Borrower, (v) sales of Trailers
acquired in Permitted Acquisitions or owned by US Company or a Credit Party on
the date hereof, (vi) so long as no Default or Event of Default has occurred and
is continuing, to the extent permitted by the Senior Note Indentures and the
Permitted Additional Financing Documents, sales of container Inventory held for
lease pursuant to sale and leaseback transactions (with the “leaseback” portion
of such transaction being permitted pursuant to Section 10.05(m)), provided that
the Orderly Liquidation Value of such container Inventory sold during the term
of this Agreement shall not exceed $50,000,000 or the Equivalent Amount thereof,
(vii) dispositions of assets not otherwise addressed by this Section 10.03 with
an aggregate Fair Market Value not in excess of $10,000,000 or the Equivalent
Amount thereof in the aggregate in any fiscal year; provided that, with respect
to clauses (ii), (iii), (iv), (v), (vi) and (vii), (a) such dispositions are for
fair value, (b) the aggregate consideration is paid in full in cash at the time
of disposition and is either reinvested in the business of US Company or its
Subsidiaries (subject to the limitations of this Agreement) or used to repay
Revolving Loans in accordance with Section 5.02(c), (viii) sales of Equipment
which US Company or a Credit Party will lease back under a capital lease
permitted under Section 10.05(d) or an operating lease permitted under
Section 10.12; (ix) sales of Real Property not in excess of $25,000,000 in the
aggregate for the term of this Agreement that US Company or a Credit Party
promptly leases back and (x) sales or other dispositions of Inventory or
Equipment to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
sale or other disposition are applied to the purchase price of such replacement
property (or otherwise applied in accordance with Section 5.02(c)(ii)), in each
case as part of a LKE Transaction and pursuant to the terms and conditions of
the LKE Master Exchange Agreement.

10.04 Restricted Payments. US Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

(a) declare or pay any dividend (other than dividends payable solely in common
stock of US Company) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of Equity Interests
of US Company or any warrants, options or rights to purchase any such Equity
Interests, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of US Company or any of its Subsidiaries (each of the
foregoing, a “Restricted Payment”); provided, (i) any Subsidiary may declare and
pay dividends or distributions to US Company or any other Domestic Subsidiary of
US Company which is a US Credit Party; (ii) any Foreign Subsidiary may declare
and pay dividends or distributions to UK Company, Canadian Company or any other
Foreign Subsidiary, (iii) US Company may purchase on the open market or in
privately-negotiated transactions Equity Interests consisting of its common
stock for an aggregate amount not to exceed $10,000,000 if, (A) both before and
after giving effect to such purchase, no Default or Event of Default exists or
would result therefrom and US Company has Total Borrowing Availability of at
least $90,000,000, (B) all shares of such Equity Interests so purchased are
thereafter immediately cancelled or shall have the status of treasury stock of
US Company and (C) if the Restricted Payment under this clause (iii) is to be
made with the proceeds of a Loan, the request for such Loan shall be made under
a separate request for borrowing and shall be accompanied by calculations in
reasonable detail evidencing that US Company may make any Restricted Payment in
compliance with this Section 10.04(a); and (iv) US Company may make any
Restricted Payment permitted pursuant to the Senior Note Documents and the
Permitted Additional Financing Documents so long as at the time of such
Restricted Payment, the Payment Conditions shall have been satisfied; or

 

150



--------------------------------------------------------------------------------

(b) make any payment or prepayment of principal of, or any prepayment of
interest on, or any redemption (including, without limitation, by making
payments to a sinking or analogous fund), repurchase or defeasance of, any
Indebtedness (other than the Obligations) or of any Mandatory Redeemable
Obligation; provided that (i) any Subsidiary may make payments on account of
Indebtedness owing to US Company or any other Credit Party, (ii) the US Company
may repurchase or redeem up to 35% of the aggregate principal amount of the
Senior Notes outstanding on the Effective Date and pay accrued interest and
premium thereon with the proceeds of the issuance of US Company’s Equity
Interests in an “Equity Offering” under and as defined in the Senior Notes
Indentures if, both before and after giving effect to such repurchase or
redemption, (x) no Default or Event of Default exists and (y) US Company has
Total Borrowing Availability of at least $90,000,000, (iii) US Company and its
Subsidiaries may make scheduled principal and interest payments on Indebtedness
permitted under Sections 10.05(a), (b), (c), (d), (g), (h), (i), (j), (k) and
(l) and scheduled interest payments on the Senior Notes and the Permitted
Additional Financing Indebtedness, (iv) US Company may prepay, repurchase or
redeem any Indebtedness permitted to be prepaid, repurchased or redeemed
pursuant to the Senior Note Documents (including, without limitation, any
Indebtedness outstanding under any such Senior Note Documents to the extent so
permitted) so long as at the time of such prepayments, repurchases or
redemptions, the Payment Conditions shall have been satisfied, (v) US Company
may prepay, repurchase or redeem any Indebtedness outstanding under the Senior
Note Documents with the proceeds of any Permitted Senior Notes Refinancing
incurred in accordance with Section 10.05(f), (vi) US Company may prepay,
repurchase or redeem any Indebtedness permitted to be prepaid, repurchased or
redeemed pursuant to the Permitted Additional Financing Documents (including,
without limitation, any Indebtedness outstanding under any such Permitted
Additional Financing Documents to the extent so permitted) so long as at the
time of such prepayments, repurchases or redemptions, the Payment Conditions
shall have been satisfied, and (vii) US Company may prepay, repurchase or redeem
any Permitted Additional Financing Indebtedness with the proceeds of any
Permitted Additional Financing incurred in accordance with Section 10.05(h) or
(j).

10.05 Indebtedness. US Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Credit Documents and Derivative Obligations under
which a Lender or an Agent (or one of their respective Affiliates) is the
counterparty incurred in the ordinary course of business;

(b) Unsecured Derivative Obligations incurred in the ordinary course of
business;

(c) Indebtedness described on Schedule 10.05, and any refinancing of such
Indebtedness, so long as the aggregate principal amount of the Indebtedness so
refinanced shall not be increased and the refinancing shall be on terms and
conditions no more restrictive than the terms and conditions of the Indebtedness
to be refinanced;

(d) Indebtedness, including Capitalized Lease Obligations, secured by purchase
money liens on Equipment the title to or leasehold interest in which is acquired
after the Effective Date, not to exceed $40,000,000 or the Equivalent Amount
thereof in the aggregate (irrespective of when due) outstanding at any one time
(“Purchase Money Liens and Leases”) so long as each Purchase Money Lien or Lease
shall attach or relate only to the property (and accessions thereto and proceeds
thereof) to be acquired or the acquisition cost of which is financed through
leasing and the principal amount of the debt incurred (including the principal
component of lease payments) shall not exceed one hundred percent (100%) of the
purchase price of the item or items of equipment;

 

151



--------------------------------------------------------------------------------

(e) (i) Indebtedness consisting of loans and advances by US Company or any
Subsidiary of US Company to US Company or any Domestic Subsidiary that is a
Credit Party; (ii) Indebtedness consisting of loans and advances by the UK
Company, the Canadian Company or any Foreign Subsidiary to UK Company, Canadian
Company or any Foreign Subsidiary that is a Credit Party; (iii) Indebtedness
consisting of loans and advances by the US Company or any Domestic Subsidiary to
UK Company, Canadian Company or any Foreign Subsidiary that is a Credit Party,
in an amount, together with Investments under Section 10.07(b)(iii), not to
exceed $50,000,000 or the Equivalent Amount thereof at any time outstanding;
(iv) Indebtedness of any Foreign Subsidiary (other than a Credit Party) for
which none of a US Borrower, a UK Borrower, a Canadian Borrower or any Credit
Party has provided credit support (by guarantee, granting of Liens on its assets
or otherwise) in an amount not to exceed $25,000,000 or the Equivalent Amount
thereof at any time outstanding, and (v) other Indebtedness consisting of loans
and advances to Foreign Subsidiaries, which together with Investments made by
any Credit Party in Foreign Subsidiaries under Section 10.07(b)(iv) (such loans
and advances to Foreign Subsidiaries, together with Investments made under
Section 10.07(b)(iv), “Restricted Foreign Funding”), does not exceed $10,000,000
or the Equivalent Amount thereof in the aggregate at any time outstanding;
provided that (X) all loans and advances described under (i), (ii), (iii) and
(v) are evidenced by an intercompany note, which is pledged to the Collateral
Agent and are subordinated to the Obligations on terms and conditions reasonably
acceptable to the Administrative Agent and the Collateral Agent and (Y) US
Company may make any Restricted Foreign Funding in excess of the limitations in
the foregoing clause (v) which are otherwise permitted pursuant to the Senior
Note Documents so long as at the time of such Restricted Foreign Funding, the
Payment Conditions shall have been satisfied.

(f) Indebtedness under (i) the Senior Note Documents and (ii) any Permitted
Senior Notes Refinancing in respect thereof; provided that in connection with
the incurrence of any Permitted Senior Notes Refinancing, immediately following
the incurrence of any such Permitted Senior Notes Refinancing, the aggregate
amount of all such Indebtedness incurred pursuant to this Section 10.05(f) does
not exceed the aggregate principal amount of all such Indebtedness under the
Senior Note Documents and any previously incurred Permitted Senior Notes
Refinancing thereof (plus accrued and unpaid interest with respect to such
Indebtedness and reasonable fees, premium and expenses relating to the
applicable extension, renewal or refinancing) immediately prior to the
incurrence of any such Permitted Senior Notes Refinancing; provided further that
notwithstanding the foregoing, the aggregate amount of all Indebtedness incurred
pursuant to this Section 10.05(f) may exceed the aggregate principal amount of
all such Indebtedness under the Senior Note Documents and any previously
incurred Permitted Senior Notes Refinancing thereof (plus accrued and unpaid
interest with respect to such Indebtedness and reasonable fees, premium and
expenses relating to the applicable extension, renewal or refinancing)
immediately prior to the incurrence of any such Permitted Senior Notes
Refinancing so long as (a) the Revolving Loans, if any, shall have been (or
shall concurrently be) prepaid in the amount of such excess at the time of the
incurrence of any such Permitted Senior Notes Refinancing, and (b) both before
and after giving effect to the incurrence of any such Permitted Senior Notes
Refinancing, US Company and its Subsidiaries shall be in compliance, on a pro
forma basis (after giving effect to such Permitted Senior Notes Refinancing and
such other customary adjustments requested by US Company and reasonably
acceptable to the Administrative Agent) with the covenant set forth in
Section 10.23 (Debt Ratio), as of the last day of the most recently ended fiscal
quarter, whether or not a Compliance Period is then in effect;

 

152



--------------------------------------------------------------------------------

(g) Indebtedness (other than Indebtedness under this Agreement) incurred to
finance insurance premiums, not to exceed $10,000,000 or the Equivalent Amount
thereof in any fiscal year;

(h) (i) unsecured Permitted Ratio Debt and (ii) unsecured Permitted Capped Debt,
in each case, so long as (A) the creditors with respect to such Indebtedness
enter into an intercreditor agreement or other customary arrangements in form
and substance satisfactory to Administrative Agent (B) before and immediately
after giving effect to the incurrence of such Indebtedness and any
contemporaneous use of the proceeds thereof, no Default or Event of Default has
occurred and is continuing or would be created thereby, and (C) such
Indebtedness is not prohibited by the Senior Note Documents;

(i) unsecured Indebtedness in an aggregate principal amount not to exceed
$25,000,000 or the Equivalent Amount thereof so long as (i) before and
immediately after giving effect to the incurrence of such Indebtedness and any
contemporaneous use of the proceeds thereof, no Default or Event of Default has
occurred and is continuing or would be created thereby, and (ii) such
Indebtedness is not prohibited by the Senior Note Documents or the Permitted
Additional Financing Documents.

(j) (i) Permitted Ratio Debt which is secured by a Lien junior to the Lien
granted to Administrative Agent for the benefit of the Secured Creditors under
the Security Documents and (ii) Permitted Capped Debt which is secured by a Lien
junior to the Lien granted to Administrative Agent for the benefit of the
Secured Creditors under the Security Documents, in each case, so long as (A) the
creditors with respect to such Indebtedness enter into an intercreditor
agreement or other customary arrangements in form and substance reasonably
satisfactory to Administrative Agent, (B) before and immediately after giving
effect to the incurrence of such Indebtedness and any contemporaneous use of the
proceeds thereof, no Default or Event of Default has occurred and is continuing
or would be created thereby and (C) such Indebtedness is not prohibited by the
Senior Notes Documents;

(k) Indebtedness which is secured by a first or second priority Lien on the
assets of the US Company or other Credit Party, in an aggregate principal amount
for all Credit Parties not to exceed $10,000,000 or the Equivalent Amount
thereof so long as (i) the creditors with respect to such Indebtedness enter
into an intercreditor agreement in form and substance satisfactory to
Administrative Agent, (ii) before and immediately after giving effect to the
incurrence of such Indebtedness and any contemporaneous use of the proceeds
thereof, no Default or Event of Default has occurred and is continuing or would
be created thereby, and (iii) such Indebtedness is not prohibited by the Senior
Notes Documents or the Permitted Additional Financing Documents;

(l) the Luxembourg Debt; provided that (A) such Indebtedness will be evidenced
by a revolving credit facility agreement in the form existing as at the date
hereof with claims thereunder assigned in favor of the Collateral Agent and
shall be subordinated to the Obligations of the Credit Parties on terms and
conditions satisfactory to the Administrative Agent and (B) the creditors with
respect to such Indebtedness shall have entered into and delivered to the
Administrative Agent for the benefit of the Secured Creditors the UK
Intercreditor Deed in the form attached hereto as Exhibit S;

(m) Capitalized Lease Obligations in respect of leasehold interest in container
Inventory which is sold in a sale and leaseback transaction (with the sale
portion of such transaction being permitted pursuant to Section 10.03(vi)) so
long as each lease shall attach or relate only to the property subject to such
sale leaseback transaction and the principal amount of the debt incurred
(including the principal component of lease payments) shall not exceed one
hundred percent (100%) of the purchase price of the item or items of container
Inventory;

 

153



--------------------------------------------------------------------------------

(n) assumed Indebtedness incurred in connection with a Permitted Acquisition in
an aggregate amount not to exceed $25,000,000 in the aggregate at any time
outstanding, so long as such Indebtedness (A) constitutes either purchase money
Indebtedness incurred in connection with the purchase of fixtures and Equipment
or Capitalized Lease Obligations and (B) was not incurred in anticipation of
such Permitted Acquisition; and

(o) Indebtedness under Banking Products Agreements incurred in the ordinary
course of business and consistent with past practices of the Credit Parties.

10.06 Contingent Obligations. Neither US Company nor any of its Subsidiaries
shall directly or indirectly incur, assume, or suffer to exist any Contingent
Obligation, excluding indemnities given in connection with the sale of Inventory
or other asset dispositions permitted hereunder and Contingent Obligations for
Indebtedness permitted to be incurred under Section 10.05 hereof

10.07 Advances, Investments and Loans. US Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, make any Investment
in any Person, whether in cash, securities, or other property of any kind
including, without limitation, any Subsidiary or Affiliate of US Company, other
than:

(a) Advances or loans (but not sales on open account on ordinary course of
business terms) made in the ordinary course of business, including those made to
finance the sale of Inventory, not to exceed $1,000,000 or the Equivalent Amount
thereof outstanding at any one time to any one Person and $5,000,000 or the
Equivalent Amount thereof in the aggregate outstanding at any one time;

(b) Investments (including in the form of loans or advances permitted by
Section 10.5(e)): (i) by US Company or any Subsidiary of US Company in US
Company or any Domestic Subsidiary that is a Credit Party, (ii) by the UK
Company, the Canadian Company or any Foreign Subsidiary in UK Company, the
Canadian Company or any Foreign Subsidiary that is a Credit Party, (iii) by US
Company or a Domestic Subsidiary in UK Company, Canadian Company or a Foreign
Subsidiary that is a Credit Party; provided that all Investments in such Foreign
Subsidiaries, together with Indebtedness of Foreign Subsidiaries permitted under
Section 10.05(e)(iii), shall not exceed $50,000,000 or the Equivalent Amount
thereof at any time outstanding and (iv) in Foreign Subsidiaries, which together
with Indebtedness incurred in reliance on Section 10.05(e)(v), does not exceed
$10,000,000 or the Equivalent Amount thereof in the aggregate at any time
outstanding; provided that (X) all Investments in the form of loans and advances
described under (i), (ii), (iii) and (iv) are evidenced by an intercompany note
in accordance with Section 10.05(e)(v) and (Y) US Company may make any
Restricted Foreign Funding in excess of the limitations set forth in the
foregoing clause (iv) which are otherwise permitted pursuant to the Senior Note
Documents and the Permitted Additional Financing Documents so long as at the
time of such Restricted Foreign Funding, the Payment Conditions shall have been
satisfied;

(c) Cash Equivalents;

(d) Permitted Acquisitions;

 

154



--------------------------------------------------------------------------------

(e) Deposits with financial institutions, disclosed on Schedule 10.07, and which
are insured by the Federal Deposit Insurance Corporation (“FDIC”) or a similar
federal insurance program; provided, however, that US Company may, in the
ordinary course of its business, maintain in its disbursement accounts from time
to time amounts in excess of then applicable FDIC or other program insurance
limits; and

(f) Such other Investments as Required Lenders may approve in writing in their
sole discretion.

10.08 Transactions with Affiliates. US Company shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, enter into any transaction
with, including, without limitation, the purchase, sale or exchange of property
or the rendering of any service to, any Subsidiary or Affiliate of US Company,
except (a) the transactions in existence on the Effective Date as described on
Schedule 10.08, (b) transactions between or among US Company and its
wholly-owned Subsidiaries which are Credit Parties and (c) transactions in the
ordinary course of and pursuant to the reasonable requirements of US Company’s
or such Subsidiary’s or Affiliate’s business, as the case may be, and upon fair
and reasonable terms no less favorable to US Company or such Subsidiary than
could be obtained in a comparable arm’s-length transaction with an unaffiliated
Person.

10.09 Registered Pension Plans. None of the Borrowers or any other Credit Party
shall establish or commence contributing to or become otherwise obligated in
respect of a Foreign Pension Plan which contains a “defined benefit provision”
as such term is defined in the CITA or which is a “multi-employer pension” plan
subject to the Supplemental Pension Plans Act (Quebec).

10.10 Additional Negative Pledges. US Company shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective, (i) any prohibition or restriction
(including any agreement to provide equal and ratable security to any other
Person in the event a Lien is granted to or for the benefit of Collateral Agent
and the Secured Creditors) on the creation or existence of any Lien upon the
assets of US Company or its Subsidiaries or (ii) any contractual obligation
which may restrict or inhibit Administrative Agent’s or Collateral Agent’s
rights or ability to sell or otherwise dispose of the Collateral or any part
thereof after the occurrence of an Event of Default, other than pursuant to the
Senior Note Documents and pursuant to the Permitted Additional Financing
Documents as in effect on the date on which the Senior Notes were issued.

10.11 No Subsidiaries. US Company shall not, directly or indirectly, form or
acquire any new Subsidiaries, except (a) in connection with Permitted
Acquisitions in compliance with Section 10.13 and (b) if each of the following
conditions is met:

(i) each new Subsidiary is a Wholly-Owned Subsidiary of US Company created to
conduct business in a specific jurisdiction;

(ii) both before and after giving effect to the creation of such Subsidiary and
the transfer of any assets from US Company or its Subsidiaries to such
Subsidiary, all representations and warranties of US Company and its
Subsidiaries contained in any Credit Document are true and correct in all
material respects, on and as of such date as if made as of such date (except
(x) such revisions as are necessary to reflect the formation of such new
Subsidiary and (y) it being understood and agreed that (A) any representations
and warranties stated to relate to a specific earlier date shall have been true
and correct in all material respects as of such earlier date and (B) any
representations and warranties qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects at such time), no
Default or Event of Default shall have occurred and be continuing, and US
Company and its Subsidiaries shall be Solvent;

 

155



--------------------------------------------------------------------------------

(iii) US Company shall have delivered to Administrative Agent written notice at
least fifteen (15) Business Days prior to consummation of any transfer of assets
to, or acquisition of assets by, such new Subsidiary, describing in reasonable
detail the proposed new Subsidiary and its assets;

(iv) any such new Subsidiary shall have executed and delivered to Administrative
Agent such Security Documents (or joinders thereto, in form and substance
satisfactory to Administrative Agent and Collateral Agent) and other documents
as are necessary (or advisable in Administrative Agent’s and Collateral Agent’s
judgment) under Applicable Law in order to grant Collateral Agent for the
benefit of the Secured Creditors a perfected First Priority security interest
and Lien in the assets of, and ownership interests in, such Subsidiary and US
Company or the applicable Credit Party shall execute and deliver an amendment to
the applicable pledge agreement in form and substance satisfactory to
Administrative Agent and Collateral Agent, together with stock certificates and
promissory notes and other instruments endorsed in blank, to pledge its equity
interests in such new Subsidiary and all intercompany Loans to such Subsidiary;

(v) each such new Subsidiary that is a Domestic Subsidiary shall become a party
to this Agreement, either as a US Borrower or a US Guarantor, as determined by
the Administrative Agent or the Required Lenders, in each case by executing and
delivering to the Administrative Agent a counterpart of a Joinder Agreement, and
in the event that the Subsidiary is to become a US Borrower hereunder, by
executing and delivering to the Administrative Agent a counterpart to the US
Revolving Note and the US Swingline Note;

(vi) (i) each such new Subsidiary that is a UK Subsidiary shall become a party
to this Agreement, either as a UK Borrower or a Non-US Obligation Guarantor, as
determined by the Administrative Agent or the Required Lenders, in each case by
executing and delivering to the Administrative Agent a counterpart of a Joinder
Agreement, and in the event that the Subsidiary is to become a UK Borrower
hereunder, by executing and delivering to the Administrative Agent a counterpart
to the UK Revolving Note and the UK Swingline Note, (ii) each such new
Subsidiary that is a Canadian Subsidiary shall become a party to this Agreement,
either as a Canadian Borrower or a Non-US Obligation Guarantor, as determined by
the Administrative Agent or the Required Lenders, in each case by executing and
delivering to the Administrative Agent a counterpart of a Joinder Agreement, and
in the event that the Subsidiary is to become a Canadian Borrower hereunder, by
executing and delivering to the Administrative Agent a counterpart to the
Canadian Revolving Note, and (iii) each such new Subsidiary that is a Foreign
Subsidiary other than a UK Subsidiary or a Canadian Subsidiary shall become a
party to this Agreement as a Non-US Obligation Guarantor by executing and
delivering to the Administrative Agent a counterpart of a Joinder Agreement; and

(vii) if required by Administrative Agent, Administrative Agent shall have
received opinions of counsel, in form and substance satisfactory to it, as to
the due execution, delivery and enforceability of the Credit Documents executed
by such new Subsidiary, together with such evidences of solvency, certificates,
Certificates of Title, and other documents and instruments reasonably requested
by Administrative Agent.

10.12 Operating Leases; Off-Balance Sheet Financing. Neither US Company nor any
of its Subsidiaries shall directly or indirectly incur, create, assume or suffer
to exist any liabilities for operating leases or other indebtedness or
liabilities not reflected as such on their financial statements other than
liabilities described on Schedule 10.12, and any refinancing of such
liabilities, so long as the aggregate amount thereof so refinanced shall not be
increased and the refinancing shall be on terms and conditions no more
restrictive than the terms and conditions of the liabilities to be refinanced;
provided, however, that US Company and its Subsidiaries may incur liabilities in
connection with operating leases of real property (including office and yard
space) and office Equipment in the ordinary course of business

 

156



--------------------------------------------------------------------------------

and of other Equipment with values of up to $20,000,000 or the Equivalent Amount
thereof in any fiscal year (exclusive of Equipment acquired under operating
leases executed prior to the Effective Date and listed on Schedule 10.12) (and
up to 50% of any amount not incurred in any fiscal year may be carried over to
the next fiscal year).

10.13 Permitted Acquisitions. US Company shall not, and shall not permit any of
its Subsidiaries to, make an Acquisition unless each of the following conditions
is satisfied:

(a) such Acquisition is made by US Company or another Credit Party;

(b) such Acquisition shall be consensual and, if required under state law, shall
have been approved by the board of directors or other governing body of the
Person to be acquired (if there is such a governing body) and shall be permitted
by the Senior Note Documents and the Permitted Additional Financing Documents;

(c) both before and after giving effect to such Acquisition, all representations
and warranties of US Company and its Subsidiaries contained in any Credit
Document are true and correct in all material respects on such date as if made
as of such date (it being understood and agreed that (i) any representations and
warranties stated to relate to a specific earlier date shall have been true and
correct in all material respects as of such earlier date and (ii) any
representations and warranties qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects at such time) and no
Default or Event of Default shall have occurred and be continuing, and
Administrative Agent shall receive a certificate of US Company to such effect on
the date on which such Acquisition is consummated;

(d) both before and after giving effect to such Acquisition and the incurrence
of Indebtedness in connection therewith, US Company and its Subsidiaries
(including any Subsidiary acquired in such Acquisition) shall be Solvent;

(e) no Default or Event of Default shall have occurred and be continuing or
shall be created thereby and the Payment Conditions shall have been satisfied,
each calculated on a pro forma basis (whether or not Section 10.21 hereof would
then require compliance with such covenant) immediately after giving effect to
such payments and any Indebtedness incurred in connection therewith, and
Administrative Agent shall receive a certificate of US Company to such effect on
the date on which such Acquisition is consummated;

(f) if a Revolving Loan is to be made in connection with such Acquisition,
Administrative Agent shall have received a Notice of Borrowing and, if US
Company desires to include the assets to be acquired in the US Borrowing Base,
the UK Borrowing Base or the Canadian Borrowing Base for such Revolving Loan, a
Borrowing Base Certificate;

(g) as soon as reasonably practicable following consummation of the Acquisition,
Administrative Agent and Collateral Agent shall have received such financing
statements, filings, Certificates of Title and other Security Documents as
required (or advisable in Administrative Agent’s or Collateral Agent’s judgment)
to create and perfect Liens on any assets to be acquired, including assets of
any new Subsidiary, together with evidence (including Lien search results)
satisfactory to Administrative Agent and Collateral Agent that such Liens are
first and prior Liens subject only to Permitted Liens;

(h) all new Subsidiaries formed or acquired in such Permitted Acquisition shall
be Wholly-Owned Subsidiaries, directly or indirectly, of US Company;

 

157



--------------------------------------------------------------------------------

(i) the business and assets to be acquired in such Acquisition shall be acquired
free and clear of all Liens (other than Permitted Liens);

(j) any new Domestic Subsidiary shall become a Borrower or Guarantor and all new
Domestic Subsidiaries shall execute and deliver to Administrative Agent and
Collateral Agent such Security Documents as are required to be executed by a
Guarantor (or joinder agreements in form and substance satisfactory to
Administrative Agent and Collateral Agent) and such other documents as are
necessary (or advisable in Administrative Agent’s or Collateral Agent’s
judgment) under Applicable Law in order to grant Collateral Agent for the
benefit of the Secured Creditors a perfected First Priority security interest
and Lien in the assets of, and ownership interests in, such Subsidiary (subject
only to Permitted Liens); and US Company or its Subsidiary, as applicable, shall
execute and deliver an amendment to the Pledge Agreement in form and substance
satisfactory to Administrative Agent and Collateral Agent, together with stock
certificates and promissory notes and other instruments endorsed in blank in
accordance therewith;

(k) prior to inclusion in the US Borrowing Base, the UK Borrowing Base or the
Canadian Borrowing Base of any assets acquired in connection with one or more
Acquisitions which, individually or in aggregate, causes the US Borrowing Base,
the UK Borrowing Base or the Canadian Borrowing Base, in the aggregate, to
increase by more than $30,000,000 or the Equivalent Amount thereof above the
amount of the US Borrowing Base, the UK Borrowing Base or the Canadian Borrowing
Base, as applicable, reflecting the most recent appraisals delivered or required
to be delivered under Section 9.02, Administrative Agent shall have received
appraisals, in form and substance reasonably satisfactory to Administrative
Agent, of all Inventory, Equipment and Real Property to be included in the
Borrowing Base and shall have completed such review of Accounts, Inventory,
Equipment and Real Property as it deems necessary or desirable for inclusion in
the applicable Borrowing Base;

(l) the Person or business to be acquired is engaged in the business conducted
by US Company and its Subsidiaries immediately prior to the Effective Date or
similar activities related or incidental thereto; and

(m) in the case of any Acquisition with a purchase price of $20,000,000 or the
Equivalent Amount thereof or more, on or prior to the date of such Acquisition,
Administrative Agent shall have received, in form and substance satisfactory to
Administrative Agent, all acquisition documents related thereto and
certificates, and other documents and instruments reasonably requested by
Administrative Agent, which collectively shall confirm, to Administrative
Agent’s reasonable satisfaction, that the conditions set forth herein have been
satisfied.

10.14 Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc. US Company will not, and will not permit any of its
Subsidiaries to:

(a) amend, modify, change or waive any term or provision of any Senior Note
Document or any Permitted Additional Financing Document, unless such amendment,
modification, change or waiver could not reasonably be expected to be adverse to
the interests of the Lenders; or

(b) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Equity Interests (including the Convertible Preferred Stock, any
shareholders’ agreement or any Qualified Preferred Stock), or enter into any new
agreement with respect to its capital stock or other Equity Interests, unless
such amendment, modification, change or other action contemplated by this clause
(b) could not reasonably be expected to be adverse to the interests of the
Lenders in any material respect and the terms of any such amendment,
modification, change or other action will not violate any of the other
provisions of this Agreement or any other Credit Document.

 

158



--------------------------------------------------------------------------------

10.15 Limitation on Certain Restrictions on Subsidiaries. US Company will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other Equity Interest or
participation in its profits owned by US Company or any of its Subsidiaries, or
pay any Indebtedness owed to US Company or any of its Subsidiaries, (b) make
loans or advances to US Company or any of its Subsidiaries or (c) transfer any
of its properties or assets to US Company or any of its Subsidiaries, except for
such encumbrances or restrictions existing under or by reason of (i) Applicable
Law, (ii) this Agreement and the other Credit Documents, (iii) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of US Company or any of its Subsidiaries, (iv) customary
provisions restricting assignment of any licensing agreement (in which US
Company or any of its Subsidiaries is the licensee) or other contract entered
into by US Company or any of its Subsidiaries in the ordinary course of
business, and (v) restrictions on the transfer of any asset pending the close of
the sale of such asset.

10.16 Limitation on Issuance of Equity Interests. (a) US Company will not, and
will not permit any of its Subsidiaries to, issue (i) any Preferred Equity other
than issuance by US Company of the Convertible Preferred Stock or Qualified
Preferred Stock or (ii) any redeemable common stock or other redeemable common
Equity Interests other than common stock or other redeemable common Equity
Interests that is or are redeemable at the sole option of US Company or such
Subsidiary, as the case may be.

(b) US Company will not permit any of its Subsidiaries to issue any capital
stock or other Equity Interests (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, capital
stock or other Equity Interests, except (i) for transfers and replacements of
then outstanding shares of capital stock or other Equity Interests, (ii) for
stock splits, stock dividends and other issuances which do not decrease the
aggregate percentage ownership of US Company or any of its Subsidiaries in any
class of the capital stock or other Equity Interests of such Subsidiary,
(iii) in the case of Foreign Subsidiaries of US Company, to qualifying directors
to the extent required by Applicable Law and for other nominal share issuances
to Persons other than US Company and its Subsidiaries to the extent required
under Applicable Law and (iv) for issuances by Subsidiaries of US Company which
are newly created or acquired in accordance with the terms of this Agreement.

10.17 Business; etc. US Company will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
businesses engaged in by US Company and its Subsidiaries as of the Effective
Date and reasonable extensions thereof and businesses ancillary or complimentary
thereto.

10.18 No Additional Deposit Accounts; etc. US Company will not, and will not
permit any other Credit Party to, directly or indirectly, open, maintain or
otherwise have any checking, savings, deposit, securities or other accounts at
any bank or other financial institution where cash or Cash Equivalents are or
may be deposited or maintained with any Person, other than (a) the Concentration
Accounts set forth on Part A of Schedule 10.18, (b) the Collection Accounts set
forth on Part B of Schedule 10.18, (c) the Disbursement Accounts set forth on
Part C of Schedule 10.18, (d) the Designated Petty Cash Accounts set forth on
Part D of Schedule 10.18, (e) the Designated Payroll Accounts set forth on Part
E of Schedule 10.18 and (f) the Foreign Accounts set forth on Part F of Schedule
10.18; provided that any US Credit Party, any UK Subsidiary and any Canadian
Subsidiary may open a new Concentration Account, Collection Account,
Disbursement Account, Designated Petty Cash Account, Designated Payroll Account
or LKE Joint Account not set forth in such Schedule 10.18, so long as prior to
opening any such account (i) the Administrative Agent has consented in writing
to such opening (which consent shall not be unreasonably withheld or delayed),
(ii) US Company has delivered an updated Schedule 10.18 to the Administrative
Agent listing such new account and (iii) in the case of any new Concentration
Account, Collection Account,

 

159



--------------------------------------------------------------------------------

Disbursement Account, Designated Petty Cash Account, Designated Payroll Account
or LKE Joint Account, (A) opened by a US Credit Party, the financial institution
with which such account is opened, together with US Company or such other US
Credit Party which has opened such account and the Collateral Agent have
executed and delivered to the Administrative Agent and the Collateral Agent a
Cash Management Control Agreement reasonably acceptable to the Administrative
Agent and Collateral Agent if and to the extent required by the US Security
Agreement and (B) opened by a UK Subsidiary, such Subsidiary has complied with
its obligations under clauses 4.1 and 10 of the UK Debenture and the UK
Partnership Debenture.

10.19 Tax Consolidation. US Company shall not file or consent to the filing of
any consolidated income tax return with any Person other than US Company’s
Subsidiaries.

10.20 Fiscal Year End. US Company shall not change, or permit any Subsidiary of
US Company to change, its fiscal year end.

10.21 Applicability of Financial Covenants. During the term of this agreement,
and thereafter for so long as there are any Obligations outstanding, US Company
covenants that if a Compliance Period is in effect, then as of the end of the
most recent fiscal quarter for which financial statements shall have been
required to be delivered pursuant to Section 9.01(b) and (c) and as of the end
of each subsequent fiscal quarter until a Compliance Period is not in effect, US
Company shall comply with all of the financial covenants set forth in Sections
10.22 and 10.23 hereof. If GAAP changes from the basis used in preparing the
audited financial statements delivered to Administrative Agent by US Company on
or before the Effective Date, US Company will provide Administrative Agent with
certificates demonstrating compliance with such financial covenants and will
include, at the election of US Company or upon the request of Administrative
Agent, calculations setting forth the adjustments necessary to demonstrate how
US Company is in compliance with such financial covenants based upon GAAP as in
effect on the Effective Date.

10.22 Fixed Charge Coverage Ratio. Subject to the provisions of Section 10.21,
as of the end of each fiscal quarter set forth below, US Company and its
Subsidiaries shall maintain a Fixed Charge Coverage Ratio of not less than the
ratio set forth below opposite such date:

 

September 30,

Fiscal Quarter

Ended on

     Fixed Charge
Coverage  Ratio  

December 31, 2011 and thereafter

       1.00:1.00   

10.23 Debt Ratio. Subject to the provisions of Section 10.21, as of the end of
each fiscal quarter, US Company and its Subsidiaries shall maintain a Debt Ratio
of not more than the ratio set forth below opposite such date:

 

160



--------------------------------------------------------------------------------

 

September 30,

Fiscal Quarter

Ended on

     Debt Ratio  

December 30, 2011

       5.50:1.00   

March 31, 2012

       5.50:1.00   

June 30, 2012

       5.50:1.00   

September 30, 2012

       5.50:1.00   

December 31, 2012

       5.50:1.00   

March 31, 2013

       5.00:1.00   

June 30, 2013

       5.00:1.00   

September 30, 2013

       5.00:1.00   

December 31, 2013

       5.00:1.00   

March 31, 2014 and thereafter

       4.50:1.00   

SECTION 11. Events of Default. The occurrence of one or more of the following
events shall constitute an “Event of Default”:

11.01 Payment of Obligations. Any Credit Party shall fail to pay (i) any
principal or Face Amount of, as the case may be, on the Loans or any
reimbursement obligation in respect of any Letter of Credit on the due date
thereof or (ii) any interest or Drawing Fees, as the case may be, on the Loans
or any other Obligation within three (3) Business Days of the date the same
becomes due and payable;

11.02 Misrepresentations. Any representation, warranty or other statement made
or furnished to Administrative Agent or any Lender by or on behalf of US
Company, or any other Credit Party in this Agreement, any of the other Credit
Documents or any instrument, certificate or financial statement furnished in
compliance with or in reference thereto proves to have been false or misleading
in any material respect (or any such representation, warranty or other statement
qualified by “materiality” or “Material Adverse Effect” proves to have been
false or misleading in any respect) when made, furnished or remade;

11.03 Breach of Specific Covenants. US Company shall (i) fail or neglect to
perform, keep or observe any covenant contained in Section 5.03(c) and
(d) (Method and Place of Payment), Sections 9.03 (Maintenance of Property;
Insurance), 9.02 (Books, Records and Inspections; Field Examinations;
Appraisals), 9.01(i) (Borrowing Base Certificates), or Section 10 (Negative
Covenants) hereof on the date that US Company is required to perform, keep or
observe such covenant or (ii) fail or neglect to perform, keep or observe any
covenant contained in Section 9.01 (Information Covenants) other than
Section 9.01(i) hereof within ten (10) Business Days following the date on which
US Company is required to perform, keep or observe such covenant;

 

161



--------------------------------------------------------------------------------

11.04 Breach of Other Covenants. Any Credit Party shall fail or neglect to
perform, keep or observe any covenant contained in this Agreement (other than a
covenant which is dealt with specifically elsewhere in Section 11 hereof) or any
other Credit Document and the breach of such other covenant is not cured to
Administrative Agent’s satisfaction by the earlier to occur of ten (10) Business
Days after (i) the date US Company or such Subsidiary thereof or Credit Party
knew or should have known of such occurrence and (ii) the date of giving of
notice thereof by Administrative Agent to US Company.

11.05 Default Under Other Agreements. A default or event of default shall occur
(and continue beyond any applicable grace period) under any note, agreement or
instrument evidencing any other Indebtedness of US Company or any of its
Subsidiaries, which default or event of default permits the acceleration of its
maturity, provided that the aggregate principal amount of all such Indebtedness
for which the default or event of default has occurred exceeds $30,000,000 or
the Equivalent Amount thereof;

11.06 Failure of Enforceability of Credit Documents; Security. Any material
covenant, agreement or Obligation of US Company or any other Credit Party
contained in or evidenced by any of the Credit Documents shall cease to be
enforceable, or shall be determined to be unenforceable, in accordance with its
terms; US Company or any other Credit Party

shall deny or disaffirm any of its material Obligations under any of the Credit
Documents or any Liens granted in connection therewith; or, any Liens granted in
any of the Collateral shall be determined to be void, voidable, invalid or
unperfected, are subordinated or not given the priority contemplated by this
Agreement (except where such circumstance arises as a result of any action or
inaction by any Lender);

11.07 Canadian Insolvency and Related Proceedings. The US Company, any
Subsidiary of the US Company, any Canadian Borrower or any other Credit Party
(other than an Immaterial Subsidiary) (i) institutes or has instituted against
it any proceeding seeking (x) to adjudicate it a bankrupt or insolvent,
(y) liquidation, winding up, administration, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any
applicable law relating to bankruptcy, insolvency, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debtors including any
Canadian Insolvency Law, or (z) the entry of an order for relief or the
appointment of a receiver, receiver-manager, administrator, custodian, monitor,
trustee or other similar official for it or for any substantial part of its
assets, and in the case of any such proceeding instituted against it (but not
instituted by it), either the proceeding remains undismissed or unstayed for a
period of 90 days, such Person fails to diligently and actively oppose such
proceeding, or any of the actions sought in such proceeding (including the entry
of an order for relief against it or the appointment of a receiver,
receiver-manager, administrator, custodian, monitor, trustee or other similar
official for it or for any substantial part of its properties and assets)
occurs, or (ii) takes any corporate action to authorize any of the above
actions.

11.08 Insolvency and Related Proceedings. US Company, any Subsidiary of US
Company or any other Credit Party (other than an Immaterial Subsidiary) shall
cease to be Solvent or shall suffer the appointment of a receiver, trustee,
custodian or similar fiduciary, or shall make an assignment for the benefit of
creditors, or any petition for an order for relief shall be filed by or against
a Credit Party (other than an Immaterial Subsidiary) under the federal
bankruptcy laws and such proceeding shall continue for more than 30 days, or a
Credit Party (other than an Immaterial Subsidiary) shall make any offer of
settlement, extension or composition to their respective unsecured creditors
generally; or, with respect to the UK Subsidiaries: (in addition to the
preceding provisions of this Section 11.08 such provisions not to be deemed to
otherwise limit the following) (i) such UK Subsidiary stops or suspends or
threatens or announces an intention to stop or suspend payment of its debts or
is for the purpose of section 123(1) of the Insolvency Act 1986 of England and
Wales (on the basis that the words “proved to the

 

162



--------------------------------------------------------------------------------

satisfaction of the court” are deemed omitted from section 123(1)(e)) or any
other Applicable Law deemed to be unable or shall admit in writing its inability
to pay its debts as they fall due or shall become insolvent or a moratorium is
declared in respect of its indebtedness; (ii) a petition is presented or meeting
convened or application made for the purpose of appointing an administrator
(either in or out of court) or receiver or other similar officer of, or for the
making of an administration order in respect of, any UK Subsidiary and
(A) (other than in the case of a petition to appoint an administrator) such
petition or application is not discharged within 14 days; or (B) in the case of
a petition to appoint an administrator, the Administrative Agent is not
satisfied that it will be discharged before it is heard; (iii) any UK Subsidiary
convenes a meeting of its creditors generally or proposes or makes any
arrangement or composition with, or any assignment for the benefit of, its
creditors generally or in relation to a scheme of arrangement or voluntary
arrangement; (iv) any UK Subsidiary enters into any negotiations for or in
connection with the re-scheduling, restructuring or readjustment of any
Indebtedness by reason of, or with a view to avoiding, financial difficulties;
(v) any meeting of any UK Subsidiary is convened for the purpose of considering
any resolution for (or to petition for) its winding up or any UK Subsidiary
passes such a resolution; (vi) a petition is presented for the winding-up of any
UK Subsidiary (other than a frivolous or vexatious petition discharged within 14
days of being presented or any other petition which is contested on bona fide
grounds and discharged at least 7 days before its hearing date); or (vi) any
order is made or resolution passed or other action taken for the suspension of
payments, protection from creditors or bankruptcy or insolvency of any UK
Subsidiary;

11.09 Business Disruption; Condemnation. There shall occur a cessation of a
substantial part of the business of US Company, any Subsidiary of US Company or
any Credit Party for a period which materially adversely affects the capacity of
US Company and its Subsidiaries, taken as a whole, to continue its business on a
profitable basis; or US Company, any Subsidiary of US Company or any Credit
Party shall suffer the loss or revocation of any material license or permit now
held or hereafter acquired by US Company, any Subsidiary of US Company or any
Credit Party which is necessary to the continued or lawful operation of its
business; or US Company, any Subsidiary of US Company or any Credit Party shall
be enjoined, restrained or in any way prevented by court, governmental or
administrative order from conducting all or any material part of its business
affairs; or any material lease or agreement pursuant to which US Company, any
Subsidiary of US Company or any Credit Party leases, uses or occupies any
Property shall be canceled or terminated prior to the expiration of its stated
term, except any such lease or agreement the cancellation or termination of
which would not reasonably be expected to have a Material Adverse Effect; or any
material portion of the Collateral shall be taken through condemnation or the
value of such Property shall be impaired through condemnation;

11.10 ERISA. The occurrence of any of the following: (i) any Plan shall fail to
satisfy the minimum funding requirements for any plan year or part thereof under
Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA or a waiver of
such standard is sought or granted under Section 412(c) of the Code or
Section 302(c) of ERISA, (ii) a contribution failure occurs with respect to any
Plan sufficient to give rise to a lien under Section 302(f) of ERISA on assets
of any Credit Party or any ERISA Affiliate, (iii) a Reportable Event shall have
occurred, (iv) a contributing sponsor (as defined in Section 4001(a)(13) of
ERISA) of a Plan subject to Title IV of ERISA shall be subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof) and an event described in subsection .62, .63, .64,
.65, .66, .67 or .68 of PBGC Regulation Section 4043 shall be reasonably
expected to occur with respect to such Plan within the following 30 days,
(v) any Plan shall have had or is likely to have a trustee appointed to
administer such Plan, under Section 4042 of ERISA, (vi) any Plan or any
Multiemployer Plan is or shall have been or is likely to be terminated or to be
the subject of termination proceedings under Section 4042 of ERISA, (vii) any
Plan shall have an Unfunded Current Liability, (viii) a contribution required to
be made with respect to a Plan or a Foreign Pension Plan has not been timely
made, (ix) any US Borrower or any of its Subsidiaries or any ERISA Affiliate has
incurred or is likely to incur any liability to or on account of a Plan under
Section 406, 409, 502(i),

 

163



--------------------------------------------------------------------------------

502(l), 4062, 4063, 4064 or 4069 of ERISA or Section 401(a)(29), 4971 or 4975 of
the Code or on account of a Multiemployer Plan under Section 515, 4201, 4204 or
4212 of ERISA or on account of a group health plan (as defined in Section 607(1)
of ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations
Section 160.103) under Section 4980B of the Code and/or the Health Insurance
Portability and Accountability Act of 1996, (x) any US Borrower or any of its
Subsidiaries has incurred or is likely to incur liabilities pursuant to one or
more employee welfare benefit plans (as defined in Section 3(1) of ERISA) that
provide benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA), (xi) a “default,” within the meaning of
Section 4219(c)(5) of ERISA, shall occur with respect to any Plan (xii) any
Applicable Law, rule or regulation is adopted, changed or interpreted, or the
interpretation or administration thereof is changed, in each case after the date
hereof, by any Governmental Authority (a “Change in Law”), or, as a result of a
Change in Law, an event occurs following a Change in Law, with respect to or
otherwise affecting any Plan; in each case, which event or events, either
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect;

11.11 Guarantee. Any Guarantee or any provision thereof shall cease to be in
full force or effect as to any Guarantor (except as a result of a release of any
Guarantor in accordance with the terms thereof and hereof), or any Guarantor or
any Person acting for or on behalf of such Guarantor shall deny or disaffirm
such Guarantor’s obligations under the Guarantee to which it is a party or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guarantee to which it is a party;

11.12 Criminal Forfeiture. US Company, any Subsidiary of US Company or any
Credit Party shall be criminally indicted or convicted under any law that could
lead to a forfeiture of any Property of US Company, any Subsidiary of US Company
or any other Credit Party;

11.13 Judgments. Any money judgments, writ of attachment or similar processes
(collectively, “Judgments”) are issued or rendered against US Company, any
Subsidiary of US Company or any other Credit Party, or any of their respective
Property (i) in the case of money judgments in an amount of $10,000,000 or the
Equivalent Amount thereof or more for any single judgment, attachment or process
or $30,000,000 or the Equivalent Amount thereof or more for all such judgments,
attachments or processes in the aggregate, in each case in excess of any
applicable insurance with respect to which the insurer has admitted liability,
and (ii) in the case of non-monetary Judgments, such Judgment or Judgments (in
the aggregate) would reasonably be expected to have a Material Adverse Effect,
in each case which Judgment is not stayed, released or discharged within 30
days; or

11.14 Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the US Company, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.08
shall occur with respect to any Credit Party, the result which would occur upon
the giving of written notice by the Administrative Agent as specified in clauses
(a) and (b) below, shall occur automatically without the giving of any such
notice): (a) declare the Total Revolving Loan Commitment terminated, whereupon
the Revolving Loan Commitment of each Lender shall forthwith terminate
immediately and any Commitment Commission shall forthwith become due and payable
without any other notice of any kind; (b) declare the principal or Face Amount,
as the case may be, of and any accrued interest in respect of all Loans and the
Notes and all Obligations owing hereunder and thereunder to be, whereupon the
same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived

 

164



--------------------------------------------------------------------------------

by each Credit Party; (c) terminate any Letter of Credit which may be terminated
in accordance with its terms; (d) direct the Borrowers to pay (and the Borrowers
jointly and severally agree that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.08 with respect to any
Borrower, they will pay) to the Collateral Agent at the Payment Office such
additional amount of cash or

Cash Equivalents, to be held as security by the Collateral Agent, as is equal to
the aggregate Stated Amount of all Letters of Credit issued for the account of
the Borrowers and then outstanding; (e) enforce, as Collateral Agent, all of the
Liens and security interests created pursuant to the Security Documents; and
(f) apply any cash collateral held by the Administrative Agent pursuant to
Section 5.02 to the repayment of the Obligations

SECTION 12. The Administrative Agent and the Collateral Agent.

12.01 Appointment. The Lenders hereby irrevocably designate and appoint Deutsche
Bank AG New York Branch as Administrative Agent (for purposes of this Section 12
and Section 13.01, the term “Administrative Agent” also shall include DBNY in
its capacity as Collateral Agent pursuant to the Security Documents) to act as
specified herein and in the other Credit Documents. The Lenders hereby
irrevocably designate and appoint Deutsche Bank AG New York Branch as Collateral
Agent to act as specified herein and in the other Credit Documents. Each Lender
hereby irrevocably authorizes, and each holder of any Note by the acceptance of
such Note shall be deemed irrevocably to authorize, the Administrative Agent to
take such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. Each Lender hereby irrevocably authorizes, each holder of
any Note by the acceptance of such Note, and each other Secured Creditor by the
acceptance of the Obligations secured by the Security Documents, shall be deemed
irrevocably to authorize, the Collateral Agent to take such action on its behalf
under the provisions of this Agreement and any other instruments and agreements
referred to herein and to exercise such powers and to perform such duties
hereunder as are specifically delegated or required of the Collateral Agent by
the terms hereof and such other powers as are reasonably incidental thereto. The
Lenders hereby authorize the Collateral Agent (and any sub-agents appointed in
accordance with Section 12.13 below), at its option and in its sole discretion,
to execute powers of attorney in favor of US Company and/or its Subsidiaries
with respect to the release of Liens on Collateral constituting Motor Vehicles
which are sold in accordance with the terms of the Credit Documents. The
Administrative Agent and the Collateral Agent may perform any of their
respective duties hereunder or under any other Credit Document by or through its
officers, directors, agents, employees or affiliates.

12.02 Nature of Duties. (a) Neither the Administrative Agent nor the Collateral
Agent shall have any duties or responsibilities except those expressly set forth
in this Agreement and in the other Credit Documents. Neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
agents, employees or affiliates shall be liable for any action taken or omitted
by it or them hereunder or under any other Credit Document or in connection
herewith or therewith, unless caused by its or their gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Administrative Agent and the
Collateral Agent shall be mechanical and administrative in nature; neither the
Administrative Agent nor the Collateral Agent shall have by reason of this
Agreement or any other Credit Document a fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or in any
other Credit Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent or the Collateral Agent any
obligations in respect of this Agreement or any other Credit Document except as
expressly set forth herein or therein.

 

165



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each of the Lead Arrangers, the Joint Bookrunners,
the Co-Syndication Agents, the Senior Managing Agents and the Co-Documentation
Agents are named as such for recognition purposes only, and each in its
respective capacity as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Credit Documents or the
transactions contemplated hereby and thereby except as explicitly provided for
herein; it being understood and agreed that each of the Lead Arrangers, the
Joint Bookrunners, the Co-Syndication Agents, the Senior Managing Agents and the
Co-Documentation Agents shall be entitled to all indemnification and
reimbursement rights in favor of the Administrative Agent and the Collateral
Agent as, and to the extent, provided for under Sections 12.06 and 13.01.
Without limitation of the foregoing, each of the Lead Arrangers, the Joint
Bookrunners, the Co-Syndication Agents, the Senior Managing Agents and the
Co-Documentation Agents shall not, solely by reason of this Agreement or any
other Credit Documents, have any fiduciary relationship in respect of any Lender
or any other Person.

12.03 Lack of Reliance on the Administrative Agent and the Collateral Agent.
Independently and without reliance upon the Administrative Agent or the
Collateral Agent, each Lender and the holder of each Note, to the extent it
deems appropriate, has made and shall continue to make (a) its own independent
investigation of the financial condition and affairs of US Company and its
Subsidiaries in connection with the making and the continuance of the Loans and
the participation in the Letters of Credit and the taking or not taking of any
action in connection herewith and (b) its own appraisal of the creditworthiness
of US Company and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent and the Collateral Agent shall not have any
duty or responsibility, either initially or on a continuing basis, to provide
any Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or the issuance of any Letter of Credit or at any time or times
thereafter. Neither the Administrative Agent nor the Collateral Agent shall be
responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of US Company or any of its Subsidiaries or
be required to make any inquiry concerning either the performance or observance
of any of the terms, provisions or conditions of this Agreement or any other
Credit Document, or the financial condition of US Company or any of its
Subsidiaries or the existence or possible existence of any Default or Event of
Default.

12.04 Certain Rights of the Agents. If the Administrative Agent or the
Collateral Agent shall request instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent and the
Collateral Agent shall be entitled to refrain from such act or taking such
action unless and until the Administrative Agent or the Collateral Agent, as
applicable, shall have received instructions from the Required Lenders; and the
Administrative Agent and the Collateral Agent shall not incur liability to any
Lender by reason of so refraining. Without limiting the foregoing, neither any
Lender nor the holder of any Note shall have any right of action whatsoever
against the Administrative Agent or the Collateral Agent as a result of the
Administrative Agent or the Collateral Agent acting or refraining from acting
hereunder or under any other Credit Document in accordance with the instructions
of the Required Lenders.

12.05 Reliance. The Administrative Agent and the Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by any Person that the Administrative Agent or the
Collateral

 

166



--------------------------------------------------------------------------------

Agent believed to be the proper Person, and, with respect to all legal matters
pertaining to this Agreement and any other Credit Document and its duties
hereunder and thereunder, upon advice of counsel selected by the Administrative
Agent or the Collateral Agent, as the case may be.

12.06 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) or the Collateral Agent (or any affiliate thereof) is not reimbursed
and indemnified by US Company or the Borrowers, the Lenders will reimburse and
indemnify the Administrative Agent (and any affiliate thereof) or the Collateral
Agent (and any affiliate thereof) in proportion to their respective “percentage”
as used in determining the Required Lenders (determined as if there were no
Defaulting Lenders) for and against any and all liabilities, obligations,
losses, damages, Taxes, penalties, claims, actions, judgments, costs, expenses
or disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any affiliate thereof) or
the Collateral Agent (or any affiliate thereof) in performing its respective
duties hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, Taxes, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliates’
thereof) or the Collateral Agent’s (or such affiliates’ thereof) gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision); provided further, that
nothing contained in this Section 12.06 shall be deemed to limit the obligations
of the Borrowers pursuant to Section 13.01.

12.07 The Administrative Agent and the Collateral Agent in their Individual
Capacities. With respect to their obligation to make Loans, or issue or
participate in Letters of Credit, under this Agreement, the Administrative Agent
and the Collateral Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” “Supermajority Lenders,” “holders of Notes” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent and the Collateral Agent in their respective individual
capacities. The Administrative Agent and the Collateral Agent and their
respective affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.08 Holders. The Administrative Agent and the Collateral Agent may deem and
treat the payee of any Note as the owner thereof for all purposes hereof unless
and until a written notice of the assignment, transfer or endorsement thereof,
as the case may be, shall have been filed with the Administrative Agent. Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder,

transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor.

12.09 Resignation by the Administrative Agent and the Collateral Agent. (a) The
Administrative Agent and/or the Collateral Agent may resign from the performance
of all their respective functions and duties hereunder and/or under the other
Credit Documents at any time by giving 15 Business Days’ prior written notice to
the Lenders and, unless a Default or an Event of Default under Section 11.08
then exists, the US Company. Any such resignation by the Administrative Agent
hereunder shall also constitute its resignation as an Issuing Lender and the
Swingline Lender, in which

 

167



--------------------------------------------------------------------------------

case the resigning Administrative Agent (x) shall not be required to issue any
further Letters of Credit or make any additional Swingline Loans hereunder and
(y) shall maintain all of its rights as Issuing Lender or Swingline Lender, as
the case may be, with respect to any Letters of Credit issued by it, or
Swingline Loans made by it, prior to the date of such resignation. Such
resignation of the Administrative Agent and/or Collateral Agent shall take
effect upon the appointment of a successor Administrative Agent and/or
Collateral Agent, as applicable, pursuant to clauses (b) and (c) below or as
otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent and/or
Collateral Agent, the Required Lenders shall appoint a successor Administrative
Agent and/or Collateral Agent, as applicable, hereunder and under the other
Credit Documents who shall be a commercial bank or trust company reasonably
acceptable to US Company, which acceptance shall not be unreasonably withheld or
delayed (provided that US Company’s approval shall not be required if an Event
of Default then exists).

(c) If a successor Administrative Agent and/or Collateral Agent shall not have
been so appointed within such 15 Business Day period, the Administrative Agent
and/or Collateral Agent, as applicable, with the consent of US Company (which
consent shall not be unreasonably withheld or delayed, provided that US
Company’s consent shall not be required if an Event of Default then exists),
shall then appoint a successor Administrative Agent and/or Collateral Agent, as
applicable, who shall serve as Administrative Agent and/or Collateral Agent, as
applicable, hereunder and under the other Credit Documents until such time, if
any, as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as applicable, as provided above.

(d) If no successor Administrative Agent and/or Collateral Agent, as applicable,
has been appointed pursuant to clause (b) or (c) above by the 20th day after the
date such notice of resignation was given by the Administrative Agent and/or
Collateral Agent, as applicable, the Administrative Agent’s and/or Collateral
Agent’s, as applicable, resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
and/or Collateral Agent, as applicable, hereunder and/or under any other Credit
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and/or Collateral Agent, as applicable, as provided above.

(e) Upon a resignation of the Administrative Agent or the Collateral Agent
pursuant to this Section 12.09, such Agent shall remain indemnified to the
extent provided in this Agreement and the other Credit Documents and the
provisions of this Section 12 (and the analogous provisions of the other Credit
Documents) shall continue in effect for the benefit of such Agent for all of its
actions and inactions while serving as an Agent hereunder and under the other
Credit Documents.

12.10 Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement and the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.
Without prejudice to the foregoing, each of the Administrative Agent and the
Lenders hereby acknowledges, agrees and accepts that the Collateral Agent holds
Collateral which is the subject of the UK Security Agreements as

 

168



--------------------------------------------------------------------------------

trustee for and on behalf of the Lenders in accordance with the terms of the
declaration of trust set out in the UK Security Agreements and that the terms of
its appointment, and such trust, shall be as set out (or referred to) in the UK
Security Agreements and this Agreement.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Total Revolving Loan Commitment (and
all Letters of Credit) and payment and satisfaction of all of the Obligations
(other than inchoate indemnification obligations) at any time arising under or
in respect of this Agreement or the Credit Documents or the transactions
contemplated hereby or thereby, (ii) constituting property being sold or
otherwise disposed of (to Persons other than US Company and its Subsidiaries)
upon the sale or other disposition thereof in compliance with Section 10.03,
(iii) if approved, authorized or ratified in writing by the Required Lenders (or
all of the Lenders hereunder, to the extent required by Section 13.12(a)) or
(iv) as otherwise may be expressly provided in the relevant Security Documents.
Lenders hereby irrevocably authorize the Collateral Agent, at its option and in
its discretion, to subordinate any Lien granted to Collateral Agent on
Collateral if required by the holder of any Indebtedness (including Capitalized
Lease Obligations) secured by Purchase Money Liens and Leases permitted
hereunder or Liens permitted by Section 10.02(n). Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 12.10.

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10, or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

(d) The Administrative Agent shall hold the benefit of the security interests
created by the Luxembourg Security Documents as agent for the Secured Creditors
in accordance with article 2 (4) of the Luxembourg law of 5 August 2005 on
financial collateral arrangements.

12.11 Delivery of Information. Neither the Administrative Agent nor the
Collateral Agent shall be required to deliver to any Lender originals or copies
of any documents, instruments, notices, communications or other information
received by the Administrative Agent or the Collateral Agent from any Credit
Party, any Subsidiary thereof, the Required Lenders, any Lender or any other
Person under or in connection with this Agreement or any other Credit Document
except (a) as specifically provided in this Agreement or any other Credit
Document and (b) as specifically requested from time to time in writing by any
Lender with respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Administrative Agent or
the Collateral Agent, as the case may be, at the time of receipt of such request
and then only in accordance with such specific request.

12.12 Withholding. To the extent required by Applicable Law, the Administrative
Agent may withhold from any payment to any Lender or other Person receiving a
payment under the Credit Documents an amount equivalent to any applicable
withholding tax. If the Internal Revenue

 

169



--------------------------------------------------------------------------------

Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender or other Person receiving payment under the Credit
Documents because such Lender or other Person failed to notify the
Administrative Agent that withholding on payments was required, including,
without limitation, because of a change in circumstances which rendered an
exemption from or reduction of withholding tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
incurred.

12.13 Delegation of Duties. Each of Administrative Agent and Collateral Agent
may perform any and all of its duties and exercise its rights and powers under
this Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by Administrative Agent or Collateral Agent, as applicable.
Administrative Agent, Collateral Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
Section 12.02 and of Section 12.06 shall apply to any the Affiliates of
Administrative Agent or Collateral Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent and Collateral Agent.
All of the rights, benefits, and privileges (including the exculpatory and
indemnification provisions) of Section 12.02 and of Section 12.06 shall apply to
any such sub-agent and to the Affiliates of any such sub-agent, and shall apply
to their respective activities as sub-agent as if such sub-agent and Affiliates
were named herein. Notwithstanding anything herein to the contrary, with respect
to each sub-agent appointed by Administrative Agent or Collateral Agent, as
applicable (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of Credit Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent or Collateral Agent, as applicable, and not to any Credit
Party, Lender or any other Person and no Credit Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

12.14 Quebec Security. Without limiting the powers of the Collateral Agent
hereunder or under any of the other Credit Documents, each Lender (for its
benefit and the benefit of its Affiliates), each Issuing Lender, the
Administrative Agent, the Collateral Agent and each other Agent (all such
Lenders (for their benefit and the benefit of their respective Affiliates),
Issuing Lender, Administrative Agent, Collateral Agent and other Agents are
collectively called, for purposes of this Section 12.14, the “Quebec Secured
Parties”) hereby acknowledges and agrees that DBNY shall, for purposes of
holding any security granted by any Borrower or by any Affiliate or Subsidiary
of any Borrower on property pursuant to the laws of the Province of Quebec to
secure obligations of such Borrower or such Affiliate or Subsidiary under any
bond or debenture (the “Quebec Secured Obligations”), be the holder of an
irrevocable power of attorney (fondé de pouvoir) (within the meaning of the
Civil Code of Quebec) for all present and future Quebec Secured Parties and
holders of any bond or debenture. Each of the Quebec Secured Parties, for itself
and for all present and future Affiliates that are or may become Quebec Secured
Parties hereby irrevocably constitutes, to the extent necessary, DBNY as the
holder of an irrevocable power of attorney (fondé de pouvoir) (within the
meaning of Article 2692 of the Civil Code of Quebec) in order to hold security
granted by any of the Borrowers or by any of their Affiliates or Subsidiaries in
the Province of Quebec to secure the Quebec Secured Obligations. Furthermore,
each of the Quebec Secured Parties hereby appoints DBNY to act in the capacity
of the holder and depositary of such bond or

 

170



--------------------------------------------------------------------------------

debenture on its own behalf as Collateral Agent and for and on behalf and for
the benefit of all present and future Quebec Secured Parties. Each assignee (for
itself and for all present and future Affiliates) of a Quebec Secured Party
shall be deemed to have confirmed and ratified the constitution of the
Collateral Agent as the holder of such irrevocable power of attorney (fondé de
pouvoir) by execution of the relevant Assignment and Assumption Agreement or
other relevant documentation relating to such assignment. Notwithstanding the
provisions of Section 32 of the An Act respecting the special powers of legal
persons (Quebec), DBNY may acquire and be the holder of any bond or debenture.
The Borrowers hereby acknowledge that such bond or debenture constitutes a title
of indebtedness, as such term is used in Article 2692 of the Civil Code of
Quebec.

SECTION 13. Miscellaneous.

13.01 Payment of Expenses, etc. The Credit Parties hereby jointly and severally
agree to: (a) whether or not the transactions herein contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses (including
Expenses) of the Administrative Agent and the Collateral Agent (including,
without limitation, the reasonable fees and disbursements of Latham & Watkins
LLP and the Administrative Agent’s and Collateral Agent’s other counsel and
consultants and the fees and expenses in connection with the appraisals and
collateral examinations required pursuant to Section 9.02) in connection with
the preparation, execution, delivery and administration of this Agreement and
the other Credit Documents and the documents and instruments referred to herein
and therein and any amendment, waiver or consent relating hereto or thereto, of
the Administrative Agent and its Affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent and the Collateral Agent and, after the occurrence of an Event of Default,
each of the Issuing Lenders and Lenders in connection with the enforcement of
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel and consultants for the Administrative Agent and the
Collateral Agent and, after the occurrence of an Event of Default, counsel for
each of the Issuing Lenders and Lenders); (b) pay and hold the Administrative
Agent, each of the Issuing Lenders and each of the Lenders harmless from and
against any and all present and future stamp, excise, court or documentary,
intangible, recording, filing and other similar documentary taxes with respect
to the foregoing matters (collectively, the “Other Taxes”) and save the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Administrative Agent, such Issuing Lender or such Lender) to pay such Other
Taxes; and (c) indemnify the Administrative Agent, the Collateral Agent, each
Issuing Lender and each Lender, and each of their respective officers,
directors, employees, representatives, agents, affiliates, trustees and
investment advisors (collectively, the “Indemnified Persons”) from and hold each
of them harmless against any and all liabilities, obligations (including removal
or remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (i) any investigation, litigation or other proceeding (whether or not
the Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
is a party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the
consummation of the Transactions or any other transactions contemplated herein
or in any other Credit Document or the exercise of any of their rights or
remedies provided herein or in the other Credit Documents, or (ii) the actual or
alleged presence of Hazardous Materials in the air, surface water or groundwater
or on the surface or subsurface of any Real Property at any time owned, leased
or operated by US Company or any of its Subsidiaries, the generation,

 

171



--------------------------------------------------------------------------------

storage, transportation, handling or disposal of Hazardous Materials by US
Company or any of its Subsidiaries at any location, whether or not owned, leased
or operated by US Company or any of its Subsidiaries, the non-compliance by US
Company or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to any Real Property, or any
Environmental Claim asserted against US Company, any of its Subsidiaries or any
Real Property at any time owned, leased or operated by US Company or any of its
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). To the extent that the undertaking to indemnify, pay
or hold harmless any Indemnified Person set forth in the preceding sentence may
be unenforceable because it is violative of any law or public policy, the Credit
Parties jointly and severally shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under Applicable Law. In addition, the Credit Parties jointly and severally
agree to reimburse the Administrative Agent and the Collateral Agent for all
reasonable third party administrative, audit and monitory expenses incurred in
connection with the Borrowing Base and determinations thereunder. For the
avoidance of doubt, except with respect to Other Taxes, this Section 13.01 shall
not apply to Taxes which shall be governed by Section 5.04, Section 5.05 or
Section 5.06, as applicable, other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

To the full extent permitted by applicable law, each of US Company and each
other Credit Party shall not assert, and hereby waives, any claim against any
Indemnified Person, on any theory of liability, for special, indirect,
consequential or incidental damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnified
Person shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, except to the extent the liability of such
Indemnified Person results from such Indemnified Person’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

13.02 Right of Setoff. (a) In addition to any rights now or hereafter granted
under Applicable Law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, the Collateral Agent, each Issuing Lender and each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other Indebtedness at any time held or owing by the Administrative Agent, the
Collateral Agent, such Issuing Lender or such Lender (including, without
limitation, by branches and agencies of the Administrative Agent, the Collateral
Agent, such Issuing Lender or such Lender wherever located) to or for the credit
or the account of US Company or any of its Subsidiaries against and on account
of the Obligations and liabilities of the Credit Parties to the Administrative
Agent, the Collateral Agent, such Issuing Lender or such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations purchased by such Lender pursuant to
Section 13.04(b), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not the Administrative Agent, the Collateral Agent, such Issuing
Lender or such Lender shall have made any demand hereunder and although said
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured; provided that notwithstanding anything to the contrary contained in
this Section 13.02(a), the

Administrative Agent and each Lender hereby waive all rights of setoff, whether
granted hereunder, pursuant to any Applicable Law or otherwise, with respect to
any LKE Proceeds.

 

172



--------------------------------------------------------------------------------

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

13.03 Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: (i) if to any Credit Party, at the following
address:

Mobile Mini, Inc.

7420 South Kyrene Road, Suite 101

Tempe, Arizona 85283

Attention: Chief Financial Officer

Email: MFunk@mobilemini.com

Phone: (480) 477-0241

Fax: (480) 281-3451

With a copy to:

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020

Attention: Jamie Knox

Phone: (212) 335-4500

Fax: (212) 335-4501

(ii) if to any Lender, at its address specified on Schedule 13.03; and (c) if to
the Administrative Agent or the Collateral Agent, at the Notice Office; or, as
to any Credit Party or the Administrative Agent or the Collateral Agent, at such
other address as shall be designated by such party in a written notice to the
other parties hereto and, as to each Lender, at such other address as shall be
designated by such Lender in a written notice to US Company and the
Administrative Agent; provided that any notice to the Administrative Agent of
the filing by a Credit Party of a document with the SEC pursuant to
Section 9.01(f) or (g) may be given by email. All such notices and
communications shall, when mailed,

 

173



--------------------------------------------------------------------------------

telegraphed, telecopied, or cabled or sent by overnight courier, be effective
when deposited in the mails, delivered to the telegraph company, cable company
or overnight courier, as the case may be, or sent by telecopier, except that
notices and communications to the Administrative Agent, the Collateral Agent, US
Company, UK Company and Canadian Company shall not be effective until received
by the Administrative Agent, US Company, UK Company or Canadian Company, as the
case may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, the US Company and the
other Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

13.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
neither US Company nor any other Credit Party may assign or transfer any of its
rights, obligations or interest hereunder without the prior written consent of
the Lenders (and any other attempted assignment or transfer by US Company or any
other Credit Party shall be null and void) and, provided further, that, although
any Lender may transfer, assign or grant participations in its rights hereunder,
such Lender shall remain a “Lender” for all purposes hereunder (and may not
transfer or assign all or any portion of its Revolving Loan Commitment hereunder
except as provided in Sections 2.13 and 13.04(b)) and the transferee, assignee
or participant, as the case may be, shall not constitute a “Lender” hereunder
and, provided further, that no Lender shall transfer or grant any participation
under which the participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the final scheduled maturity of any Loan,
Note or Letter of Credit (unless such Letter of Credit is not extended beyond
the Final Maturity Date) in which such participant is participating or reduce
the rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof (it being understood that
any amendment or modification to the financial definitions in this Agreement or
to Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees payable hereunder), or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Revolving Loan Commitment shall not constitute a change in the terms of
such participation, and that an increase in any Revolving Loan Commitment (or
the available portion thereof) or Loan shall be permitted without the consent of
any participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by US Company or any Credit
Party of any of its rights and obligations under this Agreement or (iii) release
all or substantially all of the Collateral under all of the Security Documents
(except as expressly provided in the Credit Documents) supporting the Loans or
Letters of Credit hereunder in which such participant is participating. In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto) and all amounts payable by the Credit Parties hereunder shall be
determined as if such Lender had not sold such participation. Notwithstanding
the foregoing, a participant that holds a US Obligation shall be entitled to the
benefits, and bound by the obligations, of Section 5.04 as though it were a
Lender; provided, however, that such participant shall not be entitled to
receive any greater payment under Section 5.04 than the applicable Lender would
have been entitled to receive with respect to the participation transferred to
such participant. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated

 

174



--------------------------------------------------------------------------------

interest) of each participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Revolving Loan
Commitment and related outstanding Obligations (or, if the Revolving Loan
Commitment has terminated, outstanding Obligations) hereunder to (i) (A) its
parent company and/or any affiliate of such Lender which is at least 50% owned
by such Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),
provided, that no such assignment may be made to any such Person that is, or
would at such time constitute, a Defaulting Lender or (ii) in the case of any
Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor of any Lender or
by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $5,000,000 or the Equivalent Amount thereof in
the aggregate for the assigning Lender or assigning Lenders, of such Revolving
Loan Commitments and related outstanding Obligations (or, if the Revolving Loan
Commitments have terminated, outstanding Obligations) hereunder to one or more
Eligible Transferees (treating any fund that invests in loans and any other fund
that invests in loans and is managed or advised by the same investment advisor
of such fund or by an Affiliate of such investment advisor as a single Eligible
Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided that
(i) at such time, Schedule 1.01(a) shall be deemed modified to reflect the
Revolving Loan Commitments and/or outstanding Revolving Loans, as the case may
be, of such new Lender and of the existing Lenders, (ii) upon the surrender of
the relevant Notes by the assigning Lender (or, upon such assigning Lender’s
indemnifying the Borrowers for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrowers’ joint and
several expense, to such new Lender and to the assigning Lender upon the request
of such new Lender or assigning Lender, such new Notes to be in conformity with
the requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Revolving Loan Commitments and/or outstanding
Revolving Loans, as the case may be, (iii) the consent of the Administrative
Agent and, so long as no Event of Default then exists, the US Company, shall be
required in connection with any such assignment pursuant to clause (y) above
(such consents, in any case, not to be unreasonably withheld, delayed or
conditioned); provided that the US Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof, (iv) the consent of each Issuing Lender shall be required in connection
with any such assignment of Revolving Loan Commitments (and related Obligations)
pursuant to clause (y) above (such consent, in any case, not to be unreasonably
withheld), (v) the Administrative Agent shall receive at the time of each such
assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 (provided that only one such fee shall
be payable in the case of one or more concurrent assignments by or to investment
funds managed or advised by the same investment advisor or an affiliated
investment advisor) and (vi) no such transfer or

 

175



--------------------------------------------------------------------------------

assignment will be effective until recorded by the Administrative Agent on the
Register pursuant to Section 13.15. To the extent of any assignment pursuant to
this Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Revolving Loan Commitment and outstanding
Revolving Loans. At the time of each assignment of a US Obligation pursuant to
this Section 13.04(b) to a Person which is not already a Lender hereunder which
is a Non-U.S. Lender, the respective assignee Lender shall, to the extent
legally entitled to do so, provide to the US Company the appropriate Internal
Revenue Service Forms (and, if applicable, a Section 5.04(b)(ii) Certificate)
described in Section 5.04(b). To the extent that an assignment of all or any
portion of a Lender’s Revolving Loan Commitment and related outstanding
Obligations pursuant to Section 2.13 or this Section 13.04(b) would, at the time
of such assignment, result in increased costs under Section 2.10, 3.16, 3.17,
3.18, 5.04, 5.05 or 5.06 from those being charged by the respective assigning
Lender prior to such assignment, then the Borrowers shall not be obligated to
pay such increased costs (although the Borrowers, in accordance with and
pursuant to the other provisions of this Agreement, shall be obligated to pay
any other increased costs of the type described above resulting from changes
after the date of the respective assignment).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or US Company), any Lender which is a fund may pledge all or any portion of its
Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder.

(d) Any Lender which assigns all of its Revolving Loan Commitment and/or Loans
hereunder in accordance with Section 13.04(b) shall cease to constitute a
“Lender” hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.16, 3.17, 3.18,
5.04, 5.05, 12.06, 13.01 and 13.06), which shall survive as to such assigning
Lender.

(e) In case of assignment, transfer or novation by the assigning Lender to the
assignee of all or any part of its rights and obligations under any of the
Revolving Loan Commitment, the assigning Lender and the assignee shall agree
that, for the purposes of Article 1278 of the Luxembourg Civil Code (to the
extent applicable), the Security Interests created under the Luxembourg Security
Documents, securing the rights assigned, transferred or novated thereby, will be
preserved for the benefit of the assignee.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between US Company or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

 

176



--------------------------------------------------------------------------------

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of any Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
US Drawings, Unpaid UK Drawings, Unpaid Canadian Drawings, Commitment Commission
or Letter of Credit Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by US Company to the
Lenders); provided that, (i) except as otherwise specifically provided herein,
all computations and all definitions (including accounting terms) shall utilize
GAAP and policies in conformity with those used to prepare the audited financial
statements of US Company referred to in Section 8.10(a) for the fiscal year
ended December 31, 2010 and (ii) to the extent expressly provided herein,
certain calculations shall be made on a pro forma basis.

(b) All computations of interest, Commitment Commission and other Fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day; except that in the case of
Letter of Credit Fees and Facing Fees, the last day shall be included) occurring
in the period for which such interest, Commitment Commission or Fees are
payable; provided, however, all computations of interest on Base Rate Loans and
Canadian Prime Rate Loans determined by reference to the Prime Lending Rate or
the Canadian Prime Rate, as applicable, shall be made on the basis of a year of
365/366 days (as applicable) for the actual number of days occurring in the
period for which such interest is payable.

(c) For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement or any Note is calculated using a rate based on a year of
360 or 365 days, the rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the

 

177



--------------------------------------------------------------------------------

applicable rate based on a year of 360 or 365 days, as the case may be,
(y) multiplied by the actual number of days in the calendar year in which the
period for which such interest or fee is payable (or compounded) ends, and
(z) divided by 360 or 365, as the case may be, (ii) the principle of deemed
reinvestment of interest does not apply to any interest or fee calculation under
this Agreement and any Note, and (iii) the rates of interest stipulated in this
Agreement and any Note are intended to be nominal rates and not effective rates
or yields.

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, EACH BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF
THE AFORESAID COURTS. EACH BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH CREDIT PARTY, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH BORROWER. EACH
BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH
BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH BORROWER HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY ISSUING LENDER ANY LENDER OR THE
HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH BORROWER IN ANY
OTHER JURISDICTION.

(b) EACH BORROWER IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

178



--------------------------------------------------------------------------------

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with US Company, the Borrowers and the
Administrative Agent. Delivery of an executed counterpart hereof by facsimile or
other electronic transmission shall be as effective as delivery of an original
executed counterpart hereof.

13.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which (i) US Company, the Borrowers, the Administrative
Agent and each of the Lenders shall have signed a counterpart hereof (whether
the same or different counterparts) and shall have delivered the same to the
Administrative Agent at the Notice Office or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it and (ii) each of the other conditions set forth in
Section 6 shall have been met to the reasonable satisfaction of the
Administrative Agent. Unless the Administrative Agent has received actual notice
from any Lender that the conditions described in clause (ii) of the preceding
sentence have not been met to its satisfaction, upon the satisfaction of the
condition described in clause (i) of the immediately preceding sentence and upon
the Administrative Agent’s good faith determination that the conditions
described in clause (ii) of the immediately preceding sentence have been met,
then the Effective Date shall have deemed to have occurred, regardless of any
subsequent determination that one or more of the conditions thereto had not been
met (although the occurrence of the Effective Date shall not release the
Borrowers from any liability for failure to satisfy one or more of the
applicable conditions contained in Section 6, other than any condition that must
be satisfied to the Administrative Agent’s satisfaction or other subjective
standard of similar effect). The Administrative Agent will give US Company, US
Company, the other Borrowers and each Lender prompt written notice of the
occurrence of the Effective Date.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders although additional parties may be added to (and annexes may be modified
to reflect such additions) and, other than as further set forth below,
Subsidiaries of the US Company may be deleted from, the Guaranty and the
Security Documents in accordance with the provisions hereof and thereof without
the consent of the other Credit Parties party thereto or the Required Lenders,
provided that no such change, waiver, discharge or termination shall, without
the consent of each Lender (other than, except with respect to the following
clause (i), a Defaulting Lender) (with Obligations being directly affected in
the case of following clause (i)), (i) extend the final scheduled maturity of
any Loan or Note, extend the final expiration date of the Revolving Loan
Commitment of any Lender, or extend the stated expiration date of any Letter of
Credit beyond the Final Maturity Date, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates), or reduce (or
forgive) the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to
Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees for the purposes of this clause (i)), (ii) release all or substantially all
of the Collateral (except as expressly provided in the Credit Documents) under
all the Security Documents, (iii) amend, modify or waive any

 

179



--------------------------------------------------------------------------------

provision of this Section 13.12(a) (except for technical amendments with respect
to additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Revolving Loan Commitments and the Loans on the Effective Date), (iv) reduce the
“majority” voting threshold specified in the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Revolving Loan Commitments are included on the Effective Date),
(v) consent to the assignment or transfer by US Company or any Borrower of any
of their rights and obligations under this Agreement, (vi) amend, change or
modify this Agreement or any Security Document in any manner that would change
the effect of Section 5.03(d) hereof, Section 8.4 of the US Security Agreement,
Section 9 of the US Pledge Agreement, Clause 20 of the UK Debenture, Clause 19
of the UK Partnership Debenture, Clause 14 of the UK Share Charge, Section 8.7
of the Canadian Security Agreement, Section 21(15) of the Canadian Share Pledge
Agreement, Section 11 of the Luxembourg Share Pledge, Section 10 of the
Luxembourg Security Agreement or any similar provision of any Security Document,
(vii) amend, change or modify the provisions of Section 2.17 or 5.02(a)(i),
(ii), (iii), (iv), (v) or (vi); or (viii) subordinate the Liens granted for the
benefit of the Secured Creditors in respect of the Collateral under any of the
Security Documents; provided further, that no such change, waiver, discharge or
termination shall (1) increase the Revolving Loan Commitment of any Lender over
the amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the Total Revolving
Loan Commitment shall not constitute an increase of the Revolving Loan
Commitment of any Lender, and that an increase in the available portion of the
Revolving Loan Commitment of any Lender shall not constitute an increase of the
Revolving Loan Commitment of such Lender), (2) without the consent of each
Issuing Lender, amend, modify or waive any provision of Section 2 or alter its
rights or obligations with respect to Letters of Credit, (3) without the consent
of the Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (4) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision of
this Agreement or any other Credit Document as same relates to the rights or
obligations of the Administrative Agent, (5) without the consent of the
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, or (6) without the consent of the
Supermajority Lenders, (w) release any Guarantor with assets in the US Borrowing
Base, UK Borrowing Base or Canadian Borrowing Base from any obligations arising
under the Guarantees, (x) amend the definition of Supermajority Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Supermajority Lenders on substantially the same basis as
the extensions of Loans and Revolving Loan Commitments are included on the
Effective Date), (y) amend the definition of Aggregate Borrowing Base, US
Borrowing Base, UK Borrowing Base or Canadian Borrowing Base (or, in each case,
any defined terms as used therein) as such definitions are set forth herein on
the Effective Date (or as same may be amended from time to time pursuant to this
clause (y)) in any manner which would have the effect of increasing availability
thereunder as determined in good faith by the Administrative Agent (it being
understood that the establishment, modification or elimination of Reserves and
adjustment, establishment and elimination of criteria for Eligible Accounts,
Eligible Container Fleet Inventory, Eligible Cabin Fleet Inventory, Eligible
Container Inventory Held For Sale, Eligible Goods Inventory, Eligible Machinery
and Equipment, Eligible Raw Materials Inventory, Eligible Real Property,
Eligible Trailer Fleet Inventory and Eligible Work-In-Process Container
Inventory, in each case by the Administrative Agent or the Collateral Agent in
accordance with the terms hereof, will not be deemed such an increase in advance
rates) or (z) increase the percentage of the US Borrowing Base for which Agent
Advances may be made pursuant to Section 2.01(i).

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the

 

180



--------------------------------------------------------------------------------

first proviso to Section 13.12(a), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Borrowers shall have the right, so long as
all non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to Section 2.13 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination or (B) terminate such non-consenting Lender’s Revolving Loan
Commitment and/or repay all outstanding Revolving Loans of such Lender and/or
cash collateralize its applicable RL Percentage of the Letter of Credit of
Outstandings in accordance with Sections 4.02(b) and/or 5.01(b), provided that,
unless the Revolving Loan Commitments which are terminated and Revolving Loans
which are repaid pursuant to preceding clause (B) are immediately replaced in
full at such time through the addition of new Lenders or the increase of the
Revolving Loan Commitments and/or outstanding Revolving Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B), the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,
provided further, that the Borrowers shall not have the right to replace a
Lender, terminate its Revolving Loan Commitment or repay its Revolving Loans
solely as a result of the exercise of such Lender’s rights (and the withholding
of any required consent by such Lender) pursuant to the second proviso to
Section 13.12(a).

(c) Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrowers, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, each Issuing Lender and the Swingline Lender) if (i) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment (including pursuant to an assignment to a
replacement Lender in accordance with Section 13.04) in full of this principal
of and interest accrued on each Loan made by it and all other amounts owing to
it or accrued for its account under this Agreement.

(d) Notwithstanding anything to the contrary contained in this Section 13.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be amended,
supplemented and waived with the consent of the Administrative Agent and the
Borrowers without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered in order (i) to comply with local
Law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such Security Document or other document to be
consistent with this Agreement and the other Credit Documents and (y) if
following the Effective Date, the Administrative Agent and any Credit Party
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents (other than the Security Documents), then the
Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 3.16, 3.17, 3.18, 5.04, 5.05, 12.06 and 13.01 shall
survive the execution, delivery and termination of this Agreement and the Notes
and the making and repayment of the Obligations.

13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary

 

181



--------------------------------------------------------------------------------

contained herein, to the extent that a transfer of Loans pursuant to this
Section 13.14 would, at the time of such transfer, result in increased costs
under Section 2.10, 2.11, 3.16, 3.17, 3.18, 5.04 or 5.05 from those being
charged by the respective Lender prior to such transfer, then the Borrowers
shall not be obligated to pay such increased costs (although the Borrowers shall
be jointly and severally obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

13.15 Register. The Borrowers hereby designate the Administrative Agent to serve
as its agent, solely for purposes of this Section 13.15, to maintain a register
(the “Register”) on which it will record the Revolving Loan Commitments from
time to time of each of the Lenders, the Loans made by each of the Lenders (and
stated interest thereon) and each repayment in respect of the principal or
interest amount of the Loans of each Lender. Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrowers’
obligations in respect of such Loans. With respect to any Lender, the transfer
of the Revolving Loan Commitment of such Lender and the rights to the principal
of, and interest on, any Loan made pursuant to such Revolving Loan Commitment
shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such
Revolving Loan Commitment and Loans and prior to such recordation all amounts
owing to the transferor with respect to such Revolving Loan Commitment and Loans
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Revolving Loan Commitments and Loans shall be recorded by
the Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Upon such acceptance and
recordation, the assignee specified therein shall be treated as a Lender for all
purposes of this Agreement. Coincident with the delivery of such an Assignment
and Assumption Agreement to the Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note (if any) evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrowers jointly and severally agree to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15. Upon the
request of any Lender, the Administrative Agent shall provide such Lender with
the Revolving Loan Commitment and outstanding Loan amount of such Lender as such
information has been recorded in the Register.

13.16 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the US Company (other than to its
employees, auditors, advisors or counsel or to another Lender if such Lender or
such Lender’s holding or parent company in its sole discretion determines that
any such party should have access to such information, provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender) any information with respect to US Company or any of its
Subsidiaries which is now or in the future furnished pursuant to this Agreement
or any other Credit Document, provided that any Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this Section 13.16(a) by the respective Lender, (ii) as
may be required or appropriate in any report, statement or testimony submitted
to any municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or

 

182



--------------------------------------------------------------------------------

such professional advisor) agrees to be bound by the provisions of this
Section 13.16 and (vii) to any prospective or actual transferee, pledgee or
participant in connection with any contemplated transfer, pledge or
participation of any of the Notes or Revolving Loan Commitments or any interest
therein by such Lender, provided that such prospective transferee, pledgee or
participant agrees to be bound by the confidentiality provisions contained in
this Section 13.16.

(b) US Company and the Borrowers hereby acknowledge and agree that each Lender
may share with any of its affiliates, and such affiliates may share with such
Lender, any information related to US Company or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of US Company and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.

13.17 No Fiduciary Duty. Each Agent, each Lender and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their respective affiliates. Each Credit Party agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and any Credit Party, its respective
stockholders or its respective affiliates, on the other. The Credit Parties
acknowledge and agree that: (i) the transactions contemplated by the Credit
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, each Credit Party, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its respective
stockholders or its respective affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Credit Party, its respective
stockholders or its respective Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of such Credit Party, its respective management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that such Credit Party has consulted its own legal and financial advisors
to the extent it deemed appropriate and that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto. Each Credit Party agrees that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Credit Party, in connection with such transaction or the
process leading thereto.

13.18 Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of Pub.
L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies US Company and the Borrowers that pursuant to the requirements of the
Patriot Act, they are required to obtain, verify and record information that
identifies US Company, the Borrowers and the other Credit Parties and other
information that will allow such Lender to identify US Company, the Borrowers
and the other Credit Parties in accordance with the Patriot Act.

13.19 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

183



--------------------------------------------------------------------------------

13.20 Release of Borrowers. In the event that all of the Equity Interests of one
or more Borrowers (other than the US Company) is sold or otherwise disposed of
or liquidated in compliance with the requirements of Section 10.03 (or such
sale, other disposition or liquidation has been approved in writing by the
Required Lenders (or all Lenders if required by Section 13.12)) and the proceeds
of such sale, disposition or liquidation are applied in accordance with the
provisions of Section 5.02(c), to the extent applicable, such Borrower shall,
upon consummation of such sale or other disposition (except to the extent that
such sale or disposition is to US Company or any of its Wholly-Owned
Subsidiaries), be released from this Agreement and each remaining Borrower
agrees that, with no action on its part required, the remaining Borrowers shall
remain jointly and severally liable for all Obligations.

SECTION 14. Nature of Borrower Obligations.

14.01 Nature of Borrower Obligations. (a) Notwithstanding anything to the
contrary contained elsewhere in this Agreement, it is understood and agreed by
the various parties to this Agreement that all US Obligations to repay principal
of, interest on, and all other amounts with respect to, all US Revolving Loans,
US Swingline Loans, US Letters of Credit and all other US Obligations pursuant
to this Agreement and each other Credit Document (including, without limitation,
all fees, indemnities, taxes and other US Obligations in connection therewith or
in connection with the related Revolving Loan Commitments) shall constitute the
joint and several obligations of each of the US Borrowers. In addition to the
direct (and joint and several) obligations of the US Borrowers with respect to
US Obligations as described above, all such US Obligations shall be guaranteed
pursuant to, and in accordance with the terms of, the Guaranties.

(b) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, it is understood and agreed by the various parties to this Agreement
that all UK Obligations to repay principal of, interest on, and all other
amounts with respect to, all UK Revolving Loans, UK Swingline Loans, UK Letters
of Credit and all other UK Obligations pursuant to this Agreement and each other
Credit Document (including, without limitation, all fees, indemnities, taxes and
other UK Obligations in connection therewith or in connection with the related
Revolving Loan Commitments) shall constitute the joint and several obligations
of each of the US Borrowers, the UK Borrowers and the Canadian Borrowers. In
addition to the direct (and joint and several) obligations of the US Borrowers,
the UK Borrowers and the Canadian Borrowers with respect to UK Obligations as
described above, all such UK Obligations shall be guaranteed pursuant to, and in
accordance with the terms of, the Guaranties.

(c) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, it is understood and agreed by the various parties to this Agreement
that all Canadian Obligations to repay principal of, interest on, and all other
amounts with respect to, all Canadian Revolving Loans, Canadian Letters of
Credit and all other Canadian Obligations pursuant to this Agreement and each
other Credit Document (including, without limitation, all fees, indemnities,
taxes and other Canadian Obligations in connection therewith or in connection
with the related Revolving Loan Commitments) shall constitute the joint and
several obligations of each of the US Borrowers, the UK Borrowers and the
Canadian Borrowers. In addition to the direct (and joint and several)
obligations of the US Borrowers, the UK Borrowers and the Canadian Borrowers
with respect to Canadian Obligations as described above, all such Canadian
Obligations shall be guaranteed pursuant to, and in accordance with the terms
of, the Guaranties

14.02 Independent Obligation. The obligations of each Borrower with respect to
the Obligations are independent of the obligations of each other Borrower or any
Guarantor under the Guaranty of such Obligations, and a separate action or
actions may be brought and prosecuted against

 

184



--------------------------------------------------------------------------------

each Borrower, whether or not any other Borrower or any Guarantor is joined in
any such action or actions. Each Borrower waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by any Borrower or
other circumstance which operates to toll any statute of limitations as to any
Borrower shall, to the fullest extent permitted by law, operate to toll the
statute of limitations as to each Borrower.

14.03 Authorization. Each of the Borrowers authorizes the Administrative Agent,
the Collateral Agent, the Issuing Lenders and the Lenders without notice or
demand (except as shall be required by applicable statute and cannot be waived),
and without affecting or impairing its liability hereunder, from time to time
to:

(a) exercise or refrain from exercising any rights against any other Borrower or
any Guarantor or others or otherwise act or refrain from acting;

(b) release or substitute any other Borrower, endorsers, Guarantors or other
obligors;

(c) settle or compromise any of the Obligations of any other Borrower or any
other Credit Party, any security therefor or any liability (including any of
those hereunder) incurred directly or indirectly in respect thereof or hereof,
and may subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to its creditors other than the
Lenders;

(d) apply any sums paid by any other Borrower or any other Person, howsoever
realized to any liability or liabilities of such other Borrower or other Person
regardless of what liability or liabilities of such other Borrower or other
Person remain unpaid; and/or

(e) consent to or waive any breach of, or act, omission or default under, this
Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower or any other Person.

14.04 Reliance. It is not necessary for the Administrative Agent, the Collateral
Agent, any Issuing Lender or any Lender to inquire into the capacity or powers
of US Company, any Borrower or any of its Subsidiaries or the officers,
directors, members, partners or agents acting or purporting to act on its
behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall constitute the joint and several obligations of
the Borrowers hereunder.

14.05 Contribution; Subrogation. No Borrower shall have any rights of
contribution or subrogation with respect to any other Borrower as a result of
payments made by it hereunder, in each case unless and until the Total Revolving

Loan Commitment and all Letters of Credit have been terminated and all
Obligations have been paid in full in cash.

14.06 Waiver. Each Borrower waives any right to require the Administrative
Agent, the Collateral Agent, the Issuing Lenders or the Lenders to (i) proceed
against any other Borrower, any Guarantor or any other party, (ii) proceed
against or exhaust any security held from any Borrower, any Guarantor or any
other party or (iii) pursue any other remedy in the Administrative Agent’s, the
Collateral Agent’s, any Issuing Lender’s or Lenders’ power whatsoever. Each
Borrower waives any defense based on or arising out of suretyship or any
impairment of security held from any Borrower, any Guarantor or any other party
or on or arising out of any defense of any other Borrower, any Guarantor or any
other party other than payment in full in cash of the Obligations, including,
without limitation, any defense based on or arising out of the disability of any
other Borrower, any Guarantor or any other party, or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any other Borrower, in each case other than as a result of
the payment in full in cash of the Obligations.

 

185



--------------------------------------------------------------------------------

SECTION 15. Guarantee.

15.01 The Guarantees. (a) The US Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Creditor and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the US Revolving Loans made by the
Lenders to, and the corresponding Notes held by each Lender of, the US
Borrowers, and all other US Obligations from time to time owing to the Secured
Creditors by any US Credit Party (such obligations being herein collectively
called the “US Guaranteed Obligations”). The US Guarantors hereby jointly and
severally agree that if any US Borrower or any US Guarantor shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the US Guaranteed Obligations, the US Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the US Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

(b) The Non-US Obligation Guarantors hereby jointly and severally guarantee, as
a primary obligor and not as a surety to each Secured Creditor and their
respective successors and assigns, the prompt payment in full when due (whether
at stated maturity, by required prepayment, declaration, demand, by acceleration
or otherwise) of the principal of and interest (including any interest, fees,
costs or charges that would accrue but for the provisions of the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code) on the UK Revolving Loans and the Canadian Revolving
Loans made by the Lenders to, and the corresponding Notes held by each Lender
of, each UK Borrower and each Canadian Borrower, and all other UK Obligations
and Canadian Obligations from time to time owing to the Secured Creditors by any
UK Credit Party or Canadian Credit Party (such obligations being herein
collectively called the “Non-US Guaranteed Obligations”). The Non-US Obligation
Guarantors hereby jointly and severally agree that if any UK Borrower or any
Canadian Borrower or any other Non-US Obligation Guarantor shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Non-US Guaranteed Obligations, the Non-US Obligation Guarantors will
promptly pay the same in cash, without any demand or notice whatsoever, and that
in the case of any extension of time of payment or renewal of any of the Non-US
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

15.02 Obligations Unconditional. (a) The obligations of the US Guarantors under
Section 15.01(a) shall constitute a guaranty of payment (and not of collection)
and to the fullest extent permitted by Applicable Law, are absolute, irrevocable
and unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the US Guaranteed Obligations under
this Agreement, the corresponding Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the US Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or US
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the US Guarantors hereunder which
shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

 

186



--------------------------------------------------------------------------------

(i) at any time or from time to time, without notice to the US Guarantors, the
time for any performance of or compliance with any of the US Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the US Guaranteed Obligations shall be accelerated,
or any of the US Guaranteed Obligations shall be amended in any respect, or any
right under the Credit Documents or any other agreement or instrument referred
to herein or therein shall be amended or waived in any respect or any other
guarantee of any of the US Guaranteed Obligations or any security therefor shall
be released or exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, any US Issuing
Lender or any Lender or Collateral Agent as security for any of the US
Guaranteed Obligations shall fail to be perfected; or

(v) the release of any other US Guarantor pursuant to Section 15.09(a).

The US Guarantors hereby expressly waive diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Secured Creditor exhaust any right, power or remedy or proceed against any US
Borrower, UK Borrower or Canadian Borrower under this Agreement or the Notes, if
any, or any other agreement or instrument referred to herein or therein, or
against any other person under any other guarantee of, or security for, any of
the US Guaranteed Obligations. The US Guarantors waive any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the US
Guaranteed Obligations and notice of or proof of reliance by any Secured
Creditor upon this US Guarantee or acceptance of this Guarantee, and the US
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between US Borrowers and the Secured Creditors shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment (and not of collection)
without regard to any right of offset with respect to the US Guaranteed
Obligations at any time or from time to time held by Secured Creditors, and the
obligations and liabilities of the US Guarantors hereunder shall not be
conditioned or contingent upon the pursuit by the Secured Creditors or any other
person at any time of any right or remedy against the US Borrowers or against
any other person which may be or become liable in respect of all or any part of
the US Guaranteed Obligations or against any collateral security or guarantee
therefor or right of offset with respect thereto. This Guarantee shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon the US Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no US Guaranteed Obligations outstanding.

(b) The obligations of the Non-US Obligation Guarantors under Section 15.01(b)
shall constitute a guaranty of payment (and not of collection) and to the
fullest extent permitted by Applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Non-US Guaranteed Obligations
under this Agreement, the corresponding Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Non-US Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Non-US Obligation Guarantor (except

 

187



--------------------------------------------------------------------------------

for payment in full). Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Non-US Obligation Guarantors hereunder which
shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

(i) at any time or from time to time, without notice to the Non-US Obligation
Guarantors, the time for any performance of or compliance with any of the Non-US
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Non-US Guaranteed Obligations shall be
accelerated, or any of the Non-US Guaranteed Obligations shall be amended in any
respect, or any right under the Credit Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Non-US Guaranteed Obligations or
any security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, any UK Issuing
Lender, Canadian Issuing Lender or any Lender or Collateral Agent as security
for any of the Non-US Guaranteed Obligations shall fail to be perfected; or

(v) the release of any other Non-US Obligation Guarantor pursuant to
Section 15.09(b).

(c) The Non-US Obligation Guarantors hereby expressly waive any requirement that
any Secured Creditor exhaust any right, power or remedy or proceed against the
UK Borrowers and the Canadian Borrowers under this Agreement or the Notes, if
any, or any other agreement or instrument referred to herein or therein, or
against any other person under any other guarantee of, or security for, any of
the Non-US Guaranteed Obligations. The Non-US Obligation Guarantors waive any
and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Non-US Guaranteed Obligations and notice of or proof of
reliance by any Secured Creditor upon this Guarantee or acceptance of this
Guarantee, and the Non-US Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between any UK Borrower any Canadian
Borrower and the Secured Creditors shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guarantee. This Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment (and not of collection) without regard to any right of
offset with respect to the Non-US Guaranteed Obligations at any time or from
time to time held by Secured Creditors, and the obligations and liabilities of
the Non-US Obligation Guarantors hereunder shall not be conditioned or
contingent upon the pursuit by the Secured Creditors or any other person at any
time of any right or remedy against any UK Borrower or Canadian Borrower or
against any other person which may be or become liable in respect of all or any
part of the Non-US Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Non-US Obligation Guarantors and the successors and
assigns thereof, and shall inure to the benefit of the Lenders, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Non-US Guaranteed Obligations
outstanding.

 

188



--------------------------------------------------------------------------------

15.03 Reinstatement. (a) The obligations of the US Guarantors under this
Section 15 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any US Borrower, any UK Borrower, any
Canadian Borrower or any US Guarantor in respect of the US Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the US Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

(b) The obligations of the Non-US Obligation Guarantors under this Section 15
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any of the UK Borrowers, the Canadian Borrowers or
any Non-US Obligation Guarantor in respect of the Non-US Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the Non-US
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

15.04 Subrogation; Subordination. (a) Each US Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all US Guaranteed
Obligations and the expiration and termination of the Revolving Loan Commitments
of the Lenders under this Agreement it shall waive any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 15.01(a), whether by subrogation
or otherwise, against US Borrower, UK Borrower, Canadian Borrower or any other
US Guarantor of any of the US Guaranteed Obligations or any security for any of
the US Guaranteed Obligations. Any Indebtedness of any US Credit Party permitted
pursuant to Section 10.05(e) shall be subordinated to such US Credit Party’s US
Obligations, UK Obligation and Canadian Obligations in the manner set forth in
the intercompany note evidencing such Indebtedness (in a form reasonably
acceptable to the Administrative Agent).

(b) Each Non-US Obligation Guarantor hereby agrees that until the indefeasible
payment and satisfaction in full in cash of all Non-US Guaranteed Obligations
and the expiration and termination of the Revolving Loan Commitments of the
Lenders to make UK Revolving Loans and Canadian Revolving Loans under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 15.01(b), whether by subrogation or otherwise, against any of the UK
Borrowers, Canadian Borrowers or any other Non-US Obligation Guarantor of any of
the Non-US Guaranteed Obligations or any security for any of the Non-US
Guaranteed Obligations. Any Indebtedness of any Credit Party permitted pursuant
to Section 10.05(e) shall be subordinated to such Credit Party’s UK Obligations
or Canadian Obligations in the manner set forth in the intercompany note
evidencing such Indebtedness (in a form reasonably acceptable to the
Administrative Agent).

15.05 Remedies. (a) The US Guarantors jointly and severally agree that, as
between the US Guarantors and the Lenders, the obligations of the US Borrowers,
UK Borrowers and Canadian Borrowers under this Agreement and the corresponding
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 11 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 11) for purposes of Section 15.01(a),
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any US Borrower, UK Borrower or Canadian Borrower and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by US Borrower, UK Borrower or Canadian Borrower) shall forthwith become due and
payable by the US Guarantors for purposes of Section 15.01(a).

(b) The Non-US Obligation Guarantors jointly and severally agree that, as
between the Non-US Obligation Guarantors and the Lenders, the obligations of the
UK Borrowers and the

 

189



--------------------------------------------------------------------------------

Canadian Borrowers under this Agreement and the corresponding Notes, if any, may
be declared to be forthwith due and payable as provided in Section 11 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 11) for purposes of Section 15.01(b), notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against any UK
Borrower or Canadian Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by a UK Borrower) shall
forthwith become due and payable by the Non-US Obligation Guarantors for
purposes of Section 15.01(b).

15.06 Instrument for Payment of Money. (a) Each US Guarantor hereby acknowledges
that the guarantee in this Section 15 constitutes an instrument for the payment
of money, and consents and agrees that any Lender or Administrative Agent, at
its sole option, in the event of a dispute by such US Guarantor in the payment
of any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

(b) Each Non-US Obligation Guarantor hereby acknowledges that the guarantee in
this Section 15 constitutes an instrument for the payment of money, and consents
and agrees that any Lender or Administrative Agent, at its sole option, in the
event of a dispute by such Non-US Obligation Guarantor in the payment of any
moneys due hereunder, shall have the right to bring a motion-action under New
York CPLR Section 3213.

15.07 Continuing Guarantee. (a) The guarantee in this Section 15.01(a) is a
continuing guarantee of payment (and not of collection), and shall apply to all
US Guaranteed Obligations whenever arising.

(b) The guarantee in this Section 15.01(b) is a continuing guarantee of payment
(and not of collection), and shall apply to all Non-US Guaranteed Obligations
whenever arising.

15.08 General Limitation on Guarantee Obligations. (a) In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any US Guarantor under Section 15.01(a) would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 15.01(a), then, notwithstanding any other
provision to the contrary, the amount of such liability shall, without any
further action by such US Guarantor, any US Credit Party, UK Credit Party or
Canadian Credit Party or any other person, be automatically limited and reduced
to the highest amount (after giving effect to the right of contribution
established in Section 15.10(a)) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

(b) In any action or proceeding involving any state corporate limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Non-US Obligation
Guarantor under Section 15.01(b) would otherwise be held or determined to be
void, voidable, invalid or unenforceable, or subordinated to the claims of any
other creditors, on account of the amount of its liability under
Section 15.01(b), then, notwithstanding any other provision to the contrary, the
amount of such liability shall, without any further action by such Non-US
Obligation Guarantor, any US Credit Party, any UK Credit Party, Canadian Credit
Party or any other person, be automatically limited and reduced to the highest
amount (after giving effect to the right of contribution established in
Section 15.10(b)) that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

190



--------------------------------------------------------------------------------

(c) The guarantee provided under Section 15.01(b) by any Non-US Obligation
Guarantor organized under the laws of the Netherlands shall be limited to the
extent required so that such guarantee does not constitute a breach of the
financial assistance prohibitions contained in Section 2:98c or 2:207c of the
Dutch Civil Code. For the avoidance of any doubt it is expressly acknowledged
that such Non-US Obligation Guarantors will continue to provide a guarantee to
the extent doing so does not constitute a violation of aforementioned Dutch
financial assistance prohibitions.

(d) Notwithstanding any provision to the contrary contained in this agreement or
in any Credit Document, the liability of the Luxembourg Subsidiary under this
section 15 shall be limited at any time to a maximum aggregate amount equal to
90 per cent. of the greater of the Luxembourg Subsidiary’s own funds (“capitaux
propres”) as mentioned in its most recently approved financial statements, or
existing as at the date of this agreement.

(e) Notwithstanding any provision to the contrary in contained in this agreement
or in any Credit Document, the guarantee provided under Section 15.01(b) by any
Canadian Loan Party shall be an unlimited, unconditional full recourse guarantee
of the Non-US Guaranteed Obligations.

15.09 Release of Guarantors. (a) If, in compliance with the terms and provisions
of the Credit Documents, all or substantially all of the Equity Interests or
property of any US Guarantor are sold or otherwise transferred (a “US
Transferred Guarantor”) to a person or persons, none of which is a US Borrower
or a Domestic Subsidiary of US Company, or liquidated in a transaction permitted
under the Credit Documents, such US Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
obligations under this Agreement and its obligations to pledge and grant any
Collateral owned by it pursuant to any Security Document or Pledge Agreement
and, in the case of a sale of all or substantially all of the Equity Interests
of the US Transferred Guarantor, the pledge of such Equity Interests to the
Collateral Agent pursuant to the Security Agreements or Pledge Agreements shall
be automatically released, and the Collateral Agent shall take such actions as
are necessary to effect each release described in this Section 15.09 in
accordance with the relevant provisions of the Security Documents or Pledge
Agreement, so long as US Company shall have provided the Administrative Agent
such certifications or documents as Administrative Agent shall reasonably
request in order to demonstrate compliance with this Agreement.

(b) If, in compliance with the terms and provisions of the Credit Documents, all
or substantially all of the Equity Interests or property of any Non-US
Obligation Guarantor are sold or otherwise transferred (a “Non-US Obligation
Transferred Guarantor”) to a person or persons, none of which is a UK Borrower,
Canadian Borrower, UK Credit Party or Canadian Credit Party, such Non-US
Obligation Transferred Guarantor shall, upon the consummation of such sale or
transfer, be automatically released from its obligations under this Agreement
and its obligations to pledge and grant any Collateral owned by it pursuant to
any Security Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Non-US Obligation Transferred Guarantor, the pledge
of such Equity Interests to the Collateral Agent pursuant to the Security
Agreements or Pledge Agreement shall be automatically released, and the
Collateral Agent shall take such actions as are necessary to effect each release
described in this Section 15.09 in accordance with the relevant provisions of
the Security Documents or Pledge Agreement, so long as the applicable Borrower
shall have provided the Administrative Agent such certifications or documents as
the Administrative Agent shall reasonably request in order to demonstrate
compliance with this Agreement.

15.10 Right of Contribution. (a) Each US Guarantor hereby agrees that to the
extent that a US Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such US Guarantor shall be entitled to seek and
receive contribution from and against any other US Guarantor hereunder which has
not paid its proportionate share of such payment. Each US Guarantor’s

 

191



--------------------------------------------------------------------------------

right of contribution shall be subject to the terms and conditions of
Section 15.04(a). The provisions of this Section 15.10(a) shall in no respect
limit the obligations and liabilities of any US Guarantor to the Secured
Creditors, and each US Guarantor shall remain liable to the Secured Creditors
for the full amount guaranteed by such US Guarantor hereunder.

(b) Each Non-US Obligation Guarantor hereby agrees that to the extent that a
Non-US Obligation Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Non-US Obligation Guarantor shall be entitled
to seek and receive contribution from and against any other Non-US Obligation
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Non-US Obligation Guarantor’s right of contribution shall be subject to the
terms and conditions of Section 15.04(b). The provisions of this
Section 15.10(b) shall in no respect limit the obligations and liabilities of
any Non-US Obligation Guarantor to the Secured Creditors, and each Non-US
Obligation Guarantor shall remain liable to the Secured Creditors for the full
amount guaranteed by such Non-US Obligation Guarantor hereunder.

 

192



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:     US BORROWERS:     MOBILE MINI, INC.

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO    
MOBILE STORAGE GROUP, INC.

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO    
MSG INVESTMENTS, INC.

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO    
MOBILE MINI I, INC.

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO    
MOBILE MINI, LLC

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO    
MOBILE MINI, LLC

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO

 

[ABL Credit Agreement]



--------------------------------------------------------------------------------

 

Address:     US BORROWERS:     RAVENSTOCK MSG LIMITED

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO    
MOBILE MINI UK LIMITED

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO

 

Address:     CANADIAN BORROWERS:     MOBILE MINI CANADA ULC

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO

 

[ABL Credit Agreement]



--------------------------------------------------------------------------------

Address:     US BORROWERS:    

A BETTER MOBILE STORAGE COMPANY, a

California corporation

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO    

MOBILE MINI DEALER, INC., an arizona

corporation

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO    

A ROYAL WOLF PORTABLE STORAGE, INC.,

a California corporation

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO    

TEMPORARY MOBILE STORAGE, INC.,

California corporation

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO    

MOBILE STORAGE GROUP (TEXAS), L.P., a

Texas limited partnership

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO

 

[ABL Credit Agreement]



--------------------------------------------------------------------------------

 

Address:     NON-US OBLIGATION GUARANTORS:     MOBILE MINI UK HOLDINGS LIMITED

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO    
MOBILE STORAGE (U.K.) LIMITED

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO    
RAVENSTOCK TAM (HIRE) LIMITED

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO    

MOBILE STORAGE UK FINANCE LIMITED

PARTNERSHIP

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO    

LIKO LUXEMBOURG INTERNATIONAL

S.A.R.L.

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Chris Miner                Name: Chris Miner       Title: Director
    MOBILE MINI HOLDING B.V.

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO

 

[ABL Credit Agreement]



--------------------------------------------------------------------------------

 

    MOBILE MINI B.V.

Attention: Chief Financial Officer

Phone: (480) 477-0241

Fax: (480) 281-3451

    By:   /s/ Mark E. Funk               Name: Mark E. Funk       Title: CFO

 

[ABL Credit Agreement]



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH Individually and as Administrative

Agent and as Collateral Agent

By:   /s/ Marguerite Sutton           Name: Marguerite Sutton   Title: Director
By:   /s/ Carin Keegan           Name: Carin Keegan   Title: Director

 

[ABL Credit Agreement]



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY
HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND DEUTSCHE BANK AG NEW YORK
BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT BANK OF AMERICA, N.A. By:  
/s/ Robert J. Lund           Name: Robert J. Lund   Title: Senior Vice President

BANK OF AMERICA, N.A.

(acting through its Canadian Branch)

By:   /s/ Medina Sales de Andrade           Name: Medina Sales de Andrade  
Title: Vice President

 

[ABL Credit Agreement]



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY
HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND DEUTSCHE BANK AG NEW YORK
BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT JPM Morgan Chase Bank,
N.A.: By:   /s/ Teresa B. Keckler           Name: Teresa B. Keckler   Title:
Authorized Officer JPM Morgan Chase Bank, N.A., Toronto Branch: By:   /s/ John
P. Freeman           Name: John P. Freeman   Title: Authorized Officer

 

[ABL Credit Agreement]



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY
HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND DEUTSCHE BANK AG NEW YORK
BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT WELLS FARGO CAPITAL
FINANCE, LLC By:   /s/ Kevin Cox           Name: Kevin Cox   Title: Vice
President NAME OF CANADIAN CORRESPONDING LENDER:

WELLS FARGO CAPITAL FINANCE

CORPORATION CANADA

By:   /s/ Domenic Cosentino           Name: Domenic Cosentino   Title: Vice
President

 

[ABL Credit Agreement]



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY
HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND DEUTSCHE BANK AG NEW YORK
BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT PNC BANK, NATIONAL
ASSOCIATION: By:   /s/ Robin L. Arriola           Name: Robin L. Arriola  
Title: Senior Vice President PNC BANK CANADA BRANCH, a lender: By:   /s/ Mike
Danby           Name: Mike Danby   Title: Assistant Vice President

 

[ABL Credit Agreement]



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY
HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND DEUTSCHE BANK AG NEW YORK
BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT NAME OF INSTITUTION: UNION
BANK, N.A. By:   /s/ Gina M. West           Name: Gina M. West   Title: Vice
President NAME OF CANADIAN CORRESPONDING LENDER: UNION BANK, CANADA BRANCH By:  
/s/ Phil Taylor           Name: Phil Taylor   Title: Senior Vice President

 

[ABL Credit Agreement]



--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,

as Lender

By:   /s/ Michael Mozer           Name: Michael Mozer   Title: Vice President

SUNTRUST BANK,

as Lender

By:   /s/ C. Graham Sones           Name: C. Graham Sones   Title: Senior Vice
President

FIFTH THIRD BANK,

as Lender

By:   /s/ Gregory S Calhoun           Name: Gregory S Calhoun   Title: Officer

SIEMENS FINANCIAL SERVICES, INC.,

as Lender

By:   /s/ Douglas Maher           Name: Douglas Maher   Title: Managing Director
By:   /s/ Paul Ramaeur           Name: Paul Ramaeur   Title: Vice President/Head
of Risk Mgt.

RBS CITIZENS BUSINESS CAPITAL, A

DIVISION OF RBS ASSET FINANCE, INC., A

SUBSIDIARY OF RBS CITIZENS, N.A.,


as Lender

By:   /s/ Patrick Aarons           Name: Patrick Aarons   Title: Senior Vice
President

 

[ABL Credit Agreement]



--------------------------------------------------------------------------------

 

CITY NATIONAL BANK,

as Lender

By:   /s/ Robert Yasuda           Name: Robert Yasuda   Title: Vice President

HSBC BANK USA NATIONAL

ASSOCIATION, as Lender

By:   /s/ Steven F. Larsen           Name: Steven F. Larsen   Title: Vice
President

FLAGSTAR BANK, FSB,

as Lender

By:   /s/ Willard D. Dickerson, Jr.           Name: Willard D. Dickerson, Jr.  
Title: Senior Vice President

COMPASS BANK

as Lender

By:   /s/ Nancy Zezza           Name: Nancy Zezza   Title: Senior Vice President

BANK OF THE WEST,

as Lender

By:   /s/ Cecile Segovia   Name: Cecile Segovia   Title: Vice President & Senior
Relationship Mgr.

CIT BANK,

as Lender

By:   /s/ Benjamin Haslam           Name: Benjamin Haslam   Title: Authorized
Signatory

 

 

[ABL Credit Agreement]



--------------------------------------------------------------------------------

 

ISRAEL DISCOUNT BANK OF NEW YORK

as Lender

By:   /s/ Daniel Aviv           Name: Daniel Aviv   Title: Assistant Vice
President By:   /s/ Jeffrey Ackerman           Name: Jeffrey Ackerman   Title:
Senior Vice President

THE NORTHERN TRUST COMPANY,

as Lender

By:   /s/ John Lascody           Name: John Lascody   Title: Vice President

 

[ABL Credit Agreement]